Case 19-31484-sgj7 Doc 109 Filed 05/30/19                    Entered 05/30/19 22:12:08              Page 1 of 386




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

In re:                                                       §          Chapter 11
                                                             §
THE LASALLE GROUP, INC., et al.,1                            §          Case No. 19-31484
                                                             §
                           Debtors.                          §          (Jointly Administered)

                 GLOBAL NOTES, METHODOLOGY AND SPECIFIC
             DISCLOSURES REGARDING THE DEBTORS’ SCHEDULES OF
         ASSETS AND LIABILITIES AND STATEMENT OF FINANCIAL AFFAIRS

                                                  Introduction

       The LaSalle Group, Inc., West Houston Memory Care, LLC, Cinco Ranch Memory Care,
LLC, Pearland Memory Care, LLC and Riverstone Memory Care, LLC (collectively, the
“Debtors”) with the assistance of their advisors, have filed their respective Schedules of
Assets and Liabilities (the “Schedules”) and Statements of Financial Affairs (the
“Statements,” and together with the Schedules, the “Schedules and Statements”) with the
United States Bankruptcy Court for the Northern District of Texas (the “Bankruptcy Court”),
pursuant to section 521 of title 11 of the United States Code (the “Bankruptcy Code”) and
Rule 1007 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).
           These Global Notes, Methodology, and Specific Disclosures Regarding the
    Debtors’ Schedules of Assets and Liabilities and Statement of Financial Affairs (the
    “Global Notes”) pertain to, are incorporated by reference in, and comprise an integral
    part of each Debtor’s Schedules and Statements. The Global Notes should be referred to,
    considered, and reviewed in connection with any review of the Schedules and Statements.
           The Schedules and Statements do not purport to represent financial statements
    prepared in accordance with Generally Accepted Accounting Principles in the United States
    (“GAAP”), nor are they intended to be fully reconciled with the financial statements of each
    Debtor (whether publicly filed or otherwise). Additionally, the Schedules and Statements
    contain unaudited information that is subject to further review and potential adjustment,
    and reflect the Debtors’ reasonable efforts to report the assets and liabilities of each Debtor on
    an unconsolidated basis.
          In preparing the Schedules and Statements, the Debtors relied upon information
    derived from their books and records that was available at the time of such preparation.
    Although the Debtors have made reasonable efforts to ensure the accuracy and completeness

1
 . The Debtors in the Chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are set forth in the Order (I) Directing Joint Administration of Chapter 11 Cases, and (II) Granting Related
Relief [Docket No. 35] and may also be found on the Debtors’ claims agent’s website at
https://www.donlinrecano.com/lasalle. The Debtors’ mailing address is 545 E. John Carpenter Freeway, Suite 500,
Irving, Texas 75062.
Case 19-31484-sgj7 Doc 109 Filed 05/30/19         Entered 05/30/19 22:12:08       Page 2 of 386




 of such financial information, inadvertent errors or omissions, as well as the discovery of
 conflicting, revised, or subsequent information, may cause a material change to the Schedules
 and Statements.
         The Debtors and their officers, employees, agents, attorneys, and financial advisors do
 not guarantee or warrant the accuracy or completeness of the data that is provided in the
 Schedules and Statements and shall not be liable for any loss or injury arising out of or
 caused in whole or in part by the acts, omissions, whether negligent or otherwise, in
 procuring, compiling, collecting, interpreting, reporting, communicating or delivering the
 information contained in the Schedules and Statements. Except as expressly required by the
 Bankruptcy Code, the Debtors and their officers, employees, agents, attorneys and financial
 advisors expressly do not undertake any obligation to update, modify, revise, or re-categorize
 the information provided in the Schedules and Statements or to notify any third party should
 the information be updated, modified, revised, or re-categorized. The Debtors, on behalf of
 themselves, their officers, employees, agents and advisors disclaim any liability to any third
 party arising out of or related to the information contained in the Schedules and Statements
 and reserve all rights with respect thereto.
         The Schedules and Statements have been signed by an authorized representative of
 each of the Debtors. In reviewing and signing the Schedules and Statements, this
 representative relied upon the efforts, statements and representations of the Debtors’ other
 personnel and professionals. The representative has not (and could not have) personally
 verified the accuracy of each such statement and representation, including, for example,
 statements and representations concerning amounts owed to creditors and their addresses.

                          Global Notes and Overview of Methodology
 1. Reservation of Rights. Reasonable efforts have been made to prepare and file complete
    and accurate Schedules and Statements; however, inadvertent errors or omissions may
    exist. The Debtors reserve all rights to amend or supplement the Schedules and Statements
    from time to time, in all respects, as may be necessary or appropriate, including,
    without limitation, the right to amend the Schedules and Statements with respect to
    a n y claim (“Claim”) description, designation, or Debtor against which the Claim is
    asserted; dispute or otherwise assert offsets or defenses to any Claim reflected in the
    Schedules and Statements as to amount, liability, priority, status, or classification;
    subsequently designate any Claim as “disputed,” “contingent,” or “unliquidated;” or
    object to the extent, validity, enforceability, priority, or avoidability of any Claim. Any
    failure to designate a Claim in the Schedules and Statements as “disputed,” “contingent,”
    or “unliquidated” does not constitute an admission by the Debtors that such Claim or
    amount is not “disputed,” “contingent,” or “unliquidated.” Listing a Claim does not
    constitute an admission of liability by the Debtor against which the Claim is listed or
    against any of the Debtors. Furthermore, nothing contained in the Schedules and
    Statements shall constitute a waiver of rights with respect to the Debtors’ chapter 11
    cases, including, without limitation, issues involving Claims, substantive consolidation,
    defenses, equitable subordination, recharacterization, and/or causes of action arising
    under the provisions of chapter 5 of the Bankruptcy Code, and any other relevant non-
    bankruptcy laws to recover assets or avoid transfers. Any specific reservation of
    rights contained elsewhere in the Global Notes does not limit in any respect the general
Case 19-31484-sgj7 Doc 109 Filed 05/30/19        Entered 05/30/19 22:12:08       Page 3 of 386




     reservation of rights contained in this paragraph. Notwithstanding the foregoing, the
     Debtors shall not be required to update the Schedules and Statements.
     The listing in the Schedules or Statements (including, without limitation, Schedule
     A/B, Schedule E/F or Statement 4) by the Debtors of any obligation between a Debtor and
     another Debtor is a statement of what appears in the Debtors’ books and records and does
     not reflect any admission or conclusion of the Debtors regarding whether such amount
     would be allowed as a Claim or how such obligations may be classified and/or
     characterized in a plan of reorganization or by the Bankruptcy Court.
 2. Description of Cases and “as of” Information Date. On May 2, 2019 (the “Petition
    Date”), the Debtors filed voluntary petitions for relief under chapter 11 of the
    Bankruptcy Code. The Debtors are operating their businesses and managing their
    properties as debtors in possession pursuant to sections 1107(a) and 1108 of the
    Bankruptcy Code. On May 7, 2019, the Bankruptcy Court entered an order directing
    procedural consolidation and joint administration of the Debtors’ chapter 11 cases
    [Docket No. 35].
     The asset information provided in the Schedules and Statements, except as
     otherwise noted, represents the asset data of the Debtors as of April 30, 2019,
     and the liability information provided herein, except as otherwise noted,
     represents the liability data of the Debtors as of May 2, 2019.
 3. Net Book Value of Assets. It would be prohibitively expensive, unduly burdensome, and
    an inefficient use of estate assets for the Debtors to obtain current market valuations for
    all of their assets. Accordingly, unless otherwise indicated, the Debtors’ Schedules and
    Statements reflect net book values as of April 30, 2019, in the Debtors’ books and
    records. Additionally, because the book values of certain assets, may materially differ
    from their fair market values, they may be listed as undetermined amounts as of the
    Petition Date. Furthermore, as applicable, assets that have fully depreciated or were
    expensed for accounting purposes may not appear in the Schedules and Statements if they
    have no net book value.
 4. Recharacterization.       Notwithstanding the Debtors’ reasonable efforts to properly
    characterize, classify, categorize, or designate certain Claims, assets, executory
    contracts, unexpired leases, and other items reported in the Schedules and Statements, the
    Debtors may, nevertheless, have improperly characterized, classified, categorized,
    designated, or omitted certain items due to the complexity and size of the Debtors’
    businesses. Accordingly, the Debtors reserve all of their rights to recharacterize,
    reclassify, recategorize, redesignate, add, or delete items reported in the Schedules and
    Statements at a later time as is necessary or appropriate as additional information
    becomes available, including, without limitation, whether contracts or leases listed
    herein were deemed executory or unexpired as of the Petition Date and remain
    executory and unexpired postpetition.
 5. Real Property and Personal Property–Leased. In the ordinary course of their
    businesses, the Debtors leased real property and various articles of personal property,
    including, fixtures, and equipment, from certain third-party lessors. The Debtors have
    made reasonable efforts to list all such leases in the Schedules and Statements. The
    Debtors have made reasonable efforts to include lease obligations on Schedule D (secured
Case 19-31484-sgj7 Doc 109 Filed 05/30/19         Entered 05/30/19 22:12:08       Page 4 of 386




     debt) to the extent applicable and to the extent the lessor filed a UCC-1. However, nothing
     in the Schedules or Statements is or shall be construed as an admission or
     determination as to the legal status of any lease (including whether to assume and
     assign or reject such lease or whether it is a true lease or a financing arrangement).
 6. Excluded Assets and Liabilities. The Debtors have sought to allocate liabilities between
    the prepetition and post-petition periods based on the information and research
    conducted in connection with the preparation of the Schedules and Statements. As
    additional information becomes available and further research is conducted, the allocation
    of liabilities between the prepetition and post-petition periods may change.
     The liabilities listed on the Schedules do not reflect any analysis of Claims under
     section 503(b)(9) of the Bankruptcy Code. Accordingly, the Debtors reserve all of their
     rights to dispute or challenge the validity of any asserted Claims under section
     503(b)(9) of the Bankruptcy Code or the characterization of the structure of any such
     transaction or any document or instrument related to any creditor’s Claim.
     The Debtors have excluded certain categories of assets, tax accruals, and liabilities from
     the Schedules and Statements, including, without limitation, goodwill, accrued
     salaries, employee benefit accruals, and deferred gains. In addition, certain immaterial
     assets and liabilities may have been excluded.
     The Bankruptcy Court has authorized the Debtors to pay, in their discretion, certain
     outstanding Claims on a post-petition basis. Prepetition liabilities which have been paid
     post-petition have been excluded from the Schedules and Statements. To the extent the
     Debtors pay any of the claims listed in the Schedules and Statements pursuant to any
     orders entered by the Bankruptcy Court, the Debtors reserve all rights to amend and
     supplement the Schedules and Statements and take other action, such as filing claims
     objections, as is necessary and appropriate to avoid overpayment or duplicate payment for
     such liabilities.
 7. Insiders. Solely, for purposes of the Schedules and Statements, the Debtors define
    “insiders” to include the following: (a) directors; (b) senior level officers; (c) equity
    holders holding in excess of 5% of the voting securities of the Debtor entities; (d) non-
    debtor affiliates; and (e) relatives of any of the foregoing (to the extent known by the
    Debtors). Entities listed as “insiders” have been included for informational purposes
    and their inclusion shall not constitute an admission that those entities are insiders for
    purposes of section 101(31) of the Bankruptcy Code.
 8. Intellectual Property Rights. The exclusion of any intellectual property shall not be
    construed as an admission that such intellectual property rights have been abandoned,
    terminated, assigned, expired by their terms, or otherwise transferred pursuant to a
    sale, acquisition, or other transaction. Conversely, inclusion of certain intellectual
    property shall not be construed to be an admission that such intellectual property
    rights have not been abandoned, terminated, assigned, expired by their terms, or
    otherwise transferred pursuant to a sale, acquisition, or other transaction.
 9. Intercompany and Other Transactions. For certain reporting and internal accounting
    purposes, the Debtors record certain intercompany receivables and payables. Receivables
    and payables among the Debtors and its non-debtor affiliates are reported as assets on
Case 19-31484-sgj7 Doc 109 Filed 05/30/19           Entered 05/30/19 22:12:08        Page 5 of 386




     Schedule A/B 77 or liabilities on Schedule E/F part 2, as appropriate (collectively, the
     “Intercompany Claims”). Intercompany Claims are reported as of April 30, 2019, updated,
     where practical, to reflect values as of the Petition Date for accounts that have had material
     changes since April 30, 2019. While the Debtors have used commercially reasonable
     efforts to ensure that the proper intercompany balance is attributed to each legal entity, the
     Debtors and their estates reserve all rights to amend the Intercompany Claims in the
     Schedules and Statements, including, without limitation, to change the characterization,
     classification, categorization or designation of such claims, including, but not limited to,
     the right to assert that any or all Intercompany Claims are, in fact, consolidated or
     otherwise properly assets or liabilities of a different Debtor entity. Although separate
     Schedules and Statements have been prepared and filed for each of the Debtors, certain of
     the information set forth in the Schedules and Statements has been prepared on a
     consolidated basis. As a result, the Schedules and Statements may not reflect all
     intercompany activity.
 10. Executory Contracts and Unexpired Leases. Although the Debtors made diligent
     attempts to attribute executory contracts and unexpired leases to their rightful Debtors,
     in certain instances, the Debtors may have inadvertently failed to do so due to the
     complexity and size of the Debtors’ businesses.
     Moreover, other than real property leases reported in Schedule A/B 55,      the Debtors have
     not necessarily set forth executory contracts and unexpired leases          as assets in the
     Schedules and Statements, even though these contracts and leases            may have some
     value to the Debtors’ estates. The Debtors’ executory contracts and         unexpired leases
     have been set forth in Schedule G.
 11. Materialman’s/Mechanic’s Liens. The assets listed in the Schedules and Statements
     are presented without consideration of any materialman’s or mechanic’s liens.
 12. Classifications. Listing a Claim or contract on (a) Schedule D as “secured,” (b)
     Schedule E/F part 1 as “priority,” (c) Schedule E/F part 2 as “unsecured,” or (d)
     Schedule G as “executory” or “unexpired,” does not constitute an admission by the
     Debtors of the legal rights of the Claimant, or a waiver of the Debtors’ rights to
     recharacterize or reclassify such Claims or contracts or leases or to exercise their rights to
     setoff against such Claims.
 13. Claims Description. Schedules D and E/F permit each Debtor to designate a Claim
     as “disputed,” “contingent,” and/or “unliquidated.” Any failure to designate a Claim on a
     given Debtor’s Schedules and Statements as “disputed,” “contingent,” or “unliquidated”
     does not constitute an admission by that Debtor that such amount is not “disputed,”
     “contingent,” or “unliquidated,” or that such Claim is not subject to objection. Moreover,
     listing a Claim does not constitute an admission of liability by the Debtors.
 14. Causes of Action. Despite their reasonable efforts to identify all known assets, the
     Debtors may not have listed all of their causes of action or potential causes of action
     against third-parties as assets in the Schedules and Statements, including, without
     limitation, causes of actions arising under the provisions of chapter 5 of the Bankruptcy
     Code and any other relevant non-bankruptcy laws to recover assets or avoid transfers.
     The Debtors reserve all of their rights with respect to any cause of action (including
     avoidance actions), controversy, right of setoff, cross-Claim, counter-Claim, or
Case 19-31484-sgj7 Doc 109 Filed 05/30/19         Entered 05/30/19 22:12:08         Page 6 of 386




     recoupment and any Claim on contracts or for breaches of duties imposed by law or in
     equity, demand, right, action, lien, indemnity, guaranty, suit, obligation, liability,
     damage, judgment, account, defense, power, privilege, license, and franchise of any kind
     or character whatsoever, known, unknown, fixed or contingent, matured or unmatured,
     suspected or unsuspected, liquidated or unliquidated, disputed or undisputed, secured
     or unsecured, assertable directly or derivatively, whether arising before, on, or after
     the Petition Date, in contract or in tort, in law, or in equity, or pursuant to any other
     theory of law (collectively, “Causes of Action”) they may have, and neither these
     Global Notes nor the Schedules and Statements shall be deemed a waiver of any Claims or
     Causes of Action or in any way prejudice or impair the assertion of such Claims or Causes
     of Action.
 15. Summary of Significant Reporting Policies. The following is a summary of
     significant reporting policies:
                a.     Undetermined Amounts. The description of an amount
                       as “unknown,” “TBD” or “undetermined” is not
                       intended to reflect upon the materiality of such amount.

               b.      Totals. All totals that are included in the Schedules
                       and Statements represent totals of all known amounts.
                       To the extent there are unknown or undetermined
                       amounts, the actual total may be different than the listed
                       total.
                c.     Liens. Property and equipment listed in the Schedules
                       and Statements are presented without consideration of
                       any liens that may attach (or have attached) to such
                       property and equipment.

 16. Estimates and Assumptions. Because of the timing of the filings, management was
     required to make certain estimates and assumptions that affected the reported amounts
     of these assets and liabilities. Actual amounts could differ from those estimates, perhaps
     materially.
 17. Currency. Unless otherwise indicated, all amounts are reflected in U.S. dollars.
 18. Intercompany. The listing in the Schedules or Statements (including, without
     limitation, Schedule A/B or Schedule E/F) by the Debtors of any obligation between
     a Debtor and another Debtor or a non-debtor affiliate is a statement of what appears in the
     Debtors’ books and records and does not reflect any admission or conclusion of the
     Debtors regarding whether such amount would be allowed as a Claim or how such
     obligations may be classified and/or characterized in a plan of reorganization or by the
     Bankruptcy Court.
 19. Setoffs. The Debtors incur certain offsets and other similar rights during the ordinary
     course of business. Offsets in the ordinary course can result from various items,
     including, without limitation, intercompany transactions, pricing discrepancies, returns,
     refunds, warranties, debit memos, credits, and other disputes between the Debtors and
     their suppliers and/or customers. These offsets and other similar rights are consistent
Case 19-31484-sgj7 Doc 109 Filed 05/30/19         Entered 05/30/19 22:12:08        Page 7 of 386




     with the ordinary course of business in the Debtors’       industry and are not tracked
     separately. Therefore, although such offsets and other     similar rights may have been
     accounted for when certain amounts were included in        the Schedules, offsets are not
     independently accounted for, and as such, are or may       be excluded from the Debtors’
     Schedules and Statements.
 20. Resident Names and Addresses. Resident names and addresses have been removed from
     the entries listed on the Schedules and Statements and have been replaced with reference to
     a unique resident number. Such redacted information is available upon request of the
     Office of the United States Trustee and the Bankruptcy Court. The Debtors will mail any
     required notice or other documents to the responsible parties’ that have been designated by
     the residents for making medical, legal, and financial decisions.
 21. Global Notes Control. If the Schedules and Statements differ from these Global Notes,
     the Global Notes shall control.

                  Specific Disclosures with Respect to the Debtors’ Schedules
 Schedule A/B. All values set forth in Schedule A/B reflect the book value of the Debtors’
 assets as of April 30, 2019, unless otherwise noted below. Other than real property leases
 reported on Schedule A/B 55, the Debtors have not included leases and contracts on Schedule
 A/B. Leases and contracts are listed on Schedule G.

        Schedule A/B 3. Cash values held in financial accounts are listed on Schedule A/B 3
        as of May 2, 2019. Details with respect to the Debtors’ cash management system and
        bank accounts are provided in the Debtors’ Emergency Motion Pursuant To Sections
        105(A), 345(B), 363(C), And 364(A) Of The Bankruptcy Code For Authorization To (I)
        Continue To Use Existing Cash Management System, (II) Maintain Existing Bank
        Accounts, And (III) Waive Certain Deposit Guidelines [Docket No. 9] (the “Cash
        Management Motion”).
        Schedule A/B 11. Accounts receivable do not include intercompany receivables.
        Intercompany receivables are reported in Schedule A/B 77.
        Schedule A/B 15. Ownership interests in subsidiaries have been listed in Schedules
        A/B 15 as an undetermined amount because the fair market value of such ownership
        is dependent on numerous variables and factors and likely differs significantly from
        their net book value.
        Schedule A/B 55. The Debtors have listed owned real property in Schedule
        A/B 55. The Debtors have also listed their real property leases in Schedule A/B
        55.
        Schedule A/B 63. The Debtors maintain a r e si de nt m ai l i n g l i s t . The amount is
        listed as undetermined because the fair market value of such ownership cannot be
        determined.
        Schedule A/B 74 & 75. In the ordinary course of their businesses, the Debtors may
        have accrued, or may subsequently accrue, certain rights to counter-Claims, setoffs,
        refunds, or warranty Claims. Additionally, certain of the Debtors may be a party to
Case 19-31484-sgj7 Doc 109 Filed 05/30/19          Entered 05/30/19 22:12:08        Page 8 of 386




        pending litigation in which the Debtors have asserted, or may assert, Claims as a
        plaintiff or counter-Claims as a defendant. Because such Claims are unknown to the
        Debtors and not quantifiable as of the Petition Date, they are not listed on Schedule
        A/B 74 or 75. The Debtors’ failure to list any contingent and/or unliquidated claim
        held by the Debtors in response to these questions shall not constitute a waiver,
        release, relinquishment, or forfeiture of such claim.
 Schedule D. The Claims listed on Schedule D arose or were incurred on various
 dates; a determination of the date upon which each Claim arose or was incurred would
 be unduly burdensome and cost prohibitive. Accordingly, not all such dates are included. All
 Claims listed on Schedule D, however, appear to have been incurred before the Petition Date.
 Reference to the applicable loan agreements and related documents is necessary for a
 complete description of the collateral and the nature, extent, and priority of liens. Nothing in
 the Global Notes or the Schedules and Statements shall be deemed a modification or
 interpretation of the terms of such agreements. Except as specifically stated on Schedule D,
 real property lessors, utility companies, and other parties that may hold security deposits
 have not been listed on Schedule D. Nothing herein shall be construed as an admission by
 the Debtors of the legal rights of the Claimant or a waiver of the Debtors’ rights to
 recharacterize or reclassify such Claim or contract.
 Moreover, the Debtors have not included on Schedule D parties that may believe their Claims
 are secured through setoff rights, letters of credit, surety bonds, or inchoate statutory lien
 rights.
 Schedule E/F part 2. The Debtors have used reasonable efforts to report all general
 unsecured Claims against the Debtors on Schedule E/F part 2, based upon the Debtors’
 books and records as of the Petition Date.
 Determining the date upon which each Claim on Schedule E/F part 2 was incurred or
 arose would be unduly burdensome and cost prohibitive and, therefore, the Debtors do not
 list a date for each Claim listed on Schedule E/F part 2. Furthermore, claims listed on
 Schedule E/F part 2 may have been aggregated by unique creditor name and remit to address
 and may include several dates of incurrence for the aggregate balance listed.
 Schedule E/F part 2 contains information regarding pending litigation involving the Debtors.
 The dollar amount of potential Claims associated with any such pending litigation is listed as
 “undetermined” and marked as contingent, unliquidated, and disputed in the Schedules
 and Statements. Some of the litigation Claims listed on Schedule E/F may be subject to
 subordination pursuant to section 510 of the Bankruptcy Code. Schedule E/F part 2 also
 includes potential or threatened litigation claims. Any information contained in Schedule E/F
 part 2 with respect to such potential litigation shall not be a binding representation of the
 Debtors’ liabilities with respect to any of the potential suits and proceedings included therein.
 The Debtors expressly incorporate by reference into Schedule E/F part 2 all parties to
 pending litigation listed in the Debtors’ Statements 7, as contingent, unliquidated, and
 disputed claims, to the extent not already listed on Schedule E/F part 2.
 Schedule E/F part 2 reflects the prepetition amounts owing to counterparties to executory
 contracts and unexpired leases. Such prepetition amounts, however, may be paid in
 connection with the assumption, or assumption and assignment, of executory contracts or
Case 19-31484-sgj7 Doc 109 Filed 05/30/19          Entered 05/30/19 22:12:08        Page 9 of 386




 unexpired leases. Additionally, Schedule E/F part 2 does not include potential rejection
 damage Claims, if any, of the counterparties to executory contracts and unexpired leases that
 may be rejected.
 In addition, to the extent a vendor or supplier invoices The LaSalle Group, Inc. directly for
 goods and services provided to the other Debtors, the Debtors have listed such vendor or
 supplier in Schedule E/F part 2 as either: (i) “The LaSalle Group, Inc. for the benefit of
 [vendor/supplier name];” (ii) “Lake Superior Contracting, LP for the benefit of”; (iii) TLG
 Family Management, for the benefit of”; (iv) The LaSalle Group, Inc. d/b/a Autumn
 Leaves”; or (v) “The LaSalle Group Inc. d/b/a Constant Care Family Management”.
 Accordingly, if a vendor or supplier cannot locate their name ALPHA sorted in Schedule E/F
 Part 2, they should review the section of Schedule E/F, part 2 beginning with the ALPHA
 sort as listed in items (i) through (v) above.
 Schedule G. Certain information, such as the contact information of the counter-party, may
 not be included where such information could not be obtained using the Debtors’ reasonable
 efforts. Listing or omitting a contract or agreement on Schedule G does not constitute an
 admission that such contract or agreement is or is not an executory contract or unexpired
 lease, was in effect on the Petition Date, or is valid or enforceable. Certain of the leases and
 contracts listed on Schedule G may contain certain renewal options, guarantees of payment,
 indemnifications, options to purchase, rights of first refusal, and other miscellaneous rights.
 Such rights, powers, duties, and obligations are not set forth separately on Schedule G.
 Certain confidentiality and non-disclosure agreements may not be listed on Schedule
 G.
 Certain of the contracts and agreements listed on Schedule G may consist of several
 parts, including, purchase orders, amendments, restatements, waivers, letters, and other
 documents that may not be listed on Schedule G or that may be listed as a single entry. In
 some cases, the same supplier or provider appears multiple times on Schedule G. This
 multiple listing is intended to reflect distinct agreements between the applicable Debtor and
 such supplier or provider. The Debtors expressly reserve their rights to challenge whether
 such related materials constitute an executory contract, a single contract or agreement, or
 multiple, severable or separate contracts.
 The contracts, agreements, and leases listed on Schedule G may have expired or may have
 been modified, amended, or supplemented from time to time by various amendments,
 restatements, waivers, estoppel certificates, letters, memoranda and other documents,
 instruments, and agreements that may not be listed therein despite the Debtors’ use of
 reasonable efforts to identify such documents. Further, unless otherwise specified on
 Schedule G, each executory contract or unexpired lease listed thereon shall include all
 exhibits, schedules, riders, modifications, declarations, amendments, supplements,
 attachments, restatements, or other agreements made directly or indirectly by any agreement,
 instrument, or other document that in any manner affects such executory contract or
 unexpired lease, without respect to whether such agreement, instrument, or other document is
 listed thereon.
 In addition, the Debtors may have entered into various other types of agreements in the
 ordinary course of their businesses, such as subordination, nondisturbance, and attornment
 agreements, supplemental agreements, settlement agreements, amendments/letter agreements,
Case 19-31484-sgj7 Doc 109 Filed 05/30/19           Entered 05/30/19 22:12:08        Page 10 of 386




  title agreements and confidentiality agreements. Such documents may not be set forth on
  Schedule G. Certain of the executory agreements may not have been memorialized and could
  be subject to dispute. Executory agreements that are oral in nature have not been included on
  the Schedule G.
  Schedule H. For purposes of Schedule H, the Debtors that are either the principal obligors
  or guarantors under the prepetition debt facilities are listed as Co-Debtors on Schedule H.
  The Debtors may not have identified certain guarantees associated with the Debtors’ executory
  contracts, unexpired leases, secured financings, debt instruments, and other such agreements.
  In the ordinary course of their businesses, the Debtors may be involved in pending or
  threatened litigation. These matters may involve multiple plaintiffs and defendants, some or
  all of whom may assert cross-Claims and counter-Claims against other parties. Because the
  Debtors have treated all such Claims as contingent, disputed, or unliquidated, such Claims
  have not been set forth individually on Schedule H. Litigation matters can be found on
  each Debtor’s Schedule E/F part 2 and Statement 7, as applicable.
                   Specific Disclosures with Respect to the Debtors’ Statements
  Statement 3. Statement 3 includes any disbursement or other transfer made by the
  Debtors within 90 days before the Petition Date except for those made to insiders
  (which payments appear in response to Statement question 4), employees, and bankruptcy
  professionals (which payments appear in Statement 11 and include any retainers paid to
  bankruptcy professionals). The amounts listed in Statement 3 reflect the Debtors’
  disbursements netted against any check level detail; thus, to the extent a disbursement was
  made to pay for multiple invoices, only one entry has been listed on Statement 3.
  Statement 4. Statement 4 accounts for a respective Debtor’s intercompany transactions, as
  well as other transfers to insiders as applicable. With respect to individuals, the amounts listed
  reflect the universe of payments and transfers to such individuals including compensation,
  bonus (if any), expense reimbursement, relocation reimbursement, and/or severance.
  Amounts paid on behalf of such employee for certain life and disability coverage, which
  coverage is provided to all of the Debtors’ employees, has not been included.
  Statement 5. Statement 5 excludes goods returned in the ordinary course of
  business.
  Statement 7. A ny information contained in Statement 7 shall not be a binding
  representation of the Debtors’ liabilities with respect to any of the suits and proceedings
  identified therein. In addition, the Debtors have reported all pending and closed employee
  related actions within in one year of the Petition Date in Statement 7, but have not designated
  the specific employee related actions as pending or concluded as any analysis to determine
  said status would be time consuming and an inefficient use of estate assets.
  Statement 10. The Debtors occasionally incur losses for a variety of reasons, including
  theft and property damage. The Debtors, however, may not have records of all such losses
  if such losses do not have a material impact on the Debtors’ businesses or are not reported for
  insurance purposes.
  Statement 11.       Out of an abundance of caution, the Debtors have included payments
  to all professionals who have rendered any advice related the Debtors’ bankruptcy
Case 19-31484-sgj7 Doc 109 Filed 05/30/19        Entered 05/30/19 22:12:08       Page 11 of 386




  proceedings in Statement 11. However, it is possible that the disclosed fees also relate to
  other, non-bankruptcy related services, and may include services rendered to other parties.
  Statement 26d. The Debtors have provided financial statements in the ordinary course of
  their businesses to numerous financial institutions, creditors, and other parties within two
  years immediately before the Petition Date. Considering the number of such recipients and the
  possibility that such information may have been shared with parties without the Debtors’
  knowledge or consent or subject to confidentiality agreements, the Debtors have not
  disclosed any parties that may have received such financial statements for the purposes of
  Statement 26d.
  Statement 27. Debtors West Houston Memory Care, LLC, Cinco Ranch Memory Care, LLC,
  Pearland Memory Care, LLC and Riverstone Memory Care, LLC, do not “inventory” their
  personal property, food, medications, etc. Accordingly, no response is reported for these
  Debtors at Statement 27.
  Statement 28. The Debtors have listed the special members and investor members in
  response to Statement 28. The special members and investor members listed on Statement 28
  have been included for informational purposes and their inclusion shall not constitute an
  admission that those entities exercise control over the Debtors.
  Statement 30. Unless otherwise indicated in a Debtor’s specific response to Statement 30,
  the Debtors have included a comprehensive response to Statement 30 in Statement 4.
       Case 19-31484-sgj7 Doc 109 Filed 05/30/19                         Entered 05/30/19 22:12:08                 Page 12 of 386


Fill in this information to identify the case:
Debtor name: The LaSalle Group, Inc.
United States Bankruptcy Court for the: Northern District of Texas
Case number (if known): 19-31484

                                                                                                                           ¨ Check if this is an
                                                                                                                                  amended filing

Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                   04/19

The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).



 Part 1:    Income

1. Gross revenue from business
    ¨ None
     Identify the beginning and ending dates of the debtor’s fiscal year,       Sources of revenue                  Gross revenue
     which may be a calendar year                                               (Check all that apply)              (before deductions and
                                                                                                                    exclusions)


     From the beginning of the
                                         From 1/1/2019 to 5/2/2019
                                                                                þ Operating a business              $2,290.00
     fiscal year to filing date:
                                                                                ¨ Other: _________________

     For prior year:                     From 1/1/2018 to 12/31/2018
                                                                                þ Operating a business              $2,785,767.00
                                                                                ¨ Other: _________________

     For the year before that:           From 1/1/2017 to 12/31/2017
                                                                                þ Operating a business              $2,551,280.00
                                                                                ¨ Other: _________________


2. Non-business revenue
    Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from
    lawsuits, and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

    ¨ None
                                                                                Description of sources of           Gross revenue from
                                                                                revenue                             each source
                                                                                                                    (before deductions and
                                                                                                                    exclusions)

     From the beginning of the
                                         From 1/1/2019 to 5/2/2019              INTEREST                            $527,676.00
     fiscal year to filing date:


     For prior year:                     From 1/1/2018 to 12/31/2018            INTEREST                            $2,137,293.00


     For the year before that:           From 1/1/2017 to 12/31/2017            INTEREST                            $1,407,229.00




Official Form 207                Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                Page 1
          Case 19-31484-sgj7 Doc 109 Filed 05/30/19                         Entered 05/30/19 22:12:08                 Page 13 of 386

Debtor      The LaSalle Group, Inc.                                                                              Case number (if known) 19-31484



 Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
       List payments or transfers—including expense reimbursements—to any creditor, other than regular employee compensation, within 90 days
       before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be
       adjusted on 04/01/2022 and every 3 years after that with respect to cases filed on or after the date of adjustment.)

       ¨ None
         Creditor’s name and address                            Dates        Total amount or value     Reasons for payment or transfer
                                                                                                       Check all that apply

3.1.     BONE MCALLESTER NORTON PLLC                            4/22/2019    $3,500.00                 ¨ Secured debt
         511 UNION STREET
         STE 1600                                                                                      ¨ Unsecured loan repayments
         NASHVILLE TN 37219                                                                            ¨ Suppliers or vendors
                                                                                                       þ Services
                                                                                                       ¨ Other _______________
         Creditor’s name and address                            Dates        Total amount or value     Reasons for payment or transfer
                                                                                                       Check all that apply

3.2.     BRADLEY ARANT BOULT CUMMINGS LLP                       3/11/2019    $9,763.58                 ¨ Secured debt
         PO BOX 830709
         BIRMINGHAM AL 35283-0709                                                                      ¨ Unsecured loan repayments
                                                                                                       ¨ Suppliers or vendors
                                                                                                       þ Services
                                                                                                       ¨ Other _______________
         Creditor’s name and address                            Dates        Total amount or value     Reasons for payment or transfer
                                                                                                       Check all that apply

3.3.     BRADLEY ARANT BOULT CUMMINGS LLP                       3/11/2019    $4,566.75                 ¨ Secured debt
         PO BOX 830709
         BIRMINGHAM AL 35283-0709                                                                      ¨ Unsecured loan repayments
                                                                                                       ¨ Suppliers or vendors
                                                                                                       þ Services
                                                                                                       ¨ Other _______________
         Creditor’s name and address                            Dates        Total amount or value     Reasons for payment or transfer
                                                                                                       Check all that apply

3.4.     CIGNA CORPORATION                                      5/1/2019     $20,528.14                ¨ Secured debt
         PO BOX 13701
         PHILADELPHIA PA 19101-3701                                                                    ¨ Unsecured loan repayments
                                                                                                       ¨ Suppliers or vendors
                                                                                                       ¨ Services
                                                                                                       þ Other: PREMIUMS
         Creditor’s name and address                            Dates        Total amount or value     Reasons for payment or transfer
                                                                                                       Check all that apply

3.5.     CIGNA CORPORATION                                      5/1/2019     $2,771.79                 ¨ Secured debt
         PO BOX 13701
         PHILADELPHIA PA 19101-3701                                                                    ¨ Unsecured loan repayments
                                                                                                       ¨ Suppliers or vendors
                                                                                                       ¨ Services
                                                                                                       þ Other: PREMIUMS


Official Form 207                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  Page 2
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                   Entered 05/30/19 22:12:08             Page 14 of 386

Debtor     The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

        Creditor’s name and address                     Dates        Total amount or value    Reasons for payment or transfer
                                                                                              Check all that apply

3.6.    CIGNA CORPORATION                               4/17/2019    $22,499.62               ¨ Secured debt
        PO BOX 13701
        PHILADELPHIA PA 19101-3701                                                            ¨ Unsecured loan repayments
                                                                                              ¨ Suppliers or vendors
                                                                                              ¨ Services
                                                                                              þ Other: PREMIUMS
        Creditor’s name and address                     Dates        Total amount or value    Reasons for payment or transfer
                                                                                              Check all that apply

3.7.    CIGNA CORPORATION                               4/17/2019    $16,906.53               ¨ Secured debt
        PO BOX 13701
        PHILADELPHIA PA 19101-3701                                                            ¨ Unsecured loan repayments
                                                                                              ¨ Suppliers or vendors
                                                                                              ¨ Services
                                                                                              þ Other: PREMIUMS
        Creditor’s name and address                     Dates        Total amount or value    Reasons for payment or transfer
                                                                                              Check all that apply

3.8.    CIGNA CORPORATION                               3/12/2019    $23,545.24               ¨ Secured debt
        PO BOX 13701
        PHILADELPHIA PA 19101-3701                                                            ¨ Unsecured loan repayments
                                                                                              ¨ Suppliers or vendors
                                                                                              ¨ Services
                                                                                              þ Other: PREMIUMS
        Creditor’s name and address                     Dates        Total amount or value    Reasons for payment or transfer
                                                                                              Check all that apply

3.9.    CIGNA CORPORATION                               2/11/2019    $23,510.21               ¨ Secured debt
        PO BOX 13701
        PHILADELPHIA PA 19101-3701                                                            ¨ Unsecured loan repayments
                                                                                              ¨ Suppliers or vendors
                                                                                              ¨ Services
                                                                                              þ Other: PREMIUMS
         Creditor’s name and address                     Dates        Total amount or value   Reasons for payment or transfer
                                                                                              Check all that apply

3.10.    CIGNA CORPORATION                               2/11/2019    $2,876.13               ¨ Secured debt
         PO BOX 13701
         PHILADELPHIA PA 19101-3701                                                           ¨ Unsecured loan repayments
                                                                                              ¨ Suppliers or vendors
                                                                                              ¨ Services
                                                                                              þ Other: PREMIUMS
         Creditor’s name and address                     Dates        Total amount or value   Reasons for payment or transfer
                                                                                              Check all that apply

3.11.    CIGNA HEALTH AND LIFE INS CO                    4/17/2019    $113,242.74             ¨ Secured debt
         PO BOX 644546
         PITTSBURGH PA 15264-4546                                                             ¨ Unsecured loan repayments
                                                                                              ¨ Suppliers or vendors
                                                                                              ¨ Services
                                                                                              þ Other: MEDICAL PREMIUMS


Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 3
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                  Entered 05/30/19 22:12:08            Page 15 of 386

Debtor    The LaSalle Group, Inc.                                                                   Case number (if known) 19-31484

         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.12.    CIGNA HEALTH AND LIFE INS CO                   3/31/2019    $177,958.88             ¨ Secured debt
         PO BOX 644546
         PITTSBURGH PA 15264-4546                                                            ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: MEDICAL CLAIMS
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.13.    CIGNA HEALTH AND LIFE INS CO                   3/31/2019    $156,964.82             ¨ Secured debt
         PO BOX 644546
         PITTSBURGH PA 15264-4546                                                            ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: MEDICAL CLAIMS
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.14.    CIGNA HEALTH AND LIFE INS CO                   3/31/2019    $133,539.74             ¨ Secured debt
         PO BOX 644546
         PITTSBURGH PA 15264-4546                                                            ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: MEDICAL CLAIMS
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.15.    CIGNA HEALTH AND LIFE INS CO                   3/31/2019    $103,028.20             ¨ Secured debt
         PO BOX 644546
         PITTSBURGH PA 15264-4546                                                            ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: MEDICAL CLAIMS
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.16.    CIGNA HEALTH AND LIFE INS CO                   3/12/2019    $116,578.86             ¨ Secured debt
         PO BOX 644546
         PITTSBURGH PA 15264-4546                                                            ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: MEDICAL PREMIUMS
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.17.    CIGNA HEALTH AND LIFE INS CO                   2/28/2019    $211,051.12             ¨ Secured debt
         PO BOX 644546
         PITTSBURGH PA 15264-4546                                                            ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: MEDICAL CLAIMS


Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 4
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                  Entered 05/30/19 22:12:08            Page 16 of 386

Debtor    The LaSalle Group, Inc.                                                                   Case number (if known) 19-31484

         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.18.    CIGNA HEALTH AND LIFE INS CO                   2/28/2019    $126,499.59             ¨ Secured debt
         PO BOX 644546
         PITTSBURGH PA 15264-4546                                                            ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: MEDICAL CLAIMS
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.19.    CIGNA HEALTH AND LIFE INS CO                   2/28/2019    $99,035.51              ¨ Secured debt
         PO BOX 644546
         PITTSBURGH PA 15264-4546                                                            ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: MEDICAL CLAIMS
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.20.    CIGNA HEALTH AND LIFE INS CO                   2/11/2019    $113,798.76             ¨ Secured debt
         PO BOX 644546
         PITTSBURGH PA 15264-4546                                                            ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: MEDICAL PREMIUMS
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.21.    CLIFTONLARSONALLEN LLP                         4/11/2019    $1,361.00               ¨ Secured debt
         PO BOX 679334
         DALLAS TX 75267-9334                                                                ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             þ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.22.    CLIFTONLARSONALLEN LLP                         4/11/2019    $861.00                 ¨ Secured debt
         PO BOX 679334
         DALLAS TX 75267-9334                                                                ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             þ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.23.    CLIFTONLARSONALLEN LLP                         4/11/2019    $861.00                 ¨ Secured debt
         PO BOX 679334
         DALLAS TX 75267-9334                                                                ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             þ Services
                                                                                             ¨ Other _______________


Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 5
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                  Entered 05/30/19 22:12:08            Page 17 of 386

Debtor    The LaSalle Group, Inc.                                                                   Case number (if known) 19-31484

         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.24.    CLIFTONLARSONALLEN LLP                         4/11/2019    $706.00                 ¨ Secured debt
         PO BOX 679334
         DALLAS TX 75267-9334                                                                ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             þ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.25.    CLIFTONLARSONALLEN LLP                         4/11/2019    $338.40                 ¨ Secured debt
         PO BOX 679334
         DALLAS TX 75267-9334                                                                ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             þ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.26.    CLIFTONLARSONALLEN LLP                         3/13/2019    $17,250.00              ¨ Secured debt
         PO BOX 679334
         DALLAS TX 75267-9334                                                                ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             þ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.27.    CLIFTONLARSONALLEN LLP                         3/13/2019    $8,500.00               ¨ Secured debt
         PO BOX 679334
         DALLAS TX 75267-9334                                                                ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             þ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.28.    CLIFTONLARSONALLEN LLP                         3/13/2019    $7,500.00               ¨ Secured debt
         PO BOX 679334
         DALLAS TX 75267-9334                                                                ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             þ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.29.    CLIFTONLARSONALLEN LLP                         3/13/2019    $6,000.00               ¨ Secured debt
         PO BOX 679334
         DALLAS TX 75267-9334                                                                ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             þ Services
                                                                                             ¨ Other _______________


Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 6
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                  Entered 05/30/19 22:12:08            Page 18 of 386

Debtor    The LaSalle Group, Inc.                                                                   Case number (if known) 19-31484

         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.30.    CLIFTONLARSONALLEN LLP                         3/13/2019    $4,000.00               ¨ Secured debt
         PO BOX 679334
         DALLAS TX 75267-9334                                                                ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             þ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.31.    CLIFTONLARSONALLEN LLP                         3/13/2019    $1,500.00               ¨ Secured debt
         PO BOX 679334
         DALLAS TX 75267-9334                                                                ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             þ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.32.    CLIFTONLARSONALLEN LLP                         3/13/2019    $1,230.00               ¨ Secured debt
         PO BOX 679334
         DALLAS TX 75267-9334                                                                ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             þ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.33.    CLIFTONLARSONALLEN LLP                         3/13/2019    $1,230.00               ¨ Secured debt
         PO BOX 679334
         DALLAS TX 75267-9334                                                                ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             þ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.34.    CLIFTONLARSONALLEN LLP                         3/13/2019    $861.00                 ¨ Secured debt
         PO BOX 679334
         DALLAS TX 75267-9334                                                                ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             þ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.35.    CLIFTONLARSONALLEN LLP                         3/13/2019    $861.00                 ¨ Secured debt
         PO BOX 679334
         DALLAS TX 75267-9334                                                                ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             þ Services
                                                                                             ¨ Other _______________


Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 7
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                  Entered 05/30/19 22:12:08            Page 19 of 386

Debtor    The LaSalle Group, Inc.                                                                   Case number (if known) 19-31484

         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.36.    CLIFTONLARSONALLEN LLP                         3/13/2019    $140.00                 ¨ Secured debt
         PO BOX 679334
         DALLAS TX 75267-9334                                                                ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             þ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.37.    CNA INSURANCE                                  4/24/2019    $5,416.66               ¨ Secured debt
         PO BOX 6065-02
         HERMITAGE PA 16148-1065                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: DEDUCTIBLE
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.38.    CNA INSURANCE                                  3/19/2019    $5,416.66               ¨ Secured debt
         PO BOX 6065-02
         HERMITAGE PA 16148-1065                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: DEDUCTIBLE
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.39.    CNA INSURANCE                                  2/21/2019    $5,416.66               ¨ Secured debt
         PO BOX 6065-02
         HERMITAGE PA 16148-1065                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: DEDUCTIBLE
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.40.    CRS                                            3/15/2019    $7,200.00               ¨ Secured debt
         CAREER RESOURCE SVC
         2324 DUMAS DR                                                                       ¨ Unsecured loan repayments
         FRISCO TX 75034                                                                     ¨ Suppliers or vendors
                                                                                             þ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.41.    CRS                                            2/15/2019    $8,280.00               ¨ Secured debt
         CAREER RESOURCE SVC
         2324 DUMAS DR                                                                       ¨ Unsecured loan repayments
         FRISCO TX 75034                                                                     ¨ Suppliers or vendors
                                                                                             þ Services
                                                                                             ¨ Other _______________


Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 8
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                  Entered 05/30/19 22:12:08            Page 20 of 386

Debtor    The LaSalle Group, Inc.                                                                   Case number (if known) 19-31484

         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.42.    DALLAS CAPITAL BANK                            4/29/2019    $30,000.00              ¨ Secured debt
         14185 DALLAS PKWY
         STE 200                                                                             þ Unsecured loan repayments
         DALLAS TX 75254                                                                     ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.43.    DALLAS CAPITAL BANK                            4/24/2019    $20,000.00              ¨ Secured debt
         14185 DALLAS PKWY
         STE 200                                                                             þ Unsecured loan repayments
         DALLAS TX 75254                                                                     ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.44.    DALLAS CAPITAL BANK                            4/22/2019    $20,000.00              ¨ Secured debt
         14185 DALLAS PKWY
         STE 200                                                                             þ Unsecured loan repayments
         DALLAS TX 75254                                                                     ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.45.    DALLAS CAPITAL BANK                            4/17/2019    $10,000.00              ¨ Secured debt
         14185 DALLAS PKWY
         STE 200                                                                             þ Unsecured loan repayments
         DALLAS TX 75254                                                                     ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.46.    DALLAS CAPITAL BANK                            4/15/2019    $30,000.00              ¨ Secured debt
         14185 DALLAS PKWY
         STE 200                                                                             þ Unsecured loan repayments
         DALLAS TX 75254                                                                     ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.47.    DALLAS CAPITAL BANK                            4/10/2019    $30,000.00              ¨ Secured debt
         14185 DALLAS PKWY
         STE 200                                                                             þ Unsecured loan repayments
         DALLAS TX 75254                                                                     ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________


Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 9
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                  Entered 05/30/19 22:12:08            Page 21 of 386

Debtor    The LaSalle Group, Inc.                                                                   Case number (if known) 19-31484

         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.48.    DALLAS CAPITAL BANK                            4/4/2019     $30,000.00              ¨ Secured debt
         14185 DALLAS PKWY
         STE 200                                                                             þ Unsecured loan repayments
         DALLAS TX 75254                                                                     ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.49.    DALLAS CAPITAL BANK                            4/2/2019     $30,000.00              ¨ Secured debt
         14185 DALLAS PKWY
         STE 200                                                                             þ Unsecured loan repayments
         DALLAS TX 75254                                                                     ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.50.    DALLAS CAPITAL BANK                            3/26/2019    $10,000.00              ¨ Secured debt
         14185 DALLAS PKWY
         STE 200                                                                             þ Unsecured loan repayments
         DALLAS TX 75254                                                                     ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.51.    DALLAS CAPITAL BANK                            3/20/2019    $55,000.00              ¨ Secured debt
         14185 DALLAS PKWY
         STE 200                                                                             þ Unsecured loan repayments
         DALLAS TX 75254                                                                     ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.52.    DALLAS CAPITAL BANK                            3/19/2019    $30,000.00              ¨ Secured debt
         14185 DALLAS PKWY
         STE 200                                                                             þ Unsecured loan repayments
         DALLAS TX 75254                                                                     ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.53.    DALLAS CAPITAL BANK                            3/14/2019    $20,000.00              ¨ Secured debt
         14185 DALLAS PKWY
         STE 200                                                                             þ Unsecured loan repayments
         DALLAS TX 75254                                                                     ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________


Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 10
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                  Entered 05/30/19 22:12:08            Page 22 of 386

Debtor    The LaSalle Group, Inc.                                                                   Case number (if known) 19-31484

         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.54.    DALLAS CAPITAL BANK                            3/7/2019     $40,000.00              ¨ Secured debt
         14185 DALLAS PKWY
         STE 200                                                                             þ Unsecured loan repayments
         DALLAS TX 75254                                                                     ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.55.    DALLAS CAPITAL BANK                            3/5/2019     $10,000.00              ¨ Secured debt
         14185 DALLAS PKWY
         STE 200                                                                             þ Unsecured loan repayments
         DALLAS TX 75254                                                                     ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.56.    DALLAS CAPITAL BANK                            3/1/2019     $25,000.00              ¨ Secured debt
         14185 DALLAS PKWY
         STE 200                                                                             þ Unsecured loan repayments
         DALLAS TX 75254                                                                     ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.57.    DALLAS CAPITAL BANK                            2/26/2019    $25,000.00              ¨ Secured debt
         14185 DALLAS PKWY
         STE 200                                                                             þ Unsecured loan repayments
         DALLAS TX 75254                                                                     ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.58.    DALLAS CAPITAL BANK                            2/22/2019    $5,000.00               ¨ Secured debt
         14185 DALLAS PKWY
         STE 200                                                                             þ Unsecured loan repayments
         DALLAS TX 75254                                                                     ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.59.    DALLAS CAPITAL BANK                            2/19/2019    $20,000.00              ¨ Secured debt
         14185 DALLAS PKWY
         STE 200                                                                             þ Unsecured loan repayments
         DALLAS TX 75254                                                                     ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________


Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 11
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                  Entered 05/30/19 22:12:08            Page 23 of 386

Debtor    The LaSalle Group, Inc.                                                                   Case number (if known) 19-31484

         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.60.    DALLAS CAPITAL BANK                            2/15/2019    $10,000.00              ¨ Secured debt
         14185 DALLAS PKWY
         STE 200                                                                             þ Unsecured loan repayments
         DALLAS TX 75254                                                                     ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.61.    DALLAS CAPITAL BANK                            2/11/2019    $20,000.00              ¨ Secured debt
         14185 DALLAS PKWY
         STE 200                                                                             þ Unsecured loan repayments
         DALLAS TX 75254                                                                     ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.62.    DALLAS CAPITAL BANK                            2/7/2019     $20,000.00              ¨ Secured debt
         14185 DALLAS PKWY
         STE 200                                                                             þ Unsecured loan repayments
         DALLAS TX 75254                                                                     ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.63.    DALLAS CAPITAL BANK                            2/1/2019     $10,000.00              ¨ Secured debt
         14185 DALLAS PKWY
         STE 200                                                                             þ Unsecured loan repayments
         DALLAS TX 75254                                                                     ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.64.    FIDELITY - 401                                 3/31/2019    $38,854.60              ¨ Secured debt
         PO BOX 770001
         CINCINNATI OH 75277-001                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: 401(K)
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.65.    FIDELITY - 401                                 3/31/2019    $35,802.56              ¨ Secured debt
         PO BOX 770001
         CINCINNATI OH 75277-001                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: 401(K)


Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 12
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                  Entered 05/30/19 22:12:08            Page 24 of 386

Debtor    The LaSalle Group, Inc.                                                                   Case number (if known) 19-31484

         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.66.    FIDELITY - 401                                 3/31/2019    $23,407.96              ¨ Secured debt
         PO BOX 770001
         CINCINNATI OH 75277-001                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: 401(K)
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.67.    FIDELITY - 401                                 3/31/2019    $22,728.07              ¨ Secured debt
         PO BOX 770001
         CINCINNATI OH 75277-001                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: 401(K)
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.68.    FIDELITY - 401                                 2/28/2019    $39,311.57              ¨ Secured debt
         PO BOX 770001
         CINCINNATI OH 75277-001                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: 401(K)
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.69.    FIDELITY - 401                                 2/28/2019    $36,864.98              ¨ Secured debt
         PO BOX 770001
         CINCINNATI OH 75277-001                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: 401(K)
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.70.    FIDELITY - 401                                 2/28/2019    $24,602.30              ¨ Secured debt
         PO BOX 770001
         CINCINNATI OH 75277-001                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: 401(K)
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.71.    FIDELITY - 401                                 2/28/2019    $23,944.65              ¨ Secured debt
         PO BOX 770001
         CINCINNATI OH 75277-001                                                             ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: 401(K)


Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 13
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                  Entered 05/30/19 22:12:08            Page 25 of 386

Debtor    The LaSalle Group, Inc.                                                                   Case number (if known) 19-31484

         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.72.    GREAT AMERICAN INSURANCE COMPANY               4/17/2019    $71,212.12              ¨ Secured debt
         5 SHAWMUT RD
         STE # 101                                                                           ¨ Unsecured loan repayments
         CANTON MA 02021                                                                     ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: WORKERS COMP LOSS
                                                                                             FUND
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.73.    GREAT AMERICAN INSURANCE COMPANY               4/17/2019    $65,257.14              ¨ Secured debt
         5 SHAWMUT RD
         STE # 101                                                                           ¨ Unsecured loan repayments
         CANTON MA 02021                                                                     ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: WORKERS COMP
                                                                                             PREMIUM
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.74.    GREAT AMERICAN INSURANCE COMPANY               3/20/2019    $71,212.12              ¨ Secured debt
         5 SHAWMUT RD
         STE # 101                                                                           ¨ Unsecured loan repayments
         CANTON MA 02021                                                                     ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: WORKERS COMP LOSS
                                                                                             FUND
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.75.    GREAT AMERICAN INSURANCE COMPANY               3/20/2019    $65,257.14              ¨ Secured debt
         5 SHAWMUT RD
         STE # 101                                                                           ¨ Unsecured loan repayments
         CANTON MA 02021                                                                     ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: WORKERS COMP
                                                                                             PREMIUM
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.76.    GREAT AMERICAN INSURANCE COMPANY               2/22/2019    $71,212.12              ¨ Secured debt
         5 SHAWMUT RD
         STE # 101                                                                           ¨ Unsecured loan repayments
         CANTON MA 02021                                                                     ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: WORKERS COMP LOSS
                                                                                             FUND




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 14
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                  Entered 05/30/19 22:12:08            Page 26 of 386

Debtor    The LaSalle Group, Inc.                                                                   Case number (if known) 19-31484

         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.77.    GREAT AMERICAN INSURANCE COMPANY               2/22/2019    $65,257.15              ¨ Secured debt
         5 SHAWMUT RD
         STE # 101                                                                           ¨ Unsecured loan repayments
         CANTON MA 02021                                                                     ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: WORKERS COMP
                                                                                             PREMIUM
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.78.    GUARDIAN - APPLETON                            5/1/2019     $33,969.01              ¨ Secured debt
         PO BOX 677458
         DALLAS TX 75267-7458                                                                ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: DENTAL / VISION
                                                                                             PREMIUMS
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.79.    GUARDIAN - APPLETON                            5/1/2019     $30,544.21              ¨ Secured debt
         PO BOX 677458
         DALLAS TX 75267-7458                                                                ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: DENTAL / VISION
                                                                                             PREMIUMS
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.80.    GUARDIAN - APPLETON                            3/13/2019    $34,253.34              ¨ Secured debt
         PO BOX 677458
         DALLAS TX 75267-7458                                                                ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: DENTAL / VISION
                                                                                             PREMIUMS
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.81.    GUARDIAN - APPLETON                            2/11/2019    $32,754.81              ¨ Secured debt
         PO BOX 677458
         DALLAS TX 75267-7458                                                                ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: DENTAL / VISION
                                                                                             PREMIUMS




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 15
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                  Entered 05/30/19 22:12:08            Page 27 of 386

Debtor    The LaSalle Group, Inc.                                                                   Case number (if known) 19-31484

         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.82.    HARTMAN SPE, LLC                               4/24/2019    $25,023.75              ¨ Secured debt
         PO BOX 571017
         HOUSTON TX 77257                                                                    ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: SECURITY DEPOSIT
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.83.    HARTMAN SPE, LLC                               4/24/2019    $9,787.06               ¨ Secured debt
         PO BOX 571017
         HOUSTON TX 77257                                                                    ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: PREPAID RENT
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.84.    HUNTON ANDREWS KURTH, LLP                      3/29/2019    $8,200.00               ¨ Secured debt
         PO BOX 301276
         DALLAS TX 75303-1276                                                                ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             þ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.85.    HUNTON ANDREWS KURTH, LLP                      3/14/2019    $20,439.00              ¨ Secured debt
         PO BOX 301276
         DALLAS TX 75303-1276                                                                ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             þ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.86.    HUNTON ANDREWS KURTH, LLP                      3/14/2019    $2,448.00               ¨ Secured debt
         PO BOX 301276
         DALLAS TX 75303-1276                                                                ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             þ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.87.    HUNTON ANDREWS KURTH, LLP                      3/14/2019    $1,460.00               ¨ Secured debt
         PO BOX 301276
         DALLAS TX 75303-1276                                                                ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             þ Services
                                                                                             ¨ Other _______________


Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 16
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                  Entered 05/30/19 22:12:08            Page 28 of 386

Debtor    The LaSalle Group, Inc.                                                                   Case number (if known) 19-31484

         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.88.    MCKESSON CORPORATION                           4/29/2019    $5,393.02               ¨ Secured debt
         MCKESSON MEDICAL-SURGICAL
         PO BOX 204786                                                                       ¨ Unsecured loan repayments
         DALLAS TX 75320-4786                                                                þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.89.    MCKESSON CORPORATION                           4/16/2019    $2,696.50               ¨ Secured debt
         MCKESSON MEDICAL-SURGICAL
         PO BOX 204786                                                                       ¨ Unsecured loan repayments
         DALLAS TX 75320-4786                                                                þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.90.    MONSTER WORLDWIDE INC                          3/15/2019    $5,222.71               ¨ Secured debt
         PO BOX 90364
         CHICAGO IL 60696-0364                                                               ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             þ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.91.    MONSTER WORLDWIDE INC                          2/15/2019    $5,222.71               ¨ Secured debt
         PO BOX 90364
         CHICAGO IL 60696-0364                                                               ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             þ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.92.    NIXON PEABODY LLP                              4/18/2019    $4,745.50               ¨ Secured debt
         70 W MADISON ST STE 3500
         CHICAGO IL 60602                                                                    ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             þ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.93.    NIXON PEABODY LLP                              4/18/2019    $254.50                 ¨ Secured debt
         70 W MADISON ST STE 3500
         CHICAGO IL 60602                                                                    ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             þ Services
                                                                                             ¨ Other _______________


Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 17
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                  Entered 05/30/19 22:12:08            Page 29 of 386

Debtor    The LaSalle Group, Inc.                                                                   Case number (if known) 19-31484

         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.94.    NIXON PEABODY LLP                              3/19/2019    $5,000.00               ¨ Secured debt
         70 W MADISON ST STE 3500
         CHICAGO IL 60602                                                                    ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             þ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.95.    OGLETREE, DEAKINS, NASH, SMAOK &               5/1/2019     $5,000.00               ¨ Secured debt
         STEWART
         PO BOX 89                                                                           ¨ Unsecured loan repayments
         COLUMBIA SC 29202                                                                   ¨ Suppliers or vendors
                                                                                             þ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.96.    OGLETREE, DEAKINS, NASH, SMAOK &               3/22/2019    $2,583.60               ¨ Secured debt
         STEWART
         PO BOX 89                                                                           ¨ Unsecured loan repayments
         COLUMBIA SC 29202                                                                   ¨ Suppliers or vendors
                                                                                             þ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.97.    OGLETREE, DEAKINS, NASH, SMAOK &               3/22/2019    $1,056.00               ¨ Secured debt
         STEWART
         PO BOX 89                                                                           ¨ Unsecured loan repayments
         COLUMBIA SC 29202                                                                   ¨ Suppliers or vendors
                                                                                             þ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.98.    OGLETREE, DEAKINS, NASH, SMAOK &               3/22/2019    $220.00                 ¨ Secured debt
         STEWART
         PO BOX 89                                                                           ¨ Unsecured loan repayments
         COLUMBIA SC 29202                                                                   ¨ Suppliers or vendors
                                                                                             þ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.99.    OGLETREE, DEAKINS, NASH, SMAOK &               3/22/2019    $88.10                  ¨ Secured debt
         STEWART
         PO BOX 89                                                                           ¨ Unsecured loan repayments
         COLUMBIA SC 29202                                                                   ¨ Suppliers or vendors
                                                                                             þ Services
                                                                                             ¨ Other _______________


Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 18
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                   Entered 05/30/19 22:12:08            Page 30 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                              Check all that apply

3.100.    OGLETREE, DEAKINS, NASH, SMAOK &               2/15/2019    $24,970.40              ¨ Secured debt
          STEWART
          PO BOX 89                                                                           ¨ Unsecured loan repayments
          COLUMBIA SC 29202                                                                   ¨ Suppliers or vendors
                                                                                              þ Services
                                                                                              ¨ Other _______________
          Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                              Check all that apply

3.101.    OGLETREE, DEAKINS, NASH, SMAOK &               2/15/2019    $17,916.94              ¨ Secured debt
          STEWART
          PO BOX 89                                                                           ¨ Unsecured loan repayments
          COLUMBIA SC 29202                                                                   ¨ Suppliers or vendors
                                                                                              þ Services
                                                                                              ¨ Other _______________
          Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                              Check all that apply

3.102.    OGLETREE, DEAKINS, NASH, SMAOK &               2/15/2019    $10,213.10              ¨ Secured debt
          STEWART
          PO BOX 89                                                                           ¨ Unsecured loan repayments
          COLUMBIA SC 29202                                                                   ¨ Suppliers or vendors
                                                                                              þ Services
                                                                                              ¨ Other _______________
          Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                              Check all that apply

3.103.    OGLETREE, DEAKINS, NASH, SMAOK &               2/15/2019    $5,165.39               ¨ Secured debt
          STEWART
          PO BOX 89                                                                           ¨ Unsecured loan repayments
          COLUMBIA SC 29202                                                                   ¨ Suppliers or vendors
                                                                                              þ Services
                                                                                              ¨ Other _______________
          Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                              Check all that apply

3.104.    OGLETREE, DEAKINS, NASH, SMAOK &               2/15/2019    $854.35                 ¨ Secured debt
          STEWART
          PO BOX 89                                                                           ¨ Unsecured loan repayments
          COLUMBIA SC 29202                                                                   ¨ Suppliers or vendors
                                                                                              þ Services
                                                                                              ¨ Other _______________
          Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                              Check all that apply

3.105.    OGLETREE, DEAKINS, NASH, SMAOK &               2/15/2019    $295.00                 ¨ Secured debt
          STEWART
          PO BOX 89                                                                           ¨ Unsecured loan repayments
          COLUMBIA SC 29202                                                                   ¨ Suppliers or vendors
                                                                                              þ Services
                                                                                              ¨ Other _______________


Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 19
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                   Entered 05/30/19 22:12:08            Page 31 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                              Check all that apply

3.106.    PITNEY BOWES- PURCHASE POWER                   4/25/2019    $289.50                 ¨ Secured debt
          PO BOX 371874
          PITTSBURGH PA 15250-7874                                                            ¨ Unsecured loan repayments
                                                                                              ¨ Suppliers or vendors
                                                                                              þ Services
                                                                                              ¨ Other _______________
          Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                              Check all that apply

3.107.    PITNEY BOWES- PURCHASE POWER                   4/25/2019    $185.71                 ¨ Secured debt
          PO BOX 371874
          PITTSBURGH PA 15250-7874                                                            ¨ Unsecured loan repayments
                                                                                              ¨ Suppliers or vendors
                                                                                              þ Services
                                                                                              ¨ Other _______________
          Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                              Check all that apply

3.108.    PITNEY BOWES- PURCHASE POWER                   4/25/2019    $20.95                  ¨ Secured debt
          PO BOX 371874
          PITTSBURGH PA 15250-7874                                                            ¨ Unsecured loan repayments
                                                                                              ¨ Suppliers or vendors
                                                                                              þ Services
                                                                                              ¨ Other _______________
          Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                              Check all that apply

3.109.    PITNEY BOWES- PURCHASE POWER                   4/9/2019     $1,366.35               ¨ Secured debt
          PO BOX 371874
          PITTSBURGH PA 15250-7874                                                            ¨ Unsecured loan repayments
                                                                                              ¨ Suppliers or vendors
                                                                                              þ Services
                                                                                              ¨ Other _______________
          Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                              Check all that apply

3.110.    PITNEY BOWES- PURCHASE POWER                   3/15/2019    $2,026.51               ¨ Secured debt
          PO BOX 371874
          PITTSBURGH PA 15250-7874                                                            ¨ Unsecured loan repayments
                                                                                              ¨ Suppliers or vendors
                                                                                              þ Services
                                                                                              ¨ Other _______________
          Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                              Check all that apply

3.111.    PITNEY BOWES- PURCHASE POWER                   3/15/2019    $97.25                  ¨ Secured debt
          PO BOX 371874
          PITTSBURGH PA 15250-7874                                                            ¨ Unsecured loan repayments
                                                                                              ¨ Suppliers or vendors
                                                                                              þ Services
                                                                                              ¨ Other _______________


Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 20
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                   Entered 05/30/19 22:12:08            Page 32 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                              Check all that apply

3.112.    PITNEY BOWES- PURCHASE POWER                   2/22/2019    $2,500.00               ¨ Secured debt
          PO BOX 371874
          PITTSBURGH PA 15250-7874                                                            ¨ Unsecured loan repayments
                                                                                              ¨ Suppliers or vendors
                                                                                              þ Services
                                                                                              ¨ Other _______________
          Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                              Check all that apply

3.113.    PROBENEFITS, INC.                              3/31/2019    $3,228.23               ¨ Secured debt
          PO BOX 896200
          CHARLOTTE NC 28289-6200                                                             ¨ Unsecured loan repayments
                                                                                              ¨ Suppliers or vendors
                                                                                              ¨ Services
                                                                                              þ Other: FSA
          Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                              Check all that apply

3.114.    PROBENEFITS, INC.                              3/31/2019    $735.00                 ¨ Secured debt
          PO BOX 896200
          CHARLOTTE NC 28289-6200                                                             ¨ Unsecured loan repayments
                                                                                              ¨ Suppliers or vendors
                                                                                              ¨ Services
                                                                                              þ Other: FSA
          Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                              Check all that apply

3.115.    PROBENEFITS, INC.                              2/28/2019    $4,275.00               ¨ Secured debt
          PO BOX 896200
          CHARLOTTE NC 28289-6200                                                             ¨ Unsecured loan repayments
                                                                                              ¨ Suppliers or vendors
                                                                                              ¨ Services
                                                                                              þ Other: FSA
          Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                              Check all that apply

3.116.    PROBENEFITS, INC.                              2/28/2019    $1,768.30               ¨ Secured debt
          PO BOX 896200
          CHARLOTTE NC 28289-6200                                                             ¨ Unsecured loan repayments
                                                                                              ¨ Suppliers or vendors
                                                                                              ¨ Services
                                                                                              þ Other: FSA
          Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                              Check all that apply

3.117.    PROBENEFITS, INC.                              2/11/2019    $540.00                 ¨ Secured debt
          PO BOX 896200
          CHARLOTTE NC 28289-6200                                                             ¨ Unsecured loan repayments
                                                                                              ¨ Suppliers or vendors
                                                                                              ¨ Services
                                                                                              þ Other: FSA


Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 21
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                   Entered 05/30/19 22:12:08            Page 33 of 386

Debtor    The LaSalle Group, Inc.                                                                     Case number (if known) 19-31484

          Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                              Check all that apply

3.118.    ROSEMONT SUMMIT OPERATING, LLC                 4/9/2019     $4,639.45               ¨ Secured debt
          545 E JOHN CARPENTER FWY STE 1420
          IRVING TX 75062                                                                     ¨ Unsecured loan repayments
                                                                                              ¨ Suppliers or vendors
                                                                                              ¨ Services
                                                                                              þ Other: RENT / OCCUPANCY
                                                                                              COSTS
          Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                              Check all that apply

3.119.    ROSEMONT SUMMIT OPERATING, LLC                 3/11/2019    $5,042.69               ¨ Secured debt
          545 E JOHN CARPENTER FWY STE 1420
          IRVING TX 75062                                                                     ¨ Unsecured loan repayments
                                                                                              ¨ Suppliers or vendors
                                                                                              ¨ Services
                                                                                              þ Other: RENT / OCCUPANCY
                                                                                              COSTS
          Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                              Check all that apply

3.120.    ROSEMONT SUMMIT OPERATING, LLC                 3/11/2019    $148.45                 ¨ Secured debt
          545 E JOHN CARPENTER FWY STE 1420
          IRVING TX 75062                                                                     ¨ Unsecured loan repayments
                                                                                              ¨ Suppliers or vendors
                                                                                              ¨ Services
                                                                                              þ Other: RENT / OCCUPANCY
                                                                                              COSTS
          Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                              Check all that apply

3.121.    ROSEMONT SUMMIT OPERATING, LLC                 3/11/2019    $30.83                  ¨ Secured debt
          545 E JOHN CARPENTER FWY STE 1420
          IRVING TX 75062                                                                     ¨ Unsecured loan repayments
                                                                                              ¨ Suppliers or vendors
                                                                                              ¨ Services
                                                                                              þ Other: RENT / OCCUPANCY
                                                                                              COSTS
          Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                              Check all that apply

3.122.    ROSEMONT SUMMIT OPERATING, LLC                 3/11/2019    $23.65                  ¨ Secured debt
          545 E JOHN CARPENTER FWY STE 1420
          IRVING TX 75062                                                                     ¨ Unsecured loan repayments
                                                                                              ¨ Suppliers or vendors
                                                                                              ¨ Services
                                                                                              þ Other: RENT / OCCUPANCY
                                                                                              COSTS




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 22
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                   Entered 05/30/19 22:12:08            Page 34 of 386

Debtor    The LaSalle Group, Inc.                                                                     Case number (if known) 19-31484

          Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                              Check all that apply

3.123.    ROSEMONT SUMMIT OPERATING, LLC                 3/11/2019    $21.65                  ¨ Secured debt
          545 E JOHN CARPENTER FWY STE 1420
          IRVING TX 75062                                                                     ¨ Unsecured loan repayments
                                                                                              ¨ Suppliers or vendors
                                                                                              ¨ Services
                                                                                              þ Other: RENT / OCCUPANCY
                                                                                              COSTS
          Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                              Check all that apply

3.124.    ROSEMONT SUMMIT OPERATING, LLC                 3/11/2019    $18.16                  ¨ Secured debt
          545 E JOHN CARPENTER FWY STE 1420
          IRVING TX 75062                                                                     ¨ Unsecured loan repayments
                                                                                              ¨ Suppliers or vendors
                                                                                              ¨ Services
                                                                                              þ Other: RENT / OCCUPANCY
                                                                                              COSTS
          Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                              Check all that apply

3.125.    ROSEMONT SUMMIT OPERATING, LLC                 3/11/2019    $16.64                  ¨ Secured debt
          545 E JOHN CARPENTER FWY STE 1420
          IRVING TX 75062                                                                     ¨ Unsecured loan repayments
                                                                                              ¨ Suppliers or vendors
                                                                                              ¨ Services
                                                                                              þ Other: RENT / OCCUPANCY
                                                                                              COSTS
          Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                              Check all that apply

3.126.    ROSEMONT SUMMIT OPERATING, LLC                 2/8/2019     $5,042.69               ¨ Secured debt
          545 E JOHN CARPENTER FWY STE 1420
          IRVING TX 75062                                                                     ¨ Unsecured loan repayments
                                                                                              ¨ Suppliers or vendors
                                                                                              ¨ Services
                                                                                              þ Other: RENT / OCCUPANCY
                                                                                              COSTS
          Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                              Check all that apply

3.127.    ROSEMONT SUMMIT OPERATING, LLC                 2/8/2019     $346.40                 ¨ Secured debt
          545 E JOHN CARPENTER FWY STE 1420
          IRVING TX 75062                                                                     ¨ Unsecured loan repayments
                                                                                              ¨ Suppliers or vendors
                                                                                              ¨ Services
                                                                                              þ Other: RENT / OCCUPANCY
                                                                                              COSTS




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 23
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                  Entered 05/30/19 22:12:08            Page 35 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.128.    ROSEMONT SUMMIT OPERATING, LLC                 2/8/2019    $286.70                 ¨ Secured debt
          545 E JOHN CARPENTER FWY STE 1420
          IRVING TX 75062                                                                    ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: RENT / OCCUPANCY
                                                                                             COSTS
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.129.    ROSEMONT SUMMIT OPERATING, LLC                 2/8/2019    $213.83                 ¨ Secured debt
          545 E JOHN CARPENTER FWY STE 1420
          IRVING TX 75062                                                                    ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: RENT / OCCUPANCY
                                                                                             COSTS
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.130.    ROSEMONT SUMMIT OPERATING, LLC                 2/8/2019    $118.25                 ¨ Secured debt
          545 E JOHN CARPENTER FWY STE 1420
          IRVING TX 75062                                                                    ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: RENT / OCCUPANCY
                                                                                             COSTS
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.131.    ROSEMONT SUMMIT OPERATING, LLC                 2/8/2019    $35.97                  ¨ Secured debt
          545 E JOHN CARPENTER FWY STE 1420
          IRVING TX 75062                                                                    ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: RENT / OCCUPANCY
                                                                                             COSTS
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.132.    ROSEMONT SUMMIT OPERATING, LLC                 2/8/2019    $34.31                  ¨ Secured debt
          545 E JOHN CARPENTER FWY STE 1420
          IRVING TX 75062                                                                    ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: RENT / OCCUPANCY
                                                                                             COSTS




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 24
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                  Entered 05/30/19 22:12:08            Page 36 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.133.    ROSEMONT SUMMIT OPERATING, LLC                 2/8/2019    $28.49                  ¨ Secured debt
          545 E JOHN CARPENTER FWY STE 1420
          IRVING TX 75062                                                                    ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: RENT / OCCUPANCY
                                                                                             COSTS
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.134.    ROSEMONT SUMMIT OPERATING, LLC                 2/8/2019    $18.16                  ¨ Secured debt
          545 E JOHN CARPENTER FWY STE 1420
          IRVING TX 75062                                                                    ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: RENT / OCCUPANCY
                                                                                             COSTS
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.135.    ROSEMONT SUMMIT OPERATING, LLC                 2/8/2019    $13.92                  ¨ Secured debt
          545 E JOHN CARPENTER FWY STE 1420
          IRVING TX 75062                                                                    ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: RENT / OCCUPANCY
                                                                                             COSTS
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.136.    ROSEMONT SUMMIT OPERATING, LLC                 2/8/2019    $11.83                  ¨ Secured debt
          545 E JOHN CARPENTER FWY STE 1420
          IRVING TX 75062                                                                    ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: RENT / OCCUPANCY
                                                                                             COSTS
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.137.    ROSEMONT SUMMIT OPERATING, LLC                 2/8/2019    $5.36                   ¨ Secured debt
          545 E JOHN CARPENTER FWY STE 1420
          IRVING TX 75062                                                                    ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: RENT / OCCUPANCY
                                                                                             COSTS




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 25
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                    Entered 05/30/19 22:12:08            Page 37 of 386

Debtor    The LaSalle Group, Inc.                                                                      Case number (if known) 19-31484

          Creditor’s name and address                     Dates        Total amount or value   Reasons for payment or transfer
                                                                                               Check all that apply

3.138.    ROSEMONT SUMMIT OPERATING, LLC                  2/8/2019     $3.25                   ¨ Secured debt
          545 E JOHN CARPENTER FWY STE 1420
          IRVING TX 75062                                                                      ¨ Unsecured loan repayments
                                                                                               ¨ Suppliers or vendors
                                                                                               ¨ Services
                                                                                               þ Other: RENT / OCCUPANCY
                                                                                               COSTS
          Creditor’s name and address                     Dates        Total amount or value   Reasons for payment or transfer
                                                                                               Check all that apply

3.139.    RSM US LLP                                      4/29/2019    $3,507.75               ¨ Secured debt
          5155 PAYSHERE CIR
          CHICAGO IL 60674                                                                     ¨ Unsecured loan repayments
                                                                                               ¨ Suppliers or vendors
                                                                                               þ Services
                                                                                               ¨ Other _______________
          Creditor’s name and address                     Dates        Total amount or value   Reasons for payment or transfer
                                                                                               Check all that apply

3.140.    RSM US LLP                                      4/29/2019    $2,846.25               ¨ Secured debt
          5155 PAYSHERE CIR
          CHICAGO IL 60674                                                                     ¨ Unsecured loan repayments
                                                                                               ¨ Suppliers or vendors
                                                                                               þ Services
                                                                                               ¨ Other _______________
          Creditor’s name and address                     Dates        Total amount or value   Reasons for payment or transfer
                                                                                               Check all that apply

3.141.    RSM US LLP                                      4/29/2019    $1,481.25               ¨ Secured debt
          5155 PAYSHERE CIR
          CHICAGO IL 60674                                                                     ¨ Unsecured loan repayments
                                                                                               ¨ Suppliers or vendors
                                                                                               þ Services
                                                                                               ¨ Other _______________
          Creditor’s name and address                     Dates        Total amount or value   Reasons for payment or transfer
                                                                                               Check all that apply

3.142.    TEXAS COMPTROLLER FOR PUBLIC ACCOUNTS           3/19/2019    $22,112.64              ¨ Secured debt
          P.O. BOX 13528
          CAPITOL STATION                                                                      ¨ Unsecured loan repayments
          AUSTIN TX 78711                                                                      ¨ Suppliers or vendors
                                                                                               ¨ Services
                                                                                               þ Other: TAXES
          Creditor’s name and address                     Dates        Total amount or value   Reasons for payment or transfer
                                                                                               Check all that apply

3.143.    TMA APARTMENTS, INC.                            3/25/2019    $37,500.00              ¨ Secured debt
          1110 ASPEN CT
          ROCKWALL TX 75087                                                                    þ Unsecured loan repayments
                                                                                               ¨ Suppliers or vendors
                                                                                               ¨ Services
                                                                                               ¨ Other _______________

Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 26
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                   Entered 05/30/19 22:12:08            Page 38 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                              Check all that apply

3.144.    WESTFIELD BANK FSB                             4/9/2019     $5,835.15               ¨ Secured debt
          PO BOX 668
          WESTFIELD CENTER OH 44251-0668                                                      þ Unsecured loan repayments
                                                                                              ¨ Suppliers or vendors
                                                                                              ¨ Services
                                                                                              ¨ Other _______________
          Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                              Check all that apply

3.145.    WESTFIELD BANK FSB                             4/9/2019     $1,546.99               ¨ Secured debt
          PO BOX 668
          WESTFIELD CENTER OH 44251-0668                                                      þ Unsecured loan repayments
                                                                                              ¨ Suppliers or vendors
                                                                                              ¨ Services
                                                                                              ¨ Other _______________
          Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                              Check all that apply

3.146.    WESTFIELD BANK FSB                             4/9/2019     $0.28                   ¨ Secured debt
          PO BOX 668
          WESTFIELD CENTER OH 44251-0668                                                      þ Unsecured loan repayments
                                                                                              ¨ Suppliers or vendors
                                                                                              ¨ Services
                                                                                              ¨ Other _______________
          Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                              Check all that apply

3.147.    WESTFIELD BANK FSB                             3/15/2019    $5,835.15               ¨ Secured debt
          PO BOX 668
          WESTFIELD CENTER OH 44251-0668                                                      þ Unsecured loan repayments
                                                                                              ¨ Suppliers or vendors
                                                                                              ¨ Services
                                                                                              ¨ Other _______________
          Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                              Check all that apply

3.148.    WESTFIELD BANK FSB                             3/7/2019     $1,546.99               ¨ Secured debt
          PO BOX 668
          WESTFIELD CENTER OH 44251-0668                                                      þ Unsecured loan repayments
                                                                                              ¨ Suppliers or vendors
                                                                                              ¨ Services
                                                                                              ¨ Other _______________
          Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                              Check all that apply

3.149.    WESTFIELD BANK FSB                             3/7/2019     $0.28                   ¨ Secured debt
          PO BOX 668
          WESTFIELD CENTER OH 44251-0668                                                      þ Unsecured loan repayments
                                                                                              ¨ Suppliers or vendors
                                                                                              ¨ Services
                                                                                              ¨ Other _______________


Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 27
          Case 19-31484-sgj7 Doc 109 Filed 05/30/19                                Entered 05/30/19 22:12:08                    Page 39 of 386

Debtor       The LaSalle Group, Inc.                                                                                      Case number (if known) 19-31484

            Creditor’s name and address                                Dates         Total amount or value       Reasons for payment or transfer
                                                                                                                 Check all that apply

3.150.      WESTFIELD BANK FSB                                         2/7/2019      $5,835.15                   ¨ Secured debt
            PO BOX 668
            WESTFIELD CENTER OH 44251-0668                                                                       þ Unsecured loan repayments
                                                                                                                 ¨ Suppliers or vendors
                                                                                                                 ¨ Services
                                                                                                                 ¨ Other _______________
            Creditor’s name and address                                Dates         Total amount or value       Reasons for payment or transfer
                                                                                                                 Check all that apply

3.151.      WESTFIELD BANK FSB                                         2/7/2019      $1,546.99                   ¨ Secured debt
            PO BOX 668
            WESTFIELD CENTER OH 44251-0668                                                                       þ Unsecured loan repayments
                                                                                                                 ¨ Suppliers or vendors
                                                                                                                 ¨ Services
                                                                                                                 ¨ Other _______________
            Creditor’s name and address                                Dates         Total amount or value       Reasons for payment or transfer
                                                                                                                 Check all that apply

3.152.      WESTFIELD BANK FSB                                         2/7/2019      $0.28                       ¨ Secured debt
            PO BOX 668
            WESTFIELD CENTER OH 44251-0668                                                                       þ Unsecured loan repayments
                                                                                                                 ¨ Suppliers or vendors
                                                                                                                 ¨ Services
                                                                                                                 ¨ Other _______________


4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
       List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or
       guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than
       $6,825. (This amount may be adjusted on 04/01/2022 and every 3 years after that with respect to cases filed on or after the date of
       adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor
       and their relatives; general partners of a partnership debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any
       managing agent of the debtor. 11 U.S.C. § 101(31).

       ¨ None
         Insider’s name and address                                  Dates         Total amount or value        Reasons for payment or transfer

4.1.     AMARILLO MEMORY CARE LLC                                    5/9/2019      $29,174.62                   REMIT CREDIT CARD RENT
         545 E JOHN CARPENTER FRWY #500                                                                         PAYMENTS TO RESIDENT'S FACILITY
         IRVING TX 75062
         Relationship to debtor
         AFFILIATE

         Insider’s name and address                                  Dates         Total amount or value        Reasons for payment or transfer

4.2.     AMARILLO MEMORY CARE LLC                                    4/8/2019      $41,652.70                   REMIT CREDIT CARD RENT
         545 E JOHN CARPENTER FRWY #500                                                                         PAYMENTS TO RESIDENT'S FACILITY
         IRVING TX 75062
         Relationship to debtor
         AFFILIATE




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          Page 28
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                    Entered 05/30/19 22:12:08            Page 40 of 386

Debtor    The LaSalle Group, Inc.                                                                     Case number (if known) 19-31484

       Insider’s name and address                         Dates       Total amount or value   Reasons for payment or transfer

4.3.   AMARILLO MEMORY CARE LLC                           3/19/2019   $42,000.00              INTERCOMPANY LOANS
       7480HILLSIDE ROAD
       AMARILLO TX 79119
       Relationship to debtor
       AFFILIATE

       Insider’s name and address                         Dates       Total amount or value   Reasons for payment or transfer

4.4.   AMARILLO MEMORY CARE LLC                           3/7/2019    $27,491.78              REMIT CREDIT CARD RENT
       545 E JOHN CARPENTER FRWY #500                                                         PAYMENTS TO RESIDENT'S FACILITY
       IRVING TX 75062
       Relationship to debtor
       AFFILIATE

       Insider’s name and address                         Dates       Total amount or value   Reasons for payment or transfer

4.5.   AMARILLO MEMORY CARE LLC                           3/5/2019    $27,000.00              INTERCOMPANY LOANS
       7480HILLSIDE ROAD
       AMARILLO TX 79119
       Relationship to debtor
       AFFILIATE

       Insider’s name and address                         Dates       Total amount or value   Reasons for payment or transfer

4.6.   AMARILLO MEMORY CARE LLC                           2/18/2019   $4,141.80               REMIT CREDIT CARD RENT
       545 E JOHN CARPENTER FRWY #500                                                         PAYMENTS TO RESIDENT'S FACILITY
       IRVING TX 75062
       Relationship to debtor
       AFFILIATE

       Insider’s name and address                         Dates       Total amount or value   Reasons for payment or transfer

4.7.   AMARILLO MEMORY CARE LLC                           2/7/2019    $32,645.63              REMIT CREDIT CARD RENT
       545 E JOHN CARPENTER FRWY #500                                                         PAYMENTS TO RESIDENT'S FACILITY
       IRVING TX 75062
       Relationship to debtor
       AFFILIATE

       Insider’s name and address                         Dates       Total amount or value   Reasons for payment or transfer

4.8.   AMARILLO MEMORY CARE LLC                           2/5/2019    $3,000.00               INTERCOMPANY LOANS
       7480HILLSIDE ROAD
       AMARILLO TX 79119
       Relationship to debtor
       AFFILIATE

       Insider’s name and address                         Dates       Total amount or value   Reasons for payment or transfer

4.9.   AMARILLO MEMORY CARE LLC                           1/7/2019    $33,549.74              REMIT CREDIT CARD RENT
       545 E JOHN CARPENTER FRWY #500                                                         PAYMENTS TO RESIDENT'S FACILITY
       IRVING TX 75062
       Relationship to debtor
       AFFILIATE




Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                        Page 29
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                   Entered 05/30/19 22:12:08            Page 41 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.10.    AMARILLO MEMORY CARE LLC                        12/20/2018 $12,000.00                INTERCOMPANY LOANS
         7480HILLSIDE ROAD
         AMARILLO TX 79119
         Relationship to debtor
         AFFILIATE

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.11.    AMARILLO MEMORY CARE LLC                        12/7/2018    $33,305.99              REMIT CREDIT CARD RENT
         545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
         IRVING TX 75062                                                                      FACILITY
         Relationship to debtor
         AFFILIATE

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.12.    AMARILLO MEMORY CARE LLC                        11/13/2018 $5,508.75                 REMIT CREDIT CARD RENT
         545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
         IRVING TX 75062                                                                      FACILITY
         Relationship to debtor
         AFFILIATE

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.13.    AMARILLO MEMORY CARE LLC                        11/7/2018    $23,014.86              REMIT CREDIT CARD RENT
         545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
         IRVING TX 75062                                                                      FACILITY
         Relationship to debtor
         AFFILIATE

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.14.    AMARILLO MEMORY CARE LLC                        11/1/2018    $4,559.10               REMIT CREDIT CARD RENT
         545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
         IRVING TX 75062                                                                      FACILITY
         Relationship to debtor
         AFFILIATE

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.15.    AMARILLO MEMORY CARE LLC                        10/29/2018 $5,508.75                 REMIT CREDIT CARD RENT
         545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
         IRVING TX 75062                                                                      FACILITY
         Relationship to debtor
         AFFILIATE

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.16.    AMARILLO MEMORY CARE LLC                        10/24/2018 $2,000.00                 INTERCOMPANY LOANS
         7480HILLSIDE ROAD
         AMARILLO TX 79119
         Relationship to debtor
         AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 30
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                   Entered 05/30/19 22:12:08            Page 42 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.17.    AMARILLO MEMORY CARE LLC                        10/15/2018 $9,650.55                 REMIT CREDIT CARD RENT
         545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
         IRVING TX 75062                                                                      FACILITY
         Relationship to debtor
         AFFILIATE

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.18.    AMARILLO MEMORY CARE LLC                        10/9/2018    $10,227.74              REMIT CREDIT CARD RENT
         545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
         IRVING TX 75062                                                                      FACILITY
         Relationship to debtor
         AFFILIATE

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.19.    AMARILLO MEMORY CARE LLC                        10/5/2018    $7,000.00               INTERCOMPANY LOANS
         7480HILLSIDE ROAD
         AMARILLO TX 79119
         Relationship to debtor
         AFFILIATE

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.20.    AMARILLO MEMORY CARE LLC                        9/25/2018    $5,065.12               REMIT CREDIT CARD RENT
         545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
         IRVING TX 75062                                                                      FACILITY
         Relationship to debtor
         AFFILIATE

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.21.    AMARILLO MEMORY CARE LLC                        9/17/2018    $5,508.75               REMIT CREDIT CARD RENT
         545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
         IRVING TX 75062                                                                      FACILITY
         Relationship to debtor
         AFFILIATE

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.22.    AMARILLO MEMORY CARE LLC                        9/10/2018    $4,559.10               REMIT CREDIT CARD RENT
         545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
         IRVING TX 75062                                                                      FACILITY
         Relationship to debtor
         AFFILIATE

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.23.    AMARILLO MEMORY CARE LLC                        9/7/2018     $16,930.87              REMIT CREDIT CARD RENT
         545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
         IRVING TX 75062                                                                      FACILITY
         Relationship to debtor
         AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 31
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                   Entered 05/30/19 22:12:08            Page 43 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.24.    AMARILLO MEMORY CARE LLC                        8/27/2018    $4,559.10               REMIT CREDIT CARD RENT
         545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
         IRVING TX 75062                                                                      FACILITY
         Relationship to debtor
         AFFILIATE

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.25.    AMARILLO MEMORY CARE LLC                        8/7/2018     $11,422.12              REMIT CREDIT CARD RENT
         545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
         IRVING TX 75062                                                                      FACILITY
         Relationship to debtor
         AFFILIATE

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.26.    AMARILLO MEMORY CARE LLC                        7/9/2018     $11,422.12              REMIT CREDIT CARD RENT
         545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
         IRVING TX 75062                                                                      FACILITY
         Relationship to debtor
         AFFILIATE

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.27.    AMARILLO MEMORY CARE LLC                        6/7/2018     $11,422.12              REMIT CREDIT CARD RENT
         545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
         IRVING TX 75062                                                                      FACILITY
         Relationship to debtor
         AFFILIATE

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.28.    AMARILLO MEMORY CARE LLC                        5/21/2018    $5,167.50               REMIT CREDIT CARD RENT
         545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
         IRVING TX 75062                                                                      FACILITY
         Relationship to debtor
         AFFILIATE

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.29.    AMARILLO MEMORY CARE LLC                        5/7/2018     $15,609.74              REMIT CREDIT CARD RENT
         545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
         IRVING TX 75062                                                                      FACILITY
         Relationship to debtor
         AFFILIATE

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.30.    AMARILLO MEMORY CARE LLC                        5/1/2018     $4,187.62               REMIT CREDIT CARD RENT
         545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
         IRVING TX 75062                                                                      FACILITY
         Relationship to debtor
         AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 32
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                   Entered 05/30/19 22:12:08            Page 44 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.31.    AMERICAN CONCRETE SERVICES INC                  3/15/2019    $12,000.00              PAYMENT ON BEHALF OF LAKE
         1788 E POINSETT STREET EXTENSION                                                     SUPERIOR CONTRACTING, L.P.
         GREER SC 29651
         Relationship to debtor
         AFFILIATE

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.32.    ARLINGTON HEIGHTS MEMORY CARE LLC               5/21/2019    $16,225.95              REMIT CREDIT CARD RENT
         545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
         IRVING TX 75062                                                                      FACILITY
         Relationship to debtor
         AFFILIATE

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.33.    ARLINGTON HEIGHTS MEMORY CARE LLC               5/16/2019    $14,612.17              REMIT CREDIT CARD RENT
         545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
         IRVING TX 75062                                                                      FACILITY
         Relationship to debtor
         AFFILIATE

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.34.    ARLINGTON HEIGHTS MEMORY CARE LLC               5/9/2019     $33,895.86              REMIT CREDIT CARD RENT
         545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
         IRVING TX 75062                                                                      FACILITY
         Relationship to debtor
         AFFILIATE

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.35.    ARLINGTON HEIGHTS MEMORY CARE LLC               4/23/2019    $175.50                 REMIT CREDIT CARD RENT
         545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
         IRVING TX 75062                                                                      FACILITY
         Relationship to debtor
         AFFILIATE

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.36.    ARLINGTON HEIGHTS MEMORY CARE LLC               4/8/2019     $55,059.20              REMIT CREDIT CARD RENT
         545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
         IRVING TX 75062                                                                      FACILITY
         Relationship to debtor
         AFFILIATE

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.37.    ARLINGTON HEIGHTS MEMORY CARE LLC               3/25/2019    $7,059.97               REMIT CREDIT CARD RENT
         545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
         IRVING TX 75062                                                                      FACILITY
         Relationship to debtor
         AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 33
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                   Entered 05/30/19 22:12:08            Page 45 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.38.    ARLINGTON HEIGHTS MEMORY CARE LLC               3/7/2019     $65,454.64              REMIT CREDIT CARD RENT
         545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
         IRVING TX 75062                                                                      FACILITY
         Relationship to debtor
         AFFILIATE

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.39.    ARLINGTON HEIGHTS MEMORY CARE LLC               2/21/2019    $33,000.00              INTERCOMPANY TRANSFER
         545 E JOHN CARPENTER FRWY
         IRVING TX 75062
         Relationship to debtor
         AFFILIATE

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.40.    ARLINGTON HEIGHTS MEMORY CARE LLC               2/18/2019    $5,850.00               REMIT CREDIT CARD RENT
         545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
         IRVING TX 75062                                                                      FACILITY
         Relationship to debtor
         AFFILIATE

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.41.    ARLINGTON HEIGHTS MEMORY CARE LLC               2/15/2019    $13,000.00              INTERCOMPANY LOANS
         545 E JOHN CARPENTER FRWY
         IRVING TX 75062
         Relationship to debtor
         AFFILIATE

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.42.    ARLINGTON HEIGHTS MEMORY CARE LLC               2/7/2019     $58,394.67              REMIT CREDIT CARD RENT
         545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
         IRVING TX 75062                                                                      FACILITY
         Relationship to debtor
         AFFILIATE

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.43.    ARLINGTON HEIGHTS MEMORY CARE LLC               1/23/2019    $5,000.00               INTERCOMPANY LOANS
         545 E JOHN CARPENTER FRWY
         IRVING TX 75062
         Relationship to debtor
         AFFILIATE

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.44.    ARLINGTON HEIGHTS MEMORY CARE LLC               1/15/2019    $6,583.20               REMIT CREDIT CARD RENT
         545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
         IRVING TX 75062                                                                      FACILITY
         Relationship to debtor
         AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 34
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                   Entered 05/30/19 22:12:08            Page 46 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.45.    ARLINGTON HEIGHTS MEMORY CARE LLC               1/7/2019     $61,796.44              REMIT CREDIT CARD RENT
         545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
         IRVING TX 75062                                                                      FACILITY
         Relationship to debtor
         AFFILIATE

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.46.    ARLINGTON HEIGHTS MEMORY CARE LLC               12/21/2018 $87,000.00                INTERCOMPANY LOANS
         545 E JOHN CARPENTER FRWY
         IRVING TX 75062
         Relationship to debtor
         AFFILIATE

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.47.    ARLINGTON HEIGHTS MEMORY CARE LLC               12/10/2018 $6,583.20                 REMIT CREDIT CARD RENT
         545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
         IRVING TX 75062                                                                      FACILITY
         Relationship to debtor
         AFFILIATE

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.48.    ARLINGTON HEIGHTS MEMORY CARE LLC               12/7/2018    $75,097.38              REMIT CREDIT CARD RENT
         545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
         IRVING TX 75062                                                                      FACILITY
         Relationship to debtor
         AFFILIATE

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.49.    ARLINGTON HEIGHTS MEMORY CARE LLC               11/13/2018 $47,822.75                REMIT CREDIT CARD RENT
         545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
         IRVING TX 75062                                                                      FACILITY
         Relationship to debtor
         AFFILIATE

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.50.    ARLINGTON HEIGHTS MEMORY CARE LLC               11/7/2018    $23,896.26              REMIT CREDIT CARD RENT
         545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
         IRVING TX 75062                                                                      FACILITY
         Relationship to debtor
         AFFILIATE

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.51.    ARLINGTON HEIGHTS MEMORY CARE LLC               10/23/2018 $18,000.00                INTERCOMPANY LOANS
         545 E JOHN CARPENTER FRWY
         IRVING TX 75062
         Relationship to debtor
         AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 35
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                   Entered 05/30/19 22:12:08            Page 47 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.52.    ARLINGTON HEIGHTS MEMORY CARE LLC               10/22/2018 $483.60                   REMIT CREDIT CARD RENT
         545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
         IRVING TX 75062                                                                      FACILITY
         Relationship to debtor
         AFFILIATE

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.53.    ARLINGTON HEIGHTS MEMORY CARE LLC               10/15/2018 $14,599.64                REMIT CREDIT CARD RENT
         545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
         IRVING TX 75062                                                                      FACILITY
         Relationship to debtor
         AFFILIATE

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.54.    ARLINGTON HEIGHTS MEMORY CARE LLC               10/11/2018 $9,867.97                 REMIT CREDIT CARD RENT
         545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
         IRVING TX 75062                                                                      FACILITY
         Relationship to debtor
         AFFILIATE

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.55.    ARLINGTON HEIGHTS MEMORY CARE LLC               10/9/2018    $56,776.17              REMIT CREDIT CARD RENT
         545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
         IRVING TX 75062                                                                      FACILITY
         Relationship to debtor
         AFFILIATE

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.56.    ARLINGTON HEIGHTS MEMORY CARE LLC               9/10/2018    $30,465.81              REMIT CREDIT CARD RENT
         545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
         IRVING TX 75062                                                                      FACILITY
         Relationship to debtor
         AFFILIATE

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.57.    ARLINGTON HEIGHTS MEMORY CARE LLC               9/7/2018     $63,253.09              REMIT CREDIT CARD RENT
         545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
         IRVING TX 75062                                                                      FACILITY
         Relationship to debtor
         AFFILIATE

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.58.    ARLINGTON HEIGHTS MEMORY CARE LLC               8/27/2018    $7,726.87               REMIT CREDIT CARD RENT
         545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
         IRVING TX 75062                                                                      FACILITY
         Relationship to debtor
         AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 36
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                   Entered 05/30/19 22:12:08            Page 48 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.59.    ARLINGTON HEIGHTS MEMORY CARE LLC               8/20/2018    $8,112.97               REMIT CREDIT CARD RENT
         545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
         IRVING TX 75062                                                                      FACILITY
         Relationship to debtor
         AFFILIATE

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.60.    ARLINGTON HEIGHTS MEMORY CARE LLC               8/13/2018    $13,140.07              REMIT CREDIT CARD RENT
         545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
         IRVING TX 75062                                                                      FACILITY
         Relationship to debtor
         AFFILIATE

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.61.    ARLINGTON HEIGHTS MEMORY CARE LLC               8/7/2018     $56,744.02              REMIT CREDIT CARD RENT
         545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
         IRVING TX 75062                                                                      FACILITY
         Relationship to debtor
         AFFILIATE

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.62.    ARLINGTON HEIGHTS MEMORY CARE LLC               7/16/2018    $10,213.12              REMIT CREDIT CARD RENT
         545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
         IRVING TX 75062                                                                      FACILITY
         Relationship to debtor
         AFFILIATE

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.63.    ARLINGTON HEIGHTS MEMORY CARE LLC               7/9/2018     $71,392.39              REMIT CREDIT CARD RENT
         545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
         IRVING TX 75062                                                                      FACILITY
         Relationship to debtor
         AFFILIATE

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.64.    ARLINGTON HEIGHTS MEMORY CARE LLC               6/25/2018    $7,726.87               REMIT CREDIT CARD RENT
         545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
         IRVING TX 75062                                                                      FACILITY
         Relationship to debtor
         AFFILIATE

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.65.    ARLINGTON HEIGHTS MEMORY CARE LLC               6/11/2018    $13,140.07              REMIT CREDIT CARD RENT
         545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
         IRVING TX 75062                                                                      FACILITY
         Relationship to debtor
         AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 37
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                   Entered 05/30/19 22:12:08            Page 49 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.66.    ARLINGTON HEIGHTS MEMORY CARE LLC               6/7/2018     $64,499.15              REMIT CREDIT CARD RENT
         545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
         IRVING TX 75062                                                                      FACILITY
         Relationship to debtor
         AFFILIATE

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.67.    ARLINGTON HEIGHTS MEMORY CARE LLC               5/29/2018    $22,036.94              REMIT CREDIT CARD RENT
         545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
         IRVING TX 75062                                                                      FACILITY
         Relationship to debtor
         AFFILIATE

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.68.    ARLINGTON HEIGHTS MEMORY CARE LLC               5/14/2018    $7,336.87               REMIT CREDIT CARD RENT
         545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
         IRVING TX 75062                                                                      FACILITY
         Relationship to debtor
         AFFILIATE

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.69.    ARLINGTON HEIGHTS MEMORY CARE LLC               5/7/2018     $63,108.79              REMIT CREDIT CARD RENT
         545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
         IRVING TX 75062                                                                      FACILITY
         Relationship to debtor
         AFFILIATE

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.70.    ARLINGTON HEIGHTS MEMORY CARE LLC               5/1/2018     $7,726.87               REMIT CREDIT CARD RENT
         545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
         IRVING TX 75062                                                                      FACILITY
         Relationship to debtor
         AFFILIATE

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.71.    ARLINGTON REIT TENANT, LLC                      4/23/2019    $2,000.00               INTERCOMPANY LOANS
         514 CENTRAL PK DR
         ARLINGTON TX 76014
         Relationship to debtor
         AFFILIATE

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.72.    ARLINGTON REIT TENANT, LLC                      4/8/2019     $11,847.82              REMIT CREDIT CARD RENT
         545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
         IRVING TX 75062                                                                      FACILITY
         Relationship to debtor
         AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 38
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                   Entered 05/30/19 22:12:08            Page 50 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.73.    ARLINGTON REIT TENANT, LLC                      3/18/2019    $7,161.54               REMIT CREDIT CARD RENT
         545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
         IRVING TX 75062                                                                      FACILITY
         Relationship to debtor
         AFFILIATE

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.74.    ARLINGTON REIT TENANT, LLC                      3/7/2019     $9,750.00               REMIT CREDIT CARD RENT
         545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
         IRVING TX 75062                                                                      FACILITY
         Relationship to debtor
         AFFILIATE

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.75.    ARLINGTON REIT TENANT, LLC                      2/7/2019     $7,995.00               REMIT CREDIT CARD RENT
         545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
         IRVING TX 75062                                                                      FACILITY
         Relationship to debtor
         AFFILIATE

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.76.    ARLINGTON REIT TENANT, LLC                      1/22/2019    $11,327.54              REMIT CREDIT CARD RENT
         545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
         IRVING TX 75062                                                                      FACILITY
         Relationship to debtor
         AFFILIATE

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.77.    ARLINGTON REIT TENANT, LLC                      1/15/2019    $7,171.31               REMIT CREDIT CARD RENT
         545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
         IRVING TX 75062                                                                      FACILITY
         Relationship to debtor
         AFFILIATE

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.78.    ARLINGTON REIT TENANT, LLC                      1/7/2019     $7,995.00               REMIT CREDIT CARD RENT
         545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
         IRVING TX 75062                                                                      FACILITY
         Relationship to debtor
         AFFILIATE

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.79.    ARLINGTON REIT TENANT, LLC                      12/7/2018    $16,111.87              REMIT CREDIT CARD RENT
         545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
         IRVING TX 75062                                                                      FACILITY
         Relationship to debtor
         AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 39
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                   Entered 05/30/19 22:12:08            Page 51 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.80.    ARLINGTON REIT TENANT, LLC                      11/20/2018 $5,663.77                 REMIT CREDIT CARD RENT
         545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
         IRVING TX 75062                                                                      FACILITY
         Relationship to debtor
         AFFILIATE

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.81.    ARLINGTON REIT TENANT, LLC                      11/13/2018 $5,663.77                 REMIT CREDIT CARD RENT
         545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
         IRVING TX 75062                                                                      FACILITY
         Relationship to debtor
         AFFILIATE

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.82.    ARLINGTON REIT TENANT, LLC                      11/7/2018    $3,939.00               REMIT CREDIT CARD RENT
         545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
         IRVING TX 75062                                                                      FACILITY
         Relationship to debtor
         AFFILIATE

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.83.    ARLINGTON REIT TENANT, LLC                      11/1/2018    $3,867.17               REMIT CREDIT CARD RENT
         545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
         IRVING TX 75062                                                                      FACILITY
         Relationship to debtor
         AFFILIATE

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.84.    ARLINGTON REIT TENANT, LLC                      10/22/2018 $13,099.52                REMIT CREDIT CARD RENT
         545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
         IRVING TX 75062                                                                      FACILITY
         Relationship to debtor
         AFFILIATE

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.85.    ARLINGTON REIT TENANT, LLC                      9/25/2018    $2,193.75               REMIT CREDIT CARD RENT
         545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
         IRVING TX 75062                                                                      FACILITY
         Relationship to debtor
         AFFILIATE

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.86.    ARLINGTON REIT TENANT, LLC                      9/7/2018     $4,577.62               REMIT CREDIT CARD RENT
         545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
         IRVING TX 75062                                                                      FACILITY
         Relationship to debtor
         AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 40
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                   Entered 05/30/19 22:12:08            Page 52 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.87.    ARLINGTON REIT TENANT, LLC                      8/13/2018    $3,900.00               REMIT CREDIT CARD RENT
         545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
         IRVING TX 75062                                                                      FACILITY
         Relationship to debtor
         AFFILIATE

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.88.    ARLINGTON REIT TENANT, LLC                      8/7/2018     $4,577.62               REMIT CREDIT CARD RENT
         545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
         IRVING TX 75062                                                                      FACILITY
         Relationship to debtor
         AFFILIATE

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.89.    ARLINGTON REIT TENANT, LLC                      7/9/2018     $9,924.52               REMIT CREDIT CARD RENT
         545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
         IRVING TX 75062                                                                      FACILITY
         Relationship to debtor
         AFFILIATE

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.90.    ARLINGTON REIT TENANT, LLC                      7/2/2018     $3,900.00               REMIT CREDIT CARD RENT
         545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
         IRVING TX 75062                                                                      FACILITY
         Relationship to debtor
         AFFILIATE

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.91.    ARLINGTON REIT TENANT, LLC                      6/7/2018     $10,558.27              REMIT CREDIT CARD RENT
         545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
         IRVING TX 75062                                                                      FACILITY
         Relationship to debtor
         AFFILIATE

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.92.    ARLINGTON REIT TENANT, LLC                      5/31/2018    $21,000.00              INTERCOMPANY LOANS
         514 CENTRAL PK DR
         ARLINGTON TX 76014
         Relationship to debtor
         AFFILIATE

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.93.    ARLINGTON REIT TENANT, LLC                      5/21/2018    $8,794.50               REMIT CREDIT CARD RENT
         545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
         IRVING TX 75062                                                                      FACILITY
         Relationship to debtor
         AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 41
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                    Entered 05/30/19 22:12:08            Page 53 of 386

Debtor    The LaSalle Group, Inc.                                                                     Case number (if known) 19-31484

         Insider’s name and address                      Dates         Total amount or value   Reasons for payment or transfer

4.94.    ARLINGTON REIT TENANT, LLC                      5/7/2018      $5,663.77               REMIT CREDIT CARD RENT
         545 E JOHN CARPENTER FRWY #500                                                        PAYMENTS TO RESIDENT'S
         IRVING TX 75062                                                                       FACILITY
         Relationship to debtor
         AFFILIATE

         Insider’s name and address                      Dates         Total amount or value   Reasons for payment or transfer

4.95.    AUTUMN LEAVES OF CY-FAIR                        5/13/2019     $4,875.00               REMIT CREDIT CARD RENT
         545 E JOHN CARPENTER FRWY #500                                                        PAYMENTS TO RESIDENT'S
         IRVING TX 75062                                                                       FACILITY
         Relationship to debtor
         AFFILIATE

         Insider’s name and address                      Dates         Total amount or value   Reasons for payment or transfer

4.96.    AUTUMN LEAVES OF CY-FAIR                        5/9/2019      $30,511.35              REMIT CREDIT CARD RENT
         545 E JOHN CARPENTER FRWY #500                                                        PAYMENTS TO RESIDENT'S
         IRVING TX 75062                                                                       FACILITY
         Relationship to debtor
         AFFILIATE

         Insider’s name and address                      Dates         Total amount or value   Reasons for payment or transfer

4.97.    AUTUMN LEAVES OF CY-FAIR                        4/23/2019     $280.51                 REMIT CREDIT CARD RENT
         545 E JOHN CARPENTER FRWY #500                                                        PAYMENTS TO RESIDENT'S
         IRVING TX 75062                                                                       FACILITY
         Relationship to debtor
         AFFILIATE

         Insider’s name and address                      Dates         Total amount or value   Reasons for payment or transfer

4.98.    AUTUMN LEAVES OF CY-FAIR                        4/15/2019     $5,653.05               REMIT CREDIT CARD RENT
         545 E JOHN CARPENTER FRWY #500                                                        PAYMENTS TO RESIDENT'S
         IRVING TX 75062                                                                       FACILITY
         Relationship to debtor
         AFFILIATE

         Insider’s name and address                      Dates         Total amount or value   Reasons for payment or transfer

4.99.    AUTUMN LEAVES OF CY-FAIR                        4/8/2019      $24,577.79              REMIT CREDIT CARD RENT
         545 E JOHN CARPENTER FRWY #500                                                        PAYMENTS TO RESIDENT'S
         IRVING TX 75062                                                                       FACILITY
         Relationship to debtor
         AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.100.    AUTUMN LEAVES OF CY-FAIR                        3/25/2019    $5,630.62               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 42
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                    Entered 05/30/19 22:12:08            Page 54 of 386

Debtor    The LaSalle Group, Inc.                                                                     Case number (if known) 19-31484

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.101.    AUTUMN LEAVES OF CY-FAIR                        3/7/2019     $35,184.03              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.102.    AUTUMN LEAVES OF CY-FAIR                        2/7/2019     $35,663.53              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.103.    AUTUMN LEAVES OF CY-FAIR                        1/15/2019    $5,455.12               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.104.    AUTUMN LEAVES OF CY-FAIR                        1/7/2019     $34,108.41              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.105.    AUTUMN LEAVES OF CY-FAIR                        12/7/2018    $36,870.91              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.106.    AUTUMN LEAVES OF CY-FAIR                        11/13/2018 $14,717.62                REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.107.    AUTUMN LEAVES OF CY-FAIR                        11/7/2018    $33,331.56              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 43
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                    Entered 05/30/19 22:12:08            Page 55 of 386

Debtor    The LaSalle Group, Inc.                                                                     Case number (if known) 19-31484

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.108.    AUTUMN LEAVES OF CY-FAIR                        10/29/2018 $5,455.12                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.109.    AUTUMN LEAVES OF CY-FAIR                        10/15/2018 $5,455.12                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.110.    AUTUMN LEAVES OF CY-FAIR                        10/9/2018    $35,761.03              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.111.    AUTUMN LEAVES OF CY-FAIR                        9/25/2018    $5,630.62               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.112.    AUTUMN LEAVES OF CY-FAIR                        9/7/2018     $27,106.25              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.113.    AUTUMN LEAVES OF CY-FAIR                        8/27/2018    $15,976.48              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.114.    AUTUMN LEAVES OF CY-FAIR                        8/13/2018    $5,630.62               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 44
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                    Entered 05/30/19 22:12:08            Page 56 of 386

Debtor    The LaSalle Group, Inc.                                                                     Case number (if known) 19-31484

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.115.    AUTUMN LEAVES OF CY-FAIR                        8/7/2018     $29,479.11              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.116.    AUTUMN LEAVES OF CY-FAIR                        7/9/2018     $27,039.65              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.117.    AUTUMN LEAVES OF CY-FAIR                        6/7/2018     $25,065.28              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.118.    AUTUMN LEAVES OF CY-FAIR                        5/29/2018    $11,261.26              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.119.    AUTUMN LEAVES OF CY-FAIR                        5/21/2018    $5,070.00               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.120.    AUTUMN LEAVES OF CY-FAIR                        5/14/2018    $30,347.46              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.121.    AUTUMN LEAVES OF CY-FAIR                        5/7/2018     $24,701.61              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 45
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                    Entered 05/30/19 22:12:08            Page 57 of 386

Debtor    The LaSalle Group, Inc.                                                                     Case number (if known) 19-31484

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.122.    AUTUMN OAKS OF CORINTH                          5/21/2019    $48.75                  REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.123.    AUTUMN OAKS OF CORINTH                          5/16/2019    $8,262.14               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.124.    AUTUMN OAKS OF CORINTH                          5/13/2019    $6,510.20               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.125.    AUTUMN OAKS OF CORINTH                          5/9/2019     $22,020.93              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.126.    AUTUMN OAKS OF CORINTH                          5/1/2019     $60,000.00              INTERCOMPANY LOANS
          3440 CORINTH PKWY
          CORINTH TX 76208
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.127.    AUTUMN OAKS OF CORINTH                          4/29/2019    $58.50                  REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.128.    AUTUMN OAKS OF CORINTH                          4/23/2019    $2,065.37               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 46
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                    Entered 05/30/19 22:12:08            Page 58 of 386

Debtor    The LaSalle Group, Inc.                                                                     Case number (if known) 19-31484

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.129.    AUTUMN OAKS OF CORINTH                          4/15/2019    $24.37                  REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.130.    AUTUMN OAKS OF CORINTH                          4/9/2019     $100.00                 INTERCOMPANY LOANS
          3440 CORINTH PKWY
          CORINTH TX 76208
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.131.    AUTUMN OAKS OF CORINTH                          4/8/2019     $26,647.19              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.132.    AUTUMN OAKS OF CORINTH                          3/25/2019    $73.12                  REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.133.    AUTUMN OAKS OF CORINTH                          3/18/2019    $502.12                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.134.    AUTUMN OAKS OF CORINTH                          3/12/2019    $48.75                  REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.135.    AUTUMN OAKS OF CORINTH                          3/11/2019    $100.00                 INTERCOMPANY LOANS
          3440 CORINTH PKWY
          CORINTH TX 76208
          Relationship to debtor
          AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 47
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                    Entered 05/30/19 22:12:08            Page 59 of 386

Debtor    The LaSalle Group, Inc.                                                                     Case number (if known) 19-31484

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.136.    AUTUMN OAKS OF CORINTH                          3/7/2019     $26,957.97              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.137.    AUTUMN OAKS OF CORINTH                          2/8/2019     $100.00                 INTERCOMPANY LOANS
          3440 CORINTH PKWY
          CORINTH TX 76208
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.138.    AUTUMN OAKS OF CORINTH                          2/7/2019     $26,857.55              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.139.    AUTUMN OAKS OF CORINTH                          1/28/2019    $29.25                  REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.140.    AUTUMN OAKS OF CORINTH                          1/22/2019    $3,705.00               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.141.    AUTUMN OAKS OF CORINTH                          1/15/2019    $593.77                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.142.    AUTUMN OAKS OF CORINTH                          1/14/2019    $100.00                 INTERCOMPANY LOANS
          3440 CORINTH PKWY
          CORINTH TX 76208
          Relationship to debtor
          AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 48
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                    Entered 05/30/19 22:12:08            Page 60 of 386

Debtor    The LaSalle Group, Inc.                                                                     Case number (if known) 19-31484

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.143.    AUTUMN OAKS OF CORINTH                          1/7/2019     $15,239.46              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.144.    AUTUMN OAKS OF CORINTH                          12/18/2018 $3,766.41                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.145.    AUTUMN OAKS OF CORINTH                          12/10/2018 $1,305.28                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.146.    AUTUMN OAKS OF CORINTH                          12/7/2018    $19,788.08              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.147.    AUTUMN OAKS OF CORINTH                          12/7/2018    $100.00                 INTERCOMPANY LOANS
          3440 CORINTH PKWY
          CORINTH TX 76208
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.148.    AUTUMN OAKS OF CORINTH                          11/20/2018 $4,314.37                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.149.    AUTUMN OAKS OF CORINTH                          11/15/2018 $100.00                   INTERCOMPANY LOANS
          3440 CORINTH PKWY
          CORINTH TX 76208
          Relationship to debtor
          AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 49
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                    Entered 05/30/19 22:12:08            Page 61 of 386

Debtor    The LaSalle Group, Inc.                                                                     Case number (if known) 19-31484

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.150.    AUTUMN OAKS OF CORINTH                          11/13/2018 $6,401.59                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.151.    AUTUMN OAKS OF CORINTH                          11/7/2018    $13,558.09              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.152.    AUTUMN OAKS OF CORINTH                          10/22/2018 $1,087.91                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.153.    AUTUMN OAKS OF CORINTH                          10/16/2018 $100.00                   INTERCOMPANY LOANS
          3440 CORINTH PKWY
          CORINTH TX 76208
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.154.    AUTUMN OAKS OF CORINTH                          10/15/2018 $4,236.37                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.155.    AUTUMN OAKS OF CORINTH                          10/9/2018    $16,367.57              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.156.    AUTUMN OAKS OF CORINTH                          9/25/2018    $1,477.12               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 50
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                    Entered 05/30/19 22:12:08            Page 62 of 386

Debtor    The LaSalle Group, Inc.                                                                     Case number (if known) 19-31484

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.157.    AUTUMN OAKS OF CORINTH                          9/17/2018    $1,053.00               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.158.    AUTUMN OAKS OF CORINTH                          9/13/2018    $100.00                 INTERCOMPANY LOANS
          3440 CORINTH PKWY
          CORINTH TX 76208
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.159.    AUTUMN OAKS OF CORINTH                          9/13/2018    $100.00                 INTERCOMPANY LOANS
          3440 CORINTH PKWY
          CORINTH TX 76208
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.160.    AUTUMN OAKS OF CORINTH                          9/10/2018    $2,555.23               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.161.    AUTUMN OAKS OF CORINTH                          9/7/2018     $15,319.91              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.162.    AUTUMN OAKS OF CORINTH                          8/20/2018    $2,009.76               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.163.    AUTUMN OAKS OF CORINTH                          8/13/2018    $634.72                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 51
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                    Entered 05/30/19 22:12:08            Page 63 of 386

Debtor    The LaSalle Group, Inc.                                                                     Case number (if known) 19-31484

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.164.    AUTUMN OAKS OF CORINTH                          8/7/2018     $16,034.59              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.165.    AUTUMN OAKS OF CORINTH                          7/30/2018    $97.50                  REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.166.    AUTUMN OAKS OF CORINTH                          7/23/2018    $24.37                  REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.167.    AUTUMN OAKS OF CORINTH                          7/18/2018    $100.00                 INTERCOMPANY LOANS
          3440 CORINTH PKWY
          CORINTH TX 76208
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.168.    AUTUMN OAKS OF CORINTH                          7/18/2018    $100.00                 INTERCOMPANY LOANS
          3440 CORINTH PKWY
          CORINTH TX 76208
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.169.    AUTUMN OAKS OF CORINTH                          7/9/2018     $20,406.51              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.170.    AUTUMN OAKS OF CORINTH                          7/2/2018     $429.00                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 52
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                    Entered 05/30/19 22:12:08            Page 64 of 386

Debtor    The LaSalle Group, Inc.                                                                     Case number (if known) 19-31484

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.171.    AUTUMN OAKS OF CORINTH                          6/25/2018    $3,826.87               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.172.    AUTUMN OAKS OF CORINTH                          6/18/2018    $78.00                  REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.173.    AUTUMN OAKS OF CORINTH                          6/11/2018    $873.60                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.174.    AUTUMN OAKS OF CORINTH                          6/7/2018     $16,399.79              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.175.    AUTUMN OAKS OF CORINTH                          5/9/2018     $100.00                 INTERCOMPANY LOANS
          3440 CORINTH PKWY
          CORINTH TX 76208
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.176.    AUTUMN OAKS OF CORINTH                          5/9/2018     $100.00                 INTERCOMPANY LOANS
          3440 CORINTH PKWY
          CORINTH TX 76208
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.177.    AUTUMN OAKS OF CORINTH                          5/7/2018     $11,236.61              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 53
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                    Entered 05/30/19 22:12:08            Page 65 of 386

Debtor    The LaSalle Group, Inc.                                                                     Case number (if known) 19-31484

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.178.    AUTUMN OAKS OF CORINTH                          5/1/2018     $117.00                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.179.    BANK OF TEXAS                                   2/26/2019    $204,447.02             LOAN PAYMENT ON BEHALF OF
          BOK FINANCIAL CORPORATION                                                            SOUTHWEST FORT WORTH
          ONE WILLIAMS CENTER, 12SW                                                            MEMORY CARE, LLC
          TULSA OK 74172
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.180.    BLOOMFIELD CAPITAL ASSET MANAGEMENT             1/28/2019    $15,000.00              PAYMENT ON BEHALF OF CITYVIEW
          280 N. OLD WOODWARD AVE, SUITE 104
          BIRMINGHAM MI 48009
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.181.    BOLINGBROOK REIT TENANT LLC                     4/8/2019     $50,105.22              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.182.    BOLINGBROOK REIT TENANT LLC                     3/12/2019    $7,960.87               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.183.    BOLINGBROOK REIT TENANT LLC                     3/7/2019     $41,334.13              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.184.    BOLINGBROOK REIT TENANT LLC                     2/7/2019     $56,218.47              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 54
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                    Entered 05/30/19 22:12:08            Page 66 of 386

Debtor    The LaSalle Group, Inc.                                                                     Case number (if known) 19-31484

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.185.    BOLINGBROOK REIT TENANT LLC                     1/15/2019    $7,960.87               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.186.    BOLINGBROOK REIT TENANT LLC                     1/7/2019     $55,448.22              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.187.    BOLINGBROOK REIT TENANT LLC                     12/10/2018 $8,715.24                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.188.    BOLINGBROOK REIT TENANT LLC                     12/7/2018    $50,417.22              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.189.    BOLINGBROOK REIT TENANT LLC                     11/27/2018 $4,000.00                 INTERCOMPANY LOANS
          351 LILY CACHE LN
          BOLINGBROOK IL 60440
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.190.    BOLINGBROOK REIT TENANT LLC                     11/13/2018 $27,710.59                REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.191.    BOLINGBROOK REIT TENANT LLC                     11/7/2018    $38,283.35              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 55
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                    Entered 05/30/19 22:12:08            Page 67 of 386

Debtor    The LaSalle Group, Inc.                                                                     Case number (if known) 19-31484

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.192.    BOLINGBROOK REIT TENANT LLC                     11/1/2018    $1,111.50               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.193.    BOLINGBROOK REIT TENANT LLC                     10/31/2018 $6,000.00                 INTERCOMPANY LOANS
          351 LILY CACHE LN
          BOLINGBROOK IL 60440
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.194.    BOLINGBROOK REIT TENANT LLC                     10/22/2018 $15,746.24                REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.195.    BOLINGBROOK REIT TENANT LLC                     10/11/2018 $7,000.00                 INTERCOMPANY LOANS
          351 LILY CACHE LN
          BOLINGBROOK IL 60440
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.196.    BOLINGBROOK REIT TENANT LLC                     10/9/2018    $60,074.59              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.197.    BOLINGBROOK REIT TENANT LLC                     10/2/2018    $3,997.50               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.198.    BOLINGBROOK REIT TENANT LLC                     9/17/2018    $5,572.61               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 56
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                    Entered 05/30/19 22:12:08            Page 68 of 386

Debtor    The LaSalle Group, Inc.                                                                     Case number (if known) 19-31484

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.199.    BOLINGBROOK REIT TENANT LLC                     9/10/2018    $7,960.87               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.200.    BOLINGBROOK REIT TENANT LLC                     9/7/2018     $50,543.97              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.201.    BOLINGBROOK REIT TENANT LLC                     8/27/2018    $8,233.87               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.202.    BOLINGBROOK REIT TENANT LLC                     8/20/2018    $5,413.44               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.203.    BOLINGBROOK REIT TENANT LLC                     8/13/2018    $7,873.12               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.204.    BOLINGBROOK REIT TENANT LLC                     8/9/2018     $50,000.00              INTERCOMPANY LOANS
          351 LILY CACHE LN
          BOLINGBROOK IL 60440
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.205.    BOLINGBROOK REIT TENANT LLC                     8/7/2018     $39,521.60              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 57
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                    Entered 05/30/19 22:12:08            Page 69 of 386

Debtor    The LaSalle Group, Inc.                                                                     Case number (if known) 19-31484

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.206.    BOLINGBROOK REIT TENANT LLC                     7/30/2018    $5,413.44               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.207.    BOLINGBROOK REIT TENANT LLC                     7/16/2018    $5,413.44               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.208.    BOLINGBROOK REIT TENANT LLC                     7/9/2018     $46,122.35              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.209.    BOLINGBROOK REIT TENANT LLC                     6/7/2018     $44,347.85              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.210.    BOLINGBROOK REIT TENANT LLC                     5/29/2018    $17,394.15              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.211.    BOLINGBROOK REIT TENANT LLC                     5/22/2018    $12,000.00              INTERCOMPANY LOANS
          351 LILY CACHE LN
          BOLINGBROOK IL 60440
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.212.    BOLINGBROOK REIT TENANT LLC                     5/7/2018     $36,979.05              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 58
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                    Entered 05/30/19 22:12:08            Page 70 of 386

Debtor    The LaSalle Group, Inc.                                                                     Case number (if known) 19-31484

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.213.    CAIN BROTHERS                                   7/9/2018     $25,000.00              RETAINER ON BEHALF OF TLG
          277 PARK AVENUE, 40TH FLOOR                                                          FAMILY MANAGEMENT
          NEW YORK NY 10172
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.214.    CARROLLTON AUTUMN LEAVES, LP                    5/16/2019    $3,900.00               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.215.    CARROLLTON AUTUMN LEAVES, LP                    5/9/2019     $15,887.62              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.216.    CARROLLTON AUTUMN LEAVES, LP                    4/30/2019    $24,000.00              INTERCOMPANY LOANS
          1800 KING ARTHUR BLVD
          CARROLLTON TX 75010
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.217.    CARROLLTON AUTUMN LEAVES, LP                    4/8/2019     $23,492.62              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.218.    CARROLLTON AUTUMN LEAVES, LP                    3/25/2019    $3,705.00               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.219.    CARROLLTON AUTUMN LEAVES, LP                    3/18/2019    $3,705.00               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 59
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                    Entered 05/30/19 22:12:08            Page 71 of 386

Debtor    The LaSalle Group, Inc.                                                                     Case number (if known) 19-31484

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.220.    CARROLLTON AUTUMN LEAVES, LP                    3/7/2019     $19,787.62              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.221.    CARROLLTON AUTUMN LEAVES, LP                    3/5/2019     $38,000.00              INTERCOMPANY LOANS
          1800 KING ARTHUR BLVD
          CARROLLTON TX 75010
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.222.    CARROLLTON AUTUMN LEAVES, LP                    2/28/2019    $3,000.00               INTERCOMPANY LOANS
          1800 KING ARTHUR BLVD
          CARROLLTON TX 75010
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.223.    CARROLLTON AUTUMN LEAVES, LP                    2/21/2019    $19,000.00              INTERCOMPANY LOANS
          1800 KING ARTHUR BLVD
          CARROLLTON TX 75010
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.224.    CARROLLTON AUTUMN LEAVES, LP                    2/20/2019    $15,000.00              INTERCOMPANY LOANS
          1800 KING ARTHUR BLVD
          CARROLLTON TX 75010
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.225.    CARROLLTON AUTUMN LEAVES, LP                    2/7/2019     $19,234.40              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.226.    CARROLLTON AUTUMN LEAVES, LP                    2/5/2019     $27,000.00              INTERCOMPANY LOANS
          1800 KING ARTHUR BLVD
          CARROLLTON TX 75010
          Relationship to debtor
          AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 60
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                    Entered 05/30/19 22:12:08            Page 72 of 386

Debtor    The LaSalle Group, Inc.                                                                     Case number (if known) 19-31484

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.227.    CARROLLTON AUTUMN LEAVES, LP                    1/22/2019    $28,000.00              INTERCOMPANY LOANS
          1800 KING ARTHUR BLVD
          CARROLLTON TX 75010
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.228.    CARROLLTON AUTUMN LEAVES, LP                    1/7/2019     $19,787.62              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.229.    CARROLLTON AUTUMN LEAVES, LP                    12/20/2018 $19,000.00                INTERCOMPANY LOANS
          1800 KING ARTHUR BLVD
          CARROLLTON TX 75010
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.230.    CARROLLTON AUTUMN LEAVES, LP                    12/18/2018 $7,410.00                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.231.    CARROLLTON AUTUMN LEAVES, LP                    12/7/2018    $11,695.12              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.232.    CARROLLTON AUTUMN LEAVES, LP                    12/6/2018    $4,000.00               INTERCOMPANY LOANS
          1800 KING ARTHUR BLVD
          CARROLLTON TX 75010
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.233.    CARROLLTON AUTUMN LEAVES, LP                    11/27/2018 $25,000.00                INTERCOMPANY LOANS
          1800 KING ARTHUR BLVD
          CARROLLTON TX 75010
          Relationship to debtor
          AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 61
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                    Entered 05/30/19 22:12:08            Page 73 of 386

Debtor    The LaSalle Group, Inc.                                                                     Case number (if known) 19-31484

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.234.    CARROLLTON AUTUMN LEAVES, LP                    11/19/2018 $2,000.00                 INTERCOMPANY LOANS
          1800 KING ARTHUR BLVD
          CARROLLTON TX 75010
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.235.    CARROLLTON AUTUMN LEAVES, LP                    11/13/2018 $20,000.00                INTERCOMPANY LOANS
          1800 KING ARTHUR BLVD
          CARROLLTON TX 75010
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.236.    CARROLLTON AUTUMN LEAVES, LP                    11/13/2018 $3,870.13                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.237.    CARROLLTON AUTUMN LEAVES, LP                    11/7/2018    $17,000.00              INTERCOMPANY LOANS
          1800 KING ARTHUR BLVD
          CARROLLTON TX 75010
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.238.    CARROLLTON AUTUMN LEAVES, LP                    11/7/2018    $15,780.37              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.239.    CARROLLTON AUTUMN LEAVES, LP                    10/30/2018 $12,000.00                INTERCOMPANY LOANS
          1800 KING ARTHUR BLVD
          CARROLLTON TX 75010
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.240.    CARROLLTON AUTUMN LEAVES, LP                    10/29/2018 $5,000.00                 INTERCOMPANY LOANS
          1800 KING ARTHUR BLVD
          CARROLLTON TX 75010
          Relationship to debtor
          AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 62
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                    Entered 05/30/19 22:12:08            Page 74 of 386

Debtor    The LaSalle Group, Inc.                                                                     Case number (if known) 19-31484

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.241.    CARROLLTON AUTUMN LEAVES, LP                    10/26/2018 $2,000.00                 INTERCOMPANY LOANS
          1800 KING ARTHUR BLVD
          CARROLLTON TX 75010
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.242.    CARROLLTON AUTUMN LEAVES, LP                    10/23/2018 $3,000.00                 INTERCOMPANY LOANS
          1800 KING ARTHUR BLVD
          CARROLLTON TX 75010
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.243.    CARROLLTON AUTUMN LEAVES, LP                    10/9/2018    $38,970.74              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.244.    CARROLLTON AUTUMN LEAVES, LP                    10/9/2018    $19,485.37              INTERCOMPANY LOANS
          1800 KING ARTHUR BLVD
          CARROLLTON TX 75010
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.245.    CARROLLTON AUTUMN LEAVES, LP                    10/4/2018    $2,000.00               INTERCOMPANY LOANS
          1800 KING ARTHUR BLVD
          CARROLLTON TX 75010
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.246.    CARROLLTON AUTUMN LEAVES, LP                    10/2/2018    $26,000.00              INTERCOMPANY LOANS
          1800 KING ARTHUR BLVD
          CARROLLTON TX 75010
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.247.    CARROLLTON AUTUMN LEAVES, LP                    9/25/2018    $2,000.00               INTERCOMPANY LOANS
          1800 KING ARTHUR BLVD
          CARROLLTON TX 75010
          Relationship to debtor
          AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 63
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                    Entered 05/30/19 22:12:08            Page 75 of 386

Debtor    The LaSalle Group, Inc.                                                                     Case number (if known) 19-31484

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.248.    CARROLLTON AUTUMN LEAVES, LP                    9/20/2018    $11,000.00              INTERCOMPANY LOANS
          1800 KING ARTHUR BLVD
          CARROLLTON TX 75010
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.249.    CARROLLTON AUTUMN LEAVES, LP                    9/10/2018    $21,844.87              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.250.    CARROLLTON AUTUMN LEAVES, LP                    9/7/2018     $5,850.00               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.251.    CARROLLTON AUTUMN LEAVES, LP                    8/24/2018    $5,000.00               INTERCOMPANY LOANS
          1800 KING ARTHUR BLVD
          CARROLLTON TX 75010
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.252.    CARROLLTON AUTUMN LEAVES, LP                    8/21/2018    $8,000.00               INTERCOMPANY LOANS
          1800 KING ARTHUR BLVD
          CARROLLTON TX 75010
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.253.    CARROLLTON AUTUMN LEAVES, LP                    8/20/2018    $5,845.12               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.254.    CARROLLTON AUTUMN LEAVES, LP                    8/7/2018     $10,725.00              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 64
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                    Entered 05/30/19 22:12:08            Page 76 of 386

Debtor    The LaSalle Group, Inc.                                                                     Case number (if known) 19-31484

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.255.    CARROLLTON AUTUMN LEAVES, LP                    7/25/2018    $3,000.00               INTERCOMPANY LOANS
          1800 KING ARTHUR BLVD
          CARROLLTON TX 75010
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.256.    CARROLLTON AUTUMN LEAVES, LP                    7/11/2018    $27,234.05              INTERCOMPANY LOANS
          1800 KING ARTHUR BLVD
          CARROLLTON TX 75010
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.257.    CARROLLTON AUTUMN LEAVES, LP                    7/9/2018     $16,570.12              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.258.    CARROLLTON AUTUMN LEAVES, LP                    6/28/2018    $3,000.00               INTERCOMPANY LOANS
          1800 KING ARTHUR BLVD
          CARROLLTON TX 75010
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.259.    CARROLLTON AUTUMN LEAVES, LP                    6/26/2018    $8,000.00               INTERCOMPANY LOANS
          1800 KING ARTHUR BLVD
          CARROLLTON TX 75010
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.260.    CARROLLTON AUTUMN LEAVES, LP                    6/12/2018    $26,478.79              INTERCOMPANY LOANS
          1800 KING ARTHUR BLVD
          CARROLLTON TX 75010
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.261.    CARROLLTON AUTUMN LEAVES, LP                    6/7/2018     $16,570.12              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 65
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                    Entered 05/30/19 22:12:08            Page 77 of 386

Debtor    The LaSalle Group, Inc.                                                                     Case number (if known) 19-31484

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.262.    CARROLLTON AUTUMN LEAVES, LP                    5/30/2018    $5,000.00               INTERCOMPANY LOANS
          1800 KING ARTHUR BLVD
          CARROLLTON TX 75010
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.263.    CARROLLTON AUTUMN LEAVES, LP                    5/21/2018    $1,365.00               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.264.    CARROLLTON AUTUMN LEAVES, LP                    5/7/2018     $11,695.12              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.265.    CARROLLTON AUTUMN LEAVES, LP                    5/4/2018     $28,601.71              INTERCOMPANY LOANS
          1800 KING ARTHUR BLVD
          CARROLLTON TX 75010
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.266.    CARROLLTON AUTUMN LEAVES, LP                    5/4/2018     $3,000.00               INTERCOMPANY LOANS
          1800 KING ARTHUR BLVD
          CARROLLTON TX 75010
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.267.    CARROLLTON AUTUMN LEAVES, LP                    5/2/2018     $30,000.00              INTERCOMPANY LOANS
          1800 KING ARTHUR BLVD
          CARROLLTON TX 75010
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.268.    CARROLLTON AUTUMN LEAVES, LP                    5/1/2018     $6,000.00               INTERCOMPANY LOANS
          1800 KING ARTHUR BLVD
          CARROLLTON TX 75010
          Relationship to debtor
          AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 66
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                      Entered 05/30/19 22:12:08            Page 78 of 386

Debtor    The LaSalle Group, Inc.                                                                       Case number (if known) 19-31484

          Insider’s name and address                        Dates        Total amount or value   Reasons for payment or transfer

4.269.    CARROLLTON AUTUMN LEAVES, LP                      5/1/2018     $312.00                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                         PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                        FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                        Dates        Total amount or value   Reasons for payment or transfer

4.270.    CATHERINE WARREN                                  4/30/2019    $1,397.73               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF FORMER CEO / OWNER

          Insider’s name and address                        Dates        Total amount or value   Reasons for payment or transfer

4.271.    CATHERINE WARREN                                  4/15/2019    $1,397.73               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF FORMER CEO / OWNER

          Insider’s name and address                        Dates        Total amount or value   Reasons for payment or transfer

4.272.    CATHERINE WARREN                                  3/31/2019    $1,397.73               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF FORMER CEO / OWNER

          Insider’s name and address                        Dates        Total amount or value   Reasons for payment or transfer

4.273.    CATHERINE WARREN                                  3/15/2019    $1,397.73               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF FORMER CEO / OWNER

          Insider’s name and address                        Dates        Total amount or value   Reasons for payment or transfer

4.274.    CATHERINE WARREN                                  3/15/2019    $855.03                 WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF FORMER CEO / OWNER

          Insider’s name and address                        Dates        Total amount or value   Reasons for payment or transfer

4.275.    CATHERINE WARREN                                  2/28/2019    $1,397.73               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF FORMER CEO / OWNER

          Insider’s name and address                        Dates        Total amount or value   Reasons for payment or transfer

4.276.    CATHERINE WARREN                                  2/15/2019    $1,397.73               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF FORMER CEO / OWNER




Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 67
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                      Entered 05/30/19 22:12:08            Page 79 of 386

Debtor    The LaSalle Group, Inc.                                                                       Case number (if known) 19-31484

          Insider’s name and address                        Dates        Total amount or value   Reasons for payment or transfer

4.277.    CATHERINE WARREN                                  2/15/2019    $855.03                 WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF FORMER CEO / OWNER

          Insider’s name and address                        Dates        Total amount or value   Reasons for payment or transfer

4.278.    CATHERINE WARREN                                  1/31/2019    $1,397.73               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF FORMER CEO / OWNER

          Insider’s name and address                        Dates        Total amount or value   Reasons for payment or transfer

4.279.    CATHERINE WARREN                                  1/15/2019    $1,396.32               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF FORMER CEO / OWNER

          Insider’s name and address                        Dates        Total amount or value   Reasons for payment or transfer

4.280.    CATHERINE WARREN                                  12/31/2018 $1,394.28                 WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF FORMER CEO / OWNER

          Insider’s name and address                        Dates        Total amount or value   Reasons for payment or transfer

4.281.    CATHERINE WARREN                                  12/15/2018 $1,394.28                 WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF FORMER CEO / OWNER

          Insider’s name and address                        Dates        Total amount or value   Reasons for payment or transfer

4.282.    CATHERINE WARREN                                  11/30/2018 $1,394.28                 WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF FORMER CEO / OWNER

          Insider’s name and address                        Dates        Total amount or value   Reasons for payment or transfer

4.283.    CATHERINE WARREN                                  11/15/2018 $1,394.28                 WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF FORMER CEO / OWNER

          Insider’s name and address                        Dates        Total amount or value   Reasons for payment or transfer

4.284.    CATHERINE WARREN                                  10/31/2018 $1,394.28                 WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF FORMER CEO / OWNER




Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 68
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                      Entered 05/30/19 22:12:08            Page 80 of 386

Debtor    The LaSalle Group, Inc.                                                                       Case number (if known) 19-31484

          Insider’s name and address                        Dates        Total amount or value   Reasons for payment or transfer

4.285.    CATHERINE WARREN                                  10/15/2018 $1,394.28                 WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF FORMER CEO / OWNER

          Insider’s name and address                        Dates        Total amount or value   Reasons for payment or transfer

4.286.    CATHERINE WARREN                                  9/30/2018    $1,401.02               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF FORMER CEO / OWNER

          Insider’s name and address                        Dates        Total amount or value   Reasons for payment or transfer

4.287.    CATHERINE WARREN                                  9/15/2018    $1,401.02               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF FORMER CEO / OWNER

          Insider’s name and address                        Dates        Total amount or value   Reasons for payment or transfer

4.288.    CATHERINE WARREN                                  8/31/2018    $1,401.02               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF FORMER CEO / OWNER

          Insider’s name and address                        Dates        Total amount or value   Reasons for payment or transfer

4.289.    CATHERINE WARREN                                  8/15/2018    $1,401.02               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF FORMER CEO / OWNER

          Insider’s name and address                        Dates        Total amount or value   Reasons for payment or transfer

4.290.    CATHERINE WARREN                                  7/31/2018    $1,401.02               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF FORMER CEO / OWNER

          Insider’s name and address                        Dates        Total amount or value   Reasons for payment or transfer

4.291.    CATHERINE WARREN                                  7/15/2018    $1,401.02               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF FORMER CEO / OWNER

          Insider’s name and address                        Dates        Total amount or value   Reasons for payment or transfer

4.292.    CATHERINE WARREN                                  6/30/2018    $1,401.02               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF FORMER CEO / OWNER




Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 69
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                      Entered 05/30/19 22:12:08            Page 81 of 386

Debtor    The LaSalle Group, Inc.                                                                       Case number (if known) 19-31484

          Insider’s name and address                        Dates        Total amount or value   Reasons for payment or transfer

4.293.    CATHERINE WARREN                                  6/15/2018    $1,401.02               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF FORMER CEO / OWNER

          Insider’s name and address                        Dates        Total amount or value   Reasons for payment or transfer

4.294.    CATHERINE WARREN                                  5/31/2018    $1,401.02               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF FORMER CEO / OWNER

          Insider’s name and address                        Dates        Total amount or value   Reasons for payment or transfer

4.295.    CATHERINE WARREN                                  5/15/2018    $1,401.02               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF FORMER CEO / OWNER

          Insider’s name and address                        Dates        Total amount or value   Reasons for payment or transfer

4.296.    CHAD ANDERSON                                     12/20/2018 $25,026.61                CAR LANDCO DISTRIBUTION
          7708 SAN JACINTO PL
          STE 100
          PLANO TX 75024
          Relationship to debtor
          RELATIVE OF INSIDER

          Insider’s name and address                        Dates        Total amount or value   Reasons for payment or transfer

4.297.    CHAD ANDERSON                                     12/20/2018 $10,865.32                GAR LANDCO DISTRIBUTION
          7708 SAN JACINTO PL
          STE 100
          PLANO TX 75024
          Relationship to debtor
          RELATIVE OF INSIDER

          Insider’s name and address                        Dates        Total amount or value   Reasons for payment or transfer

4.298.    CINCO RANCH MEMORY CARE                           5/13/2019    $4,387.50               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                         PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                        FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                        Dates        Total amount or value   Reasons for payment or transfer

4.299.    CINCO RANCH MEMORY CARE                           5/9/2019     $36,089.42              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                         PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                        FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 70
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                    Entered 05/30/19 22:12:08            Page 82 of 386

Debtor    The LaSalle Group, Inc.                                                                     Case number (if known) 19-31484

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.300.    CINCO RANCH MEMORY CARE                         4/15/2019    $7,068.75               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.301.    CINCO RANCH MEMORY CARE                         4/8/2019     $50,540.86              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.302.    CINCO RANCH MEMORY CARE                         3/18/2019    $6,047.92               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.303.    CINCO RANCH MEMORY CARE                         3/12/2019    $4,865.25               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.304.    CINCO RANCH MEMORY CARE                         3/7/2019     $39,812.94              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.305.    CINCO RANCH MEMORY CARE                         2/26/2019    $4,758.00               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.306.    CINCO RANCH MEMORY CARE                         2/18/2019    $6,047.92               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 71
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                    Entered 05/30/19 22:12:08            Page 83 of 386

Debtor    The LaSalle Group, Inc.                                                                     Case number (if known) 19-31484

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.307.    CINCO RANCH MEMORY CARE                         2/7/2019     $40,303.52              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.308.    CINCO RANCH MEMORY CARE                         2/4/2019     $487.50                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.309.    CINCO RANCH MEMORY CARE                         1/22/2019    $6,047.92               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.310.    CINCO RANCH MEMORY CARE                         1/15/2019    $7,059.00               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.311.    CINCO RANCH MEMORY CARE                         1/7/2019     $37,996.92              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.312.    CINCO RANCH MEMORY CARE                         12/27/2018 $5,862.67                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.313.    CINCO RANCH MEMORY CARE                         12/18/2018 $11,122.12                REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 72
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                    Entered 05/30/19 22:12:08            Page 84 of 386

Debtor    The LaSalle Group, Inc.                                                                     Case number (if known) 19-31484

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.314.    CINCO RANCH MEMORY CARE                         12/10/2018 $5,752.50                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.315.    CINCO RANCH MEMORY CARE                         12/7/2018    $43,873.48              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.316.    CINCO RANCH MEMORY CARE                         11/27/2018 $16,000.00                INTERCOMPANY LOANS
          24024 WESTHEIMER PKWY
          KATY TX 77494
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.317.    CINCO RANCH MEMORY CARE                         11/20/2018 $10,000.00                INTERCOMPANY LOANS
          24024 WESTHEIMER PKWY
          KATY TX 77494
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.318.    CINCO RANCH MEMORY CARE                         11/13/2018 $6,141.52                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.319.    CINCO RANCH MEMORY CARE                         11/7/2018    $26,235.09              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.320.    CINCO RANCH MEMORY CARE                         11/1/2018    $6,350.17               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 73
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                    Entered 05/30/19 22:12:08            Page 85 of 386

Debtor    The LaSalle Group, Inc.                                                                     Case number (if known) 19-31484

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.321.    CINCO RANCH MEMORY CARE                         10/29/2018 $1,710.92                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.322.    CINCO RANCH MEMORY CARE                         10/22/2018 $877.50                   REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.323.    CINCO RANCH MEMORY CARE                         10/15/2018 $877.50                   REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.324.    CINCO RANCH MEMORY CARE                         10/9/2018    $31,300.21              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.325.    CINCO RANCH MEMORY CARE                         10/2/2018    $5,747.62               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.326.    CINCO RANCH MEMORY CARE                         9/17/2018    $4,208.75               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.327.    CINCO RANCH MEMORY CARE                         9/10/2018    $9,730.48               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 74
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                    Entered 05/30/19 22:12:08            Page 86 of 386

Debtor    The LaSalle Group, Inc.                                                                     Case number (if known) 19-31484

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.328.    CINCO RANCH MEMORY CARE                         9/7/2018     $27,817.70              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.329.    CINCO RANCH MEMORY CARE                         8/20/2018    $16,621.86              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.330.    CINCO RANCH MEMORY CARE                         8/7/2018     $33,955.32              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.331.    CINCO RANCH MEMORY CARE                         7/30/2018    $438.75                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.332.    CINCO RANCH MEMORY CARE                         7/9/2018     $50,795.52              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.333.    CINCO RANCH MEMORY CARE                         7/2/2018     $3,141.18               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.334.    CINCO RANCH MEMORY CARE                         6/7/2018     $32,736.09              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 75
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                    Entered 05/30/19 22:12:08            Page 87 of 386

Debtor    The LaSalle Group, Inc.                                                                     Case number (if known) 19-31484

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.335.    CINCO RANCH MEMORY CARE                         5/31/2018    $5,000.00               INTERCOMPANY LOANS
          24024 WESTHEIMER PKWY
          KATY TX 77494
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.336.    CINCO RANCH MEMORY CARE                         5/29/2018    $3,844.27               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.337.    CINCO RANCH MEMORY CARE                         5/14/2018    $10,934.45              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.338.    CINCO RANCH MEMORY CARE                         5/7/2018     $20,362.86              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.339.    CINCO RANCH MEMORY CARE                         5/1/2018     $731.25                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.340.    CLEAR LAKE ARC TENANT, LLC                      4/30/2019    $10,000.00              INTERCOMPANY LOANS
          14225 CRESCENT LANDING DR
          HOUSTON TX 77062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.341.    CLEAR LAKE ARC TENANT, LLC                      3/21/2019    $22,000.00              INTERCOMPANY LOANS
          14225 CRESCENT LANDING DR
          HOUSTON TX 77062
          Relationship to debtor
          AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 76
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                    Entered 05/30/19 22:12:08            Page 88 of 386

Debtor    The LaSalle Group, Inc.                                                                     Case number (if known) 19-31484

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.342.    CLEAR LAKE ARC TENANT, LLC                      2/21/2019    $24,000.00              INTERCOMPANY LOANS
          14225 CRESCENT LANDING DR
          HOUSTON TX 77062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.343.    CLEAR LAKE ARC TENANT, LLC                      1/8/2019     $6,000.00               INTERCOMPANY LOANS
          14225 CRESCENT LANDING DR
          HOUSTON TX 77062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.344.    CLEAR LAKE ARC TENANT, LLC                      11/28/2018 $5,000.00                 INTERCOMPANY LOANS
          14225 CRESCENT LANDING DR
          HOUSTON TX 77062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.345.    CLEAR LAKE ARC TENANT, LLC                      11/27/2018 $25,000.00                INTERCOMPANY LOANS
          14225 CRESCENT LANDING DR
          HOUSTON TX 77062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.346.    CLEAR LAKE ARC TENANT, LLC                      10/23/2018 $15,000.00                INTERCOMPANY LOANS
          14225 CRESCENT LANDING DR
          HOUSTON TX 77062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.347.    CLEAR LAKE ARC TENANT, LLC                      10/11/2018 $23,000.00                INTERCOMPANY LOANS
          14225 CRESCENT LANDING DR
          HOUSTON TX 77062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.348.    CLEAR LAKE ARC TENANT, LLC                      10/5/2018    $5,000.00               INTERCOMPANY LOANS
          14225 CRESCENT LANDING DR
          HOUSTON TX 77062
          Relationship to debtor
          AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 77
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                    Entered 05/30/19 22:12:08            Page 89 of 386

Debtor    The LaSalle Group, Inc.                                                                     Case number (if known) 19-31484

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.349.    CLEAR LAKE ARC TENANT, LLC                      10/4/2018    $6,000.00               INTERCOMPANY LOANS
          14225 CRESCENT LANDING DR
          HOUSTON TX 77062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.350.    CLEAR LAKE ARC TENANT, LLC                      9/10/2018    $5,000.00               INTERCOMPANY LOANS
          14225 CRESCENT LANDING DR
          HOUSTON TX 77062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.351.    CLEAR LAKE ARC TENANT, LLC                      8/24/2018    $9,000.00               INTERCOMPANY LOANS
          14225 CRESCENT LANDING DR
          HOUSTON TX 77062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.352.    CLEAR LAKE MEMORY CARE, LLC                     5/9/2019     $42,264.77              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.353.    CLEAR LAKE MEMORY CARE, LLC                     4/8/2019     $49,350.09              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.354.    CLEAR LAKE MEMORY CARE, LLC                     3/7/2019     $51,300.09              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.355.    CLEAR LAKE MEMORY CARE, LLC                     2/7/2019     $57,959.34              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 78
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                    Entered 05/30/19 22:12:08            Page 90 of 386

Debtor    The LaSalle Group, Inc.                                                                     Case number (if known) 19-31484

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.356.    CLEAR LAKE MEMORY CARE, LLC                     1/15/2019    $6,898.12               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.357.    CLEAR LAKE MEMORY CARE, LLC                     1/7/2019     $51,061.22              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.358.    CLEAR LAKE MEMORY CARE, LLC                     12/27/2018 $2,070.90                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.359.    CLEAR LAKE MEMORY CARE, LLC                     12/7/2018    $57,614.19              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.360.    CLEAR LAKE MEMORY CARE, LLC                     11/13/2018 $6,898.12                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.361.    CLEAR LAKE MEMORY CARE, LLC                     11/7/2018    $50,716.07              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.362.    CLEAR LAKE MEMORY CARE, LLC                     10/15/2018 $757.19                   REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 79
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                    Entered 05/30/19 22:12:08            Page 91 of 386

Debtor    The LaSalle Group, Inc.                                                                     Case number (if known) 19-31484

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.363.    CLEAR LAKE MEMORY CARE, LLC                     10/9/2018    $57,394.82              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.364.    CLEAR LAKE MEMORY CARE, LLC                     9/10/2018    $18,422.94              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.365.    CLEAR LAKE MEMORY CARE, LLC                     9/7/2018     $60,743.57              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.366.    CLEAR LAKE MEMORY CARE, LLC                     8/7/2018     $69,780.67              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.367.    CLEAR LAKE MEMORY CARE, LLC                     7/9/2018     $63,682.10              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.368.    CLEAR LAKE MEMORY CARE, LLC                     6/25/2018    $12,170.98              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.369.    CLEAR LAKE MEMORY CARE, LLC                     6/7/2018     $50,592.73              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 80
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                    Entered 05/30/19 22:12:08            Page 92 of 386

Debtor    The LaSalle Group, Inc.                                                                     Case number (if known) 19-31484

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.370.    CLEAR LAKE MEMORY CARE, LLC                     5/29/2018    $6,659.25               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.371.    CLEAR LAKE MEMORY CARE, LLC                     5/7/2018     $57,022.85              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.372.    CORINTH ASSISTED CARE, LP                       12/20/2018 $23,000.00                INTERCOMPANY LOANS
          3440 CORINTH PKWY
          CORINTH TX 76208
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.373.    CORINTH ASSISTED CARE, LP                       12/19/2018 $2,000.00                 INTERCOMPANY LOANS
          3440 CORINTH PKWY
          CORINTH TX 76208
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.374.    CORINTH ASSISTED CARE, LP                       11/30/2018 $3,000.00                 INTERCOMPANY LOANS
          3440 CORINTH PKWY
          CORINTH TX 76208
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.375.    CORINTH ASSISTED CARE, LP                       10/30/2018 $22,000.00                INTERCOMPANY LOANS
          3440 CORINTH PKWY
          CORINTH TX 76208
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.376.    CORINTH ASSISTED CARE, LP                       10/29/2018 $4,000.00                 INTERCOMPANY LOANS
          3440 CORINTH PKWY
          CORINTH TX 76208
          Relationship to debtor
          AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 81
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                    Entered 05/30/19 22:12:08            Page 93 of 386

Debtor    The LaSalle Group, Inc.                                                                     Case number (if known) 19-31484

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.377.    CORINTH ASSISTED CARE, LP                       10/23/2018 $5,000.00                 INTERCOMPANY LOANS
          3440 CORINTH PKWY
          CORINTH TX 76208
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.378.    CORINTH AUTUMN OAKS                             1/30/2019    $12,965.93              INTERCOMPANY LOANS
          3440 CORINTH PKWY
          CORINTH TX 76208
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.379.    CRYSTAL LAKE REIT TENANT, LLC                   11/27/2018 $36,000.00                INTERCOMPANY LOANS
          495 ALEXANDRIA BLVD
          CRYSTAL LAKE IL 60014
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.380.    CRYSTAL LAKE REIT TENANT, LLC                   10/11/2018 $7,000.00                 INTERCOMPANY LOANS
          495 ALEXANDRIA BLVD
          CRYSTAL LAKE IL 60014
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.381.    CRYSTAL LAKE REIT TENANT, LLC                   9/20/2018    $4,000.00               INTERCOMPANY LOANS
          495 ALEXANDRIA BLVD
          CRYSTAL LAKE IL 60014
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.382.    CRYSTAL LAKE REIT TENANT, LLC                   8/16/2018    $799.00                 INTERCOMPANY LOANS
          495 ALEXANDRIA BLVD
          CRYSTAL LAKE IL 60014
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.383.    CRYSTAL LAKE REIT TENANT, LLC                   8/9/2018     $78,000.00              INTERCOMPANY LOANS
          495 ALEXANDRIA BLVD
          CRYSTAL LAKE IL 60014
          Relationship to debtor
          AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 82
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                    Entered 05/30/19 22:12:08            Page 94 of 386

Debtor    The LaSalle Group, Inc.                                                                     Case number (if known) 19-31484

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.384.    CRYSTAL LAKE REIT TENANT, LLC                   6/26/2018    $16,000.00              INTERCOMPANY LOANS
          495 ALEXANDRIA BLVD
          CRYSTAL LAKE IL 60014
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.385.    CRYSTAL LAKE REIT TENNANT LLC                   4/23/2019    $3,000.00               INTERCOMPANY LOANS
          495 ALEXANDRIA BLVD
          CRYSTAL LAKE IL 60014
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.386.    CRYSTAL LAKE REIT TENNANT LLC                   4/8/2019     $52,643.17              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.387.    CRYSTAL LAKE REIT TENNANT LLC                   3/18/2019    $7,911.37               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.388.    CRYSTAL LAKE REIT TENNANT LLC                   3/7/2019     $53,593.79              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.389.    CRYSTAL LAKE REIT TENNANT LLC                   2/7/2019     $37,028.54              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.390.    CRYSTAL LAKE REIT TENNANT LLC                   2/4/2019     $8,407.48               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 83
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                    Entered 05/30/19 22:12:08            Page 95 of 386

Debtor    The LaSalle Group, Inc.                                                                     Case number (if known) 19-31484

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.391.    CRYSTAL LAKE REIT TENNANT LLC                   1/7/2019     $38,978.54              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.392.    CRYSTAL LAKE REIT TENNANT LLC                   12/7/2018    $47,675.54              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.393.    CRYSTAL LAKE REIT TENNANT LLC                   11/13/2018 $13,248.30                REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.394.    CRYSTAL LAKE REIT TENNANT LLC                   11/7/2018    $45,932.24              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.395.    CRYSTAL LAKE REIT TENNANT LLC                   10/15/2018 $7,704.29                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.396.    CRYSTAL LAKE REIT TENNANT LLC                   10/9/2018    $47,977.79              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.397.    CRYSTAL LAKE REIT TENNANT LLC                   9/10/2018    $6,433.05               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 84
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                    Entered 05/30/19 22:12:08            Page 96 of 386

Debtor    The LaSalle Group, Inc.                                                                     Case number (if known) 19-31484

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.398.    CRYSTAL LAKE REIT TENNANT LLC                   9/7/2018     $41,310.74              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.399.    CRYSTAL LAKE REIT TENNANT LLC                   8/13/2018    $6,433.05               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.400.    CRYSTAL LAKE REIT TENNANT LLC                   8/7/2018     $48,436.04              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.401.    CRYSTAL LAKE REIT TENNANT LLC                   7/16/2018    $97.50                  REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.402.    CRYSTAL LAKE REIT TENNANT LLC                   7/9/2018     $54,771.59              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.403.    CRYSTAL LAKE REIT TENNANT LLC                   6/18/2018    $12,082.20              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.404.    CRYSTAL LAKE REIT TENNANT LLC                   6/7/2018     $45,478.87              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 85
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                    Entered 05/30/19 22:12:08            Page 97 of 386

Debtor    The LaSalle Group, Inc.                                                                     Case number (if known) 19-31484

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.405.    CRYSTAL LAKE REIT TENNANT LLC                   5/22/2018    $14,000.00              INTERCOMPANY LOANS
          495 ALEXANDRIA BLVD
          CRYSTAL LAKE IL 60014
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.406.    CRYSTAL LAKE REIT TENNANT LLC                   5/14/2018    $7,959.25               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.407.    CRYSTAL LAKE REIT TENNANT LLC                   5/7/2018     $56,447.62              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.408.    CY-FAIR ARC TENANT, LLC                         4/30/2019    $21,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.409.    CY-FAIR ARC TENANT, LLC                         4/17/2019    $2,270.57               INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.410.    CY-FAIR ARC TENANT, LLC                         4/16/2019    $3,532.85               INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.411.    CY-FAIR ARC TENANT, LLC                         3/21/2019    $25,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 86
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                    Entered 05/30/19 22:12:08            Page 98 of 386

Debtor    The LaSalle Group, Inc.                                                                     Case number (if known) 19-31484

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.412.    CY-FAIR ARC TENANT, LLC                         3/19/2019    $13,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.413.    CY-FAIR ARC TENANT, LLC                         3/18/2019    $3,812.19               INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.414.    CY-FAIR ARC TENANT, LLC                         2/28/2019    $32,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.415.    CY-FAIR ARC TENANT, LLC                         1/23/2019    $4,000.00               INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.416.    CY-FAIR ARC TENANT, LLC                         12/21/2018 $7,000.00                 INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.417.    CY-FAIR ARC TENANT, LLC                         11/28/2018 $6,000.00                 INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.418.    CY-FAIR ARC TENANT, LLC                         11/27/2018 $23,000.00                INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 87
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                    Entered 05/30/19 22:12:08            Page 99 of 386

Debtor    The LaSalle Group, Inc.                                                                     Case number (if known) 19-31484

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.419.    CY-FAIR ARC TENANT, LLC                         10/11/2018 $28,000.00                INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.420.    CY-FAIR ARC TENANT, LLC                         10/10/2018 $2,000.00                 INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.421.    CY-FAIR ARC TENANT, LLC                         8/24/2018    $15,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.422.    CY-FAIR ARC TENANT, LLC                         5/3/2018     $2,000.00               INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.423.    CY-FAIR ARC TENANT, LLC                         5/3/2018     $1,000.00               INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.424.    CYPRESSWOOD MEMORY CARE, LLC                    5/9/2019     $19,962.80              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.425.    CYPRESSWOOD MEMORY CARE, LLC                    4/30/2019    $10,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY #500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 88
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                   Entered 05/30/19 22:12:08            Page 100 of 386

Debtor     The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.426.    CYPRESSWOOD MEMORY CARE, LLC                    4/16/2019    $8,000.00               INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY #500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.427.    CYPRESSWOOD MEMORY CARE, LLC                    4/8/2019     $22,147.12              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.428.    CYPRESSWOOD MEMORY CARE, LLC                    3/25/2019    $2,437.50               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.429.    CYPRESSWOOD MEMORY CARE, LLC                    3/18/2019    $555.76                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.430.    CYPRESSWOOD MEMORY CARE, LLC                    3/12/2019    $5,850.00               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.431.    CYPRESSWOOD MEMORY CARE, LLC                    3/7/2019     $25,618.12              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.432.    CYPRESSWOOD MEMORY CARE, LLC                    3/6/2019     $9,000.00               INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY #500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 89
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                   Entered 05/30/19 22:12:08            Page 101 of 386

Debtor     The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.433.    CYPRESSWOOD MEMORY CARE, LLC                    3/5/2019     $28,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY #500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.434.    CYPRESSWOOD MEMORY CARE, LLC                    3/5/2019     $3,000.00               INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY #500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.435.    CYPRESSWOOD MEMORY CARE, LLC                    2/27/2019    $1,316.00               INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY #500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.436.    CYPRESSWOOD MEMORY CARE, LLC                    2/21/2019    $17,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY #500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.437.    CYPRESSWOOD MEMORY CARE, LLC                    2/20/2019    $22,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY #500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.438.    CYPRESSWOOD MEMORY CARE, LLC                    2/15/2019    $6,000.00               INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY #500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.439.    CYPRESSWOOD MEMORY CARE, LLC                    2/7/2019     $12,236.25              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 90
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                   Entered 05/30/19 22:12:08            Page 102 of 386

Debtor     The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.440.    CYPRESSWOOD MEMORY CARE, LLC                    2/7/2019     $9,000.00               INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY #500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.441.    CYPRESSWOOD MEMORY CARE, LLC                    1/30/2019    $68,151.12              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY #500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.442.    CYPRESSWOOD MEMORY CARE, LLC                    1/29/2019    $3,000.00               INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY #500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.443.    CYPRESSWOOD MEMORY CARE, LLC                    1/29/2019    $2,000.00               INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY #500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.444.    CYPRESSWOOD MEMORY CARE, LLC                    1/23/2019    $13,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY #500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.445.    CYPRESSWOOD MEMORY CARE, LLC                    1/22/2019    $16,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY #500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.446.    CYPRESSWOOD MEMORY CARE, LLC                    1/22/2019    $3,900.00               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 91
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                   Entered 05/30/19 22:12:08            Page 103 of 386

Debtor     The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.447.    CYPRESSWOOD MEMORY CARE, LLC                    1/10/2019    $3,000.00               INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY #500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.448.    CYPRESSWOOD MEMORY CARE, LLC                    1/8/2019     $11,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY #500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.449.    CYPRESSWOOD MEMORY CARE, LLC                    1/7/2019     $9,165.00               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.450.    CYPRESSWOOD MEMORY CARE, LLC                    12/27/2018 $9,037.62                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.451.    CYPRESSWOOD MEMORY CARE, LLC                    12/21/2018 $9,000.00                 INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY #500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.452.    CYPRESSWOOD MEMORY CARE, LLC                    12/20/2018 $20,000.00                INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY #500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.453.    CYPRESSWOOD MEMORY CARE, LLC                    12/19/2018 $4,000.00                 INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY #500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 92
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                Entered 05/30/19 22:12:08              Page 104 of 386

Debtor     The LaSalle Group, Inc.                                                                   Case number (if known) 19-31484

          Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.454.    CYPRESSWOOD MEMORY CARE, LLC                    12/18/2018 $3,900.00                REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.455.    CYPRESSWOOD MEMORY CARE, LLC                    12/12/2018 $3,000.00                INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY #500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.456.    CYPRESSWOOD MEMORY CARE, LLC                    12/11/2018 $13,000.00               INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY #500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.457.    CYPRESSWOOD MEMORY CARE, LLC                    12/7/2018   $5,265.00               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.458.    CYPRESSWOOD MEMORY CARE, LLC                    11/30/2018 $3,000.00                INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY #500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.459.    CYPRESSWOOD MEMORY CARE, LLC                    11/27/2018 $8,000.00                INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY #500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.460.    CYPRESSWOOD MEMORY CARE, LLC                    11/20/2018 $3,900.00                REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 93
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                Entered 05/30/19 22:12:08              Page 105 of 386

Debtor     The LaSalle Group, Inc.                                                                   Case number (if known) 19-31484

          Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.461.    CYPRESSWOOD MEMORY CARE, LLC                    11/16/2018 $8,000.00                INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY #500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.462.    CYPRESSWOOD MEMORY CARE, LLC                    11/13/2018 $22,000.00               INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY #500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.463.    CYPRESSWOOD MEMORY CARE, LLC                    11/7/2018   $9,165.00               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.464.    CYPRESSWOOD MEMORY CARE, LLC                    10/30/2018 $13,000.00               INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY #500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.465.    CYPRESSWOOD MEMORY CARE, LLC                    10/22/2018 $7,800.00                REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.466.    CYPRESSWOOD MEMORY CARE, LLC                    10/16/2018 $16,000.00               INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY #500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.467.    CYPRESSWOOD MEMORY CARE, LLC                    10/11/2018 $6,000.00                INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY #500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 94
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                Entered 05/30/19 22:12:08              Page 106 of 386

Debtor     The LaSalle Group, Inc.                                                                   Case number (if known) 19-31484

          Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.468.    CYPRESSWOOD MEMORY CARE, LLC                    10/9/2018   $5,265.00               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.469.    CYPRESSWOOD MEMORY CARE, LLC                    10/4/2018   $10,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY #500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.470.    CYPRESSWOOD MEMORY CARE, LLC                    10/2/2018   $4,000.00               INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY #500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.471.    CYPRESSWOOD MEMORY CARE, LLC                    9/27/2018   $77,969.31              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY #500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.472.    CYPRESSWOOD MEMORY CARE, LLC                    9/25/2018   $2,583.75               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.473.    CYPRESSWOOD MEMORY CARE, LLC                    9/20/2018   $14,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY #500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.474.    CYPRESSWOOD MEMORY CARE, LLC                    9/12/2018   $10,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY #500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 95
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                   Entered 05/30/19 22:12:08            Page 107 of 386

Debtor     The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.475.    CYPRESSWOOD MEMORY CARE, LLC                    9/7/2018     $12,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY #500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.476.    CYPRESSWOOD MEMORY CARE, LLC                    9/7/2018     $2,681.25               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.477.    CYPRESSWOOD MEMORY CARE, LLC                    9/6/2018     $4,000.00               INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY #500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.478.    CYPRESSWOOD MEMORY CARE, LLC                    8/24/2018    $13,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY #500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.479.    CYPRESSWOOD MEMORY CARE, LLC                    8/20/2018    $5,167.50               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.480.    CYPRESSWOOD MEMORY CARE, LLC                    8/9/2018     $10,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY #500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.481.    CYPRESSWOOD MEMORY CARE, LLC                    8/7/2018     $3,000.00               INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY #500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 96
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                   Entered 05/30/19 22:12:08            Page 108 of 386

Debtor     The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.482.    CYPRESSWOOD MEMORY CARE, LLC                    8/7/2018     $2,681.25               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.483.    CYPRESSWOOD MEMORY CARE, LLC                    7/24/2018    $4,000.00               INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY #500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.484.    CYPRESSWOOD MEMORY CARE, LLC                    7/20/2018    $9,000.00               INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY #500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.485.    CYPRESSWOOD MEMORY CARE, LLC                    7/9/2018     $2,681.25               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.486.    CYPRESSWOOD MEMORY CARE, LLC                    6/26/2018    $7,000.00               INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY #500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.487.    CYPRESSWOOD MEMORY CARE, LLC                    6/7/2018     $7,605.00               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.488.    CYPRESSWOOD MEMORY CARE, LLC                    5/30/2018    $6,000.00               INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY #500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 97
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                   Entered 05/30/19 22:12:08            Page 109 of 386

Debtor     The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.489.    CYPRESSWOOD MEMORY CARE, LLC                    5/29/2018    $13,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY #500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.490.    CYPRESSWOOD MEMORY CARE, LLC                    5/15/2018    $5,000.00               INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY #500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.491.    CYPRESSWOOD MEMORY CARE, LLC                    5/14/2018    $1,950.00               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.492.    CYPRESSWOOD MEMORY CARE, LLC                    5/7/2018     $7,605.00               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.493.    EDMOND MEMORY CARE, LLP                         5/21/2019    $682.50                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.494.    EDMOND MEMORY CARE, LLP                         5/9/2019     $8,143.20               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.495.    EDMOND MEMORY CARE, LLP                         4/23/2019    $874.60                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 98
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                   Entered 05/30/19 22:12:08            Page 110 of 386

Debtor     The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.496.    EDMOND MEMORY CARE, LLP                         4/8/2019     $6,778.20               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.497.    EDMOND MEMORY CARE, LLP                         3/7/2019     $12,335.70              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.498.    EDMOND MEMORY CARE, LLP                         2/18/2019    $2,437.50               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.499.    EDMOND MEMORY CARE, LLP                         2/7/2019     $6,778.20               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.500.    EDMOND MEMORY CARE, LLP                         2/4/2019     $14,735.01              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.501.    EDMOND MEMORY CARE, LLP                         1/7/2019     $26,687.69              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.502.    EDMOND MEMORY CARE, LLP                         12/10/2018 $4,497.20                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 99
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                   Entered 05/30/19 22:12:08            Page 111 of 386

Debtor     The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.503.    EDMOND MEMORY CARE, LLP                         12/7/2018    $13,261.95              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.504.    EDMOND MEMORY CARE, LLP                         11/13/2018 $13,491.07                REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.505.    EDMOND MEMORY CARE, LLP                         11/7/2018    $6,483.75               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.506.    EDMOND MEMORY CARE, LLP                         10/22/2018 $1,218.75                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.507.    EDMOND MEMORY CARE, LLP                         10/9/2018    $23,170.87              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.508.    EDMOND MEMORY CARE, LLP                         9/10/2018    $7,674.22               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.509.    EDMOND MEMORY CARE, LLP                         9/7/2018     $11,261.25              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       Page 100
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                   Entered 05/30/19 22:12:08            Page 112 of 386

Debtor     The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.510.    EDMOND MEMORY CARE, LLP                         8/7/2018     $23,526.74              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.511.    EDMOND MEMORY CARE, LLP                         7/16/2018    $2,437.50               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.512.    EDMOND MEMORY CARE, LLP                         7/9/2018     $29,357.23              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.513.    EDMOND MEMORY CARE, LLP                         6/7/2018     $41,944.48              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.514.    EDMOND MEMORY CARE, LLP                         5/7/2018     $23,063.61              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.515.    EDMOND MEMORY CARE, LLP                         5/1/2018     $5,747.62               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.516.    ESTERO MEMORY CARE, LLC                         5/16/2019    $6,125.20               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       Page 101
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                   Entered 05/30/19 22:12:08            Page 113 of 386

Debtor     The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.517.    ESTERO MEMORY CARE, LLC                         5/13/2019    $3,412.50               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.518.    ESTERO MEMORY CARE, LLC                         5/9/2019     $70,464.88              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.519.    ESTERO MEMORY CARE, LLC                         4/15/2019    $4,712.50               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.520.    ESTERO MEMORY CARE, LLC                         4/8/2019     $67,824.90              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.521.    ESTERO MEMORY CARE, LLC                         3/25/2019    $5,171.40               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.522.    ESTERO MEMORY CARE, LLC                         3/18/2019    $5,060.25               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.523.    ESTERO MEMORY CARE, LLC                         3/7/2019     $65,003.25              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       Page 102
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                   Entered 05/30/19 22:12:08            Page 114 of 386

Debtor     The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.524.    ESTERO MEMORY CARE, LLC                         2/11/2019    $9,545.25               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.525.    ESTERO MEMORY CARE, LLC                         2/7/2019     $55,458.00              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.526.    ESTERO MEMORY CARE, LLC                         2/4/2019     $6,200.69               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.527.    ESTERO MEMORY CARE, LLC                         1/22/2019    $5,265.00               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.528.    ESTERO MEMORY CARE, LLC                         1/7/2019     $59,730.85              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.529.    ESTERO MEMORY CARE, LLC                         12/27/2018 $5,070.00                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.530.    ESTERO MEMORY CARE, LLC                         12/18/2018 $5,070.00                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       Page 103
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                Entered 05/30/19 22:12:08              Page 115 of 386

Debtor     The LaSalle Group, Inc.                                                                   Case number (if known) 19-31484

          Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.531.    ESTERO MEMORY CARE, LLC                         12/7/2018   $74,649.16              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.532.    ESTERO MEMORY CARE, LLC                         12/6/2018   $15,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.533.    ESTERO MEMORY CARE, LLC                         11/28/2018 $8,000.00                INTERCOMPANY LOANS
          545 E JOHN CARPENTER FWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.534.    ESTERO MEMORY CARE, LLC                         11/13/2018 $19,987.50               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.535.    ESTERO MEMORY CARE, LLC                         11/9/2018   $6,230.25               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.536.    ESTERO MEMORY CARE, LLC                         11/7/2018   $32,340.75              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.537.    ESTERO MEMORY CARE, LLC                         10/15/2018 $4,151.61                REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 104
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                Entered 05/30/19 22:12:08              Page 116 of 386

Debtor     The LaSalle Group, Inc.                                                                   Case number (if known) 19-31484

          Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.538.    ESTERO MEMORY CARE, LLC                         10/9/2018   $61,239.75              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.539.    ESTERO MEMORY CARE, LLC                         10/5/2018   $9,000.00               INTERCOMPANY LOANS
          545 E JOHN CARPENTER FWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.540.    ESTERO MEMORY CARE, LLC                         10/5/2018   $5,000.00               INTERCOMPANY LOANS
          545 E JOHN CARPENTER FWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.541.    ESTERO MEMORY CARE, LLC                         10/2/2018   $30,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.542.    ESTERO MEMORY CARE, LLC                         9/24/2018   $10,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.543.    ESTERO MEMORY CARE, LLC                         9/20/2018   $2,000.00               INTERCOMPANY LOANS
          545 E JOHN CARPENTER FWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.544.    ESTERO MEMORY CARE, LLC                         9/17/2018   $370.72                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE



Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 105
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                   Entered 05/30/19 22:12:08            Page 117 of 386

Debtor     The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.545.    ESTERO MEMORY CARE, LLC                         9/7/2018     $48,996.58              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.546.    ESTERO MEMORY CARE, LLC                         9/5/2018     $18,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.547.    ESTERO MEMORY CARE, LLC                         8/29/2018    $3,000.00               INTERCOMPANY LOANS
          545 E JOHN CARPENTER FWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.548.    ESTERO MEMORY CARE, LLC                         8/8/2018     $0.00                   REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.549.    ESTERO MEMORY CARE, LLC                         8/7/2018     $44,986.50              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.550.    ESTERO MEMORY CARE, LLC                         7/27/2018    $6,000.00               INTERCOMPANY LOANS
          545 E JOHN CARPENTER FWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.551.    ESTERO MEMORY CARE, LLC                         7/24/2018    $22,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       Page 106
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                   Entered 05/30/19 22:12:08            Page 118 of 386

Debtor     The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.552.    ESTERO MEMORY CARE, LLC                         7/16/2018    $5,227.27               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.553.    ESTERO MEMORY CARE, LLC                         7/9/2018     $26,195.28              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.554.    ESTERO MEMORY CARE, LLC                         6/28/2018    $7,000.00               INTERCOMPANY LOANS
          545 E JOHN CARPENTER FWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.555.    ESTERO MEMORY CARE, LLC                         6/26/2018    $19,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.556.    ESTERO MEMORY CARE, LLC                         6/25/2018    $3,062.80               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.557.    ESTERO MEMORY CARE, LLC                         6/7/2018     $27,522.79              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.558.    ESTERO MEMORY CARE, LLC                         5/30/2018    $21,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       Page 107
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                   Entered 05/30/19 22:12:08            Page 119 of 386

Debtor     The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.559.    ESTERO MEMORY CARE, LLC                         5/24/2018    $2,000.00               INTERCOMPANY LOANS
          545 E JOHN CARPENTER FWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.560.    ESTERO MEMORY CARE, LLC                         5/22/2018    $15,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.561.    ESTERO MEMORY CARE, LLC                         5/14/2018    $2,925.00               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.562.    ESTERO MEMORY CARE, LLC                         5/7/2018     $16,955.25              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.563.    ESTERO MEMORY CARE, LLC                         5/2/2018     $20,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.564.    ESTERO MEMORY CARE, LLC                         5/1/2018     $86,665.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.565.    ESTERO MEMORY CARE, LLC                         5/1/2018     $2,232.74               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       Page 108
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                   Entered 05/30/19 22:12:08            Page 120 of 386

Debtor     The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.566.    FLOWER MOUND AUTUMN LEAVES, L.P.                5/21/2019    $3,019.36               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.567.    FLOWER MOUND AUTUMN LEAVES, L.P.                5/13/2019    $4,716.52               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.568.    FLOWER MOUND AUTUMN LEAVES, L.P.                5/9/2019     $49,114.64              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.569.    FLOWER MOUND AUTUMN LEAVES, L.P.                4/30/2019    $6,000.00               INTERCOMPANY LOANS
          3201 KARNES RD
          FLOWER MOUND TX 75022
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.570.    FLOWER MOUND AUTUMN LEAVES, L.P.                4/8/2019     $58,137.98              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.571.    FLOWER MOUND AUTUMN LEAVES, L.P.                4/5/2019     $17,000.00              INTERCOMPANY LOANS
          3201 KARNES RD
          FLOWER MOUND TX 75022
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.572.    FLOWER MOUND AUTUMN LEAVES, L.P.                4/2/2019     $15,000.00              INTERCOMPANY LOANS
          3201 KARNES RD
          FLOWER MOUND TX 75022
          Relationship to debtor
          AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       Page 109
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                   Entered 05/30/19 22:12:08            Page 121 of 386

Debtor     The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.573.    FLOWER MOUND AUTUMN LEAVES, L.P.                3/25/2019    $6,155.76               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.574.    FLOWER MOUND AUTUMN LEAVES, L.P.                3/21/2019    $6,000.00               INTERCOMPANY LOANS
          3201 KARNES RD
          FLOWER MOUND TX 75022
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.575.    FLOWER MOUND AUTUMN LEAVES, L.P.                3/12/2019    $2,437.50               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.576.    FLOWER MOUND AUTUMN LEAVES, L.P.                3/7/2019     $47,015.65              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.577.    FLOWER MOUND AUTUMN LEAVES, L.P.                2/26/2019    $555.75                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.578.    FLOWER MOUND AUTUMN LEAVES, L.P.                2/21/2019    $9,000.00               INTERCOMPANY LOANS
          3201 KARNES RD
          FLOWER MOUND TX 75022
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.579.    FLOWER MOUND AUTUMN LEAVES, L.P.                2/7/2019     $66,886.82              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       Page 110
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                   Entered 05/30/19 22:12:08            Page 122 of 386

Debtor     The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.580.    FLOWER MOUND AUTUMN LEAVES, L.P.                1/28/2019    $5,279.47               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.581.    FLOWER MOUND AUTUMN LEAVES, L.P.                1/15/2019    $9,815.32               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.582.    FLOWER MOUND AUTUMN LEAVES, L.P.                1/7/2019     $30,342.96              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.583.    FLOWER MOUND AUTUMN LEAVES, L.P.                12/7/2018    $34,790.91              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.584.    FLOWER MOUND AUTUMN LEAVES, L.P.                11/27/2018 $3,853.20                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.585.    FLOWER MOUND AUTUMN LEAVES, L.P.                11/13/2018 $14,374.42                REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.586.    FLOWER MOUND AUTUMN LEAVES, L.P.                11/7/2018    $35,570.91              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       Page 111
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                   Entered 05/30/19 22:12:08            Page 123 of 386

Debtor     The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.587.    FLOWER MOUND AUTUMN LEAVES, L.P.                11/1/2018    $3,853.20               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.588.    FLOWER MOUND AUTUMN LEAVES, L.P.                10/15/2018 $0.00                     REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.589.    FLOWER MOUND AUTUMN LEAVES, L.P.                10/9/2018    $41,151.81              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.590.    FLOWER MOUND AUTUMN LEAVES, L.P.                10/2/2018    $35,000.00              INTERCOMPANY LOANS
          3201 KARNES RD
          FLOWER MOUND TX 75022
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.591.    FLOWER MOUND AUTUMN LEAVES, L.P.                9/17/2018    $3,582.34               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.592.    FLOWER MOUND AUTUMN LEAVES, L.P.                9/10/2018    $4,875.00               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.593.    FLOWER MOUND AUTUMN LEAVES, L.P.                9/7/2018     $36,276.81              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       Page 112
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                   Entered 05/30/19 22:12:08            Page 124 of 386

Debtor     The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.594.    FLOWER MOUND AUTUMN LEAVES, L.P.                9/5/2018     $26,000.00              INTERCOMPANY LOANS
          3201 KARNES RD
          FLOWER MOUND TX 75022
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.595.    FLOWER MOUND AUTUMN LEAVES, L.P.                8/20/2018    $3,853.20               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.596.    FLOWER MOUND AUTUMN LEAVES, L.P.                8/7/2018     $36,276.81              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.597.    FLOWER MOUND AUTUMN LEAVES, L.P.                7/9/2018     $38,031.81              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.598.    FLOWER MOUND AUTUMN LEAVES, L.P.                6/7/2018     $32,518.15              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.599.    FLOWER MOUND AUTUMN LEAVES, L.P.                6/5/2018     $100,000.00             INTERCOMPANY LOANS
          3201 KARNES RD
          FLOWER MOUND TX 75022
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.600.    FLOWER MOUND AUTUMN LEAVES, L.P.                5/7/2018     $37,116.25              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       Page 113
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                   Entered 05/30/19 22:12:08            Page 125 of 386

Debtor     The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.601.    FORT MILL MEMORY CARE LLC                       5/16/2019    $11,650.27              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.602.    FORT MILL MEMORY CARE LLC                       5/13/2019    $5,905.57               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.603.    FORT MILL MEMORY CARE LLC                       5/9/2019     $87,927.03              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.604.    FORT MILL MEMORY CARE LLC                       4/29/2019    $14,042.47              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.605.    FORT MILL MEMORY CARE LLC                       4/15/2019    $8,796.71               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.606.    FORT MILL MEMORY CARE LLC                       4/8/2019     $113,256.90             REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.607.    FORT MILL MEMORY CARE LLC                       3/25/2019    $5,466.82               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       Page 114
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                   Entered 05/30/19 22:12:08            Page 126 of 386

Debtor     The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.608.    FORT MILL MEMORY CARE LLC                       3/18/2019    $487.50                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.609.    FORT MILL MEMORY CARE LLC                       3/7/2019     $105,446.81             REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.610.    FORT MILL MEMORY CARE LLC                       2/26/2019    $1,032.52               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.611.    FORT MILL MEMORY CARE LLC                       2/7/2019     $109,525.82             REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.612.    FORT MILL MEMORY CARE LLC                       2/4/2019     $487.50                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.613.    FORT MILL MEMORY CARE LLC                       1/28/2019    $3,411.78               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.614.    FORT MILL MEMORY CARE LLC                       1/22/2019    $3,342.30               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       Page 115
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                   Entered 05/30/19 22:12:08            Page 127 of 386

Debtor     The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.615.    FORT MILL MEMORY CARE LLC                       1/15/2019    $2,925.00               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.616.    FORT MILL MEMORY CARE LLC                       1/7/2019     $115,658.42             REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.617.    FORT MILL MEMORY CARE LLC                       12/27/2018 $3,560.01                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.618.    FORT MILL MEMORY CARE LLC                       12/18/2018 $5,744.70                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.619.    FORT MILL MEMORY CARE LLC                       12/7/2018    $97,042.37              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.620.    FORT MILL MEMORY CARE LLC                       11/20/2018 $4,522.69                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.621.    FORT MILL MEMORY CARE LLC                       11/13/2018 $33,618.00                REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       Page 116
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                Entered 05/30/19 22:12:08              Page 128 of 386

Debtor     The LaSalle Group, Inc.                                                                   Case number (if known) 19-31484

          Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.622.    FORT MILL MEMORY CARE LLC                       11/7/2018   $86,525.18              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.623.    FORT MILL MEMORY CARE LLC                       10/22/2018 $5,620.87                REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.624.    FORT MILL MEMORY CARE LLC                       10/16/2018 $1,311.17                REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.625.    FORT MILL MEMORY CARE LLC                       10/9/2018   $102,756.96             REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.626.    FORT MILL MEMORY CARE LLC                       9/25/2018   $487.50                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.627.    FORT MILL MEMORY CARE LLC                       9/17/2018   $5,620.87               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.628.    FORT MILL MEMORY CARE LLC                       9/10/2018   $29,457.28              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 117
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                   Entered 05/30/19 22:12:08            Page 129 of 386

Debtor     The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.629.    FORT MILL MEMORY CARE LLC                       9/7/2018     $74,656.88              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.630.    FORT MILL MEMORY CARE LLC                       8/27/2018    $10,530.00              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.631.    FORT MILL MEMORY CARE LLC                       8/20/2018    $11,241.74              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.632.    FORT MILL MEMORY CARE LLC                       8/13/2018    $8,160.25               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.633.    FORT MILL MEMORY CARE LLC                       8/7/2018     $106,223.32             REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.634.    FORT MILL MEMORY CARE LLC                       7/30/2018    $487.50                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.635.    FORT MILL MEMORY CARE LLC                       7/23/2018    $5,744.70               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       Page 118
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                   Entered 05/30/19 22:12:08            Page 130 of 386

Debtor     The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.636.    FORT MILL MEMORY CARE LLC                       7/9/2018     $89,149.16              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.637.    FORT MILL MEMORY CARE LLC                       7/2/2018     $6,963.45               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.638.    FORT MILL MEMORY CARE LLC                       6/25/2018    $17,494.90              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.639.    FORT MILL MEMORY CARE LLC                       6/18/2018    $5,620.87               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.640.    FORT MILL MEMORY CARE LLC                       6/11/2018    $19,227.21              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.641.    FORT MILL MEMORY CARE LLC                       6/7/2018     $71,318.47              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.642.    FORT MILL MEMORY CARE LLC                       5/29/2018    $487.50                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       Page 119
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                   Entered 05/30/19 22:12:08            Page 131 of 386

Debtor     The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.643.    FORT MILL MEMORY CARE LLC                       5/21/2018    $6,419.19               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.644.    FORT MILL MEMORY CARE LLC                       5/14/2018    $487.50                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.645.    FORT MILL MEMORY CARE LLC                       5/7/2018     $88,682.03              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.646.    FORT MILL MEMORY CARE LLC                       5/1/2018     $17,350.12              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.647.    FRANKLIN PSH TENANT LLC                         5/13/2019    $6,591.97               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.648.    FRANKLIN PSH TENANT LLC                         5/9/2019     $41,438.46              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.649.    FRANKLIN PSH TENANT LLC                         4/8/2019     $54,103.71              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       Page 120
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                   Entered 05/30/19 22:12:08            Page 132 of 386

Debtor     The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.650.    FRANKLIN PSH TENANT LLC                         3/18/2019    $975.00                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.651.    FRANKLIN PSH TENANT LLC                         3/7/2019     $53,162.00              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.652.    FRANKLIN PSH TENANT LLC                         2/7/2019     $48,848.88              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.653.    FRANKLIN PSH TENANT LLC                         1/22/2019    $12,480.00              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.654.    FRANKLIN PSH TENANT LLC                         1/7/2019     $53,946.74              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.655.    FRANKLIN PSH TENANT LLC                         12/18/2018 $10,190.31                REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.656.    FRANKLIN PSH TENANT LLC                         12/7/2018    $46,634.24              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       Page 121
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                   Entered 05/30/19 22:12:08            Page 133 of 386

Debtor     The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.657.    FRANKLIN PSH TENANT LLC                         11/7/2018    $52,021.11              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.658.    FRANKLIN PSH TENANT LLC                         10/9/2018    $51,046.11              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.659.    FRANKLIN PSH TENANT LLC                         9/25/2018    $5,889.00               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.660.    FRANKLIN PSH TENANT LLC                         9/10/2018    $30,644.24              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.661.    FRANKLIN PSH TENANT LLC                         9/7/2018     $19,719.37              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.662.    FRANKLIN PSH TENANT LLC                         8/27/2018    $6,435.00               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.663.    FRANKLIN PSH TENANT LLC                         8/20/2018    $975.00                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       Page 122
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                   Entered 05/30/19 22:12:08            Page 134 of 386

Debtor     The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.664.    FRANKLIN PSH TENANT LLC                         8/13/2018    $8,331.52               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.665.    FRANKLIN PSH TENANT LLC                         8/7/2018     $58,821.74              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.666.    FRANKLIN PSH TENANT LLC                         7/9/2018     $58,777.87              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.667.    FRANKLIN PSH TENANT LLC                         7/2/2018     $975.00                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.668.    FRANKLIN PSH TENANT LLC                         6/25/2018    $5,557.50               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.669.    FRANKLIN PSH TENANT LLC                         6/11/2018    $17,379.37              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.670.    FRANKLIN PSH TENANT LLC                         6/7/2018     $61,239.90              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       Page 123
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                   Entered 05/30/19 22:12:08            Page 135 of 386

Debtor     The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.671.    FRANKLIN PSH TENANT LLC                         5/14/2018    $11,163.74              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.672.    FRANKLIN PSH TENANT LLC                         5/7/2018     $39,884.06              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.673.    FRANKLIN PSH TENANT LLC                         5/1/2018     $18,252.00              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.674.    GEORGETOWN MEMORY CARE                          5/16/2019    $5,144.10               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.675.    GEORGETOWN MEMORY CARE                          5/13/2019    $10,488.06              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.676.    GEORGETOWN MEMORY CARE                          5/9/2019     $58,576.52              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.677.    GEORGETOWN MEMORY CARE                          4/15/2019    $6,588.07               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       Page 124
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                   Entered 05/30/19 22:12:08            Page 136 of 386

Debtor     The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.678.    GEORGETOWN MEMORY CARE                          4/8/2019     $82,242.00              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.679.    GEORGETOWN MEMORY CARE                          3/25/2019    $3,729.37               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.680.    GEORGETOWN MEMORY CARE                          3/12/2019    $6,925.33               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.681.    GEORGETOWN MEMORY CARE                          3/7/2019     $69,967.43              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.682.    GEORGETOWN MEMORY CARE                          3/5/2019     $15,000.00              INTERCOMPANY LOANS
          3600 WILLIAMS DR
          GEORGETOWN TX 78628
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.683.    GEORGETOWN MEMORY CARE                          2/11/2019    $4,680.00               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.684.    GEORGETOWN MEMORY CARE                          2/7/2019     $75,651.20              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       Page 125
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                   Entered 05/30/19 22:12:08            Page 137 of 386

Debtor     The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.685.    GEORGETOWN MEMORY CARE                          1/30/2019    $1,000.00               INTERCOMPANY LOANS
          3600 WILLIAMS DR
          GEORGETOWN TX 78628
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.686.    GEORGETOWN MEMORY CARE                          1/7/2019     $81,711.79              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.687.    GEORGETOWN MEMORY CARE                          12/28/2018 $6,000.00                 INTERCOMPANY LOANS
          3600 WILLIAMS DR
          GEORGETOWN TX 78628
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.688.    GEORGETOWN MEMORY CARE                          12/18/2018 $6,773.32                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.689.    GEORGETOWN MEMORY CARE                          12/10/2018 $185.25                   REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.690.    GEORGETOWN MEMORY CARE                          12/7/2018    $74,131.17              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.691.    GEORGETOWN MEMORY CARE                          12/6/2018    $1,000.00               INTERCOMPANY LOANS
          3600 WILLIAMS DR
          GEORGETOWN TX 78628
          Relationship to debtor
          AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       Page 126
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                Entered 05/30/19 22:12:08              Page 138 of 386

Debtor     The LaSalle Group, Inc.                                                                   Case number (if known) 19-31484

          Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.692.    GEORGETOWN MEMORY CARE                          11/7/2018   $81,012.71              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.693.    GEORGETOWN MEMORY CARE                          11/1/2018   $1,901.25               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.694.    GEORGETOWN MEMORY CARE                          10/30/2018 $4,000.00                INTERCOMPANY LOANS
          3600 WILLIAMS DR
          GEORGETOWN TX 78628
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.695.    GEORGETOWN MEMORY CARE                          10/22/2018 $146.25                  REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.696.    GEORGETOWN MEMORY CARE                          10/9/2018   $94,152.34              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.697.    GEORGETOWN MEMORY CARE                          10/2/2018   $5,000.00               INTERCOMPANY LOANS
          3600 WILLIAMS DR
          GEORGETOWN TX 78628
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.698.    GEORGETOWN MEMORY CARE                          10/2/2018   $3,246.23               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 127
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                   Entered 05/30/19 22:12:08            Page 139 of 386

Debtor     The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.699.    GEORGETOWN MEMORY CARE                          9/17/2018    $9,056.93               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.700.    GEORGETOWN MEMORY CARE                          9/10/2018    $34,738.25              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.701.    GEORGETOWN MEMORY CARE                          9/7/2018     $50,117.81              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.702.    GEORGETOWN MEMORY CARE                          8/13/2018    $4,899.37               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.703.    GEORGETOWN MEMORY CARE                          8/7/2018     $70,268.22              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.704.    GEORGETOWN MEMORY CARE                          7/30/2018    $10,049.42              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.705.    GEORGETOWN MEMORY CARE                          7/23/2018    $6,043.05               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       Page 128
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                   Entered 05/30/19 22:12:08            Page 140 of 386

Debtor     The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.706.    GEORGETOWN MEMORY CARE                          7/16/2018    $7,428.33               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.707.    GEORGETOWN MEMORY CARE                          7/9/2018     $73,365.78              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.708.    GEORGETOWN MEMORY CARE                          7/2/2018     $6,958.57               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.709.    GEORGETOWN MEMORY CARE                          6/25/2018    $6,274.12               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.710.    GEORGETOWN MEMORY CARE                          6/11/2018    $1,096.87               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.711.    GEORGETOWN MEMORY CARE                          6/7/2018     $86,001.15              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.712.    GEORGETOWN MEMORY CARE                          5/29/2018    $5,776.87               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       Page 129
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                   Entered 05/30/19 22:12:08            Page 141 of 386

Debtor     The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.713.    GEORGETOWN MEMORY CARE                          5/7/2018     $71,777.50              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.714.    GLEN ELLYN MEMORY CARE, LLP                     4/8/2019     $50,072.08              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.715.    GLEN ELLYN MEMORY CARE, LLP                     3/7/2019     $49,321.33              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.716.    GLEN ELLYN MEMORY CARE, LLP                     2/7/2019     $50,367.50              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.717.    GLEN ELLYN MEMORY CARE, LLP                     1/15/2019    $4,400.71               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.718.    GLEN ELLYN MEMORY CARE, LLP                     1/7/2019     $45,307.25              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.719.    GLEN ELLYN MEMORY CARE, LLP                     12/7/2018    $45,084.98              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       Page 130
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                   Entered 05/30/19 22:12:08            Page 142 of 386

Debtor     The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.720.    GLEN ELLYN MEMORY CARE, LLP                     11/27/2018 $2,948.30                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.721.    GLEN ELLYN MEMORY CARE, LLP                     11/13/2018 $8,903.18                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.722.    GLEN ELLYN MEMORY CARE, LLP                     11/7/2018    $30,780.74              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.723.    GLEN ELLYN MEMORY CARE, LLP                     10/29/2018 $7,155.52                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.724.    GLEN ELLYN MEMORY CARE, LLP                     10/9/2018    $45,897.13              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.725.    GLEN ELLYN MEMORY CARE, LLP                     9/17/2018    $7,087.53               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.726.    GLEN ELLYN MEMORY CARE, LLP                     9/7/2018     $46,901.87              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       Page 131
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                   Entered 05/30/19 22:12:08            Page 143 of 386

Debtor     The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.727.    GLEN ELLYN MEMORY CARE, LLP                     8/7/2018     $50,314.37              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.728.    GLEN ELLYN MEMORY CARE, LLP                     7/23/2018    $8,080.31               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.729.    GLEN ELLYN MEMORY CARE, LLP                     7/9/2018     $52,715.30              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.730.    GLEN ELLYN MEMORY CARE, LLP                     7/5/2018     $15,791.38              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.731.    GLEN ELLYN MEMORY CARE, LLP                     6/25/2018    $11,748.75              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.732.    GLEN ELLYN MEMORY CARE, LLP                     6/11/2018    $6,946.87               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.733.    GLEN ELLYN MEMORY CARE, LLP                     6/7/2018     $46,185.74              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       Page 132
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                   Entered 05/30/19 22:12:08            Page 144 of 386

Debtor     The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.734.    GLEN ELLYN MEMORY CARE, LLP                     5/14/2018    $126.75                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.735.    GLEN ELLYN MEMORY CARE, LLP                     5/7/2018     $44,742.74              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.736.    GREAT SOUTHERN BANK                             12/28/2018 $45,407.07                LOAN PAYMENT ON BEHALF OF
          8201 PRESTON RD                                                                      SARASOTA MEMORY CARE, LLC
          STE 305
          DALLAS TX 75225
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.737.    GREENVILLE MEMORY CARE LLC                      5/21/2019    $3,827.98               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.738.    GREENVILLE MEMORY CARE LLC                      5/16/2019    $5,637.45               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.739.    GREENVILLE MEMORY CARE LLC                      5/9/2019     $45,459.37              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.740.    GREENVILLE MEMORY CARE LLC                      4/23/2019    $5,637.45               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       Page 133
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                   Entered 05/30/19 22:12:08            Page 145 of 386

Debtor     The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.741.    GREENVILLE MEMORY CARE LLC                      4/8/2019     $47,690.86              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.742.    GREENVILLE MEMORY CARE LLC                      3/25/2019    $5,637.45               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.743.    GREENVILLE MEMORY CARE LLC                      3/12/2019    $7,044.37               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.744.    GREENVILLE MEMORY CARE LLC                      3/7/2019     $44,425.86              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.745.    GREENVILLE MEMORY CARE LLC                      3/5/2019     $24,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FWY STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.746.    GREENVILLE MEMORY CARE LLC                      2/28/2019    $4,000.00               INTERCOMPANY LOANS
          545 E JOHN CARPENTER FWY STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.747.    GREENVILLE MEMORY CARE LLC                      2/26/2019    $1,626.50               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       Page 134
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                   Entered 05/30/19 22:12:08            Page 146 of 386

Debtor     The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.748.    GREENVILLE MEMORY CARE LLC                      2/22/2019    $5,000.00               INTERCOMPANY LOANS
          545 E JOHN CARPENTER FWY STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.749.    GREENVILLE MEMORY CARE LLC                      2/7/2019     $42,697.35              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.750.    GREENVILLE MEMORY CARE LLC                      1/28/2019    $4,387.50               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.751.    GREENVILLE MEMORY CARE LLC                      1/22/2019    $7,488.00               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.752.    GREENVILLE MEMORY CARE LLC                      1/7/2019     $32,562.07              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.753.    GREENVILLE MEMORY CARE LLC                      12/7/2018    $40,050.07              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.754.    GREENVILLE MEMORY CARE LLC                      11/27/2018 $26,000.00                INTERCOMPANY LOANS
          545 E JOHN CARPENTER FWY STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       Page 135
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                Entered 05/30/19 22:12:08              Page 147 of 386

Debtor     The LaSalle Group, Inc.                                                                   Case number (if known) 19-31484

          Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.755.    GREENVILLE MEMORY CARE LLC                      11/27/2018 $3,656.25                REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.756.    GREENVILLE MEMORY CARE LLC                      11/20/2018 $13,000.00               INTERCOMPANY LOANS
          545 E JOHN CARPENTER FWY STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.757.    GREENVILLE MEMORY CARE LLC                      11/19/2018 $2,000.00                INTERCOMPANY LOANS
          545 E JOHN CARPENTER FWY STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.758.    GREENVILLE MEMORY CARE LLC                      11/16/2018 $36,000.00               INTERCOMPANY LOANS
          545 E JOHN CARPENTER FWY STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.759.    GREENVILLE MEMORY CARE LLC                      11/13/2018 $6,046.95                REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.760.    GREENVILLE MEMORY CARE LLC                      11/7/2018   $34,875.90              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.761.    GREENVILLE MEMORY CARE LLC                      10/29/2018 $6,318.00                REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 136
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                   Entered 05/30/19 22:12:08            Page 148 of 386

Debtor     The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.762.    GREENVILLE MEMORY CARE LLC                      10/9/2018    $44,747.62              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.763.    GREENVILLE MEMORY CARE LLC                      9/10/2018    $13,318.50              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.764.    GREENVILLE MEMORY CARE LLC                      9/7/2018     $21,981.37              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.765.    GREENVILLE MEMORY CARE LLC                      8/20/2018    $14,976.00              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.766.    GREENVILLE MEMORY CARE LLC                      8/7/2018     $27,324.37              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.767.    GREENVILLE MEMORY CARE LLC                      7/23/2018    $9,818.24               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.768.    GREENVILLE MEMORY CARE LLC                      7/9/2018     $22,410.37              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       Page 137
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                   Entered 05/30/19 22:12:08            Page 149 of 386

Debtor     The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.769.    GREENVILLE MEMORY CARE LLC                      7/2/2018     $20,789.20              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.770.    GREENVILLE MEMORY CARE LLC                      6/7/2018     $24,258.00              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.771.    GREENVILLE MEMORY CARE LLC                      5/7/2018     $23,580.39              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.772.    GURNEE MEMORY CARE LLC                          5/21/2019    $10,042.50              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.773.    GURNEE MEMORY CARE LLC                          5/16/2019    $14,074.12              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.774.    GURNEE MEMORY CARE LLC                          5/9/2019     $69,639.35              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.775.    GURNEE MEMORY CARE LLC                          4/15/2019    $6,330.67               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       Page 138
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                   Entered 05/30/19 22:12:08            Page 150 of 386

Debtor     The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.776.    GURNEE MEMORY CARE LLC                          4/8/2019     $76,895.30              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.777.    GURNEE MEMORY CARE LLC                          3/25/2019    $14,155.05              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.778.    GURNEE MEMORY CARE LLC                          3/7/2019     $69,072.40              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.779.    GURNEE MEMORY CARE LLC                          2/7/2019     $69,064.60              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.780.    GURNEE MEMORY CARE LLC                          2/4/2019     $6,776.25               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.781.    GURNEE MEMORY CARE LLC                          1/7/2019     $58,497.74              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.782.    GURNEE MEMORY CARE LLC                          12/7/2018    $76,662.63              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       Page 139
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                   Entered 05/30/19 22:12:08            Page 151 of 386

Debtor     The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.783.    GURNEE MEMORY CARE LLC                          11/13/2018 $11,864.77                REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.784.    GURNEE MEMORY CARE LLC                          11/7/2018    $68,631.56              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.785.    GURNEE MEMORY CARE LLC                          10/29/2018 $1,706.25                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.786.    GURNEE MEMORY CARE LLC                          10/9/2018    $87,880.74              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.787.    GURNEE MEMORY CARE LLC                          9/10/2018    $14,786.61              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.788.    GURNEE MEMORY CARE LLC                          9/7/2018     $80,453.19              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.789.    GURNEE MEMORY CARE LLC                          8/27/2018    $8,108.10               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       Page 140
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                   Entered 05/30/19 22:12:08            Page 152 of 386

Debtor     The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.790.    GURNEE MEMORY CARE LLC                          8/20/2018    $8,363.42               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.791.    GURNEE MEMORY CARE LLC                          8/7/2018     $73,484.13              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.792.    GURNEE MEMORY CARE LLC                          7/9/2018     $72,996.63              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.793.    GURNEE MEMORY CARE LLC                          7/2/2018     $487.50                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.794.    GURNEE MEMORY CARE LLC                          6/7/2018     $79,767.10              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.795.    GURNEE MEMORY CARE LLC                          5/7/2018     $74,044.75              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.796.    HD SUPPLY                                       3/18/2019    $1,269.81               PAYMENT ON BEHALF OF THE
          PO BOX 509058                                                                        WOODLANDS MEMORY CARE
          SAN DIEGO CA 92150-9058
          Relationship to debtor
          AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       Page 141
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                  Entered 05/30/19 22:12:08              Page 153 of 386

Debtor     The LaSalle Group, Inc.                                                                     Case number (if known) 19-31484

          Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.797.    HONC INDUSTRIES, INC                              2/27/2019   $50,000.00              FORBEARANCE PAYMENT ON
          10101 MALLORY PKWY E.,                                                                BEHALF OF LAKE SUPERIOR
          ST. JAMES CITY FL 33956                                                               CONTRACTING LP
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.798.    JESSICA AKAAH                                     4/30/2019   $7,119.50               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF FORMER CEO / OWNER

          Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.799.    JESSICA AKAAH                                     4/15/2019   $7,119.50               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF FORMER CEO / OWNER

          Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.800.    JESSICA AKAAH                                     3/31/2019   $7,119.50               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF FORMER CEO / OWNER

          Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.801.    JESSICA AKAAH                                     3/15/2019   $7,119.50               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF FORMER CEO / OWNER

          Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.802.    JESSICA AKAAH                                     2/28/2019   $7,119.50               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF FORMER CEO / OWNER

          Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.803.    JESSICA AKAAH                                     2/15/2019   $7,119.50               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF FORMER CEO / OWNER

          Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.804.    JESSICA AKAAH                                     1/31/2019   $7,119.50               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF FORMER CEO / OWNER




Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 142
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                  Entered 05/30/19 22:12:08              Page 154 of 386

Debtor     The LaSalle Group, Inc.                                                                     Case number (if known) 19-31484

          Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.805.    JESSICA AKAAH                                     1/15/2019   $7,119.50               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF FORMER CEO / OWNER

          Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.806.    JESSICA AKAAH                                     12/31/2018 $7,413.81                WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF FORMER CEO / OWNER

          Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.807.    JESSICA AKAAH                                     12/15/2018 $7,106.91                WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF FORMER CEO / OWNER

          Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.808.    JESSICA AKAAH                                     12/15/2018 $4,432.82                WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF FORMER CEO / OWNER

          Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.809.    JESSICA AKAAH                                     11/30/2018 $3,210.79                WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF FORMER CEO / OWNER

          Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.810.    JESSICA AKAAH                                     11/15/2018 $3,210.79                WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF FORMER CEO / OWNER

          Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.811.    JESSICA AKAAH                                     10/31/2018 $6,759.72                WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF FORMER CEO / OWNER

          Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.812.    JESSICA AKAAH                                     10/31/2018 $3,210.79                WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF FORMER CEO / OWNER




Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 143
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                  Entered 05/30/19 22:12:08              Page 155 of 386

Debtor     The LaSalle Group, Inc.                                                                     Case number (if known) 19-31484

          Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.813.    JESSICA AKAAH                                     10/15/2018 $3,210.79                WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF FORMER CEO / OWNER

          Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.814.    JESSICA AKAAH                                     9/30/2018   $3,210.79               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF FORMER CEO / OWNER

          Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.815.    JESSICA AKAAH                                     9/15/2018   $3,210.79               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF FORMER CEO / OWNER

          Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.816.    JESSICA AKAAH                                     8/31/2018   $3,210.79               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF FORMER CEO / OWNER

          Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.817.    JESSICA AKAAH                                     8/15/2018   $3,210.79               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF FORMER CEO / OWNER

          Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.818.    JESSICA AKAAH                                     7/31/2018   $3,210.79               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF FORMER CEO / OWNER

          Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.819.    JESSICA AKAAH                                     7/15/2018   $3,210.79               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF FORMER CEO / OWNER

          Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.820.    JESSICA AKAAH                                     6/30/2018   $3,210.79               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF FORMER CEO / OWNER




Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 144
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                  Entered 05/30/19 22:12:08              Page 156 of 386

Debtor     The LaSalle Group, Inc.                                                                     Case number (if known) 19-31484

          Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.821.    JESSICA AKAAH                                     6/15/2018   $3,210.79               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF FORMER CEO / OWNER

          Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.822.    JESSICA AKAAH                                     5/31/2018   $3,210.79               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF FORMER CEO / OWNER

          Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.823.    JESSICA AKAAH                                     5/15/2018   $3,210.79               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF FORMER CEO / OWNER

          Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.824.    JOHN BARBEE                                       4/30/2019   $8,019.41               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          PRESIDENT OF DEBTOR

          Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.825.    JOHN BARBEE                                       4/15/2019   $8,019.41               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          PRESIDENT OF DEBTOR

          Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.826.    JOHN BARBEE                                       3/31/2019   $8,019.41               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          PRESIDENT OF DEBTOR

          Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.827.    JOHN BARBEE                                       3/15/2019   $8,019.41               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          PRESIDENT OF DEBTOR

          Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.828.    JOHN BARBEE                                       2/28/2019   $8,019.41               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          PRESIDENT OF DEBTOR




Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 145
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                  Entered 05/30/19 22:12:08              Page 157 of 386

Debtor     The LaSalle Group, Inc.                                                                     Case number (if known) 19-31484

          Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.829.    JOHN BARBEE                                       2/15/2019   $8,019.41               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          PRESIDENT OF DEBTOR

          Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.830.    JOHN BARBEE                                       1/31/2019   $8,252.50               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          PRESIDENT OF DEBTOR

          Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.831.    JOHN BARBEE                                       1/15/2019   $8,252.50               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          PRESIDENT OF DEBTOR

          Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.832.    JOHN BARBEE                                       12/31/2018 $8,341.17                WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          PRESIDENT OF DEBTOR

          Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.833.    JOHN BARBEE                                       12/15/2018 $8,341.17                WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          PRESIDENT OF DEBTOR

          Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.834.    JOHN BARBEE                                       11/30/2018 $8,341.17                WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          PRESIDENT OF DEBTOR

          Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.835.    JOHN BARBEE                                       11/15/2018 $8,341.17                WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          PRESIDENT OF DEBTOR

          Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.836.    JOHN BARBEE                                       10/31/2018 $8,341.17                WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          PRESIDENT OF DEBTOR




Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 146
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                  Entered 05/30/19 22:12:08              Page 158 of 386

Debtor     The LaSalle Group, Inc.                                                                     Case number (if known) 19-31484

          Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.837.    JOHN BARBEE                                       10/15/2018 $8,341.17                WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          PRESIDENT OF DEBTOR

          Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.838.    JOHN BARBEE                                       9/30/2018   $8,341.17               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          PRESIDENT OF DEBTOR

          Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.839.    JOHN BARBEE                                       9/15/2018   $8,434.17               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          PRESIDENT OF DEBTOR

          Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.840.    JOHN BARBEE                                       8/31/2018   $8,439.42               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          PRESIDENT OF DEBTOR

          Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.841.    JOHN BARBEE                                       8/15/2018   $8,439.42               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          PRESIDENT OF DEBTOR

          Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.842.    JOHN BARBEE                                       7/31/2018   $8,439.42               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          PRESIDENT OF DEBTOR

          Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.843.    JOHN BARBEE                                       7/15/2018   $8,439.42               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          PRESIDENT OF DEBTOR

          Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.844.    JOHN BARBEE                                       6/30/2018   $8,439.42               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          PRESIDENT OF DEBTOR




Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 147
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                  Entered 05/30/19 22:12:08              Page 159 of 386

Debtor     The LaSalle Group, Inc.                                                                     Case number (if known) 19-31484

          Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.845.    JOHN BARBEE                                       6/15/2018   $8,176.96               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          PRESIDENT OF DEBTOR

          Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.846.    JOHN BARBEE                                       5/31/2018   $7,762.59               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          PRESIDENT OF DEBTOR

          Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.847.    JOHN BARBEE                                       5/15/2018   $7,762.59               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          PRESIDENT OF DEBTOR

          Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.848.    JOSHUA BARBEE                                     4/30/2019   $3,346.54               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF PRESIDENT OF DEBTOR

          Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.849.    JOSHUA BARBEE                                     4/15/2019   $3,346.54               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF PRESIDENT OF DEBTOR

          Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.850.    JOSHUA BARBEE                                     3/31/2019   $3,346.54               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF PRESIDENT OF DEBTOR

          Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.851.    JOSHUA BARBEE                                     3/15/2019   $3,346.54               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF PRESIDENT OF DEBTOR

          Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.852.    JOSHUA BARBEE                                     2/28/2019   $3,346.54               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF PRESIDENT OF DEBTOR




Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 148
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                  Entered 05/30/19 22:12:08              Page 160 of 386

Debtor     The LaSalle Group, Inc.                                                                     Case number (if known) 19-31484

          Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.853.    JOSHUA BARBEE                                     2/15/2019   $3,385.04               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF PRESIDENT OF DEBTOR

          Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.854.    JOSHUA BARBEE                                     1/31/2019   $3,804.95               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF PRESIDENT OF DEBTOR

          Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.855.    JOSHUA BARBEE                                     1/15/2019   $3,804.95               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF PRESIDENT OF DEBTOR

          Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.856.    JOSHUA BARBEE                                     12/31/2018 $2,938.86                WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF PRESIDENT OF DEBTOR

          Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.857.    JOSHUA BARBEE                                     12/15/2018 $2,938.86                WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF PRESIDENT OF DEBTOR

          Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.858.    JOSHUA BARBEE                                     11/30/2018 $2,938.86                WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF PRESIDENT OF DEBTOR

          Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.859.    JOSHUA BARBEE                                     11/15/2018 $2,938.86                WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF PRESIDENT OF DEBTOR

          Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.860.    JOSHUA BARBEE                                     10/31/2018 $2,938.86                WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF PRESIDENT OF DEBTOR




Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 149
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                  Entered 05/30/19 22:12:08              Page 161 of 386

Debtor     The LaSalle Group, Inc.                                                                     Case number (if known) 19-31484

          Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.861.    JOSHUA BARBEE                                     10/15/2018 $2,938.86                WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF PRESIDENT OF DEBTOR

          Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.862.    JOSHUA BARBEE                                     9/30/2018   $3,060.39               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF PRESIDENT OF DEBTOR

          Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.863.    JOSHUA BARBEE                                     9/15/2018   $3,060.39               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF PRESIDENT OF DEBTOR

          Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.864.    JOSHUA BARBEE                                     8/31/2018   $3,060.39               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF PRESIDENT OF DEBTOR

          Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.865.    JOSHUA BARBEE                                     7/31/2018   $3,060.39               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF PRESIDENT OF DEBTOR

          Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.866.    JOSHUA BARBEE                                     7/15/2018   $3,060.39               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF PRESIDENT OF DEBTOR

          Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.867.    JOSHUA BARBEE                                     6/30/2018   $3,060.39               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF PRESIDENT OF DEBTOR

          Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.868.    JOSHUA BARBEE                                     6/15/2018   $3,060.39               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF PRESIDENT OF DEBTOR




Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 150
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 162 of 386

Debtor     The LaSalle Group, Inc.                                                                      Case number (if known) 19-31484

          Insider’s name and address                        Dates        Total amount or value   Reasons for payment or transfer

4.869.    JOSHUA BARBEE                                     5/31/2018    $3,060.39               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF PRESIDENT OF DEBTOR

          Insider’s name and address                        Dates        Total amount or value   Reasons for payment or transfer

4.870.    JOSHUA BARBEE                                     5/15/2018    $3,060.39               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF PRESIDENT OF DEBTOR

          Insider’s name and address                        Dates        Total amount or value   Reasons for payment or transfer

4.871.    KEY BANK                                          7/6/2018     $15,000.00              LOAN PAYMENT ON BEHALF OF
          11501 OUTLOOK STREET, SUITE 300                                                        FLOWER MOUND AUTUMN LEAVES
          OVERLAND PARK KS 66211                                                                 LP
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                        Dates        Total amount or value   Reasons for payment or transfer

4.872.    KEY BANK                                          7/5/2018     $43,728.21              LOAN PAYMENT ON BEHALF OF
          11501 OUTLOOK STREET, SUITE 300                                                        FLOWER MOUND AUTUMN LEAVES
          OVERLAND PARK KS 66211                                                                 LP
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                        Dates        Total amount or value   Reasons for payment or transfer

4.873.    LAKE SUPERIOR CONTRACTING, L.P.                   4/24/2019    $5,000.00               INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                        Dates        Total amount or value   Reasons for payment or transfer

4.874.    LAKE SUPERIOR CONTRACTING, L.P.                   4/23/2019    $20,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                        Dates        Total amount or value   Reasons for payment or transfer

4.875.    LAKE SUPERIOR CONTRACTING, L.P.                   4/11/2019    $5,000.00               INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE




Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       Page 151
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                   Entered 05/30/19 22:12:08            Page 163 of 386

Debtor     The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.876.    LAKE SUPERIOR CONTRACTING, L.P.                 4/4/2019     $38,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.877.    LAKE SUPERIOR CONTRACTING, L.P.                 3/29/2019    $28,959.01              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.878.    LAKE SUPERIOR CONTRACTING, L.P.                 3/29/2019    $5,394.00               INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.879.    LAKE SUPERIOR CONTRACTING, L.P.                 3/28/2019    $6,000.00               INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.880.    LAKE SUPERIOR CONTRACTING, L.P.                 3/27/2019    $46,590.37              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.881.    LAKE SUPERIOR CONTRACTING, L.P.                 3/22/2019    $10,049.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.882.    LAKE SUPERIOR CONTRACTING, L.P.                 3/21/2019    $36,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       Page 152
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                   Entered 05/30/19 22:12:08            Page 164 of 386

Debtor     The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.883.    LAKE SUPERIOR CONTRACTING, L.P.                 3/20/2019    $10,362.02              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.884.    LAKE SUPERIOR CONTRACTING, L.P.                 3/19/2019    $22,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.885.    LAKE SUPERIOR CONTRACTING, L.P.                 3/18/2019    $11,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.886.    LAKE SUPERIOR CONTRACTING, L.P.                 3/14/2019    $5,000.00               INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.887.    LAKE SUPERIOR CONTRACTING, L.P.                 3/12/2019    $5,382.50               INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.888.    LAKE SUPERIOR CONTRACTING, L.P.                 3/8/2019     $20,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.889.    LAKE SUPERIOR CONTRACTING, L.P.                 3/7/2019     $5,000.00               INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       Page 153
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                   Entered 05/30/19 22:12:08            Page 165 of 386

Debtor     The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.890.    LAKE SUPERIOR CONTRACTING, L.P.                 3/5/2019     $40,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.891.    LAKE SUPERIOR CONTRACTING, L.P.                 2/28/2019    $37,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.892.    LAKE SUPERIOR CONTRACTING, L.P.                 2/14/2019    $12,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.893.    LAKE SUPERIOR CONTRACTING, L.P.                 2/12/2019    $37,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.894.    LAKE SUPERIOR CONTRACTING, L.P.                 2/12/2019    $36,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.895.    LAKE SUPERIOR CONTRACTING, L.P.                 2/8/2019     $30,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.896.    LAKE SUPERIOR CONTRACTING, L.P.                 2/8/2019     $2,000.00               INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       Page 154
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                   Entered 05/30/19 22:12:08            Page 166 of 386

Debtor     The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.897.    LAKE SUPERIOR CONTRACTING, L.P.                 2/7/2019     $45,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.898.    LAKE SUPERIOR CONTRACTING, L.P.                 2/7/2019     $3,000.00               INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.899.    LAKE SUPERIOR CONTRACTING, L.P.                 1/29/2019    $5,000.00               INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.900.    LAKE SUPERIOR CONTRACTING, L.P.                 1/28/2019    $47,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.901.    LAKE SUPERIOR CONTRACTING, L.P.                 1/23/2019    $30,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.902.    LAKE SUPERIOR CONTRACTING, L.P.                 1/17/2019    $15,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.903.    LAKE SUPERIOR CONTRACTING, L.P.                 1/16/2019    $20,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       Page 155
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                   Entered 05/30/19 22:12:08            Page 167 of 386

Debtor     The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.904.    LAKE SUPERIOR CONTRACTING, L.P.                 1/14/2019    $22,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.905.    LAKE SUPERIOR CONTRACTING, L.P.                 1/11/2019    $7,000.00               INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.906.    LAKE SUPERIOR CONTRACTING, L.P.                 1/9/2019     $8,000.00               INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.907.    LAKE SUPERIOR CONTRACTING, L.P.                 1/8/2019     $40,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.908.    LAKE SUPERIOR CONTRACTING, L.P.                 12/28/2018 $28,000.00                INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.909.    LAKE SUPERIOR CONTRACTING, L.P.                 12/19/2018 $48,000.00                INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.910.    LAKE SUPERIOR CONTRACTING, L.P.                 12/13/2018 $4,000.00                 INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       Page 156
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                Entered 05/30/19 22:12:08              Page 168 of 386

Debtor     The LaSalle Group, Inc.                                                                   Case number (if known) 19-31484

          Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.911.    LAKE SUPERIOR CONTRACTING, L.P.                 12/7/2018   $35,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.912.    LAKE SUPERIOR CONTRACTING, L.P.                 12/6/2018   $36,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.913.    LAKE SUPERIOR CONTRACTING, L.P.                 11/20/2018 $47,000.00               INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.914.    LAKE SUPERIOR CONTRACTING, L.P.                 11/20/2018 $2,000.00                INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.915.    LAKE SUPERIOR CONTRACTING, L.P.                 11/15/2018 $22,000.00               INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.916.    LAKE SUPERIOR CONTRACTING, L.P.                 11/13/2018 $6,500.00                INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.917.    LAKE SUPERIOR CONTRACTING, L.P.                 11/12/2018 $25,000.00               INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 157
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                Entered 05/30/19 22:12:08              Page 169 of 386

Debtor     The LaSalle Group, Inc.                                                                   Case number (if known) 19-31484

          Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.918.    LAKE SUPERIOR CONTRACTING, L.P.                 11/8/2018   $70,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.919.    LAKE SUPERIOR CONTRACTING, L.P.                 10/29/2018 $10,000.00               INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.920.    LAKE SUPERIOR CONTRACTING, L.P.                 10/26/2018 $9,000.00                INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.921.    LAKE SUPERIOR CONTRACTING, L.P.                 10/23/2018 $33,000.00               INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.922.    LAKE SUPERIOR CONTRACTING, L.P.                 10/17/2018 $22,000.00               INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.923.    LAKE SUPERIOR CONTRACTING, L.P.                 10/17/2018 $5,000.00                INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.924.    LAKE SUPERIOR CONTRACTING, L.P.                 10/12/2018 $4,000.00                INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 158
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                Entered 05/30/19 22:12:08              Page 170 of 386

Debtor     The LaSalle Group, Inc.                                                                   Case number (if known) 19-31484

          Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.925.    LAKE SUPERIOR CONTRACTING, L.P.                 10/9/2018   $7,000.00               INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.926.    LAKE SUPERIOR CONTRACTING, L.P.                 10/5/2018   $6,000.00               INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.927.    LAKE SUPERIOR CONTRACTING, L.P.                 10/4/2018   $40,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.928.    LAKE SUPERIOR CONTRACTING, L.P.                 10/4/2018   $20,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.929.    LAKE SUPERIOR CONTRACTING, L.P.                 10/3/2018   $5,000.00               INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.930.    LAKE SUPERIOR CONTRACTING, L.P.                 9/20/2018   $42,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.931.    LAKE SUPERIOR CONTRACTING, L.P.                 9/14/2018   $5,000.00               INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 159
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                   Entered 05/30/19 22:12:08            Page 171 of 386

Debtor     The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.932.    LAKE SUPERIOR CONTRACTING, L.P.                 9/13/2018    $187,000.00             INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.933.    LAKE SUPERIOR CONTRACTING, L.P.                 9/10/2018    $12,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.934.    LAKE SUPERIOR CONTRACTING, L.P.                 9/7/2018     $25,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.935.    LAKE SUPERIOR CONTRACTING, L.P.                 9/5/2018     $16,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.936.    LAKE SUPERIOR CONTRACTING, L.P.                 8/30/2018    $5,000.00               INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.937.    LAKE SUPERIOR CONTRACTING, L.P.                 8/27/2018    $40,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.938.    LAKE SUPERIOR CONTRACTING, L.P.                 8/27/2018    $20,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       Page 160
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                   Entered 05/30/19 22:12:08            Page 172 of 386

Debtor     The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.939.    LAKE SUPERIOR CONTRACTING, L.P.                 8/17/2018    $5,000.00               INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.940.    LAKE SUPERIOR CONTRACTING, L.P.                 8/16/2018    $40,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.941.    LAKE SUPERIOR CONTRACTING, L.P.                 8/10/2018    $6,000.00               INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.942.    LAKE SUPERIOR CONTRACTING, L.P.                 8/9/2018     $40,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.943.    LAKE SUPERIOR CONTRACTING, L.P.                 8/3/2018     $5,000.00               INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.944.    LAKE SUPERIOR CONTRACTING, L.P.                 8/1/2018     $40,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.945.    LAKE SUPERIOR CONTRACTING, L.P.                 7/30/2018    $6,000.00               INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       Page 161
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                Entered 05/30/19 22:12:08              Page 173 of 386

Debtor     The LaSalle Group, Inc.                                                                   Case number (if known) 19-31484

          Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.946.    LAKE SUPERIOR CONTRACTING, L.P.                 7/23/2018   $40,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.947.    LAKE SUPERIOR CONTRACTING, L.P.                 7/19/2018   $10,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.948.    LAKE SUPERIOR CONTRACTING, L.P.                 7/18/2018   $41,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.949.    LAKE SUPERIOR CONTRACTING, L.P.                 7/16/2018   $10,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.950.    LAKE SUPERIOR CONTRACTING, L.P.                 7/12/2018   $10,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.951.    LAKE SUPERIOR CONTRACTING, L.P.                 7/11/2018   $75,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.952.    LAKE SUPERIOR CONTRACTING, L.P.                 7/10/2018   $12,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 162
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                   Entered 05/30/19 22:12:08            Page 174 of 386

Debtor     The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.953.    LAKE SUPERIOR CONTRACTING, L.P.                 7/6/2018     $45,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.954.    LAKE SUPERIOR CONTRACTING, L.P.                 7/6/2018     $12,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.955.    LAKE SUPERIOR CONTRACTING, L.P.                 7/2/2018     $16,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.956.    LAKE SUPERIOR CONTRACTING, L.P.                 6/28/2018    $15,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.957.    LAKE SUPERIOR CONTRACTING, L.P.                 6/27/2018    $5,000.00               INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.958.    LAKE SUPERIOR CONTRACTING, L.P.                 6/21/2018    $35,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.959.    LAKE SUPERIOR CONTRACTING, L.P.                 6/19/2018    $35,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       Page 163
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                   Entered 05/30/19 22:12:08            Page 175 of 386

Debtor     The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.960.    LAKE SUPERIOR CONTRACTING, L.P.                 6/19/2018    $25,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.961.    LAKE SUPERIOR CONTRACTING, L.P.                 6/15/2018    $120,000.00             INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.962.    LAKE SUPERIOR CONTRACTING, L.P.                 6/8/2018     $5,000.00               INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.963.    LAKE SUPERIOR CONTRACTING, L.P.                 6/7/2018     $50,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.964.    LAKE SUPERIOR CONTRACTING, L.P.                 5/9/2018     $12,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY
          STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.965.    LEE'S SUMMIT MEMORY CARE, LLC                   5/16/2019    $5,668.65               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.966.    LEE'S SUMMIT MEMORY CARE, LLC                   5/9/2019     $17,452.50              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE



Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       Page 164
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                   Entered 05/30/19 22:12:08            Page 176 of 386

Debtor     The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.967.    LEE'S SUMMIT MEMORY CARE, LLC                   4/29/2019    $2,834.32               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.968.    LEE'S SUMMIT MEMORY CARE, LLC                   4/8/2019     $23,497.50              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.969.    LEE'S SUMMIT MEMORY CARE, LLC                   3/7/2019     $17,452.50              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.970.    LEE'S SUMMIT MEMORY CARE, LLC                   3/5/2019     $8,000.00               INTERCOMPANY LOANS
          3101 SW 3RD ST
          LEE'S SUMMIT MO 64081
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.971.    LEE'S SUMMIT MEMORY CARE, LLC                   2/7/2019     $23,497.50              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.972.    LEE'S SUMMIT MEMORY CARE, LLC                   2/5/2019     $1,000.00               INTERCOMPANY LOANS
          3101 SW 3RD ST
          LEE'S SUMMIT MO 64081
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.973.    LEE'S SUMMIT MEMORY CARE, LLC                   1/31/2019    $2,000.00               INTERCOMPANY LOANS
          3101 SW 3RD ST
          LEE'S SUMMIT MO 64081
          Relationship to debtor
          AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       Page 165
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                   Entered 05/30/19 22:12:08            Page 177 of 386

Debtor     The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.974.    LEE'S SUMMIT MEMORY CARE, LLC                   1/29/2019    $8,000.00               INTERCOMPANY LOANS
          3101 SW 3RD ST
          LEE'S SUMMIT MO 64081
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.975.    LEE'S SUMMIT MEMORY CARE, LLC                   1/28/2019    $5,000.00               INTERCOMPANY LOANS
          3101 SW 3RD ST
          LEE'S SUMMIT MO 64081
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.976.    LEE'S SUMMIT MEMORY CARE, LLC                   1/7/2019     $32,145.90              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.977.    LEE'S SUMMIT MEMORY CARE, LLC                   12/7/2018    $11,602.50              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.978.    LEE'S SUMMIT MEMORY CARE, LLC                   11/27/2018 $6,000.00                 INTERCOMPANY LOANS
          3101 SW 3RD ST
          LEE'S SUMMIT MO 64081
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.979.    LEE'S SUMMIT MEMORY CARE, LLC                   11/20/2018 $5,557.50                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.980.    LEE'S SUMMIT MEMORY CARE, LLC                   11/7/2018    $6,045.00               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       Page 166
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                   Entered 05/30/19 22:12:08            Page 178 of 386

Debtor     The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.981.    LEE'S SUMMIT MEMORY CARE, LLC                   10/29/2018 $5,557.50                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.982.    LEE'S SUMMIT MEMORY CARE, LLC                   10/9/2018    $6,045.00               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.983.    LEE'S SUMMIT MEMORY CARE, LLC                   9/7/2018     $11,729.25              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.984.    LEE'S SUMMIT MEMORY CARE, LLC                   8/20/2018    $195.00                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.985.    LEE'S SUMMIT MEMORY CARE, LLC                   8/7/2018     $6,045.00               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.986.    LEE'S SUMMIT MEMORY CARE, LLC                   7/30/2018    $97.50                  REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.987.    LEE'S SUMMIT MEMORY CARE, LLC                   7/9/2018     $6,045.00               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                       PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                      FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       Page 167
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 179 of 386

Debtor     The LaSalle Group, Inc.                                                                      Case number (if known) 19-31484

          Insider’s name and address                        Dates        Total amount or value   Reasons for payment or transfer

4.988.    LEE'S SUMMIT MEMORY CARE, LLC                     6/7/2018     $6,045.00               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                         PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                        FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                        Dates        Total amount or value   Reasons for payment or transfer

4.989.    LEE'S SUMMIT MEMORY CARE, LLC                     5/30/2018    $11,000.00              INTERCOMPANY LOANS
          3101 SW 3RD ST
          LEE'S SUMMIT MO 64081
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                        Dates        Total amount or value   Reasons for payment or transfer

4.990.    LEE'S SUMMIT MEMORY CARE, LLC                     5/24/2018    $20,000.00              INTERCOMPANY LOANS
          3101 SW 3RD ST
          LEE'S SUMMIT MO 64081
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                        Dates        Total amount or value   Reasons for payment or transfer

4.991.    LEE'S SUMMIT MEMORY CARE, LLC                     5/7/2018     $6,044.91               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                         PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                        FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                        Dates        Total amount or value   Reasons for payment or transfer

4.992.    MARGARET FLETCHER                                 4/30/2019    $1,879.02               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          OFFICER OF DEBTOR

          Insider’s name and address                        Dates        Total amount or value   Reasons for payment or transfer

4.993.    MARGARET FLETCHER                                 4/15/2019    $1,879.02               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          OFFICER OF DEBTOR

          Insider’s name and address                        Dates        Total amount or value   Reasons for payment or transfer

4.994.    MARGARET FLETCHER                                 3/31/2019    $1,879.02               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          OFFICER OF DEBTOR

          Insider’s name and address                        Dates        Total amount or value   Reasons for payment or transfer

4.995.    MARGARET FLETCHER                                 3/15/2019    $1,879.02               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          OFFICER OF DEBTOR



Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       Page 168
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                  Entered 05/30/19 22:12:08              Page 180 of 386

Debtor     The LaSalle Group, Inc.                                                                     Case number (if known) 19-31484

          Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.996.    MARGARET FLETCHER                                 2/28/2019   $1,879.02               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          OFFICER OF DEBTOR

          Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.997.    MARGARET FLETCHER                                 2/15/2019   $1,879.02               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          OFFICER OF DEBTOR

          Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.998.    MARGARET FLETCHER                                 1/31/2019   $1,879.02               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          OFFICER OF DEBTOR

          Insider’s name and address                        Dates       Total amount or value   Reasons for payment or transfer

4.999.    MARGARET FLETCHER                                 1/15/2019   $1,881.74               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          OFFICER OF DEBTOR

           Insider’s name and address                       Dates       Total amount or value   Reasons for payment or transfer

4.1000.    MARGARET FLETCHER                                12/31/2018 $1,876.99                WAGES - NET PAY
           Address Intentionally Omitted
           Relationship to debtor
           OFFICER OF DEBTOR

           Insider’s name and address                       Dates       Total amount or value   Reasons for payment or transfer

4.1001.    MARGARET FLETCHER                                12/15/2018 $1,916.40                WAGES - NET PAY
           Address Intentionally Omitted
           Relationship to debtor
           OFFICER OF DEBTOR

           Insider’s name and address                       Dates       Total amount or value   Reasons for payment or transfer

4.1002.    MARGARET FLETCHER                                11/30/2018 $1,791.95                WAGES - NET PAY
           Address Intentionally Omitted
           Relationship to debtor
           OFFICER OF DEBTOR

           Insider’s name and address                       Dates       Total amount or value   Reasons for payment or transfer

4.1003.    MARGARET FLETCHER                                11/15/2018 $1,774.37                WAGES - NET PAY
           Address Intentionally Omitted
           Relationship to debtor
           OFFICER OF DEBTOR




Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 169
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                    Entered 05/30/19 22:12:08              Page 181 of 386

Debtor    The LaSalle Group, Inc.                                                                     Case number (if known) 19-31484

          Insider’s name and address                       Dates       Total amount or value   Reasons for payment or transfer

4.1004.   MARGARET FLETCHER                                10/31/2018 $1,774.37                WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          OFFICER OF DEBTOR

          Insider’s name and address                       Dates       Total amount or value   Reasons for payment or transfer

4.1005.   MARGARET FLETCHER                                10/15/2018 $1,774.37                WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          OFFICER OF DEBTOR

          Insider’s name and address                       Dates       Total amount or value   Reasons for payment or transfer

4.1006.   MARGARET FLETCHER                                9/30/2018   $1,792.31               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          OFFICER OF DEBTOR

          Insider’s name and address                       Dates       Total amount or value   Reasons for payment or transfer

4.1007.   MARGARET FLETCHER                                9/15/2018   $1,792.31               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          OFFICER OF DEBTOR

          Insider’s name and address                       Dates       Total amount or value   Reasons for payment or transfer

4.1008.   MARGARET FLETCHER                                8/31/2018   $1,792.31               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          OFFICER OF DEBTOR

          Insider’s name and address                       Dates       Total amount or value   Reasons for payment or transfer

4.1009.   MARGARET FLETCHER                                8/15/2018   $1,792.31               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          OFFICER OF DEBTOR

          Insider’s name and address                       Dates       Total amount or value   Reasons for payment or transfer

4.1010.   MARGARET FLETCHER                                7/31/2018   $1,792.31               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          OFFICER OF DEBTOR

          Insider’s name and address                       Dates       Total amount or value   Reasons for payment or transfer

4.1011.   MARGARET FLETCHER                                7/15/2018   $1,792.31               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          OFFICER OF DEBTOR




Official Form 207              Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                     Page 170
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                    Entered 05/30/19 22:12:08              Page 182 of 386

Debtor    The LaSalle Group, Inc.                                                                     Case number (if known) 19-31484

          Insider’s name and address                       Dates       Total amount or value   Reasons for payment or transfer

4.1012.   MARGARET FLETCHER                                6/30/2018   $1,792.31               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          OFFICER OF DEBTOR

          Insider’s name and address                       Dates       Total amount or value   Reasons for payment or transfer

4.1013.   MARGARET FLETCHER                                6/15/2018   $1,792.31               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          OFFICER OF DEBTOR

          Insider’s name and address                       Dates       Total amount or value   Reasons for payment or transfer

4.1014.   MARGARET FLETCHER                                5/31/2018   $1,792.31               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          OFFICER OF DEBTOR

          Insider’s name and address                       Dates       Total amount or value   Reasons for payment or transfer

4.1015.   MARGARET FLETCHER                                5/15/2018   $1,792.31               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          OFFICER OF DEBTOR

          Insider’s name and address                       Dates       Total amount or value   Reasons for payment or transfer

4.1016.   MATTHEW WARREN                                   4/30/2019   $2,297.33               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF FORMER CEO / OWNER

          Insider’s name and address                       Dates       Total amount or value   Reasons for payment or transfer

4.1017.   MATTHEW WARREN                                   4/30/2019   $246.22                 WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF FORMER CEO / OWNER

          Insider’s name and address                       Dates       Total amount or value   Reasons for payment or transfer

4.1018.   MATTHEW WARREN                                   4/15/2019   $2,297.33               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF FORMER CEO / OWNER

          Insider’s name and address                       Dates       Total amount or value   Reasons for payment or transfer

4.1019.   MATTHEW WARREN                                   3/31/2019   $2,297.33               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF FORMER CEO / OWNER




Official Form 207              Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                     Page 171
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                    Entered 05/30/19 22:12:08              Page 183 of 386

Debtor    The LaSalle Group, Inc.                                                                     Case number (if known) 19-31484

          Insider’s name and address                       Dates       Total amount or value   Reasons for payment or transfer

4.1020.   MATTHEW WARREN                                   3/31/2019   $492.45                 WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF FORMER CEO / OWNER

          Insider’s name and address                       Dates       Total amount or value   Reasons for payment or transfer

4.1021.   MATTHEW WARREN                                   3/15/2019   $2,297.33               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF FORMER CEO / OWNER

          Insider’s name and address                       Dates       Total amount or value   Reasons for payment or transfer

4.1022.   MATTHEW WARREN                                   2/28/2019   $2,297.33               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF FORMER CEO / OWNER

          Insider’s name and address                       Dates       Total amount or value   Reasons for payment or transfer

4.1023.   MATTHEW WARREN                                   2/28/2019   $492.45                 WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF FORMER CEO / OWNER

          Insider’s name and address                       Dates       Total amount or value   Reasons for payment or transfer

4.1024.   MATTHEW WARREN                                   2/15/2019   $2,297.33               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF FORMER CEO / OWNER

          Insider’s name and address                       Dates       Total amount or value   Reasons for payment or transfer

4.1025.   MATTHEW WARREN                                   1/31/2019   $2,297.33               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF FORMER CEO / OWNER

          Insider’s name and address                       Dates       Total amount or value   Reasons for payment or transfer

4.1026.   MATTHEW WARREN                                   1/31/2019   $422.10                 WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF FORMER CEO / OWNER

          Insider’s name and address                       Dates       Total amount or value   Reasons for payment or transfer

4.1027.   MATTHEW WARREN                                   1/15/2019   $2,297.33               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF FORMER CEO / OWNER




Official Form 207              Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                     Page 172
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                    Entered 05/30/19 22:12:08              Page 184 of 386

Debtor    The LaSalle Group, Inc.                                                                     Case number (if known) 19-31484

          Insider’s name and address                       Dates       Total amount or value   Reasons for payment or transfer

4.1028.   MATTHEW WARREN                                   12/31/2018 $2,291.20                WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF FORMER CEO / OWNER

          Insider’s name and address                       Dates       Total amount or value   Reasons for payment or transfer

4.1029.   MATTHEW WARREN                                   12/15/2018 $2,291.20                WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF FORMER CEO / OWNER

          Insider’s name and address                       Dates       Total amount or value   Reasons for payment or transfer

4.1030.   MATTHEW WARREN                                   11/30/2018 $2,726.66                WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF FORMER CEO / OWNER

          Insider’s name and address                       Dates       Total amount or value   Reasons for payment or transfer

4.1031.   MATTHEW WARREN                                   11/30/2018 $70.35                   WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF FORMER CEO / OWNER

          Insider’s name and address                       Dates       Total amount or value   Reasons for payment or transfer

4.1032.   MATTHEW WARREN                                   11/15/2018 $2,726.66                WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF FORMER CEO / OWNER

          Insider’s name and address                       Dates       Total amount or value   Reasons for payment or transfer

4.1033.   MATTHEW WARREN                                   11/15/2018 $1,622.91                WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF FORMER CEO / OWNER

          Insider’s name and address                       Dates       Total amount or value   Reasons for payment or transfer

4.1034.   MELVIN WARREN JR                                 4/30/2019   $1,923.93               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF FORMER CEO / OWNER

          Insider’s name and address                       Dates       Total amount or value   Reasons for payment or transfer

4.1035.   MELVIN WARREN JR                                 4/15/2019   $1,923.93               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF FORMER CEO / OWNER




Official Form 207              Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                     Page 173
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                       Entered 05/30/19 22:12:08            Page 185 of 386

Debtor    The LaSalle Group, Inc.                                                                      Case number (if known) 19-31484

          Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.1036.   MELVIN WARREN JR                                 3/31/2019    $1,923.93               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF FORMER CEO / OWNER

          Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.1037.   MELVIN WARREN JR                                 3/15/2019    $1,923.93               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF FORMER CEO / OWNER

          Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.1038.   MELVIN WARREN JR                                 2/28/2019    $1,923.93               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF FORMER CEO / OWNER

          Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.1039.   MELVIN WARREN JR                                 2/15/2019    $1,923.93               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF FORMER CEO / OWNER

          Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.1040.   MELVIN WARREN JR                                 1/31/2019    $1,923.93               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF FORMER CEO / OWNER

          Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.1041.   MELVIN WARREN JR                                 1/31/2019    $1,923.93               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF FORMER CEO / OWNER

          Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.1042.   MEYERLAND ARC TENANT LLC                         5/9/2019     $29,308.50              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                        PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                       FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.1043.   MEYERLAND ARC TENANT LLC                         4/30/2019    $12,000.00              INTERCOMPANY LOANS
          4710 W BELLFORT AVE
          HOUSTON TX 77035
          Relationship to debtor
          AFFILIATE




Official Form 207              Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 174
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 186 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1044.   MEYERLAND ARC TENANT LLC                       4/8/2019     $41,406.59              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1045.   MEYERLAND ARC TENANT LLC                       3/18/2019    $3,900.00               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1046.   MEYERLAND ARC TENANT LLC                       3/7/2019     $39,282.64              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1047.   MEYERLAND ARC TENANT LLC                       2/26/2019    $2,367.30               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1048.   MEYERLAND ARC TENANT LLC                       2/7/2019     $38,493.00              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1049.   MEYERLAND ARC TENANT LLC                       1/7/2019     $39,487.50              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1050.   MEYERLAND ARC TENANT LLC                       12/7/2018    $39,458.24              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 175
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                  Entered 05/30/19 22:12:08              Page 187 of 386

Debtor    The LaSalle Group, Inc.                                                                   Case number (if known) 19-31484

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1051.   MEYERLAND ARC TENANT LLC                       11/13/2018 $17,550.00               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                     PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                    FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1052.   MEYERLAND ARC TENANT LLC                       11/7/2018   $34,168.87              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                     PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                    FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1053.   MEYERLAND ARC TENANT LLC                       10/22/2018 $5,331.00                REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                     PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                    FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1054.   MEYERLAND ARC TENANT LLC                       10/11/2018 $6,864.00                REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                     PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                    FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1055.   MEYERLAND ARC TENANT LLC                       10/9/2018   $33,681.37              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                     PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                    FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1056.   MEYERLAND ARC TENANT LLC                       9/25/2018   $5,362.50               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                     PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                    FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1057.   MEYERLAND ARC TENANT LLC                       9/10/2018   $6,474.00               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                     PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                    FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                     Page 176
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 188 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1058.   MEYERLAND ARC TENANT LLC                       9/7/2018     $28,123.87              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1059.   MEYERLAND ARC TENANT LLC                       8/27/2018    $7,312.50               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1060.   MEYERLAND ARC TENANT LLC                       8/7/2018     $34,792.87              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1061.   MEYERLAND ARC TENANT LLC                       7/30/2018    $4,387.50               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1062.   MEYERLAND ARC TENANT LLC                       7/16/2018    $7,312.50               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1063.   MEYERLAND ARC TENANT LLC                       7/9/2018     $30,405.37              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1064.   MEYERLAND ARC TENANT LLC                       6/18/2018    $3,900.00               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 177
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 189 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1065.   MEYERLAND ARC TENANT LLC                       6/7/2018     $34,792.87              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1066.   MEYERLAND ARC TENANT LLC                       5/21/2018    $3,900.00               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1067.   MEYERLAND ARC TENANT LLC                       5/14/2018    $6,049.87               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1068.   MEYERLAND ARC TENANT LLC                       5/7/2018     $42,349.12              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1069.   MEYERLAND ARC TENANT, LLC                      1/14/2019    $35,000.00              INTERCOMPANY LOANS
          4710 W BELLFORT AVE
          HOUSTON TX 77035
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1070.   MEYERLAND ARC TENANT, LLC                      12/21/2018 $2,000.00                 INTERCOMPANY LOANS
          4710 W BELLFORT AVE
          HOUSTON TX 77035
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1071.   MEYERLAND ARC TENANT, LLC                      12/6/2018    $23,000.00              INTERCOMPANY LOANS
          4710 W BELLFORT AVE
          HOUSTON TX 77035
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 178
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 190 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1072.   MEYERLAND ARC TENANT, LLC                      11/28/2018 $3,000.00                 INTERCOMPANY LOANS
          4710 W BELLFORT AVE
          HOUSTON TX 77035
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1073.   MEYERLAND ARC TENANT, LLC                      11/27/2018 $15,000.00                INTERCOMPANY LOANS
          4710 W BELLFORT AVE
          HOUSTON TX 77035
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1074.   MEYERLAND ARC TENANT, LLC                      10/23/2018 $3,000.00                 INTERCOMPANY LOANS
          4710 W BELLFORT AVE
          HOUSTON TX 77035
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1075.   MEYERLAND ARC TENANT, LLC                      10/4/2018    $5,000.00               INTERCOMPANY LOANS
          4710 W BELLFORT AVE
          HOUSTON TX 77035
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1076.   MEYERLAND ARC TENANT, LLC                      8/24/2018    $11,000.00              INTERCOMPANY LOANS
          4710 W BELLFORT AVE
          HOUSTON TX 77035
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1077.   MEYERLAND ARC TENANT, LLC                      5/4/2018     $4,000.00               INTERCOMPANY LOANS
          4710 W BELLFORT AVE
          HOUSTON TX 77035
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1078.   MEYERLAND ARC TENANT, LLC                      5/2/2018     $5,000.00               INTERCOMPANY LOANS
          4710 W BELLFORT AVE
          HOUSTON TX 77035
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 179
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                       Entered 05/30/19 22:12:08            Page 191 of 386

Debtor    The LaSalle Group, Inc.                                                                      Case number (if known) 19-31484

          Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.1079.   MITCHELL W. WARREN                               4/24/2019    $100,000.00             DISTRIBUTION
          Address Intentionally Omitted
          Relationship to debtor
          EQUITY / FORMER CEO

          Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.1080.   MITCHELL W. WARREN                               4/2/2019     $62,500.00              DISTRIBUTION
          Address Intentionally Omitted
          Relationship to debtor
          EQUITY / FORMER CEO

          Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.1081.   MITCHELL W. WARREN                               4/1/2019     $_________________      TRANSFER OF 5% EQUITY IN TLG
          Address Intentionally Omitted                                                         FAMILY MANAGEMENT
          Relationship to debtor
          EQUITY / FORMER CEO

          Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.1082.   MITCHELL W. WARREN                               3/14/2019    $25,000.00              DISTRIBUTION
          Address Intentionally Omitted
          Relationship to debtor
          EQUITY / FORMER CEO

          Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.1083.   MITCHELL W. WARREN                               2/26/2019    $50,000.00              SHAREHOLDER LOAN
          Address Intentionally Omitted
          Relationship to debtor
          EQUITY / FORMER CEO

          Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.1084.   MITCHELL W. WARREN                               2/13/2019    $5,000.00               SHAREHOLDER LOAN
          Address Intentionally Omitted
          Relationship to debtor
          EQUITY / FORMER CEO

          Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.1085.   MITCHELL W. WARREN                               1/8/2019     $5,000.00               SHAREHOLDER LOAN
          Address Intentionally Omitted
          Relationship to debtor
          EQUITY / FORMER CEO

          Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.1086.   MITCHELL W. WARREN                               12/31/2018 $10,000.00                SHAREHOLDER LOAN
          Address Intentionally Omitted
          Relationship to debtor
          EQUITY / FORMER CEO




Official Form 207              Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 180
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                       Entered 05/30/19 22:12:08            Page 192 of 386

Debtor    The LaSalle Group, Inc.                                                                      Case number (if known) 19-31484

          Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.1087.   MITCHELL W. WARREN                               6/13/2018    $3,000.00               DISTRIBUTION
          Address Intentionally Omitted
          Relationship to debtor
          EQUITY / FORMER CEO

          Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.1088.   MITCHELL W. WARREN                               6/4/2018     $10,000.00              DISTRIBUTION
          Address Intentionally Omitted
          Relationship to debtor
          EQUITY / FORMER CEO

          Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.1089.   MITCHELL W. WARREN                               5/17/2018    $30,000.00              DISTRIBUTION
          Address Intentionally Omitted
          Relationship to debtor
          EQUITY / FORMER CEO

          Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.1090.   MITCHELL WARREN                                  4/30/2019    $19,460.19              WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          FORMER CEO / OWNER

          Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.1091.   MITCHELL WARREN                                  4/15/2019    $17,916.51              WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          FORMER CEO / OWNER

          Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.1092.   MITCHELL WARREN                                  3/31/2019    $17,373.27              WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          FORMER CEO / OWNER

          Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.1093.   MITCHELL WARREN                                  3/15/2019    $17,373.27              WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          FORMER CEO / OWNER

          Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.1094.   MITCHELL WARREN                                  2/28/2019    $17,373.27              WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          FORMER CEO / OWNER




Official Form 207              Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 181
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                    Entered 05/30/19 22:12:08              Page 193 of 386

Debtor    The LaSalle Group, Inc.                                                                     Case number (if known) 19-31484

          Insider’s name and address                       Dates       Total amount or value   Reasons for payment or transfer

4.1095.   MITCHELL WARREN                                  2/15/2019   $17,373.27              WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          FORMER CEO / OWNER

          Insider’s name and address                       Dates       Total amount or value   Reasons for payment or transfer

4.1096.   MITCHELL WARREN                                  1/31/2019   $18,206.61              WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          FORMER CEO / OWNER

          Insider’s name and address                       Dates       Total amount or value   Reasons for payment or transfer

4.1097.   MITCHELL WARREN                                  1/15/2019   $18,206.61              WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          FORMER CEO / OWNER

          Insider’s name and address                       Dates       Total amount or value   Reasons for payment or transfer

4.1098.   MITCHELL WARREN                                  12/31/2018 $19,252.90               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          FORMER CEO / OWNER

          Insider’s name and address                       Dates       Total amount or value   Reasons for payment or transfer

4.1099.   MITCHELL WARREN                                  12/15/2018 $19,252.90               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          FORMER CEO / OWNER

          Insider’s name and address                       Dates       Total amount or value   Reasons for payment or transfer

4.1100.   MITCHELL WARREN                                  11/30/2018 $19,252.90               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          FORMER CEO / OWNER

          Insider’s name and address                       Dates       Total amount or value   Reasons for payment or transfer

4.1101.   MITCHELL WARREN                                  11/15/2018 $19,252.90               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          FORMER CEO / OWNER

          Insider’s name and address                       Dates       Total amount or value   Reasons for payment or transfer

4.1102.   MITCHELL WARREN                                  10/31/2018 $19,252.90               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          FORMER CEO / OWNER




Official Form 207              Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                     Page 182
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                    Entered 05/30/19 22:12:08              Page 194 of 386

Debtor    The LaSalle Group, Inc.                                                                     Case number (if known) 19-31484

          Insider’s name and address                       Dates       Total amount or value   Reasons for payment or transfer

4.1103.   MITCHELL WARREN                                  10/15/2018 $19,252.90               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          FORMER CEO / OWNER

          Insider’s name and address                       Dates       Total amount or value   Reasons for payment or transfer

4.1104.   MITCHELL WARREN                                  9/30/2018   $19,268.47              WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          FORMER CEO / OWNER

          Insider’s name and address                       Dates       Total amount or value   Reasons for payment or transfer

4.1105.   MITCHELL WARREN                                  9/15/2018   $19,268.47              WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          FORMER CEO / OWNER

          Insider’s name and address                       Dates       Total amount or value   Reasons for payment or transfer

4.1106.   MITCHELL WARREN                                  8/31/2018   $19,268.47              WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          FORMER CEO / OWNER

          Insider’s name and address                       Dates       Total amount or value   Reasons for payment or transfer

4.1107.   MITCHELL WARREN                                  8/15/2018   $19,351.41              WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          FORMER CEO / OWNER

          Insider’s name and address                       Dates       Total amount or value   Reasons for payment or transfer

4.1108.   MITCHELL WARREN                                  7/31/2018   $19,450.77              WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          FORMER CEO / OWNER

          Insider’s name and address                       Dates       Total amount or value   Reasons for payment or transfer

4.1109.   MITCHELL WARREN                                  7/15/2018   $19,450.77              WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          FORMER CEO / OWNER

          Insider’s name and address                       Dates       Total amount or value   Reasons for payment or transfer

4.1110.   MITCHELL WARREN                                  6/30/2018   $19,450.77              WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          FORMER CEO / OWNER




Official Form 207              Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                     Page 183
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                    Entered 05/30/19 22:12:08              Page 195 of 386

Debtor    The LaSalle Group, Inc.                                                                     Case number (if known) 19-31484

          Insider’s name and address                       Dates       Total amount or value   Reasons for payment or transfer

4.1111.   MITCHELL WARREN                                  6/15/2018   $18,295.27              WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          FORMER CEO / OWNER

          Insider’s name and address                       Dates       Total amount or value   Reasons for payment or transfer

4.1112.   MITCHELL WARREN                                  5/31/2018   $18,194.92              WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          FORMER CEO / OWNER

          Insider’s name and address                       Dates       Total amount or value   Reasons for payment or transfer

4.1113.   MITCHELL WARREN                                  5/15/2018   $15,694.92              WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          FORMER CEO / OWNER

          Insider’s name and address                       Dates       Total amount or value   Reasons for payment or transfer

4.1114.   MWW DEVELOPMENT, LLC / WINFIELD DESIGN           4/30/2019   $512.01                 INTERCOMPANY LOANS
          LLC
          545 E JOHN CARPENTER FRWY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                       Dates       Total amount or value   Reasons for payment or transfer

4.1115.   MWW DEVELOPMENT, LLC / WINFIELD DESIGN           4/29/2019   $39,597.03              INTERCOMPANY LOANS
          LLC
          545 E JOHN CARPENTER FRWY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                       Dates       Total amount or value   Reasons for payment or transfer

4.1116.   MWW DEVELOPMENT, LLC / WINFIELD DESIGN           3/22/2019   $52,589.30              INTERCOMPANY LOANS
          LLC
          545 E JOHN CARPENTER FRWY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                       Dates       Total amount or value   Reasons for payment or transfer

4.1117.   MWW DEVELOPMENT, LLC / WINFIELD DESIGN           3/19/2019   $320.14                 INTERCOMPANY LOANS
          LLC
          545 E JOHN CARPENTER FRWY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE




Official Form 207              Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                     Page 184
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 196 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1118.   MWW DEVELOPMENT, LLC / WINFIELD DESIGN         2/28/2019    $1,213.85               INTERCOMPANY LOANS
          LLC
          545 E JOHN CARPENTER FRWY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1119.   MWW DEVELOPMENT, LLC / WINFIELD DESIGN         2/21/2019    $20,853.07              INTERCOMPANY LOANS
          LLC
          545 E JOHN CARPENTER FRWY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1120.   MWW DEVELOPMENT, LLC / WINFIELD DESIGN         2/11/2019    $845.74                 INTERCOMPANY LOANS
          LLC
          545 E JOHN CARPENTER FRWY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1121.   MWW DEVELOPMENT, LLC / WINFIELD DESIGN         2/8/2019     $29,475.22              INTERCOMPANY LOANS
          LLC
          545 E JOHN CARPENTER FRWY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1122.   MWW DEVELOPMENT, LLC / WINFIELD DESIGN         1/31/2019    $2,602.95               INTERCOMPANY LOANS
          LLC
          545 E JOHN CARPENTER FRWY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1123.   MWW DEVELOPMENT, LLC / WINFIELD DESIGN         1/30/2019    $2,655.05               INTERCOMPANY LOANS
          LLC
          545 E JOHN CARPENTER FRWY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1124.   MWW DEVELOPMENT, LLC / WINFIELD DESIGN         1/25/2019    $29,934.36              INTERCOMPANY LOANS
          LLC
          545 E JOHN CARPENTER FRWY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 185
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                  Entered 05/30/19 22:12:08              Page 197 of 386

Debtor    The LaSalle Group, Inc.                                                                   Case number (if known) 19-31484

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1125.   MWW DEVELOPMENT, LLC / WINFIELD DESIGN         1/11/2019   $23,871.63              INTERCOMPANY LOANS
          LLC
          545 E JOHN CARPENTER FRWY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1126.   MWW DEVELOPMENT, LLC / WINFIELD DESIGN         12/20/2018 $29,935.74               INTERCOMPANY LOANS
          LLC
          545 E JOHN CARPENTER FRWY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1127.   MWW DEVELOPMENT, LLC / WINFIELD DESIGN         12/10/2018 $12,216.75               INTERCOMPANY LOANS
          LLC
          545 E JOHN CARPENTER FRWY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1128.   MWW DEVELOPMENT, LLC / WINFIELD DESIGN         12/7/2018   $31,054.06              INTERCOMPANY LOANS
          LLC
          545 E JOHN CARPENTER FRWY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1129.   MWW DEVELOPMENT, LLC / WINFIELD DESIGN         11/21/2018 $39,734.85               INTERCOMPANY LOANS
          LLC
          545 E JOHN CARPENTER FRWY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1130.   MWW DEVELOPMENT, LLC / WINFIELD DESIGN         11/9/2018   $27,711.72              INTERCOMPANY LOANS
          LLC
          545 E JOHN CARPENTER FRWY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1131.   MWW DEVELOPMENT, LLC / WINFIELD DESIGN         11/5/2018   $2,249.75               INTERCOMPANY LOANS
          LLC
          545 E JOHN CARPENTER FRWY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                     Page 186
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                  Entered 05/30/19 22:12:08              Page 198 of 386

Debtor    The LaSalle Group, Inc.                                                                   Case number (if known) 19-31484

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1132.   MWW DEVELOPMENT, LLC / WINFIELD DESIGN         10/31/2018 $683.65                  INTERCOMPANY LOANS
          LLC
          545 E JOHN CARPENTER FRWY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1133.   MWW DEVELOPMENT, LLC / WINFIELD DESIGN         10/30/2018 $684.36                  INTERCOMPANY LOANS
          LLC
          545 E JOHN CARPENTER FRWY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1134.   MWW DEVELOPMENT, LLC / WINFIELD DESIGN         10/23/2018 $22,670.49               INTERCOMPANY LOANS
          LLC
          545 E JOHN CARPENTER FRWY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1135.   MWW DEVELOPMENT, LLC / WINFIELD DESIGN         10/17/2018 $17,839.44               INTERCOMPANY LOANS
          LLC
          545 E JOHN CARPENTER FRWY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1136.   MWW DEVELOPMENT, LLC / WINFIELD DESIGN         10/12/2018 $2,038.88                INTERCOMPANY LOANS
          LLC
          545 E JOHN CARPENTER FRWY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1137.   MWW DEVELOPMENT, LLC / WINFIELD DESIGN         10/8/2018   $24,904.78              INTERCOMPANY LOANS
          LLC
          545 E JOHN CARPENTER FRWY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1138.   MWW DEVELOPMENT, LLC / WINFIELD DESIGN         9/30/2018   $367.80                 INTERCOMPANY LOANS
          LLC
          545 E JOHN CARPENTER FRWY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                     Page 187
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 199 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1139.   MWW DEVELOPMENT, LLC / WINFIELD DESIGN         9/27/2018    $63.70                  INTERCOMPANY LOANS
          LLC
          545 E JOHN CARPENTER FRWY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1140.   MWW DEVELOPMENT, LLC / WINFIELD DESIGN         9/27/2018    $27.74                  INTERCOMPANY LOANS
          LLC
          545 E JOHN CARPENTER FRWY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1141.   MWW DEVELOPMENT, LLC / WINFIELD DESIGN         9/24/2018    $22,938.29              INTERCOMPANY LOANS
          LLC
          545 E JOHN CARPENTER FRWY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1142.   MWW DEVELOPMENT, LLC / WINFIELD DESIGN         9/14/2018    $8,147.70               INTERCOMPANY LOANS
          LLC
          545 E JOHN CARPENTER FRWY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1143.   MWW DEVELOPMENT, LLC / WINFIELD DESIGN         9/11/2018    $23,295.58              INTERCOMPANY LOANS
          LLC
          545 E JOHN CARPENTER FRWY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1144.   MWW DEVELOPMENT, LLC / WINFIELD DESIGN         9/7/2018     $1,605.57               INTERCOMPANY LOANS
          LLC
          545 E JOHN CARPENTER FRWY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1145.   MWW DEVELOPMENT, LLC / WINFIELD DESIGN         8/29/2018    $1,030.19               INTERCOMPANY LOANS
          LLC
          545 E JOHN CARPENTER FRWY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 188
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 200 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1146.   MWW DEVELOPMENT, LLC / WINFIELD DESIGN         8/24/2018    $27,611.40              INTERCOMPANY LOANS
          LLC
          545 E JOHN CARPENTER FRWY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1147.   MWW DEVELOPMENT, LLC / WINFIELD DESIGN         8/17/2018    $14,734.38              INTERCOMPANY LOANS
          LLC
          545 E JOHN CARPENTER FRWY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1148.   MWW DEVELOPMENT, LLC / WINFIELD DESIGN         8/13/2018    $901.24                 INTERCOMPANY LOANS
          LLC
          545 E JOHN CARPENTER FRWY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1149.   MWW DEVELOPMENT, LLC / WINFIELD DESIGN         8/9/2018     $31,298.03              INTERCOMPANY LOANS
          LLC
          545 E JOHN CARPENTER FRWY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1150.   MWW DEVELOPMENT, LLC / WINFIELD DESIGN         7/31/2018    $78.11                  INTERCOMPANY LOANS
          LLC
          545 E JOHN CARPENTER FRWY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1151.   MWW DEVELOPMENT, LLC / WINFIELD DESIGN         7/30/2018    $26,268.32              INTERCOMPANY LOANS
          LLC
          545 E JOHN CARPENTER FRWY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1152.   MWW DEVELOPMENT, LLC / WINFIELD DESIGN         7/20/2018    $17,071.28              INTERCOMPANY LOANS
          LLC
          545 E JOHN CARPENTER FRWY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 189
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 201 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1153.   MWW DEVELOPMENT, LLC / WINFIELD DESIGN         7/13/2018    $27,865.52              INTERCOMPANY LOANS
          LLC
          545 E JOHN CARPENTER FRWY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1154.   MWW DEVELOPMENT, LLC / WINFIELD DESIGN         6/30/2018    $41,738.96              INTERCOMPANY LOANS
          LLC
          545 E JOHN CARPENTER FRWY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1155.   MWW DEVELOPMENT, LLC / WINFIELD DESIGN         6/18/2018    $30,514.78              INTERCOMPANY LOANS
          LLC
          545 E JOHN CARPENTER FRWY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1156.   MWW DEVELOPMENT, LLC / WINFIELD DESIGN         6/11/2018    $28,004.94              INTERCOMPANY LOANS
          LLC
          545 E JOHN CARPENTER FRWY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1157.   MWW DEVELOPMENT, LLC / WINFIELD DESIGN         6/8/2018     $5,000.00               INTERCOMPANY LOANS
          LLC
          545 E JOHN CARPENTER FRWY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1158.   MWW DEVELOPMENT, LLC / WINFIELD DESIGN         5/31/2018    $2,832.06               INTERCOMPANY LOANS
          LLC
          545 E JOHN CARPENTER FRWY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1159.   MWW DEVELOPMENT, LLC / WINFIELD DESIGN         5/22/2018    $27,515.40              INTERCOMPANY LOANS
          LLC
          545 E JOHN CARPENTER FRWY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 190
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 202 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1160.   MWW DEVELOPMENT, LLC / WINFIELD DESIGN         5/14/2018    $39,377.33              INTERCOMPANY LOANS
          LLC
          545 E JOHN CARPENTER FRWY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1161.   MWW DEVELOPMENT, LLC / WINFIELD DESIGN         5/7/2018     $272.69                 INTERCOMPANY LOANS
          LLC
          545 E JOHN CARPENTER FRWY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1162.   OSWEGO MEMORY CARE                             5/16/2019    $3,616.61               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1163.   OSWEGO MEMORY CARE                             5/9/2019     $44,455.60              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1164.   OSWEGO MEMORY CARE                             4/8/2019     $58,543.37              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1165.   OSWEGO MEMORY CARE                             3/7/2019     $79,437.62              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1166.   OSWEGO MEMORY CARE                             2/26/2019    $243.75                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 191
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 203 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1167.   OSWEGO MEMORY CARE                             2/7/2019     $73,890.10              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1168.   OSWEGO MEMORY CARE                             1/22/2019    $7,175.02               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1169.   OSWEGO MEMORY CARE                             1/7/2019     $68,532.56              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1170.   OSWEGO MEMORY CARE                             12/7/2018    $65,035.90              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1171.   OSWEGO MEMORY CARE                             11/27/2018 $13,628.12                REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1172.   OSWEGO MEMORY CARE                             11/7/2018    $51,867.56              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1173.   OSWEGO MEMORY CARE                             10/9/2018    $51,867.56              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 192
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 204 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1174.   OSWEGO MEMORY CARE                             9/7/2018     $51,867.56              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1175.   OSWEGO MEMORY CARE                             8/7/2018     $51,867.56              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1176.   OSWEGO MEMORY CARE                             7/30/2018    $6,727.50               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1177.   OSWEGO MEMORY CARE                             7/9/2018     $52,315.08              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1178.   OSWEGO MEMORY CARE                             6/11/2018    $76.40                  REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1179.   OSWEGO MEMORY CARE                             6/7/2018     $51,648.65              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1180.   OSWEGO MEMORY CARE                             5/14/2018    $9,516.62               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 193
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 205 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1181.   OSWEGO MEMORY CARE                             5/7/2018     $44,644.26              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1182.   OSWEGO MEMORY CARE                             5/1/2018     $13,317.52              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1183.   OVERLAND PARK MEMORY CARE                      5/9/2019     $30,326.40              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1184.   OVERLAND PARK MEMORY CARE                      4/8/2019     $42,123.90              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1185.   OVERLAND PARK MEMORY CARE                      3/12/2019    $1,189.19               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1186.   OVERLAND PARK MEMORY CARE                      3/7/2019     $28,957.50              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1187.   OVERLAND PARK MEMORY CARE                      2/7/2019     $41,720.25              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 194
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 206 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1188.   OVERLAND PARK MEMORY CARE                      1/7/2019     $29,532.75              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1189.   OVERLAND PARK MEMORY CARE                      12/18/2018 $185.25                   REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1190.   OVERLAND PARK MEMORY CARE                      12/7/2018    $34,953.75              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1191.   OVERLAND PARK MEMORY CARE                      11/20/2018 $5,589.46                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1192.   OVERLAND PARK MEMORY CARE                      11/13/2018 $6,287.80                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1193.   OVERLAND PARK MEMORY CARE                      11/7/2018    $22,581.00              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1194.   OVERLAND PARK MEMORY CARE                      10/29/2018 $7,067.77                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 195
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 207 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1195.   OVERLAND PARK MEMORY CARE                      10/15/2018 $6,664.59                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1196.   OVERLAND PARK MEMORY CARE                      10/9/2018    $35,139.00              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1197.   OVERLAND PARK MEMORY CARE                      9/25/2018    $1,462.50               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1198.   OVERLAND PARK MEMORY CARE                      9/17/2018    $1,462.50               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1199.   OVERLAND PARK MEMORY CARE                      9/10/2018    $12,372.75              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1200.   OVERLAND PARK MEMORY CARE                      9/7/2018     $16,341.00              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1201.   OVERLAND PARK MEMORY CARE                      8/20/2018    $3,087.61               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 196
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 208 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1202.   OVERLAND PARK MEMORY CARE                      8/13/2018    $7,303.20               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1203.   OVERLAND PARK MEMORY CARE                      8/7/2018     $23,190.37              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1204.   OVERLAND PARK MEMORY CARE                      7/9/2018     $16,001.32              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1205.   OVERLAND PARK MEMORY CARE                      7/2/2018     $243.74                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1206.   OVERLAND PARK MEMORY CARE                      6/25/2018    $365.61                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1207.   OVERLAND PARK MEMORY CARE                      6/18/2018    $243.74                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1208.   OVERLAND PARK MEMORY CARE                      6/11/2018    $243.74                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 197
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 209 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1209.   OVERLAND PARK MEMORY CARE                      6/7/2018     $16,882.11              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1210.   OVERLAND PARK MEMORY CARE                      5/29/2018    $365.61                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1211.   OVERLAND PARK MEMORY CARE                      5/21/2018    $365.61                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1212.   OVERLAND PARK MEMORY CARE                      5/14/2018    $487.48                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1213.   OVERLAND PARK MEMORY CARE                      5/7/2018     $28,489.50              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1214.   OVERLAND PARK MEMORY CARE                      5/1/2018     $3,821.98               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1215.   PEARLAND MEMORY CARE                           5/16/2019    $13,123.50              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 198
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 210 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1216.   PEARLAND MEMORY CARE                           5/9/2019     $35,344.72              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1217.   PEARLAND MEMORY CARE                           4/23/2019    $8,006.70               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1218.   PEARLAND MEMORY CARE                           4/8/2019     $41,935.97              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1219.   PEARLAND MEMORY CARE                           3/25/2019    $9,106.47               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1220.   PEARLAND MEMORY CARE                           3/7/2019     $38,127.36              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1221.   PEARLAND MEMORY CARE                           2/18/2019    $5,446.10               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1222.   PEARLAND MEMORY CARE                           2/11/2019    $200.23                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 199
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 211 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1223.   PEARLAND MEMORY CARE                           2/7/2019     $37,659.36              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1224.   PEARLAND MEMORY CARE                           2/5/2019     $17,000.00              INTERCOMPANY LOANS
          545 EAST JOHN CARPENTER FRWY STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1225.   PEARLAND MEMORY CARE                           1/28/2019    $1,217.18               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1226.   PEARLAND MEMORY CARE                           1/23/2019    $10,000.00              INTERCOMPANY LOANS
          545 EAST JOHN CARPENTER FRWY STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1227.   PEARLAND MEMORY CARE                           1/22/2019    $2,000.00               INTERCOMPANY LOANS
          545 EAST JOHN CARPENTER FRWY STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1228.   PEARLAND MEMORY CARE                           1/8/2019     $4,000.00               INTERCOMPANY LOANS
          545 EAST JOHN CARPENTER FRWY STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1229.   PEARLAND MEMORY CARE                           1/7/2019     $33,203.61              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 200
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                  Entered 05/30/19 22:12:08              Page 212 of 386

Debtor    The LaSalle Group, Inc.                                                                   Case number (if known) 19-31484

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1230.   PEARLAND MEMORY CARE                           12/18/2018 $1,218.75                REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                     PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                    FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1231.   PEARLAND MEMORY CARE                           12/7/2018   $43,107.02              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                     PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                    FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1232.   PEARLAND MEMORY CARE                           11/28/2018 $2,000.00                INTERCOMPANY LOANS
          545 EAST JOHN CARPENTER FRWY STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1233.   PEARLAND MEMORY CARE                           11/27/2018 $22,000.00               INTERCOMPANY LOANS
          545 EAST JOHN CARPENTER FRWY STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1234.   PEARLAND MEMORY CARE                           11/20/2018 $4,000.00                INTERCOMPANY LOANS
          545 EAST JOHN CARPENTER FRWY STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1235.   PEARLAND MEMORY CARE                           11/13/2018 $29,371.87               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                     PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                    FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1236.   PEARLAND MEMORY CARE                           11/7/2018   $17,407.64              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                     PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                    FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                     Page 201
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 213 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1237.   PEARLAND MEMORY CARE                           11/1/2018    $658.12                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1238.   PEARLAND MEMORY CARE                           10/22/2018 $3,547.74                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1239.   PEARLAND MEMORY CARE                           10/9/2018    $31,289.62              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1240.   PEARLAND MEMORY CARE                           9/10/2018    $9,330.75               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1241.   PEARLAND MEMORY CARE                           9/7/2018     $30,566.23              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1242.   PEARLAND MEMORY CARE                           8/20/2018    $4,875.00               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1243.   PEARLAND MEMORY CARE                           8/7/2018     $30,566.23              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 202
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 214 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1244.   PEARLAND MEMORY CARE                           7/23/2018    $975.00                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1245.   PEARLAND MEMORY CARE                           7/16/2018    $4,455.75               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1246.   PEARLAND MEMORY CARE                           7/9/2018     $31,784.98              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1247.   PEARLAND MEMORY CARE                           7/2/2018     $487.50                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1248.   PEARLAND MEMORY CARE                           6/7/2018     $23,156.23              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1249.   PEARLAND MEMORY CARE                           5/31/2018    $85,000.00              INTERCOMPANY LOANS
          545 EAST JOHN CARPENTER FRWY STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1250.   PEARLAND MEMORY CARE                           5/21/2018    $4,413.24               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 203
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                       Entered 05/30/19 22:12:08            Page 215 of 386

Debtor    The LaSalle Group, Inc.                                                                      Case number (if known) 19-31484

          Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.1251.   PEARLAND MEMORY CARE                             5/14/2018    $4,249.84               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                        PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                       FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.1252.   PEARLAND MEMORY CARE                             5/7/2018     $14,571.37              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                        PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                       FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.1253.   RANDAL P BROWN                                   4/30/2019    $4,500.00               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          OFFICER OF DEBTOR

          Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.1254.   RANDAL P BROWN                                   4/15/2019    $4,500.00               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          OFFICER OF DEBTOR

          Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.1255.   RANDAL P BROWN                                   3/31/2019    $4,500.00               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          OFFICER OF DEBTOR

          Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.1256.   RANDAL P BROWN                                   3/15/2019    $4,500.00               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          OFFICER OF DEBTOR

          Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.1257.   RANDAL P BROWN                                   2/28/2019    $3,250.00               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          OFFICER OF DEBTOR

          Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.1258.   RANDAL P BROWN                                   2/15/2019    $3,250.00               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          OFFICER OF DEBTOR




Official Form 207              Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 204
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                    Entered 05/30/19 22:12:08              Page 216 of 386

Debtor    The LaSalle Group, Inc.                                                                     Case number (if known) 19-31484

          Insider’s name and address                       Dates       Total amount or value   Reasons for payment or transfer

4.1259.   RANDAL P BROWN                                   1/31/2019   $3,250.00               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          OFFICER OF DEBTOR

          Insider’s name and address                       Dates       Total amount or value   Reasons for payment or transfer

4.1260.   RANDAL P BROWN                                   1/15/2019   $17,452.16              WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          OFFICER OF DEBTOR

          Insider’s name and address                       Dates       Total amount or value   Reasons for payment or transfer

4.1261.   RANDAL P BROWN                                   1/15/2019   $3,250.00               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          OFFICER OF DEBTOR

          Insider’s name and address                       Dates       Total amount or value   Reasons for payment or transfer

4.1262.   RANDAL P BROWN                                   12/31/2018 $3,017.10                WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          OFFICER OF DEBTOR

          Insider’s name and address                       Dates       Total amount or value   Reasons for payment or transfer

4.1263.   RANDAL P BROWN                                   12/15/2018 $3,017.10                WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          OFFICER OF DEBTOR

          Insider’s name and address                       Dates       Total amount or value   Reasons for payment or transfer

4.1264.   RANDAL P BROWN                                   11/30/2018 $3,017.10                WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          OFFICER OF DEBTOR

          Insider’s name and address                       Dates       Total amount or value   Reasons for payment or transfer

4.1265.   RANDAL P BROWN                                   11/15/2018 $3,017.10                WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          OFFICER OF DEBTOR

          Insider’s name and address                       Dates       Total amount or value   Reasons for payment or transfer

4.1266.   RANDAL P BROWN                                   10/31/2018 $3,017.10                WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          OFFICER OF DEBTOR




Official Form 207              Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                     Page 205
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                    Entered 05/30/19 22:12:08              Page 217 of 386

Debtor    The LaSalle Group, Inc.                                                                     Case number (if known) 19-31484

          Insider’s name and address                       Dates       Total amount or value   Reasons for payment or transfer

4.1267.   RANDAL P BROWN                                   10/15/2018 $2,909.83                WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          OFFICER OF DEBTOR

          Insider’s name and address                       Dates       Total amount or value   Reasons for payment or transfer

4.1268.   RANDAL P BROWN                                   9/30/2018   $2,771.09               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          OFFICER OF DEBTOR

          Insider’s name and address                       Dates       Total amount or value   Reasons for payment or transfer

4.1269.   RANDAL P BROWN                                   9/15/2018   $2,771.09               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          OFFICER OF DEBTOR

          Insider’s name and address                       Dates       Total amount or value   Reasons for payment or transfer

4.1270.   RANDAL P BROWN                                   8/31/2018   $2,771.09               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          OFFICER OF DEBTOR

          Insider’s name and address                       Dates       Total amount or value   Reasons for payment or transfer

4.1271.   RANDAL P BROWN                                   8/15/2018   $2,771.09               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          OFFICER OF DEBTOR

          Insider’s name and address                       Dates       Total amount or value   Reasons for payment or transfer

4.1272.   RANDAL P BROWN                                   7/31/2018   $2,771.09               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          OFFICER OF DEBTOR

          Insider’s name and address                       Dates       Total amount or value   Reasons for payment or transfer

4.1273.   RANDAL P BROWN                                   7/15/2018   $2,771.09               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          OFFICER OF DEBTOR

          Insider’s name and address                       Dates       Total amount or value   Reasons for payment or transfer

4.1274.   RANDAL P BROWN                                   6/30/2018   $5,414.55               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          OFFICER OF DEBTOR




Official Form 207              Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                     Page 206
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                       Entered 05/30/19 22:12:08            Page 218 of 386

Debtor    The LaSalle Group, Inc.                                                                      Case number (if known) 19-31484

          Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.1275.   RANDAL P BROWN                                   6/15/2018    $5,414.55               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          OFFICER OF DEBTOR

          Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.1276.   RANDAL P BROWN                                   5/31/2018    $5,414.55               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          OFFICER OF DEBTOR

          Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.1277.   RANDAL P BROWN                                   5/15/2018    $5,414.55               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          OFFICER OF DEBTOR

          Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.1278.   RIVERSTONE MEMORY CARE, LLC                      5/21/2019    $4,212.00               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                        PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                       FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.1279.   RIVERSTONE MEMORY CARE, LLC                      5/13/2019    $4,333.87               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                        PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                       FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.1280.   RIVERSTONE MEMORY CARE, LLC                      5/9/2019     $21,693.75              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                        PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                       FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.1281.   RIVERSTONE MEMORY CARE, LLC                      4/29/2019    $4,830.97               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                        PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                       FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.1282.   RIVERSTONE MEMORY CARE, LLC                      4/23/2019    $4,212.00               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                        PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                       FACILITY
          Relationship to debtor
          AFFILIATE

Official Form 207              Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 207
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 219 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1283.   RIVERSTONE MEMORY CARE, LLC                    4/15/2019    $6,630.00               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1284.   RIVERSTONE MEMORY CARE, LLC                    4/8/2019     $35,485.12              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1285.   RIVERSTONE MEMORY CARE, LLC                    3/25/2019    $8,921.25               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1286.   RIVERSTONE MEMORY CARE, LLC                    3/12/2019    $4,826.25               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1287.   RIVERSTONE MEMORY CARE, LLC                    3/7/2019     $28,209.73              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1288.   RIVERSTONE MEMORY CARE, LLC                    3/5/2019     $21,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY STE 545
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1289.   RIVERSTONE MEMORY CARE, LLC                    2/26/2019    $8,129.41               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 208
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 220 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1290.   RIVERSTONE MEMORY CARE, LLC                    2/21/2019    $8,000.00               INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY STE 545
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1291.   RIVERSTONE MEMORY CARE, LLC                    2/7/2019     $22,944.73              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1292.   RIVERSTONE MEMORY CARE, LLC                    1/28/2019    $6,405.75               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1293.   RIVERSTONE MEMORY CARE, LLC                    1/22/2019    $4,098.15               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1294.   RIVERSTONE MEMORY CARE, LLC                    1/7/2019     $27,626.62              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1295.   RIVERSTONE MEMORY CARE, LLC                    12/27/2018 $4,212.00                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1296.   RIVERSTONE MEMORY CARE, LLC                    12/21/2018 $2,000.00                 INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY STE 545
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 209
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                  Entered 05/30/19 22:12:08              Page 221 of 386

Debtor    The LaSalle Group, Inc.                                                                   Case number (if known) 19-31484

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1297.   RIVERSTONE MEMORY CARE, LLC                    12/20/2018 $31,000.00               INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY STE 545
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1298.   RIVERSTONE MEMORY CARE, LLC                    12/19/2018 $5,000.00                INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY STE 545
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1299.   RIVERSTONE MEMORY CARE, LLC                    12/7/2018   $14,975.99              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                     PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                    FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1300.   RIVERSTONE MEMORY CARE, LLC                    11/28/2018 $2,000.00                INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY STE 545
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1301.   RIVERSTONE MEMORY CARE, LLC                    11/27/2018 $15,000.00               INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY STE 545
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1302.   RIVERSTONE MEMORY CARE, LLC                    11/27/2018 $4,212.00                REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                     PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                    FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1303.   RIVERSTONE MEMORY CARE, LLC                    11/13/2018 $11,743.87               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                     PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                    FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                     Page 210
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                  Entered 05/30/19 22:12:08              Page 222 of 386

Debtor    The LaSalle Group, Inc.                                                                   Case number (if known) 19-31484

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1304.   RIVERSTONE MEMORY CARE, LLC                    11/7/2018   $14,347.12              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                     PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                    FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1305.   RIVERSTONE MEMORY CARE, LLC                    11/1/2018   $1,974.37               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                     PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                    FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1306.   RIVERSTONE MEMORY CARE, LLC                    10/29/2018 $12,060.75               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                     PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                    FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1307.   RIVERSTONE MEMORY CARE, LLC                    10/23/2018 $6,000.00                INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY STE 545
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1308.   RIVERSTONE MEMORY CARE, LLC                    10/22/2018 $1,316.25                REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                     PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                    FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1309.   RIVERSTONE MEMORY CARE, LLC                    10/15/2018 $4,991.99                REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                     PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                    FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1310.   RIVERSTONE MEMORY CARE, LLC                    10/9/2018   $13,742.62              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                     PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                    FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                     Page 211
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 223 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1311.   RIVERSTONE MEMORY CARE, LLC                    10/2/2018    $1,535.62               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1312.   RIVERSTONE MEMORY CARE, LLC                    9/25/2018    $4,533.75               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1313.   RIVERSTONE MEMORY CARE, LLC                    9/20/2018    $9,000.00               INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY STE 545
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1314.   RIVERSTONE MEMORY CARE, LLC                    9/17/2018    $4,533.75               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1315.   RIVERSTONE MEMORY CARE, LLC                    9/10/2018    $6,108.37               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1316.   RIVERSTONE MEMORY CARE, LLC                    9/7/2018     $7,434.37               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1317.   RIVERSTONE MEMORY CARE, LLC                    8/27/2018    $4,582.50               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 212
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 224 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1318.   RIVERSTONE MEMORY CARE, LLC                    8/20/2018    $1,706.25               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1319.   RIVERSTONE MEMORY CARE, LLC                    8/13/2018    $4,387.50               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1320.   RIVERSTONE MEMORY CARE, LLC                    8/7/2018     $16,026.95              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1321.   RIVERSTONE MEMORY CARE, LLC                    7/30/2018    $3,705.00               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1322.   RIVERSTONE MEMORY CARE, LLC                    7/25/2018    $4,000.00               INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY STE 545
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1323.   RIVERSTONE MEMORY CARE, LLC                    7/24/2018    $25,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY STE 545
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1324.   RIVERSTONE MEMORY CARE, LLC                    7/23/2018    $987.19                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 213
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 225 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1325.   RIVERSTONE MEMORY CARE, LLC                    7/20/2018    $4,000.00               INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY STE 545
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1326.   RIVERSTONE MEMORY CARE, LLC                    7/9/2018     $11,821.87              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1327.   RIVERSTONE MEMORY CARE, LLC                    6/26/2018    $12,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY STE 545
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1328.   RIVERSTONE MEMORY CARE, LLC                    6/21/2018    $15,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY STE 545
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1329.   RIVERSTONE MEMORY CARE, LLC                    6/7/2018     $10,963.87              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1330.   RIVERSTONE MEMORY CARE, LLC                    5/29/2018    $5,679.37               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1331.   RIVERSTONE MEMORY CARE, LLC                    5/23/2018    $3,000.00               INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY STE 545
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 214
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 226 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1332.   RIVERSTONE MEMORY CARE, LLC                    5/22/2018    $12,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY STE 545
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1333.   RIVERSTONE MEMORY CARE, LLC                    5/15/2018    $6,000.00               INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY STE 545
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1334.   RIVERSTONE MEMORY CARE, LLC                    5/7/2018     $11,792.62              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1335.   ROCKWALL REIT TENANT, LLC                      4/23/2019    $3,000.00               INTERCOMPANY LOANS
          225 E RALPH HALL PKWY
          ROCKWALL TX 75032
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1336.   ROCKWALL REIT TENANT, LLC                      4/15/2019    $4,875.00               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1337.   ROCKWALL REIT TENANT, LLC                      4/8/2019     $25,065.44              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1338.   ROCKWALL REIT TENANT, LLC                      3/25/2019    $10,120.50              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 215
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 227 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1339.   ROCKWALL REIT TENANT, LLC                      3/7/2019     $34,473.26              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1340.   ROCKWALL REIT TENANT, LLC                      2/26/2019    $19,424.91              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1341.   ROCKWALL REIT TENANT, LLC                      2/7/2019     $28,630.05              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1342.   ROCKWALL REIT TENANT, LLC                      1/28/2019    $2,437.50               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1343.   ROCKWALL REIT TENANT, LLC                      1/7/2019     $20,908.87              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1344.   ROCKWALL REIT TENANT, LLC                      12/27/2018 $5,834.13                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1345.   ROCKWALL REIT TENANT, LLC                      12/18/2018 $1,218.75                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 216
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                  Entered 05/30/19 22:12:08              Page 228 of 386

Debtor    The LaSalle Group, Inc.                                                                   Case number (if known) 19-31484

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1346.   ROCKWALL REIT TENANT, LLC                      12/7/2018   $15,058.87              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                     PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                    FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1347.   ROCKWALL REIT TENANT, LLC                      11/7/2018   $31,868.19              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                     PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                    FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1348.   ROCKWALL REIT TENANT, LLC                      10/22/2018 $12,949.94               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                     PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                    FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1349.   ROCKWALL REIT TENANT, LLC                      10/11/2018 $17,000.00               INTERCOMPANY LOANS
          225 E RALPH HALL PKWY
          ROCKWALL TX 75032
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1350.   ROCKWALL REIT TENANT, LLC                      10/9/2018   $16,579.87              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                     PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                    FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1351.   ROCKWALL REIT TENANT, LLC                      10/4/2018   $6,000.00               INTERCOMPANY LOANS
          225 E RALPH HALL PKWY
          ROCKWALL TX 75032
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1352.   ROCKWALL REIT TENANT, LLC                      9/28/2018   $4,000.00               INTERCOMPANY LOANS
          225 E RALPH HALL PKWY
          ROCKWALL TX 75032
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                     Page 217
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 229 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1353.   ROCKWALL REIT TENANT, LLC                      9/25/2018    $19,424.91              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1354.   ROCKWALL REIT TENANT, LLC                      9/7/2018     $20,674.87              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1355.   ROCKWALL REIT TENANT, LLC                      8/9/2018     $12,000.00              INTERCOMPANY LOANS
          225 E RALPH HALL PKWY
          ROCKWALL TX 75032
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1356.   ROCKWALL REIT TENANT, LLC                      8/7/2018     $20,674.87              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1357.   ROCKWALL REIT TENANT, LLC                      7/23/2018    $6,474.97               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1358.   ROCKWALL REIT TENANT, LLC                      7/16/2018    $4,265.62               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1359.   ROCKWALL REIT TENANT, LLC                      7/9/2018     $16,774.87              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 218
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 230 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1360.   ROCKWALL REIT TENANT, LLC                      6/28/2018    $10,000.00              INTERCOMPANY LOANS
          225 E RALPH HALL PKWY
          ROCKWALL TX 75032
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1361.   ROCKWALL REIT TENANT, LLC                      6/11/2018    $4,095.00               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1362.   ROCKWALL REIT TENANT, LLC                      6/7/2018     $12,679.87              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1363.   ROCKWALL REIT TENANT, LLC                      5/31/2018    $5,000.00               INTERCOMPANY LOANS
          225 E RALPH HALL PKWY
          ROCKWALL TX 75032
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1364.   ROCKWALL REIT TENANT, LLC                      5/21/2018    $18,481.11              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1365.   ROCKWALL REIT TENANT, LLC                      5/7/2018     $11,344.12              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1366.   SARASOTA MEMORY CARE LLC                       4/23/2019    $10,000.00              INTERCOMPANY LOANS
          2630 UNIVERSITY PKWY
          SARASOTA FL 34243
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 219
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 231 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1367.   SARASOTA MEMORY CARE LLC                       4/9/2019     $20,000.00              INTERCOMPANY LOANS
          2630 UNIVERSITY PKWY
          SARASOTA FL 34243
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1368.   SARASOTA MEMORY CARE LLC                       3/21/2019    $5,000.00               INTERCOMPANY LOANS
          2630 UNIVERSITY PKWY
          SARASOTA FL 34243
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1369.   SARASOTA MEMORY CARE LLC                       3/14/2019    $15,000.00              INTERCOMPANY LOANS
          2630 UNIVERSITY PKWY
          SARASOTA FL 34243
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1370.   SARASOTA MEMORY CARE LLC                       3/7/2019     $15,000.00              INTERCOMPANY LOANS
          2630 UNIVERSITY PKWY
          SARASOTA FL 34243
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1371.   SARASOTA MEMORY CARE LLC                       3/5/2019     $40,000.00              INTERCOMPANY LOANS
          2630 UNIVERSITY PKWY
          SARASOTA FL 34243
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1372.   SARASOTA MEMORY CARE LLC                       2/21/2019    $11,000.00              INTERCOMPANY LOANS
          2630 UNIVERSITY PKWY
          SARASOTA FL 34243
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1373.   SARASOTA MEMORY CARE LLC                       2/20/2019    $7,000.00               INTERCOMPANY LOANS
          2630 UNIVERSITY PKWY
          SARASOTA FL 34243
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 220
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 232 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1374.   SARASOTA MEMORY CARE LLC                       2/12/2019    $5,000.00               INTERCOMPANY LOANS
          2630 UNIVERSITY PKWY
          SARASOTA FL 34243
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1375.   SARASOTA MEMORY CARE LLC                       2/8/2019     $1,600.00               INTERCOMPANY LOANS
          2630 UNIVERSITY PKWY
          SARASOTA FL 34243
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1376.   SARASOTA MEMORY CARE LLC                       2/7/2019     $29,000.00              INTERCOMPANY LOANS
          2630 UNIVERSITY PKWY
          SARASOTA FL 34243
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1377.   SARASOTA MEMORY CARE LLC                       1/31/2019    $1,000.00               INTERCOMPANY LOANS
          2630 UNIVERSITY PKWY
          SARASOTA FL 34243
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1378.   SARASOTA MEMORY CARE LLC                       1/29/2019    $2,000.00               INTERCOMPANY LOANS
          2630 UNIVERSITY PKWY
          SARASOTA FL 34243
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1379.   SARASOTA MEMORY CARE LLC                       1/23/2019    $12,000.00              INTERCOMPANY LOANS
          2630 UNIVERSITY PKWY
          SARASOTA FL 34243
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1380.   SARASOTA MEMORY CARE LLC                       1/11/2019    $20,000.00              INTERCOMPANY LOANS
          2630 UNIVERSITY PKWY
          SARASOTA FL 34243
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 221
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 233 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1381.   SARASOTA MEMORY CARE LLC                       1/7/2019     $8,000.00               INTERCOMPANY LOANS
          2630 UNIVERSITY PKWY
          SARASOTA FL 34243
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1382.   SARASOTA MEMORY CARE LLC                       12/28/2018 $4,000.00                 INTERCOMPANY LOANS
          2630 UNIVERSITY PKWY
          SARASOTA FL 34243
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1383.   SARASOTA MEMORY CARE LLC                       12/21/2018 $4,000.00                 INTERCOMPANY LOANS
          2630 UNIVERSITY PKWY
          SARASOTA FL 34243
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1384.   SARASOTA MEMORY CARE LLC                       12/21/2018 $4,000.00                 INTERCOMPANY LOANS
          2630 UNIVERSITY PKWY
          SARASOTA FL 34243
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1385.   SARASOTA MEMORY CARE LLC                       12/19/2018 $7,000.00                 INTERCOMPANY LOANS
          2630 UNIVERSITY PKWY
          SARASOTA FL 34243
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1386.   SARASOTA MEMORY CARE LLC                       12/17/2018 $6,000.00                 INTERCOMPANY LOANS
          2630 UNIVERSITY PKWY
          SARASOTA FL 34243
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1387.   SARASOTA MEMORY CARE LLC                       12/6/2018    $17,000.00              INTERCOMPANY LOANS
          2630 UNIVERSITY PKWY
          SARASOTA FL 34243
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 222
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                  Entered 05/30/19 22:12:08              Page 234 of 386

Debtor    The LaSalle Group, Inc.                                                                   Case number (if known) 19-31484

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1388.   SARASOTA MEMORY CARE LLC                       12/5/2018   $2,000.00               INTERCOMPANY LOANS
          2630 UNIVERSITY PKWY
          SARASOTA FL 34243
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1389.   SARASOTA MEMORY CARE LLC                       11/20/2018 $5,000.00                INTERCOMPANY LOANS
          2630 UNIVERSITY PKWY
          SARASOTA FL 34243
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1390.   SARASOTA MEMORY CARE LLC                       11/8/2018   $42,483.41              INTERCOMPANY LOANS
          2630 UNIVERSITY PKWY
          SARASOTA FL 34243
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1391.   SARASOTA MEMORY CARE LLC                       11/8/2018   $10,000.00              INTERCOMPANY LOANS
          2630 UNIVERSITY PKWY
          SARASOTA FL 34243
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1392.   SARASOTA MEMORY CARE LLC                       10/26/2018 $3,000.00                INTERCOMPANY LOANS
          2630 UNIVERSITY PKWY
          SARASOTA FL 34243
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1393.   SARASOTA MEMORY CARE LLC                       10/23/2018 $10,000.00               INTERCOMPANY LOANS
          2630 UNIVERSITY PKWY
          SARASOTA FL 34243
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1394.   SARASOTA MEMORY CARE LLC                       10/10/2018 $16,000.00               INTERCOMPANY LOANS
          2630 UNIVERSITY PKWY
          SARASOTA FL 34243
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                     Page 223
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 235 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1395.   SARASOTA MEMORY CARE LLC                       9/28/2018    $21,000.00              INTERCOMPANY LOANS
          2630 UNIVERSITY PKWY
          SARASOTA FL 34243
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1396.   SARASOTA MEMORY CARE LLC                       9/25/2018    $10,000.00              INTERCOMPANY LOANS
          2630 UNIVERSITY PKWY
          SARASOTA FL 34243
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1397.   SARASOTA MEMORY CARE LLC                       9/20/2018    $5,000.00               INTERCOMPANY LOANS
          2630 UNIVERSITY PKWY
          SARASOTA FL 34243
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1398.   SARASOTA MEMORY CARE LLC                       9/19/2018    $2,000.00               INTERCOMPANY LOANS
          2630 UNIVERSITY PKWY
          SARASOTA FL 34243
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1399.   SARASOTA MEMORY CARE LLC                       9/12/2018    $5,000.00               INTERCOMPANY LOANS
          2630 UNIVERSITY PKWY
          SARASOTA FL 34243
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1400.   SARASOTA MEMORY CARE LLC                       9/7/2018     $13,000.00              INTERCOMPANY LOANS
          2630 UNIVERSITY PKWY
          SARASOTA FL 34243
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1401.   SARASOTA MEMORY CARE LLC                       9/6/2018     $6,000.00               INTERCOMPANY LOANS
          2630 UNIVERSITY PKWY
          SARASOTA FL 34243
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 224
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 236 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1402.   SARASOTA MEMORY CARE LLC                       8/24/2018    $14,000.00              INTERCOMPANY LOANS
          2630 UNIVERSITY PKWY
          SARASOTA FL 34243
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1403.   SARASOTA MEMORY CARE LLC                       8/9/2018     $14,000.00              INTERCOMPANY LOANS
          2630 UNIVERSITY PKWY
          SARASOTA FL 34243
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1404.   SARASOTA MEMORY CARE LLC                       8/7/2018     $4,000.00               INTERCOMPANY LOANS
          2630 UNIVERSITY PKWY
          SARASOTA FL 34243
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1405.   SARASOTA MEMORY CARE LLC                       7/20/2018    $15,000.00              INTERCOMPANY LOANS
          2630 UNIVERSITY PKWY
          SARASOTA FL 34243
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1406.   SARASOTA MEMORY CARE LLC                       7/6/2018     $11,000.00              INTERCOMPANY LOANS
          2630 UNIVERSITY PKWY
          SARASOTA FL 34243
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1407.   SOUTH AUSTIN MEMORY CARE LLC                   5/21/2019    $487.50                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1408.   SOUTH AUSTIN MEMORY CARE LLC                   5/16/2019    $7,605.00               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 225
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 237 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1409.   SOUTH AUSTIN MEMORY CARE LLC                   5/9/2019     $44,562.37              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1410.   SOUTH AUSTIN MEMORY CARE LLC                   4/29/2019    $2,437.50               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1411.   SOUTH AUSTIN MEMORY CARE LLC                   4/23/2019    $4,416.51               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1412.   SOUTH AUSTIN MEMORY CARE LLC                   4/15/2019    $5,606.25               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1413.   SOUTH AUSTIN MEMORY CARE LLC                   4/8/2019     $49,322.26              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1414.   SOUTH AUSTIN MEMORY CARE LLC                   3/25/2019    $5,167.50               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1415.   SOUTH AUSTIN MEMORY CARE LLC                   3/12/2019    $12,955.83              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 226
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 238 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1416.   SOUTH AUSTIN MEMORY CARE LLC                   3/7/2019     $28,773.22              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1417.   SOUTH AUSTIN MEMORY CARE LLC                   3/5/2019     $32,000.00              INTERCOMPANY LOANS
          215 BARTLETT RD S
          BARRINGTON IL 60010
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1418.   SOUTH AUSTIN MEMORY CARE LLC                   2/28/2019    $10,000.00              INTERCOMPANY LOANS
          215 BARTLETT RD S
          BARRINGTON IL 60010
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1419.   SOUTH AUSTIN MEMORY CARE LLC                   2/21/2019    $11,000.00              INTERCOMPANY LOANS
          215 BARTLETT RD S
          BARRINGTON IL 60010
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1420.   SOUTH AUSTIN MEMORY CARE LLC                   2/20/2019    $22,000.00              INTERCOMPANY LOANS
          215 BARTLETT RD S
          BARRINGTON IL 60010
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1421.   SOUTH AUSTIN MEMORY CARE LLC                   2/18/2019    $487.50                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1422.   SOUTH AUSTIN MEMORY CARE LLC                   2/11/2019    $5,167.50               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 227
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 239 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1423.   SOUTH AUSTIN MEMORY CARE LLC                   2/7/2019     $33,459.07              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1424.   SOUTH AUSTIN MEMORY CARE LLC                   2/5/2019     $8,000.00               INTERCOMPANY LOANS
          215 BARTLETT RD S
          BARRINGTON IL 60010
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1425.   SOUTH AUSTIN MEMORY CARE LLC                   1/28/2019    $3,629.54               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1426.   SOUTH AUSTIN MEMORY CARE LLC                   1/23/2019    $8,000.00               INTERCOMPANY LOANS
          215 BARTLETT RD S
          BARRINGTON IL 60010
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1427.   SOUTH AUSTIN MEMORY CARE LLC                   1/22/2019    $28,000.00              INTERCOMPANY LOANS
          215 BARTLETT RD S
          BARRINGTON IL 60010
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1428.   SOUTH AUSTIN MEMORY CARE LLC                   1/15/2019    $1,560.00               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1429.   SOUTH AUSTIN MEMORY CARE LLC                   1/8/2019     $3,000.00               INTERCOMPANY LOANS
          215 BARTLETT RD S
          BARRINGTON IL 60010
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 228
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 240 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1430.   SOUTH AUSTIN MEMORY CARE LLC                   1/7/2019     $30,381.22              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1431.   SOUTH AUSTIN MEMORY CARE LLC                   12/31/2018 $7,000.00                 INTERCOMPANY LOANS
          215 BARTLETT RD S
          BARRINGTON IL 60010
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1432.   SOUTH AUSTIN MEMORY CARE LLC                   12/7/2018    $34,954.72              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1433.   SOUTH AUSTIN MEMORY CARE LLC                   11/13/2018 $7,029.75                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1434.   SOUTH AUSTIN MEMORY CARE LLC                   11/7/2018    $37,611.59              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1435.   SOUTH AUSTIN MEMORY CARE LLC                   11/1/2018    $1,604.28               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1436.   SOUTH AUSTIN MEMORY CARE LLC                   10/29/2018 $1,267.50                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 229
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                  Entered 05/30/19 22:12:08              Page 241 of 386

Debtor    The LaSalle Group, Inc.                                                                   Case number (if known) 19-31484

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1437.   SOUTH AUSTIN MEMORY CARE LLC                   10/22/2018 $975.00                  REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                     PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                    FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1438.   SOUTH AUSTIN MEMORY CARE LLC                   10/15/2018 $97.50                   REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                     PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                    FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1439.   SOUTH AUSTIN MEMORY CARE LLC                   10/9/2018   $41,259.07              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                     PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                    FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1440.   SOUTH AUSTIN MEMORY CARE LLC                   10/2/2018   $2,827.50               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                     PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                    FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1441.   SOUTH AUSTIN MEMORY CARE LLC                   9/25/2018   $1,365.00               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                     PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                    FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1442.   SOUTH AUSTIN MEMORY CARE LLC                   9/17/2018   $5,349.24               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                     PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                    FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1443.   SOUTH AUSTIN MEMORY CARE LLC                   9/10/2018   $12,084.15              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                     PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                    FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                     Page 230
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 242 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1444.   SOUTH AUSTIN MEMORY CARE LLC                   9/7/2018     $46,408.04              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1445.   SOUTH AUSTIN MEMORY CARE LLC                   8/20/2018    $5,606.25               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1446.   SOUTH AUSTIN MEMORY CARE LLC                   8/7/2018     $58,790.54              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1447.   SOUTH AUSTIN MEMORY CARE LLC                   7/30/2018    $5,489.25               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1448.   SOUTH AUSTIN MEMORY CARE LLC                   7/16/2018    $5,987.47               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1449.   SOUTH AUSTIN MEMORY CARE LLC                   7/9/2018     $41,808.00              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1450.   SOUTH AUSTIN MEMORY CARE LLC                   6/25/2018    $767.81                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 231
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 243 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1451.   SOUTH AUSTIN MEMORY CARE LLC                   6/7/2018     $34,914.75              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1452.   SOUTH AUSTIN MEMORY CARE LLC                   5/21/2018    $5,118.75               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1453.   SOUTH AUSTIN MEMORY CARE LLC                   5/7/2018     $40,179.75              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1454.   SOUTH AUSTIN MEMORY CARE LLC                   5/1/2018     $4,290.00               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1455.   SOUTH BARRINGTON REIT TENANT LLC               4/15/2019    $8,107.12               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1456.   SOUTH BARRINGTON REIT TENANT LLC               4/8/2019     $73,459.32              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1457.   SOUTH BARRINGTON REIT TENANT LLC               3/25/2019    $312.00                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 232
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 244 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1458.   SOUTH BARRINGTON REIT TENANT LLC               3/12/2019    $8,107.12               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1459.   SOUTH BARRINGTON REIT TENANT LLC               3/7/2019     $80,101.02              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1460.   SOUTH BARRINGTON REIT TENANT LLC               2/7/2019     $88,865.22              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1461.   SOUTH BARRINGTON REIT TENANT LLC               1/7/2019     $87,459.37              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1462.   SOUTH BARRINGTON REIT TENANT LLC               12/7/2018    $80,032.77              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1463.   SOUTH BARRINGTON REIT TENANT LLC               11/27/2018 $39,000.00                INTERCOMPANY LOANS
          215 BARTLETT RD S
          BARRINGTON IL 60010
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1464.   SOUTH BARRINGTON REIT TENANT LLC               11/20/2018 $156.97                   REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 233
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                  Entered 05/30/19 22:12:08              Page 245 of 386

Debtor    The LaSalle Group, Inc.                                                                   Case number (if known) 19-31484

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1465.   SOUTH BARRINGTON REIT TENANT LLC               11/13/2018 $13,193.70               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                     PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                    FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1466.   SOUTH BARRINGTON REIT TENANT LLC               11/7/2018   $66,634.32              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                     PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                    FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1467.   SOUTH BARRINGTON REIT TENANT LLC               10/22/2018 $4,387.50                REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                     PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                    FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1468.   SOUTH BARRINGTON REIT TENANT LLC               10/15/2018 $6,386.25                REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                     PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                    FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1469.   SOUTH BARRINGTON REIT TENANT LLC               10/11/2018 $19,000.00               INTERCOMPANY LOANS
          215 BARTLETT RD S
          BARRINGTON IL 60010
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1470.   SOUTH BARRINGTON REIT TENANT LLC               10/9/2018   $74,741.44              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                     PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                    FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1471.   SOUTH BARRINGTON REIT TENANT LLC               9/28/2018   $4,000.00               INTERCOMPANY LOANS
          215 BARTLETT RD S
          BARRINGTON IL 60010
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                     Page 234
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 246 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1472.   SOUTH BARRINGTON REIT TENANT LLC               9/25/2018    $4,036.50               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1473.   SOUTH BARRINGTON REIT TENANT LLC               9/10/2018    $33,998.15              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1474.   SOUTH BARRINGTON REIT TENANT LLC               9/7/2018     $41,855.67              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1475.   SOUTH BARRINGTON REIT TENANT LLC               8/27/2018    $4,387.50               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1476.   SOUTH BARRINGTON REIT TENANT LLC               8/13/2018    $8,107.12               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1477.   SOUTH BARRINGTON REIT TENANT LLC               8/9/2018     $20,000.00              INTERCOMPANY LOANS
          215 BARTLETT RD S
          BARRINGTON IL 60010
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1478.   SOUTH BARRINGTON REIT TENANT LLC               8/7/2018     $59,565.47              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 235
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 247 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1479.   SOUTH BARRINGTON REIT TENANT LLC               7/9/2018     $51,407.84              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1480.   SOUTH BARRINGTON REIT TENANT LLC               7/2/2018     $6,846.45               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1481.   SOUTH BARRINGTON REIT TENANT LLC               6/25/2018    $5,577.00               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1482.   SOUTH BARRINGTON REIT TENANT LLC               6/7/2018     $57,302.03              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1483.   SOUTH BARRINGTON REIT TENANT LLC               5/31/2018    $13,000.00              INTERCOMPANY LOANS
          215 BARTLETT RD S
          BARRINGTON IL 60010
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1484.   SOUTH BARRINGTON REIT TENANT LLC               5/22/2018    $5,000.00               INTERCOMPANY LOANS
          215 BARTLETT RD S
          BARRINGTON IL 60010
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1485.   SOUTH BARRINGTON REIT TENANT LLC               5/14/2018    $7,838.09               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 236
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 248 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1486.   SOUTH BARRINGTON REIT TENANT LLC               5/7/2018     $53,054.61              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1487.   SOUTHWEST FORT WORTH MEMORY CARE,              5/9/2019     $29,079.37              REMIT CREDIT CARD RENT
          LLC                                                                                 PAYMENTS TO RESIDENT'S
          545 E JOHN CARPENTER FRWY #500                                                      FACILITY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1488.   SOUTHWEST FORT WORTH MEMORY CARE,              4/23/2019    $1,267.50               REMIT CREDIT CARD RENT
          LLC                                                                                 PAYMENTS TO RESIDENT'S
          545 E JOHN CARPENTER FRWY #500                                                      FACILITY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1489.   SOUTHWEST FORT WORTH MEMORY CARE,              4/8/2019     $34,928.39              REMIT CREDIT CARD RENT
          LLC                                                                                 PAYMENTS TO RESIDENT'S
          545 E JOHN CARPENTER FRWY #500                                                      FACILITY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1490.   SOUTHWEST FORT WORTH MEMORY CARE,              3/7/2019     $34,928.39              REMIT CREDIT CARD RENT
          LLC                                                                                 PAYMENTS TO RESIDENT'S
          545 E JOHN CARPENTER FRWY #500                                                      FACILITY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1491.   SOUTHWEST FORT WORTH MEMORY CARE,              3/5/2019     $28,000.00              INTERCOMPANY LOANS
          LLC
          7100 DUTCH BRANCH RD
          FORT WORTH TX 76132
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1492.   SOUTHWEST FORT WORTH MEMORY CARE,              2/22/2019    $4,000.00               INTERCOMPANY LOANS
          LLC
          7100 DUTCH BRANCH RD
          FORT WORTH TX 76132
          Relationship to debtor
          AFFILIATE


Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 237
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 249 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1493.   SOUTHWEST FORT WORTH MEMORY CARE,              2/21/2019    $4,000.00               INTERCOMPANY LOANS
          LLC
          7100 DUTCH BRANCH RD
          FORT WORTH TX 76132
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1494.   SOUTHWEST FORT WORTH MEMORY CARE,              2/7/2019     $32,374.86              REMIT CREDIT CARD RENT
          LLC                                                                                 PAYMENTS TO RESIDENT'S
          545 E JOHN CARPENTER FRWY #500                                                      FACILITY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1495.   SOUTHWEST FORT WORTH MEMORY CARE,              2/5/2019     $9,000.00               INTERCOMPANY LOANS
          LLC
          7100 DUTCH BRANCH RD
          FORT WORTH TX 76132
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1496.   SOUTHWEST FORT WORTH MEMORY CARE,              1/28/2019    $20,458.05              REMIT CREDIT CARD RENT
          LLC                                                                                 PAYMENTS TO RESIDENT'S
          545 E JOHN CARPENTER FRWY #500                                                      FACILITY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1497.   SOUTHWEST FORT WORTH MEMORY CARE,              1/15/2019    $5,167.50               REMIT CREDIT CARD RENT
          LLC                                                                                 PAYMENTS TO RESIDENT'S
          545 E JOHN CARPENTER FRWY #500                                                      FACILITY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1498.   SOUTHWEST FORT WORTH MEMORY CARE,              1/7/2019     $21,738.34              REMIT CREDIT CARD RENT
          LLC                                                                                 PAYMENTS TO RESIDENT'S
          545 E JOHN CARPENTER FRWY #500                                                      FACILITY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1499.   SOUTHWEST FORT WORTH MEMORY CARE,              12/20/2018 $23,000.00                INTERCOMPANY LOANS
          LLC
          7100 DUTCH BRANCH RD
          FORT WORTH TX 76132
          Relationship to debtor
          AFFILIATE

Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 238
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                  Entered 05/30/19 22:12:08              Page 250 of 386

Debtor    The LaSalle Group, Inc.                                                                   Case number (if known) 19-31484

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1500.   SOUTHWEST FORT WORTH MEMORY CARE,              12/19/2018 $9,000.00                INTERCOMPANY LOANS
          LLC
          7100 DUTCH BRANCH RD
          FORT WORTH TX 76132
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1501.   SOUTHWEST FORT WORTH MEMORY CARE,              12/18/2018 $10,690.87               REMIT CREDIT CARD RENT
          LLC                                                                                PAYMENTS TO RESIDENT'S
          545 E JOHN CARPENTER FRWY #500                                                     FACILITY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1502.   SOUTHWEST FORT WORTH MEMORY CARE,              12/12/2018 $2,000.00                INTERCOMPANY LOANS
          LLC
          7100 DUTCH BRANCH RD
          FORT WORTH TX 76132
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1503.   SOUTHWEST FORT WORTH MEMORY CARE,              12/11/2018 $13,000.00               INTERCOMPANY LOANS
          LLC
          7100 DUTCH BRANCH RD
          FORT WORTH TX 76132
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1504.   SOUTHWEST FORT WORTH MEMORY CARE,              12/11/2018 $8,000.00                INTERCOMPANY LOANS
          LLC
          7100 DUTCH BRANCH RD
          FORT WORTH TX 76132
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1505.   SOUTHWEST FORT WORTH MEMORY CARE,              12/10/2018 $10,054.62               REMIT CREDIT CARD RENT
          LLC                                                                                PAYMENTS TO RESIDENT'S
          545 E JOHN CARPENTER FRWY #500                                                     FACILITY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1506.   SOUTHWEST FORT WORTH MEMORY CARE,              12/7/2018   $16,292.97              REMIT CREDIT CARD RENT
          LLC                                                                                PAYMENTS TO RESIDENT'S
          545 E JOHN CARPENTER FRWY #500                                                     FACILITY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                     Page 239
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                  Entered 05/30/19 22:12:08              Page 251 of 386

Debtor    The LaSalle Group, Inc.                                                                   Case number (if known) 19-31484

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1507.   SOUTHWEST FORT WORTH MEMORY CARE,              11/13/2018 $370.50                  REMIT CREDIT CARD RENT
          LLC                                                                                PAYMENTS TO RESIDENT'S
          545 E JOHN CARPENTER FRWY #500                                                     FACILITY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1508.   SOUTHWEST FORT WORTH MEMORY CARE,              11/7/2018   $29,660.21              REMIT CREDIT CARD RENT
          LLC                                                                                PAYMENTS TO RESIDENT'S
          545 E JOHN CARPENTER FRWY #500                                                     FACILITY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1509.   SOUTHWEST FORT WORTH MEMORY CARE,              10/29/2018 $5,245.50                REMIT CREDIT CARD RENT
          LLC                                                                                PAYMENTS TO RESIDENT'S
          545 E JOHN CARPENTER FRWY #500                                                     FACILITY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1510.   SOUTHWEST FORT WORTH MEMORY CARE,              10/24/2018 $48,000.00               INTERCOMPANY LOANS
          LLC
          7100 DUTCH BRANCH RD
          FORT WORTH TX 76132
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1511.   SOUTHWEST FORT WORTH MEMORY CARE,              10/9/2018   $29,660.21              REMIT CREDIT CARD RENT
          LLC                                                                                PAYMENTS TO RESIDENT'S
          545 E JOHN CARPENTER FRWY #500                                                     FACILITY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1512.   SOUTHWEST FORT WORTH MEMORY CARE,              10/4/2018   $15,000.00              INTERCOMPANY LOANS
          LLC
          7100 DUTCH BRANCH RD
          FORT WORTH TX 76132
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1513.   SOUTHWEST FORT WORTH MEMORY CARE,              9/17/2018   $5,245.50               REMIT CREDIT CARD RENT
          LLC                                                                                PAYMENTS TO RESIDENT'S
          545 E JOHN CARPENTER FRWY #500                                                     FACILITY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                     Page 240
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 252 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1514.   SOUTHWEST FORT WORTH MEMORY CARE,              9/10/2018    $5,076.09               REMIT CREDIT CARD RENT
          LLC                                                                                 PAYMENTS TO RESIDENT'S
          545 E JOHN CARPENTER FRWY #500                                                      FACILITY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1515.   SOUTHWEST FORT WORTH MEMORY CARE,              9/7/2018     $24,584.12              REMIT CREDIT CARD RENT
          LLC                                                                                 PAYMENTS TO RESIDENT'S
          545 E JOHN CARPENTER FRWY #500                                                      FACILITY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1516.   SOUTHWEST FORT WORTH MEMORY CARE,              9/5/2018     $4,000.00               INTERCOMPANY LOANS
          LLC
          7100 DUTCH BRANCH RD
          FORT WORTH TX 76132
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1517.   SOUTHWEST FORT WORTH MEMORY CARE,              8/27/2018    $5,076.09               REMIT CREDIT CARD RENT
          LLC                                                                                 PAYMENTS TO RESIDENT'S
          545 E JOHN CARPENTER FRWY #500                                                      FACILITY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1518.   SOUTHWEST FORT WORTH MEMORY CARE,              8/7/2018     $24,584.12              REMIT CREDIT CARD RENT
          LLC                                                                                 PAYMENTS TO RESIDENT'S
          545 E JOHN CARPENTER FRWY #500                                                      FACILITY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1519.   SOUTHWEST FORT WORTH MEMORY CARE,              7/9/2018     $29,660.21              REMIT CREDIT CARD RENT
          LLC                                                                                 PAYMENTS TO RESIDENT'S
          545 E JOHN CARPENTER FRWY #500                                                      FACILITY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1520.   SOUTHWEST FORT WORTH MEMORY CARE,              6/18/2018    $5,076.09               REMIT CREDIT CARD RENT
          LLC                                                                                 PAYMENTS TO RESIDENT'S
          545 E JOHN CARPENTER FRWY #500                                                      FACILITY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 241
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 253 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1521.   SOUTHWEST FORT WORTH MEMORY CARE,              6/11/2018    $5,896.45               REMIT CREDIT CARD RENT
          LLC                                                                                 PAYMENTS TO RESIDENT'S
          545 E JOHN CARPENTER FRWY #500                                                      FACILITY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1522.   SOUTHWEST FORT WORTH MEMORY CARE,              6/7/2018     $16,785.10              REMIT CREDIT CARD RENT
          LLC                                                                                 PAYMENTS TO RESIDENT'S
          545 E JOHN CARPENTER FRWY #500                                                      FACILITY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1523.   SOUTHWEST FORT WORTH MEMORY CARE,              5/29/2018    $2,683.44               REMIT CREDIT CARD RENT
          LLC                                                                                 PAYMENTS TO RESIDENT'S
          545 E JOHN CARPENTER FRWY #500                                                      FACILITY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1524.   SOUTHWEST FORT WORTH MEMORY CARE,              5/7/2018     $33,664.78              REMIT CREDIT CARD RENT
          LLC                                                                                 PAYMENTS TO RESIDENT'S
          545 E JOHN CARPENTER FRWY #500                                                      FACILITY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1525.   SOUTHWEST OKLAHOMA CITY MEMORY CARE            5/9/2019     $5,247.45               REMIT CREDIT CARD RENT
          LLC                                                                                 PAYMENTS TO RESIDENT'S
          545 E JOHN CARPENTER FRWY #500                                                      FACILITY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1526.   SOUTHWEST OKLAHOMA CITY MEMORY CARE            4/8/2019     $17,522.70              REMIT CREDIT CARD RENT
          LLC                                                                                 PAYMENTS TO RESIDENT'S
          545 E JOHN CARPENTER FRWY #500                                                      FACILITY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1527.   SOUTHWEST OKLAHOMA CITY MEMORY CARE            3/7/2019     $17,688.45              REMIT CREDIT CARD RENT
          LLC                                                                                 PAYMENTS TO RESIDENT'S
          545 E JOHN CARPENTER FRWY #500                                                      FACILITY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 242
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 254 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1528.   SOUTHWEST OKLAHOMA CITY MEMORY CARE            2/26/2019    $2,815.21               REMIT CREDIT CARD RENT
          LLC                                                                                 PAYMENTS TO RESIDENT'S
          545 E JOHN CARPENTER FRWY #500                                                      FACILITY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1529.   SOUTHWEST OKLAHOMA CITY MEMORY CARE            2/11/2019    $5,247.45               REMIT CREDIT CARD RENT
          LLC                                                                                 PAYMENTS TO RESIDENT'S
          545 E JOHN CARPENTER FRWY #500                                                      FACILITY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1530.   SOUTHWEST OKLAHOMA CITY MEMORY CARE            2/7/2019     $5,645.25               REMIT CREDIT CARD RENT
          LLC                                                                                 PAYMENTS TO RESIDENT'S
          545 E JOHN CARPENTER FRWY #500                                                      FACILITY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1531.   SOUTHWEST OKLAHOMA CITY MEMORY CARE            2/4/2019     $6,630.00               REMIT CREDIT CARD RENT
          LLC                                                                                 PAYMENTS TO RESIDENT'S
          545 E JOHN CARPENTER FRWY #500                                                      FACILITY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1532.   SOUTHWEST OKLAHOMA CITY MEMORY CARE            1/22/2019    $1,218.75               REMIT CREDIT CARD RENT
          LLC                                                                                 PAYMENTS TO RESIDENT'S
          545 E JOHN CARPENTER FRWY #500                                                      FACILITY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1533.   SOUTHWEST OKLAHOMA CITY MEMORY CARE            1/7/2019     $10,892.70              REMIT CREDIT CARD RENT
          LLC                                                                                 PAYMENTS TO RESIDENT'S
          545 E JOHN CARPENTER FRWY #500                                                      FACILITY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1534.   SOUTHWEST OKLAHOMA CITY MEMORY CARE            12/18/2018 $663.00                   REMIT CREDIT CARD RENT
          LLC                                                                                 PAYMENTS TO RESIDENT'S
          545 E JOHN CARPENTER FRWY #500                                                      FACILITY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 243
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 255 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1535.   SOUTHWEST OKLAHOMA CITY MEMORY CARE            12/7/2018    $10,726.95              REMIT CREDIT CARD RENT
          LLC                                                                                 PAYMENTS TO RESIDENT'S
          545 E JOHN CARPENTER FRWY #500                                                      FACILITY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1536.   SOUTHWEST OKLAHOMA CITY MEMORY CARE            11/7/2018    $10,726.95              REMIT CREDIT CARD RENT
          LLC                                                                                 PAYMENTS TO RESIDENT'S
          545 E JOHN CARPENTER FRWY #500                                                      FACILITY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1537.   SOUTHWEST OKLAHOMA CITY MEMORY CARE            10/9/2018    $10,726.95              REMIT CREDIT CARD RENT
          LLC                                                                                 PAYMENTS TO RESIDENT'S
          545 E JOHN CARPENTER FRWY #500                                                      FACILITY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1538.   SOUTHWEST OKLAHOMA CITY MEMORY CARE            9/7/2018     $10,726.95              REMIT CREDIT CARD RENT
          LLC                                                                                 PAYMENTS TO RESIDENT'S
          545 E JOHN CARPENTER FRWY #500                                                      FACILITY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1539.   SOUTHWEST OKLAHOMA CITY MEMORY CARE            8/7/2018     $11,799.45              REMIT CREDIT CARD RENT
          LLC                                                                                 PAYMENTS TO RESIDENT'S
          545 E JOHN CARPENTER FRWY #500                                                      FACILITY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1540.   SOUTHWEST OKLAHOMA CITY MEMORY CARE            7/23/2018    $4,434.30               REMIT CREDIT CARD RENT
          LLC                                                                                 PAYMENTS TO RESIDENT'S
          545 E JOHN CARPENTER FRWY #500                                                      FACILITY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1541.   SOUTHWEST OKLAHOMA CITY MEMORY CARE            7/9/2018     $32,272.50              REMIT CREDIT CARD RENT
          LLC                                                                                 PAYMENTS TO RESIDENT'S
          545 E JOHN CARPENTER FRWY #500                                                      FACILITY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 244
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 256 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1542.   SOUTHWEST OKLAHOMA CITY MEMORY CARE            6/7/2018     $16,930.87              REMIT CREDIT CARD RENT
          LLC                                                                                 PAYMENTS TO RESIDENT'S
          545 E JOHN CARPENTER FRWY #500                                                      FACILITY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1543.   SOUTHWEST OKLAHOMA CITY MEMORY CARE            5/7/2018     $28,172.62              REMIT CREDIT CARD RENT
          LLC                                                                                 PAYMENTS TO RESIDENT'S
          545 E JOHN CARPENTER FRWY #500                                                      FACILITY
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1544.   ST. CHARLES MEMORY CARE                        5/16/2019    $4,282.13               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1545.   ST. CHARLES MEMORY CARE                        5/9/2019     $69,090.94              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1546.   ST. CHARLES MEMORY CARE                        4/29/2019    $4,160.13               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1547.   ST. CHARLES MEMORY CARE                        4/23/2019    $126.75                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1548.   ST. CHARLES MEMORY CARE                        4/8/2019     $68,964.19              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 245
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 257 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1549.   ST. CHARLES MEMORY CARE                        3/18/2019    $24,956.10              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1550.   ST. CHARLES MEMORY CARE                        3/7/2019     $69,670.09              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1551.   ST. CHARLES MEMORY CARE                        2/11/2019    $6,778.93               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1552.   ST. CHARLES MEMORY CARE                        2/7/2019     $74,341.31              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1553.   ST. CHARLES MEMORY CARE                        1/28/2019    $11,553.75              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1554.   ST. CHARLES MEMORY CARE                        1/15/2019    $6,613.22               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1555.   ST. CHARLES MEMORY CARE                        1/7/2019     $72,659.66              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 246
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 258 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1556.   ST. CHARLES MEMORY CARE                        1/2/2019     $34,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY #500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1557.   ST. CHARLES MEMORY CARE                        12/18/2018 $6,854.25                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1558.   ST. CHARLES MEMORY CARE                        12/7/2018    $93,674.83              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1559.   ST. CHARLES MEMORY CARE                        11/20/2018 $487.50                   REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1560.   ST. CHARLES MEMORY CARE                        11/13/2018 $17,091.75                REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1561.   ST. CHARLES MEMORY CARE                        11/7/2018    $63,802.54              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1562.   ST. CHARLES MEMORY CARE                        10/29/2018 $6,581.25                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 247
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 259 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1563.   ST. CHARLES MEMORY CARE                        10/22/2018 $427.05                   REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1564.   ST. CHARLES MEMORY CARE                        10/15/2018 $17,021.55                REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1565.   ST. CHARLES MEMORY CARE                        10/9/2018    $69,442.91              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1566.   ST. CHARLES MEMORY CARE                        10/2/2018    $10,554.32              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1567.   ST. CHARLES MEMORY CARE                        9/10/2018    $18,423.60              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1568.   ST. CHARLES MEMORY CARE                        9/7/2018     $68,772.11              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1569.   ST. CHARLES MEMORY CARE                        8/13/2018    $8,354.56               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 248
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 260 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1570.   ST. CHARLES MEMORY CARE                        8/7/2018     $68,674.61              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1571.   ST. CHARLES MEMORY CARE                        7/30/2018    $39,482.38              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1572.   ST. CHARLES MEMORY CARE                        7/24/2018    $39,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY #500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1573.   ST. CHARLES MEMORY CARE                        7/23/2018    $5,850.00               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1574.   ST. CHARLES MEMORY CARE                        7/16/2018    $5,557.50               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1575.   ST. CHARLES MEMORY CARE                        7/9/2018     $56,060.30              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1576.   ST. CHARLES MEMORY CARE                        7/2/2018     $6,581.25               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 249
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 261 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1577.   ST. CHARLES MEMORY CARE                        6/11/2018    $5,557.50               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1578.   ST. CHARLES MEMORY CARE                        6/7/2018     $61,556.62              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1579.   ST. CHARLES MEMORY CARE                        5/29/2018    $6,483.75               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1580.   ST. CHARLES MEMORY CARE                        5/7/2018     $67,431.00              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1581.   ST. CHARLES MEMORY CARE                        5/1/2018     $6,483.75               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1582.   STOCKBRIDGE MEMORY CARE, LLP                   5/9/2019     $23,224.33              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1583.   STOCKBRIDGE MEMORY CARE, LLP                   4/8/2019     $25,240.17              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 250
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 262 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1584.   STOCKBRIDGE MEMORY CARE, LLP                   3/25/2019    $4,875.00               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1585.   STOCKBRIDGE MEMORY CARE, LLP                   3/7/2019     $28,720.86              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1586.   STOCKBRIDGE MEMORY CARE, LLP                   3/5/2019     $4,000.00               INTERCOMPANY LOANS
          100 MONARCH VLG PKWY
          STOCKBRIDGE GA 30281
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1587.   STOCKBRIDGE MEMORY CARE, LLP                   3/5/2019     $2,000.00               INTERCOMPANY LOANS
          100 MONARCH VLG PKWY
          STOCKBRIDGE GA 30281
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1588.   STOCKBRIDGE MEMORY CARE, LLP                   2/7/2019     $25,820.92              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1589.   STOCKBRIDGE MEMORY CARE, LLP                   1/28/2019    $10,386.67              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1590.   STOCKBRIDGE MEMORY CARE, LLP                   1/23/2019    $16,000.00              INTERCOMPANY LOANS
          100 MONARCH VLG PKWY
          STOCKBRIDGE GA 30281
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 251
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 263 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1591.   STOCKBRIDGE MEMORY CARE, LLP                   1/22/2019    $18,000.00              INTERCOMPANY LOANS
          100 MONARCH VLG PKWY
          STOCKBRIDGE GA 30281
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1592.   STOCKBRIDGE MEMORY CARE, LLP                   1/15/2019    $10,837.12              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1593.   STOCKBRIDGE MEMORY CARE, LLP                   1/7/2019     $18,852.25              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1594.   STOCKBRIDGE MEMORY CARE, LLP                   1/2/2019     $2,000.00               INTERCOMPANY LOANS
          100 MONARCH VLG PKWY
          STOCKBRIDGE GA 30281
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1595.   STOCKBRIDGE MEMORY CARE, LLP                   12/7/2018    $24,074.79              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1596.   STOCKBRIDGE MEMORY CARE, LLP                   11/27/2018 $3,911.70                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1597.   STOCKBRIDGE MEMORY CARE, LLP                   11/27/2018 $2,000.00                 INTERCOMPANY LOANS
          100 MONARCH VLG PKWY
          STOCKBRIDGE GA 30281
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 252
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                  Entered 05/30/19 22:12:08              Page 264 of 386

Debtor    The LaSalle Group, Inc.                                                                   Case number (if known) 19-31484

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1598.   STOCKBRIDGE MEMORY CARE, LLP                   11/13/2018 $17,139.50               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                     PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                    FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1599.   STOCKBRIDGE MEMORY CARE, LLP                   11/13/2018 $15,000.00               INTERCOMPANY LOANS
          100 MONARCH VLG PKWY
          STOCKBRIDGE GA 30281
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1600.   STOCKBRIDGE MEMORY CARE, LLP                   11/7/2018   $8,507.85               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                     PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                    FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1601.   STOCKBRIDGE MEMORY CARE, LLP                   10/22/2018 $3,418.00                REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                     PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                    FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1602.   STOCKBRIDGE MEMORY CARE, LLP                   10/15/2018 $11,505.00               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                     PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                    FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1603.   STOCKBRIDGE MEMORY CARE, LLP                   10/11/2018 $1,500.00                INTERCOMPANY LOANS
          100 MONARCH VLG PKWY
          STOCKBRIDGE GA 30281
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1604.   STOCKBRIDGE MEMORY CARE, LLP                   10/9/2018   $21,381.75              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                     PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                    FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                     Page 253
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                  Entered 05/30/19 22:12:08              Page 265 of 386

Debtor    The LaSalle Group, Inc.                                                                   Case number (if known) 19-31484

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1605.   STOCKBRIDGE MEMORY CARE, LLP                   10/5/2018   $18,000.00              INTERCOMPANY LOANS
          100 MONARCH VLG PKWY
          STOCKBRIDGE GA 30281
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1606.   STOCKBRIDGE MEMORY CARE, LLP                   10/4/2018   $19,000.00              INTERCOMPANY LOANS
          100 MONARCH VLG PKWY
          STOCKBRIDGE GA 30281
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1607.   STOCKBRIDGE MEMORY CARE, LLP                   10/2/2018   $10,000.00              INTERCOMPANY LOANS
          100 MONARCH VLG PKWY
          STOCKBRIDGE GA 30281
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1608.   STOCKBRIDGE MEMORY CARE, LLP                   9/28/2018   $5,000.00               INTERCOMPANY LOANS
          100 MONARCH VLG PKWY
          STOCKBRIDGE GA 30281
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1609.   STOCKBRIDGE MEMORY CARE, LLP                   9/25/2018   $3,764.75               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                     PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                    FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1610.   STOCKBRIDGE MEMORY CARE, LLP                   9/20/2018   $18,000.00              INTERCOMPANY LOANS
          100 MONARCH VLG PKWY
          STOCKBRIDGE GA 30281
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1611.   STOCKBRIDGE MEMORY CARE, LLP                   9/19/2018   $7,000.00               INTERCOMPANY LOANS
          100 MONARCH VLG PKWY
          STOCKBRIDGE GA 30281
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                     Page 254
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 266 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1612.   STOCKBRIDGE MEMORY CARE, LLP                   9/10/2018    $3,612.37               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1613.   STOCKBRIDGE MEMORY CARE, LLP                   9/7/2018     $22,941.75              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1614.   STOCKBRIDGE MEMORY CARE, LLP                   8/27/2018    $975.00                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1615.   STOCKBRIDGE MEMORY CARE, LLP                   8/20/2018    $3,612.37               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1616.   STOCKBRIDGE MEMORY CARE, LLP                   8/13/2018    $3,612.37               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1617.   STOCKBRIDGE MEMORY CARE, LLP                   8/7/2018     $40,152.23              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1618.   STOCKBRIDGE MEMORY CARE, LLP                   7/23/2018    $987.19                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 255
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 267 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1619.   STOCKBRIDGE MEMORY CARE, LLP                   7/16/2018    $4,783.35               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1620.   STOCKBRIDGE MEMORY CARE, LLP                   7/9/2018     $22,999.60              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1621.   STOCKBRIDGE MEMORY CARE, LLP                   7/6/2018     $25,000.00              INTERCOMPANY LOANS
          100 MONARCH VLG PKWY
          STOCKBRIDGE GA 30281
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1622.   STOCKBRIDGE MEMORY CARE, LLP                   7/2/2018     $3,513.90               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1623.   STOCKBRIDGE MEMORY CARE, LLP                   6/26/2018    $17,000.00              INTERCOMPANY LOANS
          100 MONARCH VLG PKWY
          STOCKBRIDGE GA 30281
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1624.   STOCKBRIDGE MEMORY CARE, LLP                   6/25/2018    $3,298.75               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1625.   STOCKBRIDGE MEMORY CARE, LLP                   6/21/2018    $4,000.00               INTERCOMPANY LOANS
          100 MONARCH VLG PKWY
          STOCKBRIDGE GA 30281
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 256
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 268 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1626.   STOCKBRIDGE MEMORY CARE, LLP                   6/11/2018    $987.19                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1627.   STOCKBRIDGE MEMORY CARE, LLP                   6/7/2018     $13,386.75              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1628.   STOCKBRIDGE MEMORY CARE, LLP                   5/29/2018    $658.12                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1629.   STOCKBRIDGE MEMORY CARE, LLP                   5/7/2018     $9,872.85               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1630.   STONE OAK MEMORY CARE, LLP                     5/16/2019    $17,393.99              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1631.   STONE OAK MEMORY CARE, LLP                     5/9/2019     $43,734.57              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1632.   STONE OAK MEMORY CARE, LLP                     4/29/2019    $6,630.00               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 257
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 269 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1633.   STONE OAK MEMORY CARE, LLP                     4/23/2019    $6,625.12               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1634.   STONE OAK MEMORY CARE, LLP                     4/15/2019    $2,057.25               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1635.   STONE OAK MEMORY CARE, LLP                     4/8/2019     $41,394.57              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1636.   STONE OAK MEMORY CARE, LLP                     3/18/2019    $5,216.25               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1637.   STONE OAK MEMORY CARE, LLP                     3/12/2019    $8,916.37               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1638.   STONE OAK MEMORY CARE, LLP                     3/7/2019     $41,687.07              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1639.   STONE OAK MEMORY CARE, LLP                     2/18/2019    $2,437.50               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 258
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 270 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1640.   STONE OAK MEMORY CARE, LLP                     2/11/2019    $5,144.10               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1641.   STONE OAK MEMORY CARE, LLP                     2/7/2019     $50,032.09              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1642.   STONE OAK MEMORY CARE, LLP                     1/15/2019    $6,478.87               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1643.   STONE OAK MEMORY CARE, LLP                     1/7/2019     $56,818.60              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1644.   STONE OAK MEMORY CARE, LLP                     12/18/2018 $8,010.73                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1645.   STONE OAK MEMORY CARE, LLP                     12/10/2018 $6,478.87                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1646.   STONE OAK MEMORY CARE, LLP                     12/7/2018    $43,913.97              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 259
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 271 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1647.   STONE OAK MEMORY CARE, LLP                     11/13/2018 $19,431.74                REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1648.   STONE OAK MEMORY CARE, LLP                     11/7/2018    $30,887.97              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1649.   STONE OAK MEMORY CARE, LLP                     10/31/2018 $5,455.12                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1650.   STONE OAK MEMORY CARE, LLP                     10/9/2018    $53,741.95              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1651.   STONE OAK MEMORY CARE, LLP                     9/10/2018    $12,226.49              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1652.   STONE OAK MEMORY CARE, LLP                     9/7/2018     $37,903.09              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1653.   STONE OAK MEMORY CARE, LLP                     8/13/2018    $12,178.23              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 260
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 272 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1654.   STONE OAK MEMORY CARE, LLP                     8/7/2018     $37,903.09              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1655.   STONE OAK MEMORY CARE, LLP                     7/16/2018    $6,038.70               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1656.   STONE OAK MEMORY CARE, LLP                     7/9/2018     $50,081.32              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1657.   STONE OAK MEMORY CARE, LLP                     6/25/2018    $1,218.75               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1658.   STONE OAK MEMORY CARE, LLP                     6/7/2018     $54,342.07              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1659.   STONE OAK MEMORY CARE, LLP                     5/29/2018    $5,942.62               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1660.   STONE OAK MEMORY CARE, LLP                     5/7/2018     $48,399.45              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 261
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 273 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1661.   STONE OAK MEMORY CARE, LLP                     5/1/2018     $487.50                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1662.   SUGARLOAF MEMORY CARE                          5/9/2019     $26,209.95              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1663.   SUGARLOAF MEMORY CARE                          4/30/2019    $23,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1664.   SUGARLOAF MEMORY CARE                          4/23/2019    $2,000.00               INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1665.   SUGARLOAF MEMORY CARE                          4/8/2019     $26,209.95              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1666.   SUGARLOAF MEMORY CARE                          3/7/2019     $27,782.50              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1667.   SUGARLOAF MEMORY CARE                          3/5/2019     $14,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 262
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 274 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1668.   SUGARLOAF MEMORY CARE                          3/1/2019     $25,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1669.   SUGARLOAF MEMORY CARE                          2/26/2019    $625.95                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1670.   SUGARLOAF MEMORY CARE                          2/11/2019    $5,440.50               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1671.   SUGARLOAF MEMORY CARE                          2/7/2019     $34,644.01              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1672.   SUGARLOAF MEMORY CARE                          1/28/2019    $1,784.25               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1673.   SUGARLOAF MEMORY CARE                          1/22/2019    $1,564.87               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1674.   SUGARLOAF MEMORY CARE                          1/7/2019     $39,787.13              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 263
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                  Entered 05/30/19 22:12:08              Page 275 of 386

Debtor    The LaSalle Group, Inc.                                                                   Case number (if known) 19-31484

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1675.   SUGARLOAF MEMORY CARE                          12/7/2018   $39,787.13              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                     PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                    FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1676.   SUGARLOAF MEMORY CARE                          11/20/2018 $4,416.75                REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                     PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                    FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1677.   SUGARLOAF MEMORY CARE                          11/13/2018 $4,241.56                REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                     PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                    FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1678.   SUGARLOAF MEMORY CARE                          11/7/2018   $26,702.32              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                     PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                    FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1679.   SUGARLOAF MEMORY CARE                          10/9/2018   $26,702.32              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                     PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                    FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1680.   SUGARLOAF MEMORY CARE                          9/25/2018   $4,241.56               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                     PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                    FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1681.   SUGARLOAF MEMORY CARE                          9/10/2018   $11,164.72              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                     PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                    FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                     Page 264
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 276 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1682.   SUGARLOAF MEMORY CARE                          9/7/2018     $10,534.87              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1683.   SUGARLOAF MEMORY CARE                          8/27/2018    $55,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1684.   SUGARLOAF MEMORY CARE                          8/27/2018    $147.22                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1685.   SUGARLOAF MEMORY CARE                          8/13/2018    $5,113.87               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1686.   SUGARLOAF MEMORY CARE                          8/7/2018     $16,438.49              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1687.   SUGARLOAF MEMORY CARE                          7/16/2018    $15,897.37              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1688.   SUGARLOAF MEMORY CARE                          7/9/2018     $16,234.47              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 265
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 277 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1689.   SUGARLOAF MEMORY CARE                          6/18/2018    $5,113.87               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1690.   SUGARLOAF MEMORY CARE                          6/7/2018     $21,167.97              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1691.   SUGARLOAF MEMORY CARE                          5/21/2018    $5,113.87               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1692.   SUGARLOAF MEMORY CARE                          5/7/2018     $21,626.22              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1693.   TARRANT LIGHTING                               3/15/2019    $29,558.67              ON BEHALF OF LAKE SUPERIOR
          2113 FRANKLIN DRIVE                                                                 CONTRACTING LP
          FORT WORTH TX 76106
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1694.   TARRANT LIGHTING                               2/18/2019    $30,000.00              ON BEHALF OF LAKE SUPERIOR
          2113 FRANKLIN DRIVE                                                                 CONTRACTING LP
          FORT WORTH TX 76106
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1695.   TARRANT LIGHTING                               1/15/2019    $50,000.00              ON BEHALF OF LAKE SUPERIOR
          2113 FRANKLIN DRIVE                                                                 CONTRACTING LP
          FORT WORTH TX 76106
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 266
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                    Entered 05/30/19 22:12:08              Page 278 of 386

Debtor    The LaSalle Group, Inc.                                                                     Case number (if known) 19-31484

          Insider’s name and address                       Dates       Total amount or value   Reasons for payment or transfer

4.1696.   TARRANT LIGHTING                                 12/17/2018 $50,000.00               ON BEHALF OF LAKE SUPERIOR
          2113 FRANKLIN DRIVE                                                                  CONTRACTING LP
          FORT WORTH TX 76106
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                       Dates       Total amount or value   Reasons for payment or transfer

4.1697.   TARRANT LIGHTING                                 11/21/2018 $50,000.00               ON BEHALF OF LAKE SUPERIOR
          2113 FRANKLIN DRIVE                                                                  CONTRACTING LP
          FORT WORTH TX 76106
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                       Dates       Total amount or value   Reasons for payment or transfer

4.1698.   TERRY T WARREN                                   4/30/2019   $4,687.50               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF FORMER CEO / OWNER

          Insider’s name and address                       Dates       Total amount or value   Reasons for payment or transfer

4.1699.   TERRY T WARREN                                   4/15/2019   $4,687.50               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF FORMER CEO / OWNER

          Insider’s name and address                       Dates       Total amount or value   Reasons for payment or transfer

4.1700.   TERRY T WARREN                                   3/31/2019   $4,687.50               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF FORMER CEO / OWNER

          Insider’s name and address                       Dates       Total amount or value   Reasons for payment or transfer

4.1701.   TERRY T WARREN                                   3/15/2019   $4,687.50               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF FORMER CEO / OWNER

          Insider’s name and address                       Dates       Total amount or value   Reasons for payment or transfer

4.1702.   TERRY T WARREN                                   2/28/2019   $4,687.50               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF FORMER CEO / OWNER

          Insider’s name and address                       Dates       Total amount or value   Reasons for payment or transfer

4.1703.   TERRY T WARREN                                   2/15/2019   $4,687.50               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF FORMER CEO / OWNER




Official Form 207              Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                     Page 267
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                    Entered 05/30/19 22:12:08              Page 279 of 386

Debtor    The LaSalle Group, Inc.                                                                     Case number (if known) 19-31484

          Insider’s name and address                       Dates       Total amount or value   Reasons for payment or transfer

4.1704.   TERRY T WARREN                                   1/31/2019   $4,687.50               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF FORMER CEO / OWNER

          Insider’s name and address                       Dates       Total amount or value   Reasons for payment or transfer

4.1705.   TERRY T WARREN                                   1/15/2019   $4,687.50               WAGES - NET PAY
          Address Intentionally Omitted
          Relationship to debtor
          RELATIVE OF FORMER CEO / OWNER

          Insider’s name and address                       Dates       Total amount or value   Reasons for payment or transfer

4.1706.   THE WHITLEY OF WHEELING MEMORY CARE              4/10/2019   $10,000.00              INTERCOMPANY LOANS
          LLC
          545 E JOHN CARPENTER FWY STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                       Dates       Total amount or value   Reasons for payment or transfer

4.1707.   THE WHITLEY OF WHEELING MEMORY CARE              8/24/2018   $14,000.00              INTERCOMPANY LOANS
          LLC
          545 E JOHN CARPENTER FWY STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                       Dates       Total amount or value   Reasons for payment or transfer

4.1708.   THE WOODLANDS ARC TENANT, LLC                    4/30/2019   $21,000.00              INTERCOMPANY LOANS
          10700 MONTFAIR BLVD
          THE WOODLANDS TX 77382
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                       Dates       Total amount or value   Reasons for payment or transfer

4.1709.   THE WOODLANDS ARC TENANT, LLC                    3/21/2019   $20,000.00              INTERCOMPANY LOANS
          10700 MONTFAIR BLVD
          THE WOODLANDS TX 77382
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                       Dates       Total amount or value   Reasons for payment or transfer

4.1710.   THE WOODLANDS ARC TENANT, LLC                    3/20/2019   $10,000.00              INTERCOMPANY LOANS
          10700 MONTFAIR BLVD
          THE WOODLANDS TX 77382
          Relationship to debtor
          AFFILIATE




Official Form 207              Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                     Page 268
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                  Entered 05/30/19 22:12:08              Page 280 of 386

Debtor    The LaSalle Group, Inc.                                                                   Case number (if known) 19-31484

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1711.   THE WOODLANDS ARC TENANT, LLC                  3/19/2019   $24,000.00              INTERCOMPANY LOANS
          10700 MONTFAIR BLVD
          THE WOODLANDS TX 77382
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1712.   THE WOODLANDS ARC TENANT, LLC                  1/29/2019   $27,000.00              INTERCOMPANY LOANS
          10700 MONTFAIR BLVD
          THE WOODLANDS TX 77382
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1713.   THE WOODLANDS ARC TENANT, LLC                  12/27/2018 $3,000.00                INTERCOMPANY LOANS
          10700 MONTFAIR BLVD
          THE WOODLANDS TX 77382
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1714.   THE WOODLANDS ARC TENANT, LLC                  12/21/2018 $3,000.00                INTERCOMPANY LOANS
          10700 MONTFAIR BLVD
          THE WOODLANDS TX 77382
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1715.   THE WOODLANDS ARC TENANT, LLC                  12/20/2018 $15,000.00               INTERCOMPANY LOANS
          10700 MONTFAIR BLVD
          THE WOODLANDS TX 77382
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1716.   THE WOODLANDS ARC TENANT, LLC                  11/27/2018 $26,000.00               INTERCOMPANY LOANS
          10700 MONTFAIR BLVD
          THE WOODLANDS TX 77382
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1717.   THE WOODLANDS ARC TENANT, LLC                  10/30/2018 $29,000.00               INTERCOMPANY LOANS
          10700 MONTFAIR BLVD
          THE WOODLANDS TX 77382
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                     Page 269
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 281 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1718.   THE WOODLANDS ARC TENANT, LLC                  10/10/2018 $18,000.00                INTERCOMPANY LOANS
          10700 MONTFAIR BLVD
          THE WOODLANDS TX 77382
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1719.   THE WOODLANDS ARC TENANT, LLC                  8/24/2018    $17,000.00              INTERCOMPANY LOANS
          10700 MONTFAIR BLVD
          THE WOODLANDS TX 77382
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1720.   THE WOODLANDS MEMORY CARE                      5/9/2019     $49,873.18              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1721.   THE WOODLANDS MEMORY CARE                      4/29/2019    $2,973.74               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1722.   THE WOODLANDS MEMORY CARE                      4/23/2019    $999.37                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1723.   THE WOODLANDS MEMORY CARE                      4/8/2019     $77,153.77              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1724.   THE WOODLANDS MEMORY CARE                      3/25/2019    $4,890.73               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 270
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 282 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1725.   THE WOODLANDS MEMORY CARE                      3/12/2019    $6,722.62               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1726.   THE WOODLANDS MEMORY CARE                      3/7/2019     $57,620.67              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1727.   THE WOODLANDS MEMORY CARE                      2/11/2019    $19,194.81              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1728.   THE WOODLANDS MEMORY CARE                      2/7/2019     $39,051.12              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1729.   THE WOODLANDS MEMORY CARE                      1/28/2019    $1,924.84               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1730.   THE WOODLANDS MEMORY CARE                      1/22/2019    $7,485.67               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1731.   THE WOODLANDS MEMORY CARE                      1/7/2019     $64,050.88              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 271
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                  Entered 05/30/19 22:12:08              Page 283 of 386

Debtor    The LaSalle Group, Inc.                                                                   Case number (if known) 19-31484

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1732.   THE WOODLANDS MEMORY CARE                      12/18/2018 $6,167.85                REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                     PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                    FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1733.   THE WOODLANDS MEMORY CARE                      12/7/2018   $44,980.63              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                     PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                    FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1734.   THE WOODLANDS MEMORY CARE                      11/13/2018 $15,641.92               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                     PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                    FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1735.   THE WOODLANDS MEMORY CARE                      11/7/2018   $38,726.99              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                     PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                    FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1736.   THE WOODLANDS MEMORY CARE                      10/15/2018 $6,230.25                REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                     PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                    FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1737.   THE WOODLANDS MEMORY CARE                      10/9/2018   $37,169.91              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                     PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                    FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1738.   THE WOODLANDS MEMORY CARE                      9/10/2018   $6,692.40               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                     PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                    FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                     Page 272
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 284 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1739.   THE WOODLANDS MEMORY CARE                      9/7/2018     $43,286.08              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1740.   THE WOODLANDS MEMORY CARE                      8/7/2018     $57,820.35              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1741.   THE WOODLANDS MEMORY CARE                      7/23/2018    $4,277.42               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1742.   THE WOODLANDS MEMORY CARE                      7/9/2018     $56,394.95              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1743.   THE WOODLANDS MEMORY CARE                      6/18/2018    $156.00                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1744.   THE WOODLANDS MEMORY CARE                      6/11/2018    $5,396.62               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1745.   THE WOODLANDS MEMORY CARE                      6/7/2018     $57,576.65              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 273
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 285 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1746.   THE WOODLANDS MEMORY CARE                      5/29/2018    $10,861.52              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1747.   THE WOODLANDS MEMORY CARE                      5/7/2018     $38,252.16              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1748.   TLG EMPLOYEE EQUITY PARTICIPATION PLAN,        5/1/2019     $88,000.00              INTERCOMPANY TRANSFER
          545 E JOHN CARPENTER FRWY STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1749.   TLG EMPLOYEE EQUITY PARTICIPATION PLAN,        1/15/2019    $33,575.47              INTERCOMPANY TRANSFER
          545 E JOHN CARPENTER FRWY STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1750.   TLG EMPLOYEE EQUITY PARTICIPATION PLAN,        12/28/2018 $33,575.47                INTERCOMPANY TRANSFER
          545 E JOHN CARPENTER FRWY STE 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1751.   TLG FAMILY MANAGEMENT                          5/1/2019     $314,000.00             INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1752.   TLG FAMILY MANAGEMENT                          4/30/2019    $60,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 274
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 286 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1753.   TLG FAMILY MANAGEMENT                          4/23/2019    $1,000.00               INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1754.   TLG FAMILY MANAGEMENT                          4/2/2019     $10,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1755.   TLG FAMILY MANAGEMENT                          1/31/2019    $40,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1756.   TLG FAMILY MANAGEMENT                          1/28/2019    $50,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1757.   TLG FAMILY MANAGEMENT                          12/27/2018 $104,000.00               INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1758.   TLG FAMILY MANAGEMENT                          12/3/2018    $7,000.00               INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1759.   TLG FAMILY MANAGEMENT                          10/17/2018 $55,000.00                INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 275
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                  Entered 05/30/19 22:12:08              Page 287 of 386

Debtor    The LaSalle Group, Inc.                                                                   Case number (if known) 19-31484

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1760.   TLG FAMILY MANAGEMENT                          10/9/2018   $110,000.00             INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1761.   TLG FAMILY MANAGEMENT                          10/5/2018   $43,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1762.   TLG FAMILY MANAGEMENT                          10/3/2018   $90,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1763.   TLG FAMILY MANAGEMENT                          9/25/2018   $11,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1764.   TLG FAMILY MANAGEMENT                          9/17/2018   $130,000.00             INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1765.   TLG FAMILY MANAGEMENT                          8/30/2018   $10,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1766.   TLG FAMILY MANAGEMENT                          7/18/2018   $70,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                     Page 276
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 288 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1767.   TLG FAMILY MANAGEMENT                          6/28/2018    $15,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1768.   TOWNE LAKE MEMORY CARE LLC                     5/21/2019    $1,045.77               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1769.   TOWNE LAKE MEMORY CARE LLC                     5/16/2019    $5,508.75               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1770.   TOWNE LAKE MEMORY CARE LLC                     5/9/2019     $33,262.32              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1771.   TOWNE LAKE MEMORY CARE LLC                     4/29/2019    $146.25                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1772.   TOWNE LAKE MEMORY CARE LLC                     4/23/2019    $198.12                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1773.   TOWNE LAKE MEMORY CARE LLC                     4/8/2019     $39,746.07              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 277
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 289 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1774.   TOWNE LAKE MEMORY CARE LLC                     3/7/2019     $34,594.95              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1775.   TOWNE LAKE MEMORY CARE LLC                     2/11/2019    $4,953.00               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1776.   TOWNE LAKE MEMORY CARE LLC                     2/7/2019     $34,594.95              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1777.   TOWNE LAKE MEMORY CARE LLC                     1/7/2019     $39,547.95              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1778.   TOWNE LAKE MEMORY CARE LLC                     12/7/2018    $40,664.65              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1779.   TOWNE LAKE MEMORY CARE LLC                     11/13/2018 $5,850.00                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1780.   TOWNE LAKE MEMORY CARE LLC                     11/7/2018    $33,697.95              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 278
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 290 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1781.   TOWNE LAKE MEMORY CARE LLC                     10/29/2018 $3,459.69                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1782.   TOWNE LAKE MEMORY CARE LLC                     10/15/2018 $4,102.80                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1783.   TOWNE LAKE MEMORY CARE LLC                     10/9/2018    $39,630.00              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1784.   TOWNE LAKE MEMORY CARE LLC                     9/10/2018    $11,802.18              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1785.   TOWNE LAKE MEMORY CARE LLC                     9/7/2018     $31,338.59              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1786.   TOWNE LAKE MEMORY CARE LLC                     8/20/2018    $219.37                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1787.   TOWNE LAKE MEMORY CARE LLC                     8/13/2018    $6,491.55               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 279
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 291 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1788.   TOWNE LAKE MEMORY CARE LLC                     8/7/2018     $38,818.59              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1789.   TOWNE LAKE MEMORY CARE LLC                     7/9/2018     $38,818.59              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1790.   TOWNE LAKE MEMORY CARE LLC                     7/2/2018     $268.12                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1791.   TOWNE LAKE MEMORY CARE LLC                     6/7/2018     $39,808.40              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1792.   TOWNE LAKE MEMORY CARE LLC                     5/7/2018     $38,365.40              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1793.   TULSA MEMORY CARE                              5/9/2019     $25,218.37              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1794.   TULSA MEMORY CARE                              4/19/2019    $9,000.00               INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY # 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 280
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 292 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1795.   TULSA MEMORY CARE                              4/8/2019     $25,218.37              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1796.   TULSA MEMORY CARE                              3/12/2019    $6,220.50               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1797.   TULSA MEMORY CARE                              3/7/2019     $19,387.87              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1798.   TULSA MEMORY CARE                              3/5/2019     $89,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY # 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1799.   TULSA MEMORY CARE                              2/21/2019    $6,000.00               INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY # 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1800.   TULSA MEMORY CARE                              2/20/2019    $10,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY # 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1801.   TULSA MEMORY CARE                              2/18/2019    $2,402.68               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 281
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 293 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1802.   TULSA MEMORY CARE                              2/11/2019    $9,067.50               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1803.   TULSA MEMORY CARE                              2/7/2019     $42,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY # 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1804.   TULSA MEMORY CARE                              2/7/2019     $10,201.42              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1805.   TULSA MEMORY CARE                              2/5/2019     $19,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY # 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1806.   TULSA MEMORY CARE                              2/4/2019     $6,220.50               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1807.   TULSA MEMORY CARE                              1/30/2019    $4,000.00               INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY # 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1808.   TULSA MEMORY CARE                              1/23/2019    $11,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY # 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 282
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 294 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1809.   TULSA MEMORY CARE                              1/22/2019    $30,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY # 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1810.   TULSA MEMORY CARE                              1/17/2019    $5,000.00               INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY # 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1811.   TULSA MEMORY CARE                              1/16/2019    $7,000.00               INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY # 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1812.   TULSA MEMORY CARE                              1/14/2019    $7,000.00               INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY # 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1813.   TULSA MEMORY CARE                              1/11/2019    $32,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY # 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1814.   TULSA MEMORY CARE                              1/7/2019     $15,076.42              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1815.   TULSA MEMORY CARE                              12/20/2018 $37,000.00                INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY # 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 283
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                  Entered 05/30/19 22:12:08              Page 295 of 386

Debtor    The LaSalle Group, Inc.                                                                   Case number (if known) 19-31484

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1816.   TULSA MEMORY CARE                              12/12/2018 $2,000.00                INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY # 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1817.   TULSA MEMORY CARE                              12/11/2018 $16,000.00               INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY # 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1818.   TULSA MEMORY CARE                              12/7/2018   $26,150.47              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                     PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                    FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1819.   TULSA MEMORY CARE                              12/6/2018   $17,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY # 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1820.   TULSA MEMORY CARE                              11/30/2018 $4,000.00                INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY # 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1821.   TULSA MEMORY CARE                              11/27/2018 $33,000.00               INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY # 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1822.   TULSA MEMORY CARE                              11/20/2018 $11,000.00               INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY # 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                     Page 284
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                  Entered 05/30/19 22:12:08              Page 296 of 386

Debtor    The LaSalle Group, Inc.                                                                   Case number (if known) 19-31484

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1823.   TULSA MEMORY CARE                              11/13/2018 $6,220.50                REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                     PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                    FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1824.   TULSA MEMORY CARE                              11/13/2018 $4,000.00                INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY # 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1825.   TULSA MEMORY CARE                              11/8/2018   $31,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY # 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1826.   TULSA MEMORY CARE                              11/7/2018   $10,222.87              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                     PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                    FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1827.   TULSA MEMORY CARE                              10/15/2018 $5,568.82                REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                     PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                    FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1828.   TULSA MEMORY CARE                              10/11/2018 $35,000.00               INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY # 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1829.   TULSA MEMORY CARE                              10/9/2018   $16,345.87              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                     PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                    FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                     Page 285
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 297 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1830.   TULSA MEMORY CARE                              10/5/2018    $45,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY # 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1831.   TULSA MEMORY CARE                              10/4/2018    $12,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY # 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1832.   TULSA MEMORY CARE                              10/2/2018    $21,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY # 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1833.   TULSA MEMORY CARE                              9/25/2018    $2,000.00               INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY # 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1834.   TULSA MEMORY CARE                              9/20/2018    $23,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY # 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1835.   TULSA MEMORY CARE                              9/7/2018     $16,345.87              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1836.   TULSA MEMORY CARE                              8/20/2018    $3,459.68               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 286
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 298 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1837.   TULSA MEMORY CARE                              8/7/2018     $16,345.87              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1838.   TULSA MEMORY CARE                              8/7/2018     $7,000.00               INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY # 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1839.   TULSA MEMORY CARE                              7/16/2018    $6,123.00               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1840.   TULSA MEMORY CARE                              7/9/2018     $15,950.99              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1841.   TULSA MEMORY CARE                              6/28/2018    $5,000.00               INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY # 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1842.   TULSA MEMORY CARE                              6/26/2018    $19,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY # 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1843.   TULSA MEMORY CARE                              6/11/2018    $682.50                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 287
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 299 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1844.   TULSA MEMORY CARE                              6/7/2018     $33,729.96              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1845.   TULSA MEMORY CARE                              5/7/2018     $28,021.49              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1846.   TULSA MEMORY CARE                              5/2/2018     $56,000.00              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY # 500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1847.   TULSA MEMORY CARE                              5/1/2018     $6,123.00               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1848.   VENICE MEMORY CARE LLC                         5/16/2019    $12,077.52              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1849.   VENICE MEMORY CARE LLC                         5/9/2019     $63,370.12              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1850.   VENICE MEMORY CARE LLC                         4/29/2019    $5,801.25               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 288
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 300 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1851.   VENICE MEMORY CARE LLC                         4/23/2019    $9,247.87               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1852.   VENICE MEMORY CARE LLC                         4/8/2019     $79,847.62              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1853.   VENICE MEMORY CARE LLC                         3/25/2019    $6,069.22               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1854.   VENICE MEMORY CARE LLC                         3/18/2019    $2,689.01               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1855.   VENICE MEMORY CARE LLC                         3/7/2019     $91,450.12              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1856.   VENICE MEMORY CARE LLC                         3/5/2019     $40,000.00              INTERCOMPANY LOANS
          2321 EAST VENIE
          VENICE FL 34292
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1857.   VENICE MEMORY CARE LLC                         3/1/2019     $7,000.00               INTERCOMPANY LOANS
          2321 EAST VENIE
          VENICE FL 34292
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 289
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 301 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1858.   VENICE MEMORY CARE LLC                         2/28/2019    $12,000.00              INTERCOMPANY LOANS
          2321 EAST VENIE
          VENICE FL 34292
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1859.   VENICE MEMORY CARE LLC                         2/20/2019    $5,000.00               INTERCOMPANY LOANS
          2321 EAST VENIE
          VENICE FL 34292
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1860.   VENICE MEMORY CARE LLC                         2/11/2019    $5,957.25               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1861.   VENICE MEMORY CARE LLC                         2/7/2019     $66,733.87              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1862.   VENICE MEMORY CARE LLC                         2/5/2019     $4,000.00               INTERCOMPANY LOANS
          2321 EAST VENIE
          VENICE FL 34292
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1863.   VENICE MEMORY CARE LLC                         1/28/2019    $292.50                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1864.   VENICE MEMORY CARE LLC                         1/22/2019    $5,752.50               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 290
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 302 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1865.   VENICE MEMORY CARE LLC                         1/7/2019     $85,512.32              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1866.   VENICE MEMORY CARE LLC                         12/10/2018 $6,045.00                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1867.   VENICE MEMORY CARE LLC                         12/7/2018    $85,968.18              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1868.   VENICE MEMORY CARE LLC                         11/13/2018 $16,721.25                REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1869.   VENICE MEMORY CARE LLC                         11/7/2018    $64,624.41              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1870.   VENICE MEMORY CARE LLC                         11/1/2018    $12,317.37              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1871.   VENICE MEMORY CARE LLC                         10/29/2018 $3,090.16                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 291
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 303 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1872.   VENICE MEMORY CARE LLC                         10/9/2018    $64,203.75              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1873.   VENICE MEMORY CARE LLC                         10/2/2018    $12,053.92              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1874.   VENICE MEMORY CARE LLC                         9/25/2018    $4,712.41               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1875.   VENICE MEMORY CARE LLC                         9/10/2018    $20,206.87              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1876.   VENICE MEMORY CARE LLC                         9/7/2018     $39,436.39              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1877.   VENICE MEMORY CARE LLC                         9/7/2018     $7,000.00               INTERCOMPANY LOANS
          2321 EAST VENIE
          VENICE FL 34292
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1878.   VENICE MEMORY CARE LLC                         9/5/2018     $7,000.00               INTERCOMPANY LOANS
          2321 EAST VENIE
          VENICE FL 34292
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 292
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 304 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1879.   VENICE MEMORY CARE LLC                         8/27/2018    $1,096.87               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1880.   VENICE MEMORY CARE LLC                         8/24/2018    $36,000.00              INTERCOMPANY LOANS
          2321 EAST VENIE
          VENICE FL 34292
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1881.   VENICE MEMORY CARE LLC                         8/20/2018    $6,829.64               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1882.   VENICE MEMORY CARE LLC                         8/13/2018    $10,887.49              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1883.   VENICE MEMORY CARE LLC                         8/8/2018     $0.00                   REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1884.   VENICE MEMORY CARE LLC                         8/7/2018     $42,926.73              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1885.   VENICE MEMORY CARE LLC                         7/27/2018    $3,000.00               INTERCOMPANY LOANS
          2321 EAST VENIE
          VENICE FL 34292
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 293
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 305 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1886.   VENICE MEMORY CARE LLC                         7/23/2018    $4,428.53               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1887.   VENICE MEMORY CARE LLC                         7/16/2018    $16,367.41              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1888.   VENICE MEMORY CARE LLC                         7/9/2018     $31,870.42              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1889.   VENICE MEMORY CARE LLC                         7/2/2018     $3,071.25               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1890.   VENICE MEMORY CARE LLC                         6/26/2018    $20,000.00              INTERCOMPANY LOANS
          2321 EAST VENIE
          VENICE FL 34292
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1891.   VENICE MEMORY CARE LLC                         6/21/2018    $30,000.00              INTERCOMPANY LOANS
          2321 EAST VENIE
          VENICE FL 34292
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1892.   VENICE MEMORY CARE LLC                         6/11/2018    $5,557.50               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 294
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 306 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1893.   VENICE MEMORY CARE LLC                         6/7/2018     $12,730.03              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1894.   VENICE MEMORY CARE LLC                         5/30/2018    $16,000.00              INTERCOMPANY LOANS
          2321 EAST VENIE
          VENICE FL 34292
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1895.   VENICE MEMORY CARE LLC                         5/29/2018    $7,995.00               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1896.   VENICE MEMORY CARE LLC                         5/24/2018    $2,000.00               INTERCOMPANY LOANS
          2321 EAST VENIE
          VENICE FL 34292
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1897.   VENICE MEMORY CARE LLC                         5/22/2018    $15,000.00              INTERCOMPANY LOANS
          2321 EAST VENIE
          VENICE FL 34292
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1898.   VENICE MEMORY CARE LLC                         5/14/2018    $3,349.45               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1899.   VENICE MEMORY CARE LLC                         5/11/2018    $5,000.00               INTERCOMPANY LOANS
          2321 EAST VENIE
          VENICE FL 34292
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 295
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 307 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1900.   VENICE MEMORY CARE LLC                         5/8/2018     $17,000.00              INTERCOMPANY LOANS
          2321 EAST VENIE
          VENICE FL 34292
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1901.   VENICE MEMORY CARE LLC                         5/2/2018     $30,000.00              INTERCOMPANY LOANS
          2321 EAST VENIE
          VENICE FL 34292
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1902.   VERNON HILLS MEMORY CARE LLC                   7/5/2018     $56,414.75              INTERCOMPANY LOANS
          545 E JOHN CARPENTER FRWY #500
          IRVING TX 75062
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1903.   VERNON HILLS MEMORY CARE, LLC                  5/9/2019     $21,528.00              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1904.   VERNON HILLS MEMORY CARE, LLC                  4/8/2019     $21,226.50              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1905.   VERNON HILLS MEMORY CARE, LLC                  3/7/2019     $21,898.50              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1906.   VERNON HILLS MEMORY CARE, LLC                  2/11/2019    $5,362.50               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 296
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 308 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1907.   VERNON HILLS MEMORY CARE, LLC                  2/7/2019     $9,701.25               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1908.   VERNON HILLS MEMORY CARE, LLC                  1/28/2019    $8,291.59               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1909.   VERNON HILLS MEMORY CARE, LLC                  1/7/2019     $15,010.12              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1910.   VERNON HILLS MEMORY CARE, LLC                  12/7/2018    $9,701.25               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1911.   VERNON HILLS MEMORY CARE, LLC                  11/20/2018 $5,308.87                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1912.   VERNON HILLS MEMORY CARE, LLC                  11/13/2018 $5,606.25                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1913.   VERNON HILLS MEMORY CARE, LLC                  11/7/2018    $4,095.00               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 297
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 309 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1914.   VERNON HILLS MEMORY CARE, LLC                  10/9/2018    $9,457.50               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1915.   VERNON HILLS MEMORY CARE, LLC                  10/2/2018    $5,362.50               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1916.   VERNON HILLS MEMORY CARE, LLC                  9/10/2018    $4,095.00               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1917.   VERNON HILLS MEMORY CARE, LLC                  9/7/2018     $5,362.50               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1918.   VERNON HILLS MEMORY CARE, LLC                  8/20/2018    $4,095.00               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1919.   VERNON HILLS MEMORY CARE, LLC                  8/7/2018     $10,725.00              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1920.   VERNON HILLS MEMORY CARE, LLC                  7/16/2018    $4,095.00               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 298
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 310 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1921.   VERNON HILLS MEMORY CARE, LLC                  7/9/2018     $10,725.00              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1922.   VERNON HILLS MEMORY CARE, LLC                  6/25/2018    $3,890.25               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1923.   VERNON HILLS MEMORY CARE, LLC                  6/11/2018    $1,064.33               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1924.   VERNON HILLS MEMORY CARE, LLC                  6/7/2018     $10,725.00              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1925.   VERNON HILLS MEMORY CARE, LLC                  5/14/2018    $7,702.50               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1926.   VERNON HILLS MEMORY CARE, LLC                  5/7/2018     $14,995.50              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1927.   VERNON HILLS MEMORY CARE, LLC                  5/1/2018     $3,919.50               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 299
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 311 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1928.   WEST HOUSTON MEMORY CARE, LLP                  5/21/2019    $4,551.06               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1929.   WEST HOUSTON MEMORY CARE, LLP                  5/13/2019    $5,665.72               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1930.   WEST HOUSTON MEMORY CARE, LLP                  5/9/2019     $23,068.74              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1931.   WEST HOUSTON MEMORY CARE, LLP                  4/30/2019    $37,000.00              INTERCOMPANY LOANS
          1725 ELDRIDGE PKWY
          HOUSTON TX 77077
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1932.   WEST HOUSTON MEMORY CARE, LLP                  4/15/2019    $5,665.72               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1933.   WEST HOUSTON MEMORY CARE, LLP                  4/8/2019     $23,158.82              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1934.   WEST HOUSTON MEMORY CARE, LLP                  3/18/2019    $487.50                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 300
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 312 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1935.   WEST HOUSTON MEMORY CARE, LLP                  3/12/2019    $14,546.88              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1936.   WEST HOUSTON MEMORY CARE, LLP                  3/7/2019     $19,039.07              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1937.   WEST HOUSTON MEMORY CARE, LLP                  3/5/2019     $28,000.00              INTERCOMPANY LOANS
          1725 ELDRIDGE PKWY
          HOUSTON TX 77077
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1938.   WEST HOUSTON MEMORY CARE, LLP                  3/5/2019     $10,000.00              INTERCOMPANY LOANS
          1725 ELDRIDGE PKWY
          HOUSTON TX 77077
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1939.   WEST HOUSTON MEMORY CARE, LLP                  2/28/2019    $12,000.00              INTERCOMPANY LOANS
          1725 ELDRIDGE PKWY
          HOUSTON TX 77077
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1940.   WEST HOUSTON MEMORY CARE, LLP                  2/11/2019    $5,467.80               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1941.   WEST HOUSTON MEMORY CARE, LLP                  2/7/2019     $34,788.23              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 301
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 313 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1942.   WEST HOUSTON MEMORY CARE, LLP                  1/22/2019    $10,537.85              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1943.   WEST HOUSTON MEMORY CARE, LLP                  1/15/2019    $3,705.00               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1944.   WEST HOUSTON MEMORY CARE, LLP                  1/7/2019     $34,788.23              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1945.   WEST HOUSTON MEMORY CARE, LLP                  12/27/2018 $1,754.99                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1946.   WEST HOUSTON MEMORY CARE, LLP                  12/18/2018 $5,470.96                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1947.   WEST HOUSTON MEMORY CARE, LLP                  12/10/2018 $23,857.27                REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1948.   WEST HOUSTON MEMORY CARE, LLP                  12/7/2018    $20,647.81              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 302
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                  Entered 05/30/19 22:12:08              Page 314 of 386

Debtor    The LaSalle Group, Inc.                                                                   Case number (if known) 19-31484

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1949.   WEST HOUSTON MEMORY CARE, LLP                  11/28/2018 $11,000.00               INTERCOMPANY LOANS
          1725 ELDRIDGE PKWY
          HOUSTON TX 77077
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1950.   WEST HOUSTON MEMORY CARE, LLP                  11/13/2018 $16,230.09               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                     PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                    FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1951.   WEST HOUSTON MEMORY CARE, LLP                  11/7/2018   $24,967.79              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                     PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                    FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1952.   WEST HOUSTON MEMORY CARE, LLP                  11/1/2018   $2,437.50               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                     PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                    FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1953.   WEST HOUSTON MEMORY CARE, LLP                  10/22/2018 $121.87                  REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                     PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                    FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1954.   WEST HOUSTON MEMORY CARE, LLP                  10/15/2018 $5,467.80                REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                     PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                    FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1955.   WEST HOUSTON MEMORY CARE, LLP                  10/9/2018   $35,010.28              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                     PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                    FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                     Page 303
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 315 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1956.   WEST HOUSTON MEMORY CARE, LLP                  10/2/2018    $8,240.81               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1957.   WEST HOUSTON MEMORY CARE, LLP                  9/25/2018    $9,928.21               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1958.   WEST HOUSTON MEMORY CARE, LLP                  9/17/2018    $10,172.26              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1959.   WEST HOUSTON MEMORY CARE, LLP                  9/10/2018    $10,968.74              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1960.   WEST HOUSTON MEMORY CARE, LLP                  9/7/2018     $33,336.22              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1961.   WEST HOUSTON MEMORY CARE, LLP                  8/13/2018    $4,704.37               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1962.   WEST HOUSTON MEMORY CARE, LLP                  8/7/2018     $25,077.96              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 304
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 316 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1963.   WEST HOUSTON MEMORY CARE, LLP                  7/30/2018    $5,581.87               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1964.   WEST HOUSTON MEMORY CARE, LLP                  7/16/2018    $658.12                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1965.   WEST HOUSTON MEMORY CARE, LLP                  7/9/2018     $49,236.49              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1966.   WEST HOUSTON MEMORY CARE, LLP                  6/26/2018    $21,000.00              INTERCOMPANY LOANS
          1725 ELDRIDGE PKWY
          HOUSTON TX 77077
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1967.   WEST HOUSTON MEMORY CARE, LLP                  6/21/2018    $7,000.00               INTERCOMPANY LOANS
          1725 ELDRIDGE PKWY
          HOUSTON TX 77077
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1968.   WEST HOUSTON MEMORY CARE, LLP                  6/11/2018    $16,038.78              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1969.   WEST HOUSTON MEMORY CARE, LLP                  6/7/2018     $38,040.57              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 305
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 317 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1970.   WEST HOUSTON MEMORY CARE, LLP                  5/31/2018    $7,000.00               INTERCOMPANY LOANS
          1725 ELDRIDGE PKWY
          HOUSTON TX 77077
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1971.   WEST HOUSTON MEMORY CARE, LLP                  5/21/2018    $5,386.87               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1972.   WEST HOUSTON MEMORY CARE, LLP                  5/7/2018     $42,428.07              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1973.   WESTOVER HILLS MEMORY CARE LLC                 5/13/2019    $3,705.00               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1974.   WESTOVER HILLS MEMORY CARE LLC                 5/9/2019     $25,812.14              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1975.   WESTOVER HILLS MEMORY CARE LLC                 4/8/2019     $33,734.99              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1976.   WESTOVER HILLS MEMORY CARE LLC                 3/12/2019    $7,521.15               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 306
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 318 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1977.   WESTOVER HILLS MEMORY CARE LLC                 3/7/2019     $26,324.99              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1978.   WESTOVER HILLS MEMORY CARE LLC                 3/5/2019     $30,000.00              INTERCOMPANY LOANS
          10107 MILITARY DR WEST
          SANE ANTONIO TX 78251
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1979.   WESTOVER HILLS MEMORY CARE LLC                 2/28/2019    $9,000.00               INTERCOMPANY LOANS
          10107 MILITARY DR WEST
          SANE ANTONIO TX 78251
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1980.   WESTOVER HILLS MEMORY CARE LLC                 2/11/2019    $3,705.00               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1981.   WESTOVER HILLS MEMORY CARE LLC                 2/7/2019     $29,918.84              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1982.   WESTOVER HILLS MEMORY CARE LLC                 1/28/2019    $487.50                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1983.   WESTOVER HILLS MEMORY CARE LLC                 1/7/2019     $29,918.84              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 307
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                  Entered 05/30/19 22:12:08              Page 319 of 386

Debtor    The LaSalle Group, Inc.                                                                   Case number (if known) 19-31484

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1984.   WESTOVER HILLS MEMORY CARE LLC                 12/28/2018 $19,000.00               INTERCOMPANY LOANS
          10107 MILITARY DR WEST
          SANE ANTONIO TX 78251
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1985.   WESTOVER HILLS MEMORY CARE LLC                 12/7/2018   $33,818.84              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                     PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                    FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1986.   WESTOVER HILLS MEMORY CARE LLC                 11/28/2018 $11,000.00               INTERCOMPANY LOANS
          10107 MILITARY DR WEST
          SANE ANTONIO TX 78251
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1987.   WESTOVER HILLS MEMORY CARE LLC                 11/27/2018 $20,000.00               INTERCOMPANY LOANS
          10107 MILITARY DR WEST
          SANE ANTONIO TX 78251
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1988.   WESTOVER HILLS MEMORY CARE LLC                 11/13/2018 $18,472.34               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                     PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                    FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1989.   WESTOVER HILLS MEMORY CARE LLC                 11/7/2018   $26,032.50              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                     PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                    FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.1990.   WESTOVER HILLS MEMORY CARE LLC                 10/22/2018 $609.37                  REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                     PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                    FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                     Page 308
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 320 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1991.   WESTOVER HILLS MEMORY CARE LLC                 10/15/2018 $5,923.12                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1992.   WESTOVER HILLS MEMORY CARE LLC                 10/9/2018    $35,451.00              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1993.   WESTOVER HILLS MEMORY CARE LLC                 10/2/2018    $66,000.00              INTERCOMPANY LOANS
          10107 MILITARY DR WEST
          SANE ANTONIO TX 78251
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1994.   WESTOVER HILLS MEMORY CARE LLC                 10/2/2018    $4,095.00               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1995.   WESTOVER HILLS MEMORY CARE LLC                 9/10/2018    $7,800.00               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1996.   WESTOVER HILLS MEMORY CARE LLC                 9/7/2018     $37,844.62              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1997.   WESTOVER HILLS MEMORY CARE LLC                 9/6/2018     $5,000.00               INTERCOMPANY LOANS
          10107 MILITARY DR WEST
          SANE ANTONIO TX 78251
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 309
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 321 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1998.   WESTOVER HILLS MEMORY CARE LLC                 8/24/2018    $5,000.00               INTERCOMPANY LOANS
          10107 MILITARY DR WEST
          SANE ANTONIO TX 78251
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.1999.   WESTOVER HILLS MEMORY CARE LLC                 8/17/2018    $10,000.00              INTERCOMPANY LOANS
          10107 MILITARY DR WEST
          SANE ANTONIO TX 78251
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.2000.   WESTOVER HILLS MEMORY CARE LLC                 8/13/2018    $3,705.00               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.2001.   WESTOVER HILLS MEMORY CARE LLC                 8/7/2018     $38,083.49              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.2002.   WESTOVER HILLS MEMORY CARE LLC                 7/30/2018    $5,777.04               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.2003.   WESTOVER HILLS MEMORY CARE LLC                 7/24/2018    $70,000.00              INTERCOMPANY LOANS
          10107 MILITARY DR WEST
          SANE ANTONIO TX 78251
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.2004.   WESTOVER HILLS MEMORY CARE LLC                 7/9/2018     $42,509.83              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 310
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 322 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.2005.   WESTOVER HILLS MEMORY CARE LLC                 7/2/2018     $2,908.75               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.2006.   WESTOVER HILLS MEMORY CARE LLC                 6/26/2018    $25,000.00              INTERCOMPANY LOANS
          10107 MILITARY DR WEST
          SANE ANTONIO TX 78251
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.2007.   WESTOVER HILLS MEMORY CARE LLC                 6/11/2018    $3,705.00               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.2008.   WESTOVER HILLS MEMORY CARE LLC                 6/7/2018     $38,334.48              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.2009.   WESTOVER HILLS MEMORY CARE LLC                 5/29/2018    $9,750.01               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.2010.   WESTOVER HILLS MEMORY CARE LLC                 5/9/2018     $2,000.00               INTERCOMPANY LOANS
          10107 MILITARY DR WEST
          SANE ANTONIO TX 78251
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.2011.   WESTOVER HILLS MEMORY CARE LLC                 5/7/2018     $33,530.25              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 311
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 323 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.2012.   WESTOVER HILLS MEMORY CARE LLC                 5/2/2018     $5,000.00               INTERCOMPANY LOANS
          10107 MILITARY DR WEST
          SANE ANTONIO TX 78251
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.2013.   WESTOVER HILLS MEMORY CARE LLC                 5/1/2018     $5,947.50               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.2014.   WINDWARD MEMORY CARE LLC                       5/9/2019     $18,269.55              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.2015.   WINDWARD MEMORY CARE LLC                       4/8/2019     $16,195.63              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.2016.   WINDWARD MEMORY CARE LLC                       3/18/2019    $4,692.19               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.2017.   WINDWARD MEMORY CARE LLC                       3/7/2019     $13,979.55              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.2018.   WINDWARD MEMORY CARE LLC                       3/5/2019     $25,000.00              INTERCOMPANY LOANS
          330 WEBB BRIDGE RD
          ALPHARETTA GA 30005
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 312
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 324 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.2019.   WINDWARD MEMORY CARE LLC                       3/5/2019     $1,000.00               INTERCOMPANY LOANS
          330 WEBB BRIDGE RD
          ALPHARETTA GA 30005
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.2020.   WINDWARD MEMORY CARE LLC                       2/28/2019    $4,000.00               INTERCOMPANY LOANS
          330 WEBB BRIDGE RD
          ALPHARETTA GA 30005
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.2021.   WINDWARD MEMORY CARE LLC                       2/21/2019    $6,000.00               INTERCOMPANY LOANS
          330 WEBB BRIDGE RD
          ALPHARETTA GA 30005
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.2022.   WINDWARD MEMORY CARE LLC                       2/20/2019    $4,000.00               INTERCOMPANY LOANS
          330 WEBB BRIDGE RD
          ALPHARETTA GA 30005
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.2023.   WINDWARD MEMORY CARE LLC                       2/11/2019    $5,887.05               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.2024.   WINDWARD MEMORY CARE LLC                       2/7/2019     $8,092.50               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.2025.   WINDWARD MEMORY CARE LLC                       1/31/2019    $2,000.00               INTERCOMPANY LOANS
          330 WEBB BRIDGE RD
          ALPHARETTA GA 30005
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 313
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 325 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.2026.   WINDWARD MEMORY CARE LLC                       1/30/2019    $5,000.00               INTERCOMPANY LOANS
          330 WEBB BRIDGE RD
          ALPHARETTA GA 30005
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.2027.   WINDWARD MEMORY CARE LLC                       1/30/2019    $2,000.00               INTERCOMPANY LOANS
          330 WEBB BRIDGE RD
          ALPHARETTA GA 30005
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.2028.   WINDWARD MEMORY CARE LLC                       1/29/2019    $5,000.00               INTERCOMPANY LOANS
          330 WEBB BRIDGE RD
          ALPHARETTA GA 30005
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.2029.   WINDWARD MEMORY CARE LLC                       1/23/2019    $10,000.00              INTERCOMPANY LOANS
          330 WEBB BRIDGE RD
          ALPHARETTA GA 30005
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.2030.   WINDWARD MEMORY CARE LLC                       1/22/2019    $8,000.00               INTERCOMPANY LOANS
          330 WEBB BRIDGE RD
          ALPHARETTA GA 30005
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.2031.   WINDWARD MEMORY CARE LLC                       1/7/2019     $22,322.29              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.2032.   WINDWARD MEMORY CARE LLC                       12/7/2018    $24,997.05              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 314
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                  Entered 05/30/19 22:12:08              Page 326 of 386

Debtor    The LaSalle Group, Inc.                                                                   Case number (if known) 19-31484

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.2033.   WINDWARD MEMORY CARE LLC                       11/13/2018 $4,387.50                REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                     PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                    FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.2034.   WINDWARD MEMORY CARE LLC                       11/7/2018   $13,230.75              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                     PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                    FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.2035.   WINDWARD MEMORY CARE LLC                       11/1/2018   $4,981.94               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                     PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                    FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.2036.   WINDWARD MEMORY CARE LLC                       10/30/2018 $15,000.00               INTERCOMPANY LOANS
          330 WEBB BRIDGE RD
          ALPHARETTA GA 30005
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.2037.   WINDWARD MEMORY CARE LLC                       10/9/2018   $24,979.50              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                     PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                    FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.2038.   WINDWARD MEMORY CARE LLC                       10/2/2018   $0.00                   REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                     PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                    FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates       Total amount or value   Reasons for payment or transfer

4.2039.   WINDWARD MEMORY CARE LLC                       9/25/2018   $3,022.50               REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                     PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                    FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                     Page 315
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 327 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.2040.   WINDWARD MEMORY CARE LLC                       9/17/2018    $585.00                 REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.2041.   WINDWARD MEMORY CARE LLC                       9/7/2018     $15,522.00              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.2042.   WINDWARD MEMORY CARE LLC                       8/29/2018    $7,000.00               INTERCOMPANY LOANS
          330 WEBB BRIDGE RD
          ALPHARETTA GA 30005
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.2043.   WINDWARD MEMORY CARE LLC                       8/24/2018    $6,000.00               INTERCOMPANY LOANS
          330 WEBB BRIDGE RD
          ALPHARETTA GA 30005
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.2044.   WINDWARD MEMORY CARE LLC                       8/7/2018     $15,522.00              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.2045.   WINDWARD MEMORY CARE LLC                       7/9/2018     $15,522.00              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE

          Insider’s name and address                     Dates        Total amount or value   Reasons for payment or transfer

4.2046.   WINDWARD MEMORY CARE LLC                       6/7/2018     $15,522.00              REMIT CREDIT CARD RENT
          545 E JOHN CARPENTER FRWY #500                                                      PAYMENTS TO RESIDENT'S
          IRVING TX 75062                                                                     FACILITY
          Relationship to debtor
          AFFILIATE




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 316
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                                 Entered 05/30/19 22:12:08                   Page 328 of 386

Debtor       The LaSalle Group, Inc.                                                                                      Case number (if known) 19-31484

              Insider’s name and address                                Dates         Total amount or value       Reasons for payment or transfer

4.2047.       WINDWARD MEMORY CARE LLC                                  5/7/2018      $15,034.50                  REMIT CREDIT CARD RENT
              545 E JOHN CARPENTER FRWY #500                                                                      PAYMENTS TO RESIDENT'S
              IRVING TX 75062                                                                                     FACILITY
              Relationship to debtor
              AFFILIATE

              Insider’s name and address                                Dates         Total amount or value       Reasons for payment or transfer

4.2048.       WINDWARD MEMORY CARE LLC                                  5/2/2018      $5,000.00                   INTERCOMPANY LOANS
              330 WEBB BRIDGE RD
              ALPHARETTA GA 30005
              Relationship to debtor
              AFFILIATE




5. Repossessions, foreclosures, and returns
       List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed
       by a creditor, sold at a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property
       listed in line 6.

       þ None
         Creditor’s name and address                          Description of the property                         Date                   Value of property

5.1.     _____________________________________                _____________________________________               ________________ $______________
         _____________________________________
         _____________________________________
         _____________________________________




6. Setoffs
       List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an
       account of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the
       debtor owed a debt.

       þ None
         Creditor’s name and address                  Description of the action creditor took                     Date action was        Amount
                                                                                                                  taken

6.1.     ________________________________             __________________________________________                  ________________ $______________
         ________________________________
         ________________________________
         ________________________________             Last 4 digits of account number: XXXX–__________




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         Page 317
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                             Entered 05/30/19 22:12:08                   Page 329 of 386

Debtor      The LaSalle Group, Inc.                                                                                   Case number (if known) 19-31484



 Part 3:       Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
       List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was
       involved in any capacity—within 1 year before filing this case.

       ¨ None
         Case title                              Nature of case                          Court or agency's name and address          Status of case

7.1.     A PLACE FOR MOM, INC. VS. THE           BREACH OF CONTRACT                      US DISTRICT COURT FOR THE                   þ Pending
         LASALLE GROUP, INC.                                                             WESTERN DISTRICT OF
                                                                                         WASHINGTON AT SEATTLE                       ¨ On appeal
         Case number                                                                     US DISTRICT CLERK
                                                                                         700 STEWART STREET
                                                                                                                                     ¨ Concluded
         2:19-CV-00472
                                                                                         SEATTLE WA 98101

         Case title                              Nature of case                          Court or agency's name and address          Status of case

7.2.     ABRAHAM, PRETTY                         WORKERS COMPENSATION                    ________________________________            ¨ Pending
                                                 CLAIM WITHIN 1 YEAR OF FILING
         Case number                                                                                                                 ¨ On appeal
         _____________________________                                                                                               ¨ Concluded
         Case title                              Nature of case                          Court or agency's name and address          Status of case

7.3.     ANDERSON, TRACY                         WORKERS COMPENSATION                    ________________________________            ¨ Pending
                                                 CLAIM WITHIN 1 YEAR OF FILING
         Case number                                                                                                                 ¨ On appeal
         _____________________________                                                                                               ¨ Concluded
         Case title                              Nature of case                          Court or agency's name and address          Status of case

7.4.     ARACELIS RUFFOLO AND         FLSA/MINIMUM WAGE                                  US DISTRICT COURT FOR THE                   þ Pending
         DOMINIQUE BONSEIGNEUR VS.    VIOLATIONS                                         NORTHERN DISTRICT OF ILLINOIS
         LASALLE GROUP, INC. AND                                                         EASTERN DIVISION                            ¨ On appeal
         TAMYRA MIRACLE, INDIVIDUALLY                                                    US DISTRICY CLERK
                                                                                         219 SOUTH DEARBORN STREET
                                                                                                                                     ¨ Concluded
         Case number                                                                     CHICAGO IL 60604
         18-C-3305

         Case title                              Nature of case                          Court or agency's name and address          Status of case

7.5.     ARANCIBIA, HEATHER                      WORKERS COMPENSATION                    ________________________________            ¨ Pending
                                                 CLAIM WITHIN 1 YEAR OF FILING
         Case number                                                                                                                 ¨ On appeal
         _____________________________                                                                                               ¨ Concluded
         Case title                              Nature of case                          Court or agency's name and address          Status of case

7.6.     ARHC ALCLKTX01, LLC, ARHC               BREACH OF CONTRACT                      7TH JUDICIAL DISTRICT HARRIS                þ Pending
         ALCFBTX01, LLC, ARHC                                                            COUNTY
         ALMEYTX01, LLC, AND ARHC                                                        HARRIS COUNTY DISTRICT CLERK                ¨ On appeal
         ALWOOTX01, LLC VS.CLEAR
         LAKE ARC TENANT, LLC, CY-FAIR
                                                                                         P.O. BOX 4651
                                                                                         HOUSTON TX 77210
                                                                                                                                     ¨ Concluded
         ARC TENANT, LLC , MEYERLAND
         ARC TENANT, LLC AND THE
         WOODLANDS ARC TENANT, LLC,
         THE LASALLE GROUP, INC. AND
         MELVIN W. WARREN, JR.
         Case number
         201736106




Official Form 207                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      Page 318
        Case 19-31484-sgj7 Doc 109 Filed 05/30/19                Entered 05/30/19 22:12:08              Page 330 of 386

Debtor     The LaSalle Group, Inc.                                                                Case number (if known) 19-31484

        Case title                       Nature of case                   Court or agency's name and address   Status of case

7.7.    BAILEY, KEVIN                    WORKERS COMPENSATION             ________________________________     ¨ Pending
                                         CLAIM WITHIN 1 YEAR OF FILING
        Case number                                                                                            ¨ On appeal
        _____________________________                                                                          ¨ Concluded
        Case title                       Nature of case                   Court or agency's name and address   Status of case

7.8.    BALLARD, SHENEKA                 EEOC/DISCRIMINATION              ________________________________     ¨ Pending
        Case number                                                                                            ¨ On appeal
        _____________________________                                                                          ¨ Concluded
        Case title                       Nature of case                   Court or agency's name and address   Status of case

7.9.    BANK FIRST NATIONAL V.           BREACH OF CONTRACT               US DISTRICT COURT FOR THE            þ Pending
        LASALLE GROUP, INC.                                               NORTHERN DISTRICT OF TEXAS
                                                                          US DISTRICT CLERK                    ¨ On appeal
        Case number                                                       1100 COMMERCE STREET
                                                                          SUITE 1452
                                                                                                               ¨ Concluded
        3:18-CV-02546-N
                                                                          DALLAS TX 75242

         Case title                       Nature of case                  Court or agency's name and address   Status of case

7.10.    BARBER, JAYDA                    WORKERS COMPENSATION            _______________________________      ¨ Pending
                                          CLAIM
         Case number                                                                                           ¨ On appeal
         _____________________________                                                                         ¨ Concluded
         Case title                       Nature of case                  Court or agency's name and address   Status of case

7.11.    BARTEN, SHARRON                  WORKERS COMPENSATION            _______________________________      ¨ Pending
                                          CLAIM WITHIN 1 YEAR OF FILING
         Case number                                                                                           ¨ On appeal
         _____________________________                                                                         ¨ Concluded
         Case title                       Nature of case                  Court or agency's name and address   Status of case

7.12.    BIBBINS, BRITTANY                WORKERS COMPENSATION            _______________________________      ¨ Pending
                                          CLAIM WITHIN 1 YEAR OF FILING
         Case number                                                                                           ¨ On appeal
         _____________________________                                                                         ¨ Concluded
         Case title                       Nature of case                  Court or agency's name and address   Status of case

7.13.    BILL, SONDRA                     WORKERS COMPENSATION            _______________________________      ¨ Pending
                                          CLAIM WITHIN 1 YEAR OF FILING
         Case number                                                                                           ¨ On appeal
         _____________________________                                                                         ¨ Concluded
         Case title                       Nature of case                  Court or agency's name and address   Status of case

7.14.    BMO HARRIS BANK N.A VS.          BREACH OF CONTRACT              CIRCUIT COURT OF COOK COUNTY         þ Pending
         MITCHELL WARREN, MELVIN                                          ILLINOIS
         WARREN, JR., AND THE                                             CLERK OF COURT                       ¨ On appeal
         LASALLE GROUP, INC.                                              118 N. CLARK STREET
                                                                          CHICAGO IL 60602
                                                                                                               ¨ Concluded
         Case number
         2019L003602

         Case title                       Nature of case                  Court or agency's name and address   Status of case

7.15.    BOCKO, SHUBIRA                   WORKERS COMPENSATION            _______________________________      ¨ Pending
                                          CLAIM WITHIN 1 YEAR OF FILING
         Case number                                                                                           ¨ On appeal
         _____________________________                                                                         ¨ Concluded

Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                    Page 319
        Case 19-31484-sgj7 Doc 109 Filed 05/30/19               Entered 05/30/19 22:12:08              Page 331 of 386

Debtor    The LaSalle Group, Inc.                                                                Case number (if known) 19-31484

         Case title                      Nature of case                  Court or agency's name and address   Status of case

7.16.    BOKF, N.A. D/B/A BANK OF        FORECLOSURE                     348TH JUDICIAL DISTRICT              þ Pending
         TEXAS, FORMERLY KNOWN AS                                        TARRANT COUNTY, TEXAS
         BANK OF TEXAS,                                                  TARRANT COUNTY DISTRICT              ¨ On appeal
         N.A.VS.SOUTHWEST FT. WORTH
         MEMORY CARE, LLC AND
                                                                         CLERK
                                                                         100 N. CALHOUN STREET
                                                                                                              ¨ Concluded
         MELVIN W. WARREN, JR. AND                                       FORT WORTH TX 76196
         THE LASALLE GROUP, INC.
         Case number
         348-292835-17

         Case title                      Nature of case                  Court or agency's name and address   Status of case

7.17.    BRANCH BANKING AND TRUST        BREACH OF GUARANTY              US DISTRICT COURT FOR THE            þ Pending
         CO. V. THE LASALLE GROUP,                                       NORTHERN DISTRICT OF TEXAS
         INC.                                                            US DISTRICT CLERK                    ¨ On appeal
         Case number
                                                                         1100 COMMERCE STREET
                                                                         SUITE 1452
                                                                                                              ¨ Concluded
                                                                         DALLAS TX 75242
         3:18-CV-01669-L

         Case title                      Nature of case                  Court or agency's name and address   Status of case

7.18.    BRITT, VICTORIA                 WORKERS COMPENSATION            _______________________________      ¨ Pending
                                         CLAIM WITHIN 1 YEAR OF FILING
         Case number                                                                                          ¨ On appeal
         _____________________________                                                                        ¨ Concluded
         Case title                      Nature of case                  Court or agency's name and address   Status of case

7.19.    BROWN, MIESHA                   WORKERS COMPENSATION            _______________________________      ¨ Pending
                                         CLAIM WITHIN 1 YEAR OF FILING
         Case number                                                                                          ¨ On appeal
         _____________________________                                                                        ¨ Concluded
         Case title                      Nature of case                  Court or agency's name and address   Status of case

7.20.    CAMACHO, MARTHA                 WORKERS COMPENSATION            _______________________________      ¨ Pending
                                         CLAIM WITHIN 1 YEAR OF FILING
         Case number                                                                                          ¨ On appeal
         _____________________________                                                                        ¨ Concluded
         Case title                      Nature of case                  Court or agency's name and address   Status of case

7.21.    CAMPBELL, DON                   WORKERS COMPENSATION            _______________________________      ¨ Pending
                                         CLAIM WITHIN 1 YEAR OF FILING
         Case number                                                                                          ¨ On appeal
         _____________________________                                                                        ¨ Concluded
         Case title                      Nature of case                  Court or agency's name and address   Status of case

7.22.    CARNEY, COLEEN                  EEOC/DISCRIMINATION             _______________________________      ¨ Pending
         Case number                                                                                          ¨ On appeal
         _____________________________                                                                        ¨ Concluded
         Case title                      Nature of case                  Court or agency's name and address   Status of case

7.23.    CHRISTINE MENNELLA V. THE       WRONGFUL DEATH                  IN THE STATE DISTRICT COURT OF       þ Pending
         LASALLE GROUP, INC., LASALLE                                    GWINNET COUNTY GEORGIA
         SUGARLOAF MANAGEMENT,                                           GWINNET COUNTY CLERK                 ¨ On appeal
         LLC, AND SUGARLOAF MEMORY
         CARE, LLC
                                                                         P.O. BOX 880
                                                                         LAWRENCEVILLE GA 30046
                                                                                                              ¨ Concluded
         Case number
         18C-04190-3



Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                    Page 320
        Case 19-31484-sgj7 Doc 109 Filed 05/30/19                Entered 05/30/19 22:12:08              Page 332 of 386

Debtor    The LaSalle Group, Inc.                                                                 Case number (if known) 19-31484

         Case title                      Nature of case                   Court or agency's name and address   Status of case

7.24.    COLLINS, TERILYN                EEOC/DISABILITY                  _______________________________      ¨ Pending
         Case number                                                                                           ¨ On appeal
         _____________________________                                                                         ¨ Concluded
         Case title                      Nature of case                   Court or agency's name and address   Status of case

7.25.    CONTRERAS, BIANCA               WORKERS COMPENSATION             _______________________________      ¨ Pending
                                         CLAIM WITHIN 1 YEAR OF FILING
         Case number                                                                                           ¨ On appeal
         _____________________________                                                                         ¨ Concluded
         Case title                      Nature of case                   Court or agency's name and address   Status of case

7.26.    COOK, HOLLY                     WORKERS COMPENSATION             _______________________________      ¨ Pending
                                         CLAIM WITHIN 1 YEAR OF FILING
         Case number                                                                                           ¨ On appeal
         _____________________________                                                                         ¨ Concluded
         Case title                      Nature of case                   Court or agency's name and address   Status of case

7.27.    CURRY, CYNTHIA                  WORKERS COMPENSATION             _______________________________      ¨ Pending
                                         CLAIM
         Case number                                                                                           ¨ On appeal
         _____________________________                                                                         ¨ Concluded
         Case title                      Nature of case                   Court or agency's name and address   Status of case

7.28.    DAVIDSON, ANNE                  WORKERS COMPENSATION             _______________________________      ¨ Pending
                                         CLAIM WITHIN 1 YEAR OF FILING
         Case number                                                                                           ¨ On appeal
         _____________________________                                                                         ¨ Concluded
         Case title                      Nature of case                   Court or agency's name and address   Status of case

7.29.    DAVILA, REBECCA                 WORKERS COMPENSATION             _______________________________      ¨ Pending
                                         CLAIM
         Case number                                                                                           ¨ On appeal
         _____________________________                                                                         ¨ Concluded
         Case title                      Nature of case                   Court or agency's name and address   Status of case

7.30.    DAVIS, BRITTANY                 WORKERS COMPENSATION             _______________________________      ¨ Pending
                                         CLAIM WITHIN 1 YEAR OF FILING
         Case number                                                                                           ¨ On appeal
         _____________________________                                                                         ¨ Concluded
         Case title                      Nature of case                   Court or agency's name and address   Status of case

7.31.    DEBRA D. WILKINS,               BREACH OF CONTRACT,              COURT OF COMMON PLEAS, 13TH          ¨ Pending
         INDIVIDUALLY AND AS             UNJUST ENRICHMENT,               JUDICIAL DISTRICT
         ATTORNEY-IN-FACT FOR            NEGLIGENT                        CLERK OF COURT                       ¨ On appeal
         ESTELLE D. KING V GREENVILLE
         MEMORY CARE, LLC DBA
                                         MISREPRESENTATION, FRAUD,
                                         UNFAIR TRADE PRACTICES
                                                                          COURTHOUSE
                                                                          305 E NORTH ST
                                                                                                               þ Concluded
         AUTUMN LEAVES OF                                                 GREENVILLE SC 29601-2121
         GREENVILLE AND LASALLE
         GROUP, INC.
         Case number
         2019CP300804




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                    Page 321
        Case 19-31484-sgj7 Doc 109 Filed 05/30/19               Entered 05/30/19 22:12:08              Page 333 of 386

Debtor    The LaSalle Group, Inc.                                                                Case number (if known) 19-31484

         Case title                      Nature of case                  Court or agency's name and address   Status of case

7.32.    DIAZ, MARITZA                   WORKERS COMPENSATION            _______________________________      ¨ Pending
                                         CLAIM WITHIN 1 YEAR OF FILING
         Case number                                                                                          ¨ On appeal
         _____________________________                                                                        ¨ Concluded
         Case title                      Nature of case                  Court or agency's name and address   Status of case

7.33.    DISCOVER BANK V AMY             GARNISHMENT OF WAGES            DISTRICT COURT OF OKLAHOMA           þ Pending
         LAWSON (ROBERTS) AND THE                                        OKLAHOMA COUNTY DISTRICT
         LASALLE GROUP, INC.                                             CLERK                                ¨ On appeal
         Case number
                                                                         320 ROBERT S. KERR AVENUE
                                                                         SUITE 409
                                                                                                              ¨ Concluded
                                                                         OKLAHOMA CITY OK 73102
         CA-2011-833

         Case title                      Nature of case                  Court or agency's name and address   Status of case

7.34.    DIXON, STEPHANIE                WORKERS COMPENSATION            _______________________________      ¨ Pending
                                         CLAIM
         Case number                                                                                          ¨ On appeal
         _____________________________                                                                        ¨ Concluded
         Case title                      Nature of case                  Court or agency's name and address   Status of case

7.35.    DOE, KORGABAE                   WORKERS COMPENSATION            _______________________________      ¨ Pending
                                         CLAIM WITHIN 1 YEAR OF FILING
         Case number                                                                                          ¨ On appeal
         _____________________________                                                                        ¨ Concluded
         Case title                      Nature of case                  Court or agency's name and address   Status of case

7.36.    DORCAH, DORA                    WORKERS COMPENSATION            _______________________________      ¨ Pending
                                         CLAIM WITHIN 1 YEAR OF FILING
         Case number                                                                                          ¨ On appeal
         _____________________________                                                                        ¨ Concluded
         Case title                      Nature of case                  Court or agency's name and address   Status of case

7.37.    EDWALL, PAULA                   WORKERS COMPENSATION            _______________________________      ¨ Pending
                                         CLAIM
         Case number                                                                                          ¨ On appeal
         _____________________________                                                                        ¨ Concluded
         Case title                      Nature of case                  Court or agency's name and address   Status of case

7.38.    EDWARDS, VERONICA               WORKERS COMPENSATION            _______________________________      ¨ Pending
                                         CLAIM
         Case number                                                                                          ¨ On appeal
         _____________________________                                                                        ¨ Concluded
         Case title                      Nature of case                  Court or agency's name and address   Status of case

7.39.    EDWARDS, VERONICA               WORKERS COMPENSATION            _______________________________      ¨ Pending
                                         CLAIM WITHIN 1 YEAR OF FILING
         Case number                                                                                          ¨ On appeal
         _____________________________                                                                        ¨ Concluded
         Case title                      Nature of case                  Court or agency's name and address   Status of case

7.40.    FALUYI, BRITTANY                WORKERS COMPENSATION            _______________________________      ¨ Pending
                                         CLAIM WITHIN 1 YEAR OF FILING
         Case number                                                                                          ¨ On appeal
         _____________________________                                                                        ¨ Concluded



Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                    Page 322
        Case 19-31484-sgj7 Doc 109 Filed 05/30/19               Entered 05/30/19 22:12:08              Page 334 of 386

Debtor    The LaSalle Group, Inc.                                                                Case number (if known) 19-31484

         Case title                      Nature of case                  Court or agency's name and address   Status of case

7.41.    FIELDS, SHANEESE                WORKERS COMPENSATION            _______________________________      ¨ Pending
                                         CLAIM WITHIN 1 YEAR OF FILING
         Case number                                                                                          ¨ On appeal
         _____________________________                                                                        ¨ Concluded
         Case title                      Nature of case                  Court or agency's name and address   Status of case

7.42.    FISHER, MARSHA                  WORKERS COMPENSATION            _______________________________      ¨ Pending
                                         CLAIM
         Case number                                                                                          ¨ On appeal
         _____________________________                                                                        ¨ Concluded
         Case title                      Nature of case                  Court or agency's name and address   Status of case

7.43.    FLORES, OSCAR                   WORKERS COMPENSATION            _______________________________      ¨ Pending
                                         CLAIM WITHIN 1 YEAR OF FILING
         Case number                                                                                          ¨ On appeal
         _____________________________                                                                        ¨ Concluded
         Case title                      Nature of case                  Court or agency's name and address   Status of case

7.44.    FLORES, VIOLETA                 WORKERS COMPENSATION            _______________________________      ¨ Pending
                                         CLAIM
         Case number                                                                                          ¨ On appeal
         _____________________________                                                                        ¨ Concluded
         Case title                      Nature of case                  Court or agency's name and address   Status of case

7.45.    FRANSCIOS, MICKENCHINA          WORKERS COMPENSATION            _______________________________      ¨ Pending
                                         CLAIM WITHIN 1 YEAR OF FILING
         Case number                                                                                          ¨ On appeal
         _____________________________                                                                        ¨ Concluded
         Case title                      Nature of case                  Court or agency's name and address   Status of case

7.46.    FREUND, LUCIA                   WORKERS COMPENSATION            _______________________________      ¨ Pending
                                         CLAIM WITHIN 1 YEAR OF FILING
         Case number                                                                                          ¨ On appeal
         _____________________________                                                                        ¨ Concluded
         Case title                      Nature of case                  Court or agency's name and address   Status of case

7.47.    FRUCTOSO, SELEMNE               WORKERS COMPENSATION            _______________________________      ¨ Pending
                                         CLAIM
         Case number                                                                                          ¨ On appeal
         _____________________________                                                                        ¨ Concluded
         Case title                      Nature of case                  Court or agency's name and address   Status of case

7.48.    GAMA, SANOUDJE                  WORKERS COMPENSATION            _______________________________      ¨ Pending
                                         CLAIM WITHIN 1 YEAR OF FILING
         Case number                                                                                          ¨ On appeal
         _____________________________                                                                        ¨ Concluded
         Case title                      Nature of case                  Court or agency's name and address   Status of case

7.49.    GELAY-YEAGER, FRANCIS           WORKERS COMPENSATION            _______________________________      ¨ Pending
                                         CLAIM WITHIN 1 YEAR OF FILING
         Case number                                                                                          ¨ On appeal
         _____________________________                                                                        ¨ Concluded




Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                    Page 323
        Case 19-31484-sgj7 Doc 109 Filed 05/30/19                Entered 05/30/19 22:12:08              Page 335 of 386

Debtor    The LaSalle Group, Inc.                                                                 Case number (if known) 19-31484

         Case title                      Nature of case                   Court or agency's name and address   Status of case

7.50.    GOMEZ, KEYLA                    WORKERS COMPENSATION             _______________________________      ¨ Pending
                                         CLAIM WITHIN 1 YEAR OF FILING
         Case number                                                                                           ¨ On appeal
         _____________________________                                                                         ¨ Concluded
         Case title                      Nature of case                   Court or agency's name and address   Status of case

7.51.    GRANT, CATHY                    WORKERS COMPENSATION             _______________________________      ¨ Pending
                                         CLAIM WITHIN 1 YEAR OF FILING
         Case number                                                                                           ¨ On appeal
         _____________________________                                                                         ¨ Concluded
         Case title                      Nature of case                   Court or agency's name and address   Status of case

7.52.    GRANT, RENEE                    WORKERS COMPENSATION             _______________________________      ¨ Pending
                                         CLAIM WITHIN 1 YEAR OF FILING
         Case number                                                                                           ¨ On appeal
         _____________________________                                                                         ¨ Concluded
         Case title                      Nature of case                   Court or agency's name and address   Status of case

7.53.    GRAY, LANIE                     WORKERS COMPENSATION             _______________________________      ¨ Pending
                                         CLAIM WITHIN 1 YEAR OF FILING
         Case number                                                                                           ¨ On appeal
         _____________________________                                                                         ¨ Concluded
         Case title                      Nature of case                   Court or agency's name and address   Status of case

7.54.    GREEN BANK, N.A. V. CINCO       BREACH OF CONTRACT               151ST JUDICIAL DISTRICT COURT,       þ Pending
         RANCH MEMORY CARE, LLC,                                          HARRIS COUNTY
         PEARLAND MEMORY CARE, LLC,                                       HARRIS COUNTY DISTRICT CLERK         ¨ On appeal
         THE LASALLE GROUP, INC.,
         LASALLE PEARLAND
                                                                          P.O. BOX 4651
                                                                          HOUSTON TX 77210
                                                                                                               ¨ Concluded
         MANAGEMENT, LLC, MELVIN W.
         WARREN, JR., AND MITCHELL W.
         WARREN
         Case number
         2018-52293

         Case title                      Nature of case                   Court or agency's name and address   Status of case

7.55.    GRIFFIN, SELITA                 EEOC/DISCRIMINATION              _______________________________      ¨ Pending
         Case number                                                                                           ¨ On appeal
         _____________________________                                                                         ¨ Concluded
         Case title                      Nature of case                   Court or agency's name and address   Status of case

7.56.    GUTSCHE, DIANE                  WORKERS COMPENSATION             _______________________________      ¨ Pending
                                         CLAIM WITHIN 1 YEAR OF FILING
         Case number                                                                                           ¨ On appeal
         _____________________________                                                                         ¨ Concluded
         Case title                      Nature of case                   Court or agency's name and address   Status of case

7.57.    HAMMER, ELISABETH               WORKERS COMPENSATION             _______________________________      ¨ Pending
                                         CLAIM WITHIN 1 YEAR OF FILING
         Case number                                                                                           ¨ On appeal
         _____________________________                                                                         ¨ Concluded




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                    Page 324
        Case 19-31484-sgj7 Doc 109 Filed 05/30/19               Entered 05/30/19 22:12:08              Page 336 of 386

Debtor    The LaSalle Group, Inc.                                                                Case number (if known) 19-31484

         Case title                      Nature of case                  Court or agency's name and address   Status of case

7.58.    HARKINS, ANGELA                 WORKERS COMPENSATION            _______________________________      ¨ Pending
                                         CLAIM WITHIN 1 YEAR OF FILING
         Case number                                                                                          ¨ On appeal
         _____________________________                                                                        ¨ Concluded
         Case title                      Nature of case                  Court or agency's name and address   Status of case

7.59.    HELIN, MEGAN                    WORKERS COMPENSATION            _______________________________      ¨ Pending
                                         CLAIM WITHIN 1 YEAR OF FILING
         Case number                                                                                          ¨ On appeal
         _____________________________                                                                        ¨ Concluded
         Case title                      Nature of case                  Court or agency's name and address   Status of case

7.60.    HELMS,TAEKSUM                   EEOC/DISCRIMINATION             _______________________________      ¨ Pending
         Case number                                                                                          ¨ On appeal
         _____________________________                                                                        ¨ Concluded
         Case title                      Nature of case                  Court or agency's name and address   Status of case

7.61.    HILL, SHAVIA                    WORKERS COMPENSATION            _______________________________      ¨ Pending
                                         CLAIM WITHIN 1 YEAR OF FILING
         Case number                                                                                          ¨ On appeal
         _____________________________                                                                        ¨ Concluded
         Case title                      Nature of case                  Court or agency's name and address   Status of case

7.62.    HOLSTEN, ALEXIS                 WORKERS COMPENSATION            _______________________________      ¨ Pending
                                         CLAIM WITHIN 1 YEAR OF FILING
         Case number                                                                                          ¨ On appeal
         _____________________________                                                                        ¨ Concluded
         Case title                      Nature of case                  Court or agency's name and address   Status of case

7.63.    HONORE, NAOMIE                  WORKERS COMPENSATION            _______________________________      ¨ Pending
                                         CLAIM WITHIN 1 YEAR OF FILING
         Case number                                                                                          ¨ On appeal
         _____________________________                                                                        ¨ Concluded
         Case title                      Nature of case                  Court or agency's name and address   Status of case

7.64.    HUBBARD, LUCIANA                WORKERS COMPENSATION            _______________________________      ¨ Pending
                                         CLAIM
         Case number                                                                                          ¨ On appeal
         _____________________________                                                                        ¨ Concluded
         Case title                      Nature of case                  Court or agency's name and address   Status of case

7.65.    IRVING, LARRY                   WORKERS COMPENSATION            _______________________________      ¨ Pending
                                         CLAIM WITHIN 1 YEAR OF FILING
         Case number                                                                                          ¨ On appeal
         _____________________________                                                                        ¨ Concluded
         Case title                      Nature of case                  Court or agency's name and address   Status of case

7.66.    JEMEYSON, CEVIN                 WORKERS COMPENSATION            _______________________________      ¨ Pending
                                         CLAIM WITHIN 1 YEAR OF FILING
         Case number                                                                                          ¨ On appeal
         _____________________________                                                                        ¨ Concluded




Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                    Page 325
        Case 19-31484-sgj7 Doc 109 Filed 05/30/19                Entered 05/30/19 22:12:08              Page 337 of 386

Debtor    The LaSalle Group, Inc.                                                                 Case number (if known) 19-31484

         Case title                      Nature of case                   Court or agency's name and address   Status of case

7.67.    JILL WEINBERG ON BEHALF OF      WRONGFUL DEATH                   362ND DISTRICT COURT OF              þ Pending
         THE ESTATE OF RENEE SCHELL                                       DENTON COUNTY
         V. CARROLLTON AUTUMN                                             DENTON COUNTY DISTRICT CLERK         ¨ On appeal
         LEAVES, LP, CARROLLTON OF
         LASALLE, RT PARTNERS, LP,
                                                                          1450 EAST MCKINNEY STREET
                                                                          1ST FLOOR
                                                                                                               ¨ Concluded
         PRESTON CANYON, LLC, RM                                          DENTON TX 76209
         TRAILS, INC. AND THE LASALLE
         GROUP, INC.
         Case number
         18-5673-362

         Case title                      Nature of case                   Court or agency's name and address   Status of case

7.68.    JOHNSON, CRYSTAL                WORKERS COMPENSATION             _______________________________      ¨ Pending
                                         CLAIM WITHIN 1 YEAR OF FILING
         Case number                                                                                           ¨ On appeal
         _____________________________                                                                         ¨ Concluded
         Case title                      Nature of case                   Court or agency's name and address   Status of case

7.69.    JOHNSON, GAIL                   WORKERS COMPENSATION             _______________________________      ¨ Pending
                                         CLAIM
         Case number                                                                                           ¨ On appeal
         _____________________________                                                                         ¨ Concluded
         Case title                      Nature of case                   Court or agency's name and address   Status of case

7.70.    JONES, AUDREY                   WORKERS COMPENSATION             _______________________________      ¨ Pending
                                         CLAIM WITHIN 1 YEAR OF FILING
         Case number                                                                                           ¨ On appeal
         _____________________________                                                                         ¨ Concluded
         Case title                      Nature of case                   Court or agency's name and address   Status of case

7.71.    JOSEPH, SAINJULIA               WORKERS COMPENSATION             _______________________________      ¨ Pending
                                         CLAIM WITHIN 1 YEAR OF FILING
         Case number                                                                                           ¨ On appeal
         _____________________________                                                                         ¨ Concluded
         Case title                      Nature of case                   Court or agency's name and address   Status of case

7.72.    JOSEPH, SIMON                   WORKERS COMPENSATION             _______________________________      ¨ Pending
                                         CLAIM WITHIN 1 YEAR OF FILING
         Case number                                                                                           ¨ On appeal
         _____________________________                                                                         ¨ Concluded
         Case title                      Nature of case                   Court or agency's name and address   Status of case

7.73.    KAITHARATH, VINCY               WORKERS COMPENSATION             _______________________________      ¨ Pending
                                         CLAIM WITHIN 1 YEAR OF FILING
         Case number                                                                                           ¨ On appeal
         _____________________________                                                                         ¨ Concluded
         Case title                      Nature of case                   Court or agency's name and address   Status of case

7.74.    KELLEY, SARAH                   EEOC/DISCRIMINATION              _______________________________      ¨ Pending
         Case number                                                                                           ¨ On appeal
         _____________________________                                                                         ¨ Concluded




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                    Page 326
        Case 19-31484-sgj7 Doc 109 Filed 05/30/19                Entered 05/30/19 22:12:08              Page 338 of 386

Debtor    The LaSalle Group, Inc.                                                                 Case number (if known) 19-31484

         Case title                      Nature of case                   Court or agency's name and address   Status of case

7.75.    LAWRENCE, AALIYAH               WORKERS COMPENSATION             _______________________________      ¨ Pending
                                         CLAIM WITHIN 1 YEAR OF FILING
         Case number                                                                                           ¨ On appeal
         _____________________________                                                                         ¨ Concluded
         Case title                      Nature of case                   Court or agency's name and address   Status of case

7.76.    LEE, KIMERLY                    WORKERS COMPENSATION             _______________________________      ¨ Pending
                                         CLAIM
         Case number                                                                                           ¨ On appeal
         _____________________________                                                                         ¨ Concluded
         Case title                      Nature of case                   Court or agency's name and address   Status of case

7.77.    LEHNHOFF, ALLISON               WORKERS COMPENSATION             _______________________________      ¨ Pending
                                         CLAIM WITHIN 1 YEAR OF FILING
         Case number                                                                                           ¨ On appeal
         _____________________________                                                                         ¨ Concluded
         Case title                      Nature of case                   Court or agency's name and address   Status of case

7.78.    LEVY, DANA                      WORKERS COMPENSATION             _______________________________      ¨ Pending
                                         CLAIM WITHIN 1 YEAR OF FILING
         Case number                                                                                           ¨ On appeal
         _____________________________                                                                         ¨ Concluded
         Case title                      Nature of case                   Court or agency's name and address   Status of case

7.79.    LEWIS-PHILLIPS, SPARKLE         WORKERS COMPENSATION             _______________________________      ¨ Pending
                                         CLAIM
         Case number                                                                                           ¨ On appeal
         _____________________________                                                                         ¨ Concluded
         Case title                      Nature of case                   Court or agency's name and address   Status of case

7.80.    LEZIE W. EKECHI V. THE          ADA/FMLA VIOLATIONS              US DISTRICT COURT FOR THE            þ Pending
         LASALLE GROUP, INC. D/B/A                                        NORTHERN DISTRICT HOUSON
         AUTUMN LEAVES                                                    DIVISION                             ¨ On appeal
         Case number
                                                                          US DISTRICT CLERK
                                                                          P.O. BOX 61010
                                                                                                               ¨ Concluded
                                                                          HOUSTON TX 77208
         4:18-CV-2145

         Case title                      Nature of case                   Court or agency's name and address   Status of case

7.81.    LLOYD, MICHELE                  WORKERS COMPENSATION             _______________________________      ¨ Pending
                                         CLAIM WITHIN 1 YEAR OF FILING
         Case number                                                                                           ¨ On appeal
         _____________________________                                                                         ¨ Concluded
         Case title                      Nature of case                   Court or agency's name and address   Status of case

7.82.    LOUIS, SANDRA                   WORKERS COMPENSATION             _______________________________      ¨ Pending
                                         CLAIM WITHIN 1 YEAR OF FILING
         Case number                                                                                           ¨ On appeal
         _____________________________                                                                         ¨ Concluded
         Case title                      Nature of case                   Court or agency's name and address   Status of case

7.83.    MALLERY, RACHEAL                WORKERS COMPENSATION             _______________________________      ¨ Pending
                                         CLAIM WITHIN 1 YEAR OF FILING
         Case number                                                                                           ¨ On appeal
         _____________________________                                                                         ¨ Concluded



Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                    Page 327
        Case 19-31484-sgj7 Doc 109 Filed 05/30/19                Entered 05/30/19 22:12:08              Page 339 of 386

Debtor    The LaSalle Group, Inc.                                                                 Case number (if known) 19-31484

         Case title                      Nature of case                   Court or agency's name and address   Status of case

7.84.    MARINEAU, PHILLIP               WORKERS COMPENSATION             _______________________________      ¨ Pending
                                         CLAIM WITHIN 1 YEAR OF FILING
         Case number                                                                                           ¨ On appeal
         _____________________________                                                                         ¨ Concluded
         Case title                      Nature of case                   Court or agency's name and address   Status of case

7.85.    MATHER, ROGER                   WORKERS COMPENSATION             _______________________________      ¨ Pending
                                         CLAIM WITHIN 1 YEAR OF FILING
         Case number                                                                                           ¨ On appeal
         _____________________________                                                                         ¨ Concluded
         Case title                      Nature of case                   Court or agency's name and address   Status of case

7.86.    MATTHEW, SIMMY                  WORKERS COMPENSATION             _______________________________      ¨ Pending
                                         CLAIM WITHIN 1 YEAR OF FILING
         Case number                                                                                           ¨ On appeal
         _____________________________                                                                         ¨ Concluded
         Case title                      Nature of case                   Court or agency's name and address   Status of case

7.87.    MCCOY, KRISTEN                  WORKERS COMPENSATION             _______________________________      ¨ Pending
                                         CLAIM WITHIN 1 YEAR OF FILING
         Case number                                                                                           ¨ On appeal
         _____________________________                                                                         ¨ Concluded
         Case title                      Nature of case                   Court or agency's name and address   Status of case

7.88.    MCCUIN, KRISTI                  WORKERS COMPENSATION             _______________________________      ¨ Pending
                                         CLAIM WITHIN 1 YEAR OF FILING
         Case number                                                                                           ¨ On appeal
         _____________________________                                                                         ¨ Concluded
         Case title                      Nature of case                   Court or agency's name and address   Status of case

7.89.    MCHERRING, MARY                 WORKERS COMPENSATION             _______________________________      ¨ Pending
                                         CLAIM
         Case number                                                                                           ¨ On appeal
         _____________________________                                                                         ¨ Concluded
         Case title                      Nature of case                   Court or agency's name and address   Status of case

7.90.    MCKINNEY, JOANIE                WORKERS COMPENSATION             _______________________________      ¨ Pending
                                         CLAIM
         Case number                                                                                           ¨ On appeal
         _____________________________                                                                         ¨ Concluded
         Case title                      Nature of case                   Court or agency's name and address   Status of case

7.91.    MELENDEZ, MICHELLE              WORKERS COMPENSATION             _______________________________      ¨ Pending
                                         CLAIM WITHIN 1 YEAR OF FILING
         Case number                                                                                           ¨ On appeal
         _____________________________                                                                         ¨ Concluded
         Case title                      Nature of case                   Court or agency's name and address   Status of case

7.92.    MERCIER, TERNISE                WORKERS COMPENSATION             _______________________________      ¨ Pending
                                         CLAIM WITHIN 1 YEAR OF FILING
         Case number                                                                                           ¨ On appeal
         _____________________________                                                                         ¨ Concluded




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                    Page 328
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19               Entered 05/30/19 22:12:08              Page 340 of 386

Debtor     The LaSalle Group, Inc.                                                                Case number (if known) 19-31484

          Case title                      Nature of case                  Court or agency's name and address   Status of case

7.93.     MORAN, ELIZABETH                WORKERS COMPENSATION            _______________________________      ¨ Pending
                                          CLAIM WITHIN 1 YEAR OF FILING
          Case number                                                                                          ¨ On appeal
          _____________________________                                                                        ¨ Concluded
          Case title                      Nature of case                  Court or agency's name and address   Status of case

7.94.     MYSSOL, ANILUS                  WORKERS COMPENSATION            _______________________________      ¨ Pending
                                          CLAIM WITHIN 1 YEAR OF FILING
          Case number                                                                                          ¨ On appeal
          _____________________________                                                                        ¨ Concluded
          Case title                      Nature of case                  Court or agency's name and address   Status of case

7.95.     NANGTIE, SOLANGE                WORKERS COMPENSATION            _______________________________      ¨ Pending
                                          CLAIM WITHIN 1 YEAR OF FILING
          Case number                                                                                          ¨ On appeal
          _____________________________                                                                        ¨ Concluded
          Case title                      Nature of case                  Court or agency's name and address   Status of case

7.96.     NHI REIT OF TX-IL LLC V THE     BREACH OF CONTRACT              US DISTRICT COURT FOR THE            þ Pending
          LASALLE GROUP, INC, TLG                                         MIDDLE DISTRICT OF TENNESSEE
          FAMILY MANAGEMENT, LLC, ET                                      US DISTRICT CLERK                    ¨ On appeal
          AL                                                              801 BROADWAY
                                                                          ROOM 800
                                                                                                               ¨ Concluded
          Case number                                                     NASHVILLE TN 37203
          3:19-CV-00117

          Case title                      Nature of case                  Court or agency's name and address   Status of case

7.97.     OGBEH, MARY                     WORKERS COMPENSATION            _______________________________      ¨ Pending
                                          CLAIM WITHIN 1 YEAR OF FILING
          Case number                                                                                          ¨ On appeal
          _____________________________                                                                        ¨ Concluded
          Case title                      Nature of case                  Court or agency's name and address   Status of case

7.98.     OGUNLOLA, ENO                   WORKERS COMPENSATION            _______________________________      ¨ Pending
                                          CLAIM WITHIN 1 YEAR OF FILING
          Case number                                                                                          ¨ On appeal
          _____________________________                                                                        ¨ Concluded
          Case title                      Nature of case                  Court or agency's name and address   Status of case

7.99.     ORIGIN BANCORP, INC. V. THE     BREACH OF CONTRACT              101ST JUDICIAL COURT OF DALLAS       þ Pending
          LASALLE GROUP, INC., WEST                                       COUNTY
          HOUSTON MEMORY CARE, LLC,                                       DALLAS COUNTY DISTRICT CLERK         ¨ On appeal
          LAKE SUPERIOR CONTRACTING,
          LP, MITCHELL WARREN, MELVIN
                                                                          600 COMMERCE STREET
                                                                          SUITE 103
                                                                                                               ¨ Concluded
          WARREN                                                          DALLAS TX 75202
          Case number
          DC-18-14477

           Case title                     Nature of case                   Court or agency's name and          Status of case
                                                                           address

7.100.     PEACOCK, LEE                   WORKERS COMPENSATION          _______________________________        ¨ Pending
                                          CLAIM WITHIN 1 YEAR OF FILING
           Case number                                                                                         ¨ On appeal
           ____________________________                                                                        ¨ Concluded



Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                    Page 329
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19               Entered 05/30/19 22:12:08              Page 341 of 386

Debtor     The LaSalle Group, Inc.                                                                Case number (if known) 19-31484

          Case title                      Nature of case                   Court or agency's name and         Status of case
                                                                           address

7.101.    PETTY, TANESHIA                 WORKERS COMPENSATION          _______________________________       ¨ Pending
                                          CLAIM WITHIN 1 YEAR OF FILING
          Case number                                                                                         ¨ On appeal
          ____________________________                                                                        ¨ Concluded
          Case title                      Nature of case                   Court or agency's name and         Status of case
                                                                           address

7.102.    PINEDA, ROSA                    WORKERS COMPENSATION          _______________________________       ¨ Pending
                                          CLAIM WITHIN 1 YEAR OF FILING
          Case number                                                                                         ¨ On appeal
          ____________________________                                                                        ¨ Concluded
          Case title                      Nature of case                   Court or agency's name and         Status of case
                                                                           address

7.103.    PLAINSCAPITAL BANK V. THE       BREACH OF CONTRACT               68TH JUDICIAL DISTRICT COURT       þ Pending
          LASALLE GROUP, INC., MELVIN                                      OF DALLAS COUNTY
          W. WARREN, MITCHELL W.                                           DALLAS COUNTY DISTRICT CLERK       ¨ On appeal
          WARREN                                                           600 COMMERCE STREET
                                                                           SUITE 103
                                                                                                              ¨ Concluded
          Case number                                                      DALLAS TX 75202
          DC-18-18179

          Case title                      Nature of case                   Court or agency's name and         Status of case
                                                                           address

7.104.    PROCTOR, ARETHA                 EEOC/DISCRIMINATION              _______________________________    ¨ Pending
          Case number                                                                                         ¨ On appeal
          ____________________________                                                                        ¨ Concluded
          Case title                      Nature of case                   Court or agency's name and         Status of case
                                                                           address

7.105.    RACKLEY, SHANNA                 WORKERS COMPENSATION             _______________________________    ¨ Pending
                                          CLAIM
          Case number                                                                                         ¨ On appeal
          ____________________________                                                                        ¨ Concluded
          Case title                      Nature of case                   Court or agency's name and         Status of case
                                                                           address

7.106.    RAMIREZ, RHONDA                 WORKERS COMPENSATION          _______________________________       ¨ Pending
                                          CLAIM WITHIN 1 YEAR OF FILING
          Case number                                                                                         ¨ On appeal
          ____________________________                                                                        ¨ Concluded
          Case title                      Nature of case                   Court or agency's name and         Status of case
                                                                           address

7.107.    RIVERA, LETICIA                 WORKERS COMPENSATION             _______________________________    ¨ Pending
                                          CLAIM
          Case number                                                                                         ¨ On appeal
          ____________________________                                                                        ¨ Concluded
          Case title                      Nature of case                   Court or agency's name and         Status of case
                                                                           address

7.108.    ROMERO, RICARDO                 WORKERS COMPENSATION          _______________________________       ¨ Pending
                                          CLAIM WITHIN 1 YEAR OF FILING
          Case number                                                                                         ¨ On appeal
          ____________________________                                                                        ¨ Concluded


Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                   Page 330
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19               Entered 05/30/19 22:12:08              Page 342 of 386

Debtor     The LaSalle Group, Inc.                                                                Case number (if known) 19-31484

          Case title                      Nature of case                   Court or agency's name and         Status of case
                                                                           address

7.109.    ROQUES, ANTOINETTE              WORKERS COMPENSATION          _______________________________       ¨ Pending
                                          CLAIM WITHIN 1 YEAR OF FILING
          Case number                                                                                         ¨ On appeal
          ____________________________                                                                        ¨ Concluded
          Case title                      Nature of case                   Court or agency's name and         Status of case
                                                                           address

7.110.    RUBINO, EMMA                    WORKERS COMPENSATION          _______________________________       ¨ Pending
                                          CLAIM WITHIN 1 YEAR OF FILING
          Case number                                                                                         ¨ On appeal
          ____________________________                                                                        ¨ Concluded
          Case title                      Nature of case                   Court or agency's name and         Status of case
                                                                           address

7.111.    RUBINO, EMMA                    WORKERS COMPENSATION          _______________________________       ¨ Pending
                                          CLAIM WITHIN 1 YEAR OF FILING
          Case number                                                                                         ¨ On appeal
          ____________________________                                                                        ¨ Concluded
          Case title                      Nature of case                   Court or agency's name and         Status of case
                                                                           address

7.112.    SAINT-CIR, EMALEINE             WORKERS COMPENSATION          _______________________________       ¨ Pending
                                          CLAIM WITHIN 1 YEAR OF FILING
          Case number                                                                                         ¨ On appeal
          ____________________________                                                                        ¨ Concluded
          Case title                      Nature of case                   Court or agency's name and         Status of case
                                                                           address

7.113.    SAMUEL, CANAKEISHA              WORKERS COMPENSATION          _______________________________       ¨ Pending
                                          CLAIM WITHIN 1 YEAR OF FILING
          Case number                                                                                         ¨ On appeal
          ____________________________                                                                        ¨ Concluded
          Case title                      Nature of case                   Court or agency's name and         Status of case
                                                                           address

7.114.    SARAH RHOTEN, AS EXECUTRIX      WRONGFUL DEATH                   TARRANT COUNTY DISTRICT            þ Pending
          ON BEHALF OF MYRA GAIL                                           COURT
          RHOTEN V. HSRE-LSGI TRS I,                                       TARRANT COUNTY DISTRICT            ¨ On appeal
          LLC D/B/A AUTUMN LEAVES AND
          THE LASALLE GROUP, INC.
                                                                           CLERK
                                                                           100 N. CALHOUN STREET
                                                                                                              ¨ Concluded
                                                                           FORT WORTH TX 76196
          Case number
          017-297700-18

          Case title                      Nature of case                   Court or agency's name and         Status of case
                                                                           address

7.115.    SCHECHTEL, BARBARA              WORKERS COMPENSATION          _______________________________       ¨ Pending
                                          CLAIM WITHIN 1 YEAR OF FILING
          Case number                                                                                         ¨ On appeal
          ____________________________                                                                        ¨ Concluded
          Case title                      Nature of case                   Court or agency's name and         Status of case
                                                                           address

7.116.    SCOTT, ANGEKIA                  WORKERS COMPENSATION          _______________________________       ¨ Pending
                                          CLAIM WITHIN 1 YEAR OF FILING
          Case number                                                                                         ¨ On appeal
          ____________________________                                                                        ¨ Concluded

Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                   Page 331
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19               Entered 05/30/19 22:12:08              Page 343 of 386

Debtor     The LaSalle Group, Inc.                                                                Case number (if known) 19-31484

          Case title                      Nature of case                   Court or agency's name and         Status of case
                                                                           address

7.117.    SCOTT, STEVEN                   WORKERS COMPENSATION          _______________________________       ¨ Pending
                                          CLAIM WITHIN 1 YEAR OF FILING
          Case number                                                                                         ¨ On appeal
          ____________________________                                                                        ¨ Concluded
          Case title                      Nature of case                   Court or agency's name and         Status of case
                                                                           address

7.118.    SEPULVEDA, KAREN                WORKERS COMPENSATION          _______________________________       ¨ Pending
                                          CLAIM WITHIN 1 YEAR OF FILING
          Case number                                                                                         ¨ On appeal
          ____________________________                                                                        ¨ Concluded
          Case title                      Nature of case                   Court or agency's name and         Status of case
                                                                           address

7.119.    SHANNON, QUANISHA               WORKERS COMPENSATION             _______________________________    ¨ Pending
                                          CLAIM
          Case number                                                                                         ¨ On appeal
          ____________________________                                                                        ¨ Concluded
          Case title                      Nature of case                   Court or agency's name and         Status of case
                                                                           address

7.120.    SHELTON, KELLY                  EEOC/DISCRIMINATION              _______________________________    ¨ Pending
          Case number                                                                                         ¨ On appeal
          ____________________________                                                                        ¨ Concluded
          Case title                      Nature of case                   Court or agency's name and         Status of case
                                                                           address

7.121.    SHORT, BRITTANY                 WORKERS COMPENSATION          _______________________________       ¨ Pending
                                          CLAIM WITHIN 1 YEAR OF FILING
          Case number                                                                                         ¨ On appeal
          ____________________________                                                                        ¨ Concluded
          Case title                      Nature of case                   Court or agency's name and         Status of case
                                                                           address

7.122.    SILVA, MARIA                    WORKERS COMPENSATION          _______________________________       ¨ Pending
                                          CLAIM WITHIN 1 YEAR OF FILING
          Case number                                                                                         ¨ On appeal
          ____________________________                                                                        ¨ Concluded
          Case title                      Nature of case                   Court or agency's name and         Status of case
                                                                           address

7.123.    SILVA, RUBEN                    WORKERS COMPENSATION          _______________________________       ¨ Pending
                                          CLAIM WITHIN 1 YEAR OF FILING
          Case number                                                                                         ¨ On appeal
          ____________________________                                                                        ¨ Concluded
          Case title                      Nature of case                   Court or agency's name and         Status of case
                                                                           address

7.124.    SIMMONS, MARKESHA               WORKERS COMPENSATION          _______________________________       ¨ Pending
                                          CLAIM WITHIN 1 YEAR OF FILING
          Case number                                                                                         ¨ On appeal
          ____________________________                                                                        ¨ Concluded




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                   Page 332
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19               Entered 05/30/19 22:12:08              Page 344 of 386

Debtor     The LaSalle Group, Inc.                                                                Case number (if known) 19-31484

          Case title                      Nature of case                   Court or agency's name and         Status of case
                                                                           address

7.125.    SMITH, TIMOTHY                  WORKERS COMPENSATION          _______________________________       ¨ Pending
                                          CLAIM WITHIN 1 YEAR OF FILING
          Case number                                                                                         ¨ On appeal
          ____________________________                                                                        ¨ Concluded
          Case title                      Nature of case                   Court or agency's name and         Status of case
                                                                           address

7.126.    SMITH, TYNIKQUA                 WORKERS COMPENSATION          _______________________________       ¨ Pending
                                          CLAIM WITHIN 1 YEAR OF FILING
          Case number                                                                                         ¨ On appeal
          ____________________________                                                                        ¨ Concluded
          Case title                      Nature of case                   Court or agency's name and         Status of case
                                                                           address

7.127.    STROM, DONNA                    WORKERS COMPENSATION          _______________________________       ¨ Pending
                                          CLAIM WITHIN 1 YEAR OF FILING
          Case number                                                                                         ¨ On appeal
          ____________________________                                                                        ¨ Concluded
          Case title                      Nature of case                   Court or agency's name and         Status of case
                                                                           address

7.128.    STYERS, GLORIA                  WORKERS COMPENSATION          _______________________________       ¨ Pending
                                          CLAIM WITHIN 1 YEAR OF FILING
          Case number                                                                                         ¨ On appeal
          ____________________________                                                                        ¨ Concluded
          Case title                      Nature of case                   Court or agency's name and         Status of case
                                                                           address

7.129.    SWEET, ADELL                    EEOC/DISCRIMINATION              _______________________________    ¨ Pending
          Case number                                                                                         ¨ On appeal
          ____________________________                                                                        ¨ Concluded
          Case title                      Nature of case                   Court or agency's name and         Status of case
                                                                           address

7.130.    THE AMERICAN NATIONAL BANK      DEFAULT ON LOAN                  DISTRICT COURT OF DALLAS           þ Pending
          OF TEXAS, N.A. V MELVIN W.                                       COUNTY
          WARREN JR. AKA WIN WARREN,                                       DALLAS COUNTY DISTRICT CLERK       ¨ On appeal
          MITCHELL W. WARREN, LAKE
          SUPERIOR CONTRACTING, LP,
                                                                           600 COMMERCE STREET
                                                                           SUITE 103
                                                                                                              ¨ Concluded
          LAKE SUPERIOR MANAGEMENT,                                        DALLAS TX 75202
          LLC, THE LASALLE GROUP, INC.,
          AND WINDWARD MEMORY
          CARE, LLC
          Case number
          DC-19-02747

          Case title                      Nature of case                   Court or agency's name and         Status of case
                                                                           address

7.131.    TIMOTHY GREENE AND KAYE         PERSONAL INJURIES AND            STATE COURT OF GWINNETT            þ Pending
          SHEETS, INDIVIDUALLY AND        WRONGFUL DEATH                   COUNTY GEORGIA
          TIMOTHY GREEN ON BEHALF                                          GWINNET COUNTY CLERK               ¨ On appeal
          OF THE ESTATE OF EULA
          GREENE V LASALLE GROUP,
                                                                           P.O. BOX 880
                                                                           LAWRENCEVILLE GA 30046
                                                                                                              ¨ Concluded
          INC. DBA AUTUMN LEAVES OF
          STOCKBRIDGE
          Case number
          19-C-01084-S2

Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                   Page 333
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19               Entered 05/30/19 22:12:08              Page 345 of 386

Debtor     The LaSalle Group, Inc.                                                                Case number (if known) 19-31484

          Case title                      Nature of case                   Court or agency's name and         Status of case
                                                                           address

7.132.    TOBIN, ANNA                     WORKERS COMPENSATION          _______________________________       ¨ Pending
                                          CLAIM WITHIN 1 YEAR OF FILING
          Case number                                                                                         ¨ On appeal
          ____________________________                                                                        ¨ Concluded
          Case title                      Nature of case                   Court or agency's name and         Status of case
                                                                           address

7.133.    TUCKER, AMIE                    WORKERS COMPENSATION          _______________________________       ¨ Pending
                                          CLAIM WITHIN 1 YEAR OF FILING
          Case number                                                                                         ¨ On appeal
          ____________________________                                                                        ¨ Concluded
          Case title                      Nature of case                   Court or agency's name and         Status of case
                                                                           address

7.134.    USAM, LEAH                      WORKERS COMPENSATION          _______________________________       ¨ Pending
                                          CLAIM WITHIN 1 YEAR OF FILING
          Case number                                                                                         ¨ On appeal
          ____________________________                                                                        ¨ Concluded
          Case title                      Nature of case                   Court or agency's name and         Status of case
                                                                           address

7.135.    VAZQUEZ, STEPHANIE              WORKERS COMPENSATION          _______________________________       ¨ Pending
                                          CLAIM WITHIN 1 YEAR OF FILING
          Case number                                                                                         ¨ On appeal
          ____________________________                                                                        ¨ Concluded
          Case title                      Nature of case                   Court or agency's name and         Status of case
                                                                           address

7.136.    WARD, JEFFREY                   WORKERS COMPENSATION             _______________________________    ¨ Pending
                                          CLAIM
          Case number                                                                                         ¨ On appeal
          ____________________________                                                                        ¨ Concluded
          Case title                      Nature of case                   Court or agency's name and         Status of case
                                                                           address

7.137.    WELLS, JENNIFER                 WORKERS COMPENSATION             _______________________________    ¨ Pending
                                          CLAIM
          Case number                                                                                         ¨ On appeal
          ____________________________                                                                        ¨ Concluded
          Case title                      Nature of case                   Court or agency's name and         Status of case
                                                                           address

7.138.    WERNER, CAROL                   WORKERS COMPENSATION          _______________________________       ¨ Pending
                                          CLAIM WITHIN 1 YEAR OF FILING
          Case number                                                                                         ¨ On appeal
          ____________________________                                                                        ¨ Concluded
          Case title                      Nature of case                   Court or agency's name and         Status of case
                                                                           address

7.139.    WHITE, KIA                      WORKERS COMPENSATION          _______________________________       ¨ Pending
                                          CLAIM WITHIN 1 YEAR OF FILING
          Case number                                                                                         ¨ On appeal
          ____________________________                                                                        ¨ Concluded




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                   Page 334
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                Entered 05/30/19 22:12:08              Page 346 of 386

Debtor     The LaSalle Group, Inc.                                                                 Case number (if known) 19-31484

          Case title                       Nature of case                   Court or agency's name and         Status of case
                                                                            address

7.140.    WILCZYNSKI, PATTY                EEOC/DISCRIMINATION              _______________________________    ¨ Pending
          Case number                                                                                          ¨ On appeal
          ____________________________                                                                         ¨ Concluded
          Case title                       Nature of case                   Court or agency's name and         Status of case
                                                                            address

7.141.    WILLIAMS, TARA                   WORKERS COMPENSATION          _______________________________       ¨ Pending
                                           CLAIM WITHIN 1 YEAR OF FILING
          Case number                                                                                          ¨ On appeal
          ____________________________                                                                         ¨ Concluded
          Case title                       Nature of case                   Court or agency's name and         Status of case
                                                                            address

7.142.    WILSON, ROMEL                    WORKERS COMPENSATION          _______________________________       ¨ Pending
                                           CLAIM WITHIN 1 YEAR OF FILING
          Case number                                                                                          ¨ On appeal
          ____________________________                                                                         ¨ Concluded
          Case title                       Nature of case                   Court or agency's name and         Status of case
                                                                            address

7.143.    WYATT, MONICA                    WORKERS COMPENSATION             _______________________________    ¨ Pending
                                           CLAIM
          Case number                                                                                          ¨ On appeal
          ____________________________                                                                         ¨ Concluded
          Case title                       Nature of case                   Court or agency's name and         Status of case
                                                                            address

7.144.    XAVIER, SAINU                    WORKERS COMPENSATION          _______________________________       ¨ Pending
                                           CLAIM WITHIN 1 YEAR OF FILING
          Case number                                                                                          ¨ On appeal
          ____________________________                                                                         ¨ Concluded
          Case title                       Nature of case                   Court or agency's name and         Status of case
                                                                            address

7.145.    YANEZ, MARIAH                    WORKERS COMPENSATION          _______________________________       ¨ Pending
                                           CLAIM WITHIN 1 YEAR OF FILING
          Case number                                                                                          ¨ On appeal
          ____________________________                                                                         ¨ Concluded




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                   Page 335
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                             Entered 05/30/19 22:12:08                   Page 347 of 386

Debtor      The LaSalle Group, Inc.                                                                                    Case number (if known) 19-31484




8. Assignments and receivership
       List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the
       hands of a receiver, custodian, or other court-appointed officer within 1 year before filing this case.

       þ None
         Custodian's name and address                     Description of the property                     Value

8.1.     ___________________________________              ___________________________________             $_________________________________
         ___________________________________
         ___________________________________              Case title                                      Court name and address
         ___________________________________
                                                          ___________________________________             ___________________________________
                                                                                                          ___________________________________
                                                          Case number                                     ___________________________________
                                                                                                          ___________________________________
                                                          ___________________________________
                                                          Date of order or assignment
                                                          ___________________________________




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     Page 336
        Case 19-31484-sgj7 Doc 109 Filed 05/30/19                     Entered 05/30/19 22:12:08            Page 348 of 386

Debtor     The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484



 Part 4:     Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the
   aggregate value of the gifts to that recipient is less than $1,000.
       þ None
        Recipient’s name and address                Description of the gifts or contributions   Dates given       Value

9.1.    _____________________________________       _____________________________________       ________________ $______________
        _____________________________________
        _____________________________________
        _____________________________________
        Recipient’s relationship to debtor
        _____________________________________




Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                    Page 337
        Case 19-31484-sgj7 Doc 109 Filed 05/30/19                    Entered 05/30/19 22:12:08                  Page 349 of 386

Debtor     The LaSalle Group, Inc.                                                                          Case number (if known) 19-31484



 Part 5:     Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.
    þ None
         Description of the property lost and how   Amount of payments received for the loss          Date of loss      Value of property
         the loss occurred                                                                                              lost
                                                    If you have received payments to cover the
                                                    loss, for example, from insurance, government
                                                    compensation, or tort liability, list the total
                                                    received.
                                                    List unpaid claims on Official Form 106A/B
                                                    (Schedule A/B: Assets – Real and Personal
                                                    Property).
10.1.    _____________________________________      $___________________________________              _______________ $_____________




Official Form 207              Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 338
        Case 19-31484-sgj7 Doc 109 Filed 05/30/19                           Entered 05/30/19 22:12:08                   Page 350 of 386

Debtor     The LaSalle Group, Inc.                                                                                  Case number (if known) 19-31484



 Part 6:     Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before
    the filing of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring,
    seeking bankruptcy relief, or filing a bankruptcy case.

    ¨ None
         Who was paid or who received the                 If not money, describe any property               Dates                 Total amount or
         transfer?                                        transferred                                                             value

11.1.    BRIDGEPOINT CONSULTING                           _____________________________________             8/10/2018             $25,000.00
         Address
         8310 N CAPITAL OF TEXAS HWY
         BLDG. 1, STE. #420
         AUSTIN TX 78731
         Email or website address
         BRIDGEPOINTCONSULTING.COM
         Who made the payment, if not debtor?
         _____________________________________

         Who was paid or who received the                 If not money, describe any property               Dates                 Total amount or
         transfer?                                        transferred                                                             value

11.2.    BRIDGEPOINT CONSULTING                           _____________________________________             6/18/2018             $25,000.00
         Address
         8310 N CAPITAL OF TEXAS HWY
         BLDG. 1, STE. #420
         AUSTIN TX 78731
         Email or website address
         BRIDGEPOINTCONSULTING.COM
         Who made the payment, if not debtor?
         _____________________________________

         Who was paid or who received the                 If not money, describe any property               Dates                 Total amount or
         transfer?                                        transferred                                                             value

11.3.    CROWE DUNLEVY IOLTA TRUST FUND                   _____________________________________             4/23/2019             $425,000.00
         Address
         SPACES MCKINNEY AVENUE
         1919 MCKINNEY AVE, SUITE 100
         DALLAS TX 75201
         Email or website address
         WWW.CROWEDUNLEVY.COM
         Who made the payment, if not debtor?
         _____________________________________




Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      Page 339
        Case 19-31484-sgj7 Doc 109 Filed 05/30/19                  Entered 05/30/19 22:12:08             Page 351 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

         Who was paid or who received the          If not money, describe any property       Dates               Total amount or
         transfer?                                 transferred                                                   value

11.4.    DONLIN RECANO AND COMPANY INC             _____________________________________     4/30/2019           $150,000.00
         Address
         6201 15TH AVENUE
         BROOKLYN NY 11219
         Email or website address
         WWW.DONLINRECANO.COM
         Who made the payment, if not debtor?
         _____________________________________

         Who was paid or who received the          If not money, describe any property       Dates               Total amount or
         transfer?                                 transferred                                                   value

11.5.    HARNEY PARTNERS                           _____________________________________     4/30/2019           $140,000.00
         Address
         PO BOX 50252
         AUSTIN TX 78763
         Email or website address
         HARNEYPARTNERS.COM
         Who made the payment, if not debtor?
         TLG FAMILY MANAGEMENT




         Who was paid or who received the          If not money, describe any property       Dates               Total amount or
         transfer?                                 transferred                                                   value

11.6.    HARNEY PARTNERS                           _____________________________________     4/9/2019            $30,170.00
         Address
         PO BOX 50252
         AUSTIN TX 78763
         Email or website address
         HARNEYPARTNERS.COM
         Who made the payment, if not debtor?
         TLG FAMILY MANAGEMENT




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                     Page 340
        Case 19-31484-sgj7 Doc 109 Filed 05/30/19                  Entered 05/30/19 22:12:08             Page 352 of 386

Debtor    The LaSalle Group, Inc.                                                                    Case number (if known) 19-31484

         Who was paid or who received the          If not money, describe any property       Dates               Total amount or
         transfer?                                 transferred                                                   value

11.7.    HARNEY PARTNERS                           _____________________________________     3/13/2019           $25,000.00
         Address
         PO BOX 50252
         AUSTIN TX 78763
         Email or website address
         HARNEYPARTNERS.COM
         Who made the payment, if not debtor?
         _____________________________________

         Who was paid or who received the          If not money, describe any property       Dates               Total amount or
         transfer?                                 transferred                                                   value

11.8.    HARNEY PARTNERS                           _____________________________________     2/12/2019           $35,000.00
         Address
         PO BOX 50252
         AUSTIN TX 78763
         Email or website address
         HARNEYPARTNERS.COM
         Who made the payment, if not debtor?
         TLG FAMILY MANAGEMENT




         Who was paid or who received the          If not money, describe any property       Dates               Total amount or
         transfer?                                 transferred                                                   value

11.9.    HARNEY PARTNERS                           _____________________________________     12/11/2018          $25,000.00
         Address
         PO BOX 50252
         AUSTIN TX 78763
         Email or website address
         HARNEYPARTNERS.COM
         Who made the payment, if not debtor?
         TLG FAMILY MANAGEMENT




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                     Page 341
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                 Entered 05/30/19 22:12:08             Page 353 of 386

Debtor     The LaSalle Group, Inc.                                                                   Case number (if known) 19-31484

          Who was paid or who received the          If not money, describe any property      Dates               Total amount or
          transfer?                                 transferred                                                  value

11.10.    HARNEY PARTNERS                           ____________________________________     10/18/2018          $32,620.00
          Address
          PO BOX 50252
          AUSTIN TX 78763
          Email or website address
          HARNEYPARTNERS.COM
          Who made the payment, if not debtor?
          TLG FAMILY MANAGEMENT




          Who was paid or who received the          If not money, describe any property      Dates               Total amount or
          transfer?                                 transferred                                                  value

11.11.    HAYNES AND BOONE LLP                      ____________________________________     4/22/2019           $6,882.19
          Address
          2323 VICTORY AVENUE
          SUITE 700
          DALLAS TX 75219
          Email or website address
          WWW.HAYNESBOONE.COM
          Who made the payment, if not debtor?
          WINDWARD MEMORY CARE, LLC




          Who was paid or who received the          If not money, describe any property      Dates               Total amount or
          transfer?                                 transferred                                                  value

11.12.    HAYNES AND BOONE LLP                      ____________________________________     4/17/2019           $68,117.81
          Address
          2323 VICTORY AVENUE
          SUITE 700
          DALLAS TX 75219
          Email or website address
          WWW.HAYNESBOONE.COM
          Who made the payment, if not debtor?
          ____________________________________




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       Page 342
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                 Entered 05/30/19 22:12:08             Page 354 of 386

Debtor     The LaSalle Group, Inc.                                                                   Case number (if known) 19-31484

          Who was paid or who received the          If not money, describe any property      Dates               Total amount or
          transfer?                                 transferred                                                  value

11.13.    HAYNES AND BOONE LLP                      ____________________________________     3/11/2019           $125,000.00
          Address
          2323 VICTORY AVENUE
          SUITE 700
          DALLAS TX 75219
          Email or website address
          WWW.HAYNESBOONE.COM
          Who made the payment, if not debtor?
          ____________________________________

          Who was paid or who received the          If not money, describe any property      Dates               Total amount or
          transfer?                                 transferred                                                  value

11.14.    JUDITH ROSS PC                            ____________________________________     12/3/2018           $20,000.00
          Address
          700 N PEARL ST STE 1610
          DALLAS TX 75201
          Email or website address
          WWW.JUDITHWROSS.COM
          Who made the payment, if not debtor?
          TLG FAMILY MANAGEMENT




          Who was paid or who received the          If not money, describe any property      Dates               Total amount or
          transfer?                                 transferred                                                  value

11.15.    JUDITH ROSS PC                            ____________________________________     10/18/2018          $10,000.00
          Address
          700 N PEARL ST STE 1610
          DALLAS TX 75201
          Email or website address
          WWW.JUDITHWROSS.COM
          Who made the payment, if not debtor?
          TLG FAMILY MANAGEMENT




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                     Page 343
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                 Entered 05/30/19 22:12:08             Page 355 of 386

Debtor     The LaSalle Group, Inc.                                                                   Case number (if known) 19-31484

          Who was paid or who received the          If not money, describe any property      Dates               Total amount or
          transfer?                                 transferred                                                  value

11.16.    JUDITH ROSS PC                            ____________________________________     10/3/2018           $10,000.00
          Address
          700 N PEARL ST STE 1610
          DALLAS TX 75201
          Email or website address
          WWW.JUDITHWROSS.COM
          Who made the payment, if not debtor?
          TLG FAMILY MANAGEMENT




          Who was paid or who received the          If not money, describe any property      Dates               Total amount or
          transfer?                                 transferred                                                  value

11.17.    JUDITH ROSS PC                            ____________________________________     9/26/2018           $10,000.00
          Address
          700 N PEARL ST STE 1610
          DALLAS TX 75201
          Email or website address
          WWW.JUDITHWROSS.COM
          Who made the payment, if not debtor?
          TLG FAMILY MANAGEMENT




          Who was paid or who received the          If not money, describe any property      Dates               Total amount or
          transfer?                                 transferred                                                  value

11.18.    JUDITH ROSS PC                            ____________________________________     7/11/2018           $10,000.00
          Address
          700 N PEARL ST STE 1610
          DALLAS TX 75201
          Email or website address
          WWW.JUDITHWROSS.COM
          Who made the payment, if not debtor?
          TLG FAMILY MANAGEMENT




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                     Page 344
        Case 19-31484-sgj7 Doc 109 Filed 05/30/19                           Entered 05/30/19 22:12:08                   Page 356 of 386

Debtor    The LaSalle Group, Inc.                                                                                   Case number (if known) 19-31484




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of
    this case to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

    þ None
         Name of trust or device                          Describe any property transferred                  Dates transfers      Total amount or
                                                                                                             were made            value

12.1.    _____________________________________            _____________________________________              _______________ $_____________
         Trustee
         _____________________________________
         _____________________________________
         _____________________________________
         _____________________________________




13. Transfers not already listed on this statement
    List any transfers of money or other property—by sale, trade, or any other means—made by the debtor or a person acting on behalf of the
    debtor within 2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or
    financial affairs. Include both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this
    statement.

    þ None
         Who received transfer?                           Description of property transferred or             Date transfer        Total amount or
                                                          payments received or debts paid in                 was made             value
                                                          exchange

13.1.    _____________________________________            _____________________________________              _______________ $_____________
         Address
         _____________________________________
         _____________________________________
         _____________________________________
         _____________________________________
         Relationship to debtor
         _____________________________________




Official Form 207                Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     Page 345
        Case 19-31484-sgj7 Doc 109 Filed 05/30/19                          Entered 05/30/19 22:12:08                 Page 357 of 386

Debtor     The LaSalle Group, Inc.                                                                               Case number (if known) 19-31484



 Part 7:     Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.

    þ Does not apply
         Address                                                                                   Dates of occupancy

14.1.    ____________________________________________________________________                      From ______________ To ______________
         ____________________________________________________________________
         ____________________________________________________________________
         ____________________________________________________________________




Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               Page 346
        Case 19-31484-sgj7 Doc 109 Filed 05/30/19                             Entered 05/30/19 22:12:08                Page 358 of 386

Debtor     The LaSalle Group, Inc.                                                                                 Case number (if known) 19-31484



 Part 8:     Healthcare Bankruptcies

15. Healthcare bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    — diagnosing or treating injury, deformity, or disease, or
    — providing any surgical, psychiatric, drug treatment, or obstetric care?

    þ No. Go to Part 9.
    ¨ Yes. Fill in the information below.
         Facility name and address                 Nature of the business operation, including type of             If debtor provides meals and
                                                   services the debtor provides                                    housing, number of patients
                                                                                                                   in debtor’s care

15.1.    _______________________________           _______________________________________________                 __________________________
         _______________________________
         _______________________________           Location where patient records are maintained (if               How are records kept?
         _______________________________           different from facility address). If electronic, identify any
                                                   service provider                                                Check all that apply:

                                                   _______________________________________________                 ¨ Electronically
                                                   _______________________________________________
                                                   _______________________________________________
                                                                                                                   ¨ Paper
                                                   _______________________________________________




Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   Page 347
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                              Entered 05/30/19 22:12:08        Page 359 of 386

Debtor     The LaSalle Group, Inc.                                                                        Case number (if known) 19-31484



 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?
    þ No
    ¨ Yes. State the nature of the information collected and retained. _______________________________________________________
             Does the debtor have a privacy policy about that information?

             ¨ No
             ¨ Yes


17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b)
    or other pension or profit-sharing plan made available by the debtor as an employee benefit?
    ¨ None. Go to Part 10.
    þ Yes. Fill in the information below.
    17.1. Does the debtor serve as plan administrator?

         ¨ No
         þ Yes. Fill in below.
           Name of plan                                                                  Employer identification number of the plan

           THE LASALLE GROUP, INC. 401K PLAN                                           EIN: XX-XXXXXXX

         Has the plan been terminated?

         þ No
         ¨ Yes




Official Form 207                Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                        Page 348
        Case 19-31484-sgj7 Doc 109 Filed 05/30/19                             Entered 05/30/19 22:12:08                    Page 360 of 386

Debtor    The LaSalle Group, Inc.                                                                                      Case number (if known) 19-31484



 Part 10: Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit,
    closed, sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage
    houses, cooperatives, associations, and other financial institutions.

    þ None
         Financial institution name and             Last 4 digits of account      Type of account                Date account          Last balance
         address                                    number                                                       was closed, sold,     before closing
                                                                                                                 moved, or             or transfer
                                                                                                                 transferred

18.1.    _______________________________            XXX-__________                ¨ Checking                     _______________ $____________
         _______________________________
         _______________________________                                          ¨ Savings
         _______________________________                                          ¨ Money market
                                                                                  ¨ Brokerage
                                                                                  ¨ Other ____________


19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before
    filing this case.

    þ None
         Depository institution name and           Name and address of anyone with            Description of the contents              Does debtor
         address                                   access to it                                                                        still have it?

19.1.    ______________________________            ______________________________             _____________________________            ¨ No
         ______________________________            ______________________________
         ______________________________            ______________________________                                                      ¨ Yes
         ______________________________            ______________________________




20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a
    building in which the debtor does business.

    ¨ None
         Depository institution name and           Name and address of anyone with            Description of the contents              Does debtor
         address                                   access to it                                                                        still have it?

20.1.    IRON MOUNTAIN INFORMATION                 AMBER POMPA                                BOOKS AND RECORDS                        ¨ No
         MANAGEMENT LLC                            545 E. JOHN CARPENTER
         1 FEDERAL STREET                          FREEWAY                                                                             þ Yes
         BOSTON MA 02110                           SUITE 500
                                                   IRVING TX 75062




Official Form 207                Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                            Page 349
        Case 19-31484-sgj7 Doc 109 Filed 05/30/19                           Entered 05/30/19 22:12:08                   Page 361 of 386

Debtor    The LaSalle Group, Inc.                                                                                  Case number (if known) 19-31484



 Part 11: Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in
    trust. Do not list leased or rented property.

    ¨ None
         Owner’s name and address                         Location of the property            Description of the property         Value

21.1.    ADVANTIUM CAPITAL                                JP MORGAN CHASE                     SECURITY DEPOSIT HELD               $4,707.00
         545 E. JOHN CARPENTER FREEWAY                    700 NORTH PEARL STREET              FOR SUBLEASES
         STE 620                                          FLOOR 14 SUITE 1400
         IRVING TX 75062                                  DALLAS TX
                                                          75201

         Owner’s name and address                         Location of the property            Description of the property         Value

21.2.    ALGONQUIN ACQUISITION CO.                        JP MORGAN CHASE                     SECURITY DEPOSIT HELD               $7,000.00
         1900 EAST GOLF ROAD                              700 NORTH PEARL STREET              FOR SUBLEASES
         STE 600                                          FLOOR 14 SUITE 1400
         SCHAUMBERG IL 60173                              DALLAS TX
                                                          75201

         Owner’s name and address                         Location of the property            Description of the property         Value

21.3.    SOUTHPAW LIVE                                    JP MORGAN CHASE                     SECURITY DEPOSIT HELD               $10,463.46
         545 E. JOHN CARPENTER FREEWAY                    700 NORTH PEARL STREET              FOR SUBLEASES
         STE 670                                          FLOOR 14 SUITE 1400
         IRVING TX 75062                                  DALLAS TX
                                                          75201

         Owner’s name and address                         Location of the property            Description of the property         Value

21.4.    VERTICAL EDGE CONSULTING GROUP                   JP MORGAN CHASE                     ARLINGTON LEASE REFUND              $2,290.00
         11595 NORTH MERIDIAN ST                          700 NORTH PEARL STREET
         STE 510                                          FLOOR 14 SUITE 1400
         CARMEL IN 46032                                  DALLAS TX
                                                          75201




Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      Page 350
        Case 19-31484-sgj7 Doc 109 Filed 05/30/19                               Entered 05/30/19 22:12:08                    Page 362 of 386

Debtor      The LaSalle Group, Inc.                                                                                     Case number (if known) 19-31484



    Part 12: Details About Environmental Information

For the purpose of Part 12, the following definitions apply:
■     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material,
      regardless of the medium affected (air, land, water, or any other medium).
■     Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor
      formerly owned, operated, or utilized.
■     Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or
      a similarly harmful substance.
Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include
    settlements and orders.
      þ No
      ¨ Yes. Provide details below.
          Case title                                  Court or agency name and address            Nature of the case                   Status of case

22.1.     _______________________________             _______________________________             __________________________           ¨ Pending
                                                      _______________________________
          Case number                                 _______________________________                                                  ¨ On appeal
          _______________________________
                                                      _______________________________                                                  ¨ Concluded


23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in
    violation of an environmental law?
      þ No
      ¨ Yes. Provide details below.
          Site name and address                       Governmental unit name and                  Environmental law, if known          Date of notice
                                                      address

23.1.     _______________________________             _______________________________             __________________________ _______________
          _______________________________             _______________________________
          _______________________________             _______________________________
          _______________________________             _______________________________




24. Has the debtor notified any governmental unit of any release of hazardous material?
      þ No
      ¨ Yes. Provide details below.
          Site name and address                       Governmental unit name and                  Environmental law, if known          Date of notice
                                                      address

24.1.     _______________________________             _______________________________             __________________________ _______________
          _______________________________             _______________________________
          _______________________________             _______________________________
          _______________________________             _______________________________




Official Form 207                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          Page 351
        Case 19-31484-sgj7 Doc 109 Filed 05/30/19                          Entered 05/30/19 22:12:08                  Page 363 of 386

Debtor    The LaSalle Group, Inc.                                                                                 Case number (if known) 19-31484



 Part 13: Details About the Debtor’s Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this
    case. Include this information even if already listed in the Schedules.

    ¨ None
         Business name and address                    Describe the nature of the business           Employer Identification number
                                                                                                    Do not include Social Security number or ITIN.

25.1.    AL FLOWER MOUND MANAGEMENT,                  INTERMEDIATE HOLDCO                           EIN: XX-XXXXXXX
         LLC
         545 E. JOHN CARPENTER FRWY, SUITE                                                          Dates business existed
         500
                                                                                                    From 4/10/2006 To Present
         IRVING TX 75062

         Business name and address                    Describe the nature of the business           Employer Identification number
                                                                                                    Do not include Social Security number or ITIN.

25.2.    AMARILLO MEMORY CARE, LLC                    MEMORY CARE FACILITY                          EIN: XX-XXXXXXX
         545 E. JOHN CARPENTER FRWY, SUITE
         500                                                                                        Dates business existed
         IRVING TX 75062
                                                                                                    From 10/22/2014 To Present

         Business name and address                    Describe the nature of the business           Employer Identification number
                                                                                                    Do not include Social Security number or ITIN.

25.3.    AMERICAN CREDIT PARTNERS                     INVESTMENT ENTITY - LOW INCOME                EIN: XX-XXXXXXX
         INVESTMENT LIMITED PARTNERSHIP               HOUSING
         545 E. JOHN CARPENTER FRWY, SUITE                                                          Dates business existed
         500
                                                                                                    From 8/29/1990 To 11/15/2017
         IRVING TX 75062

         Business name and address                    Describe the nature of the business           Employer Identification number
                                                                                                    Do not include Social Security number or ITIN.

25.4.    AMERICAN CREDIT PARTNERS                     INVESTMENT ENTITY - LOW INCOME                EIN: XX-XXXXXXX
         INVESTMENT LIMITED PARTNERSHIP II            HOUSING
         545 E. JOHN CARPENTER FRWY, SUITE                                                          Dates business existed
         500
                                                                                                    From 12/30/1992 To 11/15/2017
         IRVING TX 75062

         Business name and address                    Describe the nature of the business           Employer Identification number
                                                                                                    Do not include Social Security number or ITIN.

25.5.    AMERICAN CREDIT PARTNERS                     INVESTMENT ENTITY - LOW INCOME                EIN: XX-XXXXXXX
         INVESTMENT LIMITED PARTNERSHIP               HOUSING
         III                                                                                        Dates business existed
         545 E. JOHN CARPENTER FRWY, SUITE
                                                                                                    From 8/20/1994 To 10/1/2018
         500
         IRVING TX 75062

         Business name and address                    Describe the nature of the business           Employer Identification number
                                                                                                    Do not include Social Security number or ITIN.

25.6.    AMERICAN CREDIT PARTNERS                     INVESTMENT ENTITY - LOW INCOME                EIN: XX-XXXXXXX
         INVESTMENT LIMITED PARTNERSHIP               HOUSING
         IV                                                                                         Dates business existed
         545 E. JOHN CARPENTER FRWY, SUITE
                                                                                                    From 7/1/1995 To Present
         500
         IRVING TX 75062




Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       Page 352
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                Entered 05/30/19 22:12:08              Page 364 of 386

Debtor     The LaSalle Group, Inc.                                                                  Case number (if known) 19-31484

          Business name and address            Describe the nature of the business    Employer Identification number
                                                                                      Do not include Social Security number or ITIN.

25.7.     ARLINGTON HEIGHTS MEMORY CARE,       MEMORY CARE FACILITY                   EIN: XX-XXXXXXX
          LLC
          545 E. JOHN CARPENTER FRWY, SUITE                                           Dates business existed
          500
                                                                                      From 9/4/2013 To Present
          IRVING TX 75062

          Business name and address            Describe the nature of the business    Employer Identification number
                                                                                      Do not include Social Security number or ITIN.

25.8.     ARLINGTON REIT TENANT, LLC           LEASE PROPERTY                         EIN: XX-XXXXXXX
          545 E. JOHN CARPENTER FRWY, SUITE
          500                                                                         Dates business existed
          IRVING TX 75062
                                                                                      From 1/6/2017 To Present

          Business name and address            Describe the nature of the business    Employer Identification number
                                                                                      Do not include Social Security number or ITIN.

25.9.     AUTUMN LEAVES FOUNDATION             NON-PROFIT                             EIN: XX-XXXXXXX
          545 E. JOHN CARPENTER FRWY, SUITE
          500                                                                         Dates business existed
          IRVING TX 75062
                                                                                      From 11/7/2017 To 9/17/2018

          Business name and address             Describe the nature of the business    Employer Identification number
                                                                                       Do not include Social Security number or
                                                                                       ITIN.

25.10.    BOLINGBROOK MEMORY CARE, LLC          MEMORY CARE FACILITY                   EIN: XX-XXXXXXX
          545 E. JOHN CARPENTER FRWY,
          SUITE 500                                                                    Dates business existed
          IRVING TX 75062
                                                                                       From 6/1/2012 To 3/16/2017

          Business name and address             Describe the nature of the business    Employer Identification number
                                                                                       Do not include Social Security number or
                                                                                       ITIN.

25.11.    BOLINGBROOK REIT TENANT, LLC          LEASED PROPERTY                        EIN: XX-XXXXXXX
          545 E. JOHN CARPENTER FRWY,
          SUITE 500                                                                    Dates business existed
          IRVING TX 75062
                                                                                       From 1/5/2017 To Present

          Business name and address             Describe the nature of the business    Employer Identification number
                                                                                       Do not include Social Security number or
                                                                                       ITIN.

25.12.    CAR LANDCO, LLC                       REAL ESTATE INVESTMENT                 EIN: XX-XXXXXXX
                                                                                       Dates business existed
                                                                                       From 3/28/2008 To 10/1/2018

          Business name and address             Describe the nature of the business    Employer Identification number
                                                                                       Do not include Social Security number or
                                                                                       ITIN.

25.13.    CARROLLTON AUTUMN LEAVES, LP          MEMORY CARE FACILITY                   EIN: XX-XXXXXXX
          545 E. JOHN CARPENTER FRWY,
          SUITE 500                                                                    Dates business existed
          IRVING TX 75062
                                                                                       From 4/4/2001 To Present




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       Page 353
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                Entered 05/30/19 22:12:08              Page 365 of 386

Debtor     The LaSalle Group, Inc.                                                                  Case number (if known) 19-31484

          Business name and address             Describe the nature of the business    Employer Identification number
                                                                                       Do not include Social Security number or
                                                                                       ITIN.

25.14.    CARROLLTON OF LASALLE, LLC            INTERMEDIATE HOLDCO                    EIN: XX-XXXXXXX
          545 E. JOHN CARPENTER FRWY,
          SUITE 500                                                                    Dates business existed
          IRVING TX 75062
                                                                                       From 3/29/2001 To Present

          Business name and address             Describe the nature of the business    Employer Identification number
                                                                                       Do not include Social Security number or
                                                                                       ITIN.

25.15.    CEW MANAGEMENT LLC                    INTERMEDIATE HOLDCO                    EIN: XX-XXXXXXX
          545 E. JOHN CARPENTER FRWY,
          SUITE 500                                                                    Dates business existed
          IRVING TX 75062
                                                                                       From 12/29/2010 To 10/7/2011

          Business name and address             Describe the nature of the business    Employer Identification number
                                                                                       Do not include Social Security number or
                                                                                       ITIN.

25.16.    CINCO RANCH MEMORY CARE, LLC          MEMORY CARE FACILITY                   EIN: XX-XXXXXXX
          545 E. JOHN CARPENTER FRWY,
          SUITE 500                                                                    Dates business existed
          IRVING TX 75062
                                                                                       From 4/10/2013 To Present

          Business name and address             Describe the nature of the business    Employer Identification number
                                                                                       Do not include Social Security number or
                                                                                       ITIN.

25.17.    CLEAR LAKE ARC TENANT, LLC            LEASED PROPERTY                        EIN: XX-XXXXXXX
          545 E. JOHN CARPENTER FRWY,
          SUITE 500                                                                    Dates business existed
          IRVING TX 75062
                                                                                       From 10/19/2015 To Present

          Business name and address             Describe the nature of the business    Employer Identification number
                                                                                       Do not include Social Security number or
                                                                                       ITIN.

25.18.    CLEAR LAKE MEMORY CARE, LLC           MEMORY CARE FACILITY                   EIN: XX-XXXXXXX
          545 E. JOHN CARPENTER FRWY,
          SUITE 500                                                                    Dates business existed
          IRVING TX 75062
                                                                                       From 1/1/2011 To 12/31/2015

          Business name and address             Describe the nature of the business    Employer Identification number
                                                                                       Do not include Social Security number or
                                                                                       ITIN.

25.19.    CONSTANT CARE HOSPICE LLC             HOSPICE COMPANY                        EIN: XX-XXXXXXX
          545 E. JOHN CARPENTER FRWY,
          SUITE 500                                                                    Dates business existed
          IRVING TX 75062
                                                                                       From 11/2/2013 To 1/29/2016

          Business name and address             Describe the nature of the business    Employer Identification number
                                                                                       Do not include Social Security number or
                                                                                       ITIN.

25.20.    CORINTH ASSISTED CARE, LP             ASSITED CARE FACILITY                  EIN: XX-XXXXXXX
          545 E. JOHN CARPENTER FRWY,
          SUITE 500                                                                    Dates business existed
          IRVING TX 75062
                                                                                       From 10/10/2008 To Present




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       Page 354
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                Entered 05/30/19 22:12:08              Page 366 of 386

Debtor     The LaSalle Group, Inc.                                                                  Case number (if known) 19-31484

          Business name and address             Describe the nature of the business    Employer Identification number
                                                                                       Do not include Social Security number or
                                                                                       ITIN.

25.21.    CORINTH AUTUMN OAKS, L.P.             LOW INCOME HOUSING                     EIN: XX-XXXXXXX
          545 E. JOHN CARPENTER FRWY,
          SUITE 500                                                                    Dates business existed
          IRVING TX 75062
                                                                                       From 8/27/2001 To Present

          Business name and address             Describe the nature of the business    Employer Identification number
                                                                                       Do not include Social Security number or
                                                                                       ITIN.

25.22.    CRYSTAL LAKE MEMORY CARE, LLC         MEMORY CARE FACILITY                   EIN: XX-XXXXXXX
          545 E. JOHN CARPENTER FRWY,
          SUITE 500                                                                    Dates business existed
          IRVING TX 75062
                                                                                       From 5/1/2007 To 3/16/2017

          Business name and address             Describe the nature of the business    Employer Identification number
                                                                                       Do not include Social Security number or
                                                                                       ITIN.

25.23.    CRYSTAL LAKE REIT TENANT, LLC         LEASED PROPERTY                        EIN: XX-XXXXXXX
          545 E. JOHN CARPENTER FRWY,
          SUITE 500                                                                    Dates business existed
          IRVING TX 75062
                                                                                       From 1/5/2017 To Present

          Business name and address             Describe the nature of the business    Employer Identification number
                                                                                       Do not include Social Security number or
                                                                                       ITIN.

25.24.    CY-FAIR ARC TENANT, LLC               LEASED PROPERTY                        EIN: XX-XXXXXXX
          545 E. JOHN CARPENTER FRWY,
          SUITE 500                                                                    Dates business existed
          IRVING TX 75062
                                                                                       From 10/19/2015 To Present

          Business name and address             Describe the nature of the business    Employer Identification number
                                                                                       Do not include Social Security number or
                                                                                       ITIN.

25.25.    CY-FAIR MEMORY CARE, LLC              MEMORY CARE FACILITY                   EIN: XX-XXXXXXX
          545 E. JOHN CARPENTER FRWY,
          SUITE 500                                                                    Dates business existed
          IRVING TX 75062
                                                                                       From 9/26/2011 To 12/31/2015

          Business name and address             Describe the nature of the business    Employer Identification number
                                                                                       Do not include Social Security number or
                                                                                       ITIN.

25.26.    CYPRESSWOOD MEMORY CARE, LLC          MEMORY CARE FACILITY                   EIN: XX-XXXXXXX
          545 E. JOHN CARPENTER FRWY,
          SUITE 500                                                                    Dates business existed
          IRVING TX 75062
                                                                                       From 4/30/2010 To Present

          Business name and address             Describe the nature of the business    Employer Identification number
                                                                                       Do not include Social Security number or
                                                                                       ITIN.

25.27.    DENTON AUTUMN LEAVES                  MEMORY CARE FACILITY                   EIN: XX-XXXXXXX
                                                                                       Dates business existed
                                                                                       From 2/27/2009 To Present




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       Page 355
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                Entered 05/30/19 22:12:08              Page 367 of 386

Debtor     The LaSalle Group, Inc.                                                                  Case number (if known) 19-31484

          Business name and address             Describe the nature of the business    Employer Identification number
                                                                                       Do not include Social Security number or
                                                                                       ITIN.

25.28.    EDMOND MEMORY CARE, LLC               MEMORY CARE FACILITY                   EIN: XX-XXXXXXX
          545 E. JOHN CARPENTER FRWY,
          SUITE 500                                                                    Dates business existed
          IRVING TX 75062
                                                                                       From 10/26/2011 To 12/20/2017

          Business name and address             Describe the nature of the business    Employer Identification number
                                                                                       Do not include Social Security number or
                                                                                       ITIN.

25.29.    ESTERO MEMORY CARE, LLC               MEMORY CARE FACILITY                   EIN: XX-XXXXXXX
          545 E. JOHN CARPENTER FRWY,
          SUITE 500                                                                    Dates business existed
          IRVING TX 75062
                                                                                       From 9/19/2014 To Present

          Business name and address             Describe the nature of the business    Employer Identification number
                                                                                       Do not include Social Security number or
                                                                                       ITIN.

25.30.    FASHIONS ON THE MOVE, INC             HAIR SALON                             EIN: XX-XXXXXXX
                                                                                       Dates business existed
                                                                                       From 10/31/1997 To 12/2011

          Business name and address             Describe the nature of the business    Employer Identification number
                                                                                       Do not include Social Security number or
                                                                                       ITIN.

25.31.    FLOWER MOUND AUTUMN LEAVES, LP        MEMORY CARE FACILITY                   EIN: XX-XXXXXXX
          545 E. JOHN CARPENTER FRWY,
          SUITE 500                                                                    Dates business existed
          IRVING TX 75062
                                                                                       From 4/11/2006 To Present

          Business name and address             Describe the nature of the business    Employer Identification number
                                                                                       Do not include Social Security number or
                                                                                       ITIN.

25.32.    FORT MILL MEMORY CARE, LLC            MEMORY CARE FACILITY                   EIN: XX-XXXXXXX
          545 E. JOHN CARPENTER FRWY,
          SUITE 500                                                                    Dates business existed
          IRVING TX 75062
                                                                                       From 8/17/2015 To Present

          Business name and address             Describe the nature of the business    Employer Identification number
                                                                                       Do not include Social Security number or
                                                                                       ITIN.

25.33.    FRANKLIN MEMORY CARE, LLC             MEMORY CARE FACILITY                   EIN: XX-XXXXXXX
          545 E. JOHN CARPENTER FRWY,
          SUITE 500                                                                    Dates business existed
          IRVING TX 75062
                                                                                       From 1/28/2015 To 9/2/2016

          Business name and address             Describe the nature of the business    Employer Identification number
                                                                                       Do not include Social Security number or
                                                                                       ITIN.

25.34.    FRANKLIN PSH TENANT, LLC              LEASED PROPERTY                        EIN: XX-XXXXXXX
          545 E. JOHN CARPENTER FRWY,
          SUITE 500                                                                    Dates business existed
          IRVING TX 75062
                                                                                       From 3/29/2016 To Present




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       Page 356
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                Entered 05/30/19 22:12:08              Page 368 of 386

Debtor     The LaSalle Group, Inc.                                                                  Case number (if known) 19-31484

          Business name and address             Describe the nature of the business    Employer Identification number
                                                                                       Do not include Social Security number or
                                                                                       ITIN.

25.35.    GAR LANDCO, LLC                       REAL ESTATE INVESTMENT                 EIN: XX-XXXXXXX
                                                                                       Dates business existed
                                                                                       From 3/28/2008 To 11/20/2018

          Business name and address             Describe the nature of the business    Employer Identification number
                                                                                       Do not include Social Security number or
                                                                                       ITIN.

25.36.    GARLAND MEMORY CARE, LLC              MEMORY CARE FACILITY                   EIN: XX-XXXXXXX
                                                                                       Dates business existed
                                                                                       From 9/06 To 8/10/2013

          Business name and address             Describe the nature of the business    Employer Identification number
                                                                                       Do not include Social Security number or
                                                                                       ITIN.

25.37.    GEORGETOWN MEMORY CARE, LLC           MEMORY CARE FACILITY                   EIN: XX-XXXXXXX
          545 E. JOHN CARPENTER FRWY,
          SUITE 500                                                                    Dates business existed
          IRVING TX 75062
                                                                                       From 10/29/2013 To Present

          Business name and address             Describe the nature of the business    Employer Identification number
                                                                                       Do not include Social Security number or
                                                                                       ITIN.

25.38.    GLEN ELLYN MEMORY CARE, LLC           MEMORY CARE FACILITY                   EIN: XX-XXXXXXX
          545 E. JOHN CARPENTER FRWY,
          SUITE 500                                                                    Dates business existed
          IRVING TX 75062
                                                                                       From 6/7/2013 To 8/11/2017

          Business name and address             Describe the nature of the business    Employer Identification number
                                                                                       Do not include Social Security number or
                                                                                       ITIN.

25.39.    GRAPEVINE MEMORY CARE, LLC            MEMORY CARE FACILITY                   EIN: XX-XXXXXXX
                                                                                       Dates business existed
                                                                                       From 12/2004 To 8/10/2013

          Business name and address             Describe the nature of the business    Employer Identification number
                                                                                       Do not include Social Security number or
                                                                                       ITIN.

25.40.    GREENVILLE MEMORY CARE, LLC           MEMORY CARE FACILITY                   EIN: XX-XXXXXXX
          545 E. JOHN CARPENTER FRWY,
          SUITE 500                                                                    Dates business existed
          IRVING TX 75062
                                                                                       From 9/19/2014 To Present

          Business name and address             Describe the nature of the business    Employer Identification number
                                                                                       Do not include Social Security number or
                                                                                       ITIN.

25.41.    GURNEE MEMORY CARE, LLC               MEMORY CARE FACILITY                   EIN: XX-XXXXXXX
          545 E. JOHN CARPENTER FRWY,
          SUITE 500                                                                    Dates business existed
          IRVING TX 75062
                                                                                       From 3/18/2014 To Present




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       Page 357
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                Entered 05/30/19 22:12:08              Page 369 of 386

Debtor     The LaSalle Group, Inc.                                                                  Case number (if known) 19-31484

          Business name and address             Describe the nature of the business    Employer Identification number
                                                                                       Do not include Social Security number or
                                                                                       ITIN.

25.42.    HOLISTIC LIFE CARE, INC.              CORPORATE GP                           EIN: XX-XXXXXXX
                                                                                       Dates business existed
                                                                                       From 4/5/2001 To Present

          Business name and address             Describe the nature of the business    Employer Identification number
                                                                                       Do not include Social Security number or
                                                                                       ITIN.

25.43.    HSRE-LSGI II TRS, LLC                 OPCO                                   EIN: XX-XXXXXXX
          545 E. JOHN CARPENTER FRWY,
          SUITE 500                                                                    Dates business existed
          IRVING TX 75062
                                                                                       From 12/23/2013 To Present

          Business name and address             Describe the nature of the business    Employer Identification number
                                                                                       Do not include Social Security number or
                                                                                       ITIN.

25.44.    HSRE-LSGI III TRS, LLC                OPCO                                   EIN: XX-XXXXXXX
          545 E. JOHN CARPENTER FRWY,
          SUITE 500                                                                    Dates business existed
          IRVING TX 75062
                                                                                       From 12/24/2013 To Present

          Business name and address             Describe the nature of the business    Employer Identification number
                                                                                       Do not include Social Security number or
                                                                                       ITIN.

25.45.    HSRE-LSGI III, LLC                    PROPCO                                 EIN: XX-XXXXXXX
          545 E. JOHN CARPENTER FRWY,
          SUITE 500                                                                    Dates business existed
          IRVING TX 75062
                                                                                       From 12/25/2013 To Present

          Business name and address             Describe the nature of the business    Employer Identification number
                                                                                       Do not include Social Security number or
                                                                                       ITIN.

25.46.    HSRE-LSGI VA, LLC                     PROPCO                                 EIN: XX-XXXXXXX
          545 E. JOHN CARPENTER FRWY,
          SUITE 500                                                                    Dates business existed
          IRVING TX 75062
                                                                                       From 12/26/2013 To Present

          Business name and address             Describe the nature of the business    Employer Identification number
                                                                                       Do not include Social Security number or
                                                                                       ITIN.

25.47.    LAKE SUPERIOR CONTRACTING, LP         CONSTRUCTION COMPANY                   EIN: XX-XXXXXXX
          545 E. JOHN CARPENTER FRWY,
          SUITE 500                                                                    Dates business existed
          IRVING TX 75062
                                                                                       From 11/29/2010 To Present

          Business name and address             Describe the nature of the business    Employer Identification number
                                                                                       Do not include Social Security number or
                                                                                       ITIN.

25.48.    LAKE SUPERIOR MANAGEMENT, LLC         GENERAL PARTNER                        EIN: XX-XXXXXXX
          545 E. JOHN CARPENTER FRWY,
          SUITE 500                                                                    Dates business existed
          IRVING TX 75062
                                                                                       From 6/4/2003 To Present




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       Page 358
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                Entered 05/30/19 22:12:08              Page 370 of 386

Debtor     The LaSalle Group, Inc.                                                                  Case number (if known) 19-31484

          Business name and address             Describe the nature of the business    Employer Identification number
                                                                                       Do not include Social Security number or
                                                                                       ITIN.

25.49.    LASALLE AMARILLO MANAGEMENT,          INTERMEDIATE HOLDCO                    EIN: XX-XXXXXXX
          LLC
          545 E. JOHN CARPENTER FRWY,                                                  Dates business existed
          SUITE 500
                                                                                       From 10/21/2014 To Present
          IRVING TX 75062

          Business name and address             Describe the nature of the business    Employer Identification number
                                                                                       Do not include Social Security number or
                                                                                       ITIN.

25.50.    LASALLE ARLINGTON HEIGHTS             INTERMEDIATE HOLDCO                    EIN: XX-XXXXXXX
          MANAGEMENT, LLC
          545 E. JOHN CARPENTER FRWY,                                                  Dates business existed
          SUITE 500
                                                                                       From 9/3/2013 To Present
          IRVING TX 75062

          Business name and address             Describe the nature of the business    Employer Identification number
                                                                                       Do not include Social Security number or
                                                                                       ITIN.

25.51.    LASALLE ASSISTED CARE, LLC            INTERMEDIATE HOLDCO                    EIN: XX-XXXXXXX
          545 E. JOHN CARPENTER FRWY,
          SUITE 500                                                                    Dates business existed
          IRVING TX 75062
                                                                                       From 11/12/2004 To Present

          Business name and address             Describe the nature of the business    Employer Identification number
                                                                                       Do not include Social Security number or
                                                                                       ITIN.

25.52.    LASALLE BOLINGBROOK                   INTERMEDIATE HOLDCO                    EIN: XX-XXXXXXX
          MANAGEMENT, LLC
          545 E. JOHN CARPENTER FRWY,                                                  Dates business existed
          SUITE 500
                                                                                       From 11/15/2006 To 3/16/2017
          IRVING TX 75062

          Business name and address             Describe the nature of the business    Employer Identification number
                                                                                       Do not include Social Security number or
                                                                                       ITIN.

25.53.    LASALLE CINCO RANCH                   INTERMEDIATE HOLDCO                    EIN: XX-XXXXXXX
          MANAGEMENT, LLC
          545 E. JOHN CARPENTER FRWY,                                                  Dates business existed
          SUITE 500
                                                                                       From 4/10/2013 To Present
          IRVING TX 75062

          Business name and address             Describe the nature of the business    Employer Identification number
                                                                                       Do not include Social Security number or
                                                                                       ITIN.

25.54.    LASALLE CRYSTAL LAKE                  INTERMEDIATE HOLDCO                    EIN: XX-XXXXXXX
          MANAGEMENT, LLC
          545 E. JOHN CARPENTER FRWY,                                                  Dates business existed
          SUITE 500
                                                                                       From 5/8/2007 To 3/16/2017
          IRVING TX 75062

          Business name and address             Describe the nature of the business    Employer Identification number
                                                                                       Do not include Social Security number or
                                                                                       ITIN.

25.55.    LASALLE CYPRESSWOOD                   INTERMEDIATE HOLDCO                    EIN: XX-XXXXXXX
          MANAGEMENT, LLC
          545 E. JOHN CARPENTER FRWY,                                                  Dates business existed
          SUITE 500
                                                                                       From 3/3/2010 To Present
          IRVING TX 75062




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       Page 359
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                Entered 05/30/19 22:12:08              Page 371 of 386

Debtor     The LaSalle Group, Inc.                                                                  Case number (if known) 19-31484

          Business name and address             Describe the nature of the business    Employer Identification number
                                                                                       Do not include Social Security number or
                                                                                       ITIN.

25.56.    LASALLE DENTON MANAGEMENT, LLC        INTERMEDIATE HOLDCO                    EIN: XX-XXXXXXX
          545 E. JOHN CARPENTER FRWY,
          SUITE 500                                                                    Dates business existed
          IRVING TX 75062
                                                                                       From 2/27/2009 To Present

          Business name and address             Describe the nature of the business    Employer Identification number
                                                                                       Do not include Social Security number or
                                                                                       ITIN.

25.57.    LASALLE EDMOND MANAGEMENT, LLC        INTERMEDIATE HOLDCO                    EIN: XX-XXXXXXX
          545 E. JOHN CARPENTER FRWY,
          SUITE 500                                                                    Dates business existed
          IRVING TX 75062
                                                                                       From 10/26/2011 To 12/20/2017

          Business name and address             Describe the nature of the business    Employer Identification number
                                                                                       Do not include Social Security number or
                                                                                       ITIN.

25.58.    LASALLE ESTERO MANAGEMENT, LLC        INTERMEDIATE HOLDCO                    EIN: XX-XXXXXXX
          545 E. JOHN CARPENTER FRWY,
          SUITE 500                                                                    Dates business existed
          IRVING TX 75062
                                                                                       From 9/16/2014 To Present

          Business name and address             Describe the nature of the business    Employer Identification number
                                                                                       Do not include Social Security number or
                                                                                       ITIN.

25.59.    LASALLE FORT MILL MANAGEMENT,         INTERMEDIATE HOLDCO                    EIN: XX-XXXXXXX
          LLC
          545 E. JOHN CARPENTER FRWY,                                                  Dates business existed
          SUITE 500
                                                                                       From 8/14/2015 To Present
          IRVING TX 75062

          Business name and address             Describe the nature of the business    Employer Identification number
                                                                                       Do not include Social Security number or
                                                                                       ITIN.

25.60.    LASALLE FOSSIL CREEK                  INTERMEDIATE HOLDCO                    EIN: XX-XXXXXXX
          MANAGEMENT, LLC
          545 E. JOHN CARPENTER FRWY,                                                  Dates business existed
          SUITE 500
                                                                                       From 12/6/2006 To Present
          IRVING TX 75062

          Business name and address             Describe the nature of the business    Employer Identification number
                                                                                       Do not include Social Security number or
                                                                                       ITIN.

25.61.    LASALLE FRANKLIN MANAGEMENT,          INTERMEDIATE HOLDCO                    EIN: XX-XXXXXXX
          LLC
          545 E. JOHN CARPENTER FRWY,                                                  Dates business existed
          SUITE 500
                                                                                       From 1/28/2015 To Present
          IRVING TX 75062

          Business name and address             Describe the nature of the business    Employer Identification number
                                                                                       Do not include Social Security number or
                                                                                       ITIN.

25.62.    LASALLE GEORGETOWN                    INTERMEDIATE HOLDCO                    EIN: XX-XXXXXXX
          MANAGEMENT, LLC
          545 E. JOHN CARPENTER FRWY,                                                  Dates business existed
          SUITE 500
                                                                                       From 10/28/2013 To Present
          IRVING TX 75062




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       Page 360
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                Entered 05/30/19 22:12:08              Page 372 of 386

Debtor     The LaSalle Group, Inc.                                                                  Case number (if known) 19-31484

          Business name and address             Describe the nature of the business    Employer Identification number
                                                                                       Do not include Social Security number or
                                                                                       ITIN.

25.63.    LASALLE GLEN ELLYN MANAGEMENT,        INTERMEDIATE HOLDCO                    EIN: XX-XXXXXXX
          LLC
          545 E. JOHN CARPENTER FRWY,                                                  Dates business existed
          SUITE 500
                                                                                       From 6/6/2013 To 8/11/2017
          IRVING TX 75062

          Business name and address             Describe the nature of the business    Employer Identification number
                                                                                       Do not include Social Security number or
                                                                                       ITIN.

25.64.    LASALLE GREENVILLE MANAGEMENT,        INTERMEDIATE HOLDCO                    EIN: XX-XXXXXXX
          LLC
          545 E. JOHN CARPENTER FRWY,                                                  Dates business existed
          SUITE 500
                                                                                       From 9/24/2014 To Present
          IRVING TX 75062

          Business name and address             Describe the nature of the business    Employer Identification number
                                                                                       Do not include Social Security number or
                                                                                       ITIN.

25.65.    LASALLE GURNEE MANAGEMENT, LLC        INTERMEDIATE HOLDCO                    EIN: XX-XXXXXXX
          545 E. JOHN CARPENTER FRWY,
          SUITE 500                                                                    Dates business existed
          IRVING TX 75062
                                                                                       From 3/17/2014 To Present

          Business name and address             Describe the nature of the business    Employer Identification number
                                                                                       Do not include Social Security number or
                                                                                       ITIN.

25.66.    LASALLE LEE'S SUMMIT                  INTERMEDIATE HOLDCO                    EIN: XX-XXXXXXX
          MANAGEMENT, LLC
          545 E. JOHN CARPENTER FRWY,                                                  Dates business existed
          SUITE 500
                                                                                       From 3/19/2015 To Present
          IRVING TX 75062

          Business name and address             Describe the nature of the business    Employer Identification number
                                                                                       Do not include Social Security number or
                                                                                       ITIN.

25.67.    LASALLE NAPLES MANAGEMENT LLC         INTERMEDIATE HOLDCO                    EIN: XX-XXXXXXX
          545 E. JOHN CARPENTER FRWY,
          SUITE 500                                                                    Dates business existed
          IRVING TX 75062
                                                                                       From 12/16/2016 To Present

          Business name and address             Describe the nature of the business    Employer Identification number
                                                                                       Do not include Social Security number or
                                                                                       ITIN.

25.68.    LASALLE NAPLE'S MANAGEMENT, LLC       INTERMEDIATE HOLDCO                    EIN: XX-XXXXXXX
          545 E. JOHN CARPENTER FRWY,
          SUITE 500                                                                    Dates business existed
          IRVING TX 75062
                                                                                       From 12/16/2016 To Present

          Business name and address             Describe the nature of the business    Employer Identification number
                                                                                       Do not include Social Security number or
                                                                                       ITIN.

25.69.    LASALLE OF CORINTH, LLC               INTERMEDIATE HOLDCO                    EIN: XX-XXXXXXX
          545 E. JOHN CARPENTER FRWY,
          SUITE 500                                                                    Dates business existed
          IRVING TX 75062
                                                                                       From 11/12/2001 To Present




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       Page 361
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                Entered 05/30/19 22:12:08              Page 373 of 386

Debtor     The LaSalle Group, Inc.                                                                  Case number (if known) 19-31484

          Business name and address             Describe the nature of the business    Employer Identification number
                                                                                       Do not include Social Security number or
                                                                                       ITIN.

25.70.    LASALLE ORLAND PARK                   INTERMEDIATE HOLDCO                    EIN: XX-XXXXXXX
          MANAGEMENT, LLC
          545 E. JOHN CARPENTER FRWY,                                                  Dates business existed
          SUITE 500
                                                                                       From 6/10/2008 To Present
          IRVING TX 75062

          Business name and address             Describe the nature of the business    Employer Identification number
                                                                                       Do not include Social Security number or
                                                                                       ITIN.

25.71.    LASALLE OSWEGO MANAGEMENT,            INTERMEDIATE HOLDCO                    EIN: XX-XXXXXXX
          LLC
          545 E. JOHN CARPENTER FRWY,                                                  Dates business existed
          SUITE 500
                                                                                       From 9/14/2011 To Present
          IRVING TX 75062

          Business name and address             Describe the nature of the business    Employer Identification number
                                                                                       Do not include Social Security number or
                                                                                       ITIN.

25.72.    LASALLE OVERLAND PARK                 INTERMEDIATE HOLDCO                    EIN: XX-XXXXXXX
          MANAGEMENT, LLC
          545 E. JOHN CARPENTER FRWY,                                                  Dates business existed
          SUITE 500
                                                                                       From 10/21/2014 To Present
          IRVING TX 75062

          Business name and address             Describe the nature of the business    Employer Identification number
                                                                                       Do not include Social Security number or
                                                                                       ITIN.

25.73.    LASALLE PEALAND MANAGEMENT,           INTERMEDIATE HOLDCO                    EIN: XX-XXXXXXX
          LLC
          545 E. JOHN CARPENTER FRWY,                                                  Dates business existed
          SUITE 500
                                                                                       From 11/28/2010 To Present
          IRVING TX 75062

          Business name and address             Describe the nature of the business    Employer Identification number
                                                                                       Do not include Social Security number or
                                                                                       ITIN.

25.74.    LASALLE RIVERSTONE MANAGEMENT,        INTERMEDIATE HOLDCO                    EIN: XX-XXXXXXX
          LLC
          545 E. JOHN CARPENTER FRWY,                                                  Dates business existed
          SUITE 500
                                                                                       From 2/1/2010 To Present
          IRVING TX 75062

          Business name and address             Describe the nature of the business    Employer Identification number
                                                                                       Do not include Social Security number or
                                                                                       ITIN.

25.75.    LASALLE SARASOTA MANAGEMENT,          INTERMEDIATE HOLDCO                    EIN: XX-XXXXXXX
          LLC
          545 E. JOHN CARPENTER FRWY,                                                  Dates business existed
          SUITE 500
                                                                                       From 1/19/2016 To Present
          IRVING TX 75062

          Business name and address             Describe the nature of the business    Employer Identification number
                                                                                       Do not include Social Security number or
                                                                                       ITIN.

25.76.    LASALLE SOUTH AUSTIN                  INTERMEDIATE HOLDCO                    EIN: XX-XXXXXXX
          MANAGEMENT, LLC
          545 E. JOHN CARPENTER FRWY,                                                  Dates business existed
          SUITE 500
                                                                                       From 7/15/2015 To Present
          IRVING TX 75062




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       Page 362
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                Entered 05/30/19 22:12:08              Page 374 of 386

Debtor     The LaSalle Group, Inc.                                                                  Case number (if known) 19-31484

          Business name and address             Describe the nature of the business    Employer Identification number
                                                                                       Do not include Social Security number or
                                                                                       ITIN.

25.77.    LASALLE SOUTH BARRINGTON              INTERMEDIATE HOLDCO                    EIN: XX-XXXXXXX
          MANAGEMENT, LLC
          545 E. JOHN CARPENTER FRWY,                                                  Dates business existed
          SUITE 500
                                                                                       From 9/10/2012 To 3/16/2017
          IRVING TX 75062

          Business name and address             Describe the nature of the business    Employer Identification number
                                                                                       Do not include Social Security number or
                                                                                       ITIN.

25.78.    LASALLE SOUTHWEST FT. WORTH           INTERMEDIATE HOLDCO                    EIN: XX-XXXXXXX
          MANAGEMENT, LLC
          545 E. JOHN CARPENTER FRWY,                                                  Dates business existed
          SUITE 500
                                                                                       From 7/11/2008 To Present
          IRVING TX 75062

          Business name and address             Describe the nature of the business    Employer Identification number
                                                                                       Do not include Social Security number or
                                                                                       ITIN.

25.79.    LASALLE SOUTHWEST OKLAHOMA            INTERMEDIATE HOLDCO                    EIN: XX-XXXXXXX
          CITY MANAGEMENT, LLC
          545 E. JOHN CARPENTER FRWY,                                                  Dates business existed
          SUITE 500
                                                                                       From 2/28/2014 To 12/20/2017
          IRVING TX 75062

          Business name and address             Describe the nature of the business    Employer Identification number
                                                                                       Do not include Social Security number or
                                                                                       ITIN.

25.80.    LASALLE ST. CHARLES MANAGEMENT,       INTERMEDIATE HOLDCO                    EIN: XX-XXXXXXX
          LLC
          545 E. JOHN CARPENTER FRWY,                                                  Dates business existed
          SUITE 500
                                                                                       From 9/30/2011 To Present
          IRVING TX 75062

          Business name and address             Describe the nature of the business    Employer Identification number
                                                                                       Do not include Social Security number or
                                                                                       ITIN.

25.81.    LASALLE ST. JOHNS MANAGEMENT,         INTERMEDIATE HOLDCO                    EIN: XX-XXXXXXX
          LLC
          545 E. JOHN CARPENTER FRWY,                                                  Dates business existed
          SUITE 500
                                                                                       From 2/23/2016 To Present
          IRVING TX 75062

          Business name and address             Describe the nature of the business    Employer Identification number
                                                                                       Do not include Social Security number or
                                                                                       ITIN.

25.82.    LASALLE STOCKBRIDGE                   INTERMEDIATE HOLDCO                    EIN: XX-XXXXXXX
          MANAGEMENT, LLC
          545 E. JOHN CARPENTER FRWY,                                                  Dates business existed
          SUITE 500
                                                                                       From 6/27/2013 To Present
          IRVING TX 75062

          Business name and address             Describe the nature of the business    Employer Identification number
                                                                                       Do not include Social Security number or
                                                                                       ITIN.

25.83.    LASALLE STONE OAK MANAGEMENT,         INTERMEDIATE HOLDCO                    EIN: XX-XXXXXXX
          LLC
          545 E. JOHN CARPENTER FRWY,                                                  Dates business existed
          SUITE 500
                                                                                       From 10/2/2012 To Present
          IRVING TX 75062




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       Page 363
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                Entered 05/30/19 22:12:08              Page 375 of 386

Debtor     The LaSalle Group, Inc.                                                                  Case number (if known) 19-31484

          Business name and address             Describe the nature of the business    Employer Identification number
                                                                                       Do not include Social Security number or
                                                                                       ITIN.

25.84.    LASALLE SUGARLOAF MANAGEMENT,         INTERMEDIATE HOLDCO                    EIN: XX-XXXXXXX
          LLC
          545 E. JOHN CARPENTER FRWY,                                                  Dates business existed
          SUITE 500
                                                                                       From 11/16/2011 To Present
          IRVING TX 75062

          Business name and address             Describe the nature of the business    Employer Identification number
                                                                                       Do not include Social Security number or
                                                                                       ITIN.

25.85.    LASALLE TOWNE LAKE MANAGEMENT,        INTERMEDIATE HOLDCO                    EIN: XX-XXXXXXX
          LLC
          545 E. JOHN CARPENTER FRWY,                                                  Dates business existed
          SUITE 500
                                                                                       From 10/2/2012 To Present
          IRVING TX 75062

          Business name and address             Describe the nature of the business    Employer Identification number
                                                                                       Do not include Social Security number or
                                                                                       ITIN.

25.86.    LASALLE TULSA MANAGEMENT, LLC         INTERMEDIATE HOLDCO                    EIN: XX-XXXXXXX
          545 E. JOHN CARPENTER FRWY,
          SUITE 500                                                                    Dates business existed
          IRVING TX 75062
                                                                                       From 7/30/2012 To Present

          Business name and address             Describe the nature of the business    Employer Identification number
                                                                                       Do not include Social Security number or
                                                                                       ITIN.

25.87.    LASALLE VENICE MANAGEMENT, LLC        INTERMEDIATE HOLDCO                    EIN: XX-XXXXXXX
          545 E. JOHN CARPENTER FRWY,
          SUITE 500                                                                    Dates business existed
          IRVING TX 75062
                                                                                       From 6/16/2015 To Present

          Business name and address             Describe the nature of the business    Employer Identification number
                                                                                       Do not include Social Security number or
                                                                                       ITIN.

25.88.    LASALLE VERNON HILLS                  INTERMEDIATE HOLDCO                    EIN: XX-XXXXXXX
          MANAGEMENT, LLC
          545 E. JOHN CARPENTER FRWY,                                                  Dates business existed
          SUITE 500
                                                                                       From 4/10/2006 To Present
          IRVING TX 75062

          Business name and address             Describe the nature of the business    Employer Identification number
                                                                                       Do not include Social Security number or
                                                                                       ITIN.

25.89.    LASALLE WEST HOUSTON                  INTERMEDIATE HOLDCO                    EIN: XX-XXXXXXX
          MANAGEMENT, LLC
          545 E. JOHN CARPENTER FRWY,                                                  Dates business existed
          SUITE 500
                                                                                       From 5/10/2012 To Present
          IRVING TX 75062

          Business name and address             Describe the nature of the business    Employer Identification number
                                                                                       Do not include Social Security number or
                                                                                       ITIN.

25.90.    LASALLE WESTOVER HILLS                INTERMEDIATE HOLDCO                    EIN: XX-XXXXXXX
          MANAGEMENT, LLC
          545 E. JOHN CARPENTER FRWY,                                                  Dates business existed
          SUITE 500
                                                                                       From 5/14/2014 To Present
          IRVING TX 75062




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       Page 364
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                Entered 05/30/19 22:12:08              Page 376 of 386

Debtor     The LaSalle Group, Inc.                                                                  Case number (if known) 19-31484

          Business name and address             Describe the nature of the business    Employer Identification number
                                                                                       Do not include Social Security number or
                                                                                       ITIN.

25.91.    LASALLE WHEELING MANAGEMENT,          INTERMEDIATE HOLDCO                    EIN: XX-XXXXXXX
          LLC
          545 E. JOHN CARPENTER FRWY,                                                  Dates business existed
          SUITE 500
                                                                                       From 11/25/2014 To Present
          IRVING TX 75062

          Business name and address             Describe the nature of the business    Employer Identification number
                                                                                       Do not include Social Security number or
                                                                                       ITIN.

25.92.    LASALLE WINDWARD MANAGEMENT,          INTERMEDIATE HOLDCO                    EIN: XX-XXXXXXX
          LLC
          545 E. JOHN CARPENTER FRWY,                                                  Dates business existed
          SUITE 500
                                                                                       From 9/24/2014 To Present
          IRVING TX 75062

          Business name and address             Describe the nature of the business    Employer Identification number
                                                                                       Do not include Social Security number or
                                                                                       ITIN.

25.93.    LEE'S SUMMIT MEMORY CARE, LLC         MEMORY CARE FACILITY                   EIN: XX-XXXXXXX
          545 E. JOHN CARPENTER FRWY,
          SUITE 500                                                                    Dates business existed
          IRVING TX 75062
                                                                                       From 5/27/2015 To Present

          Business name and address             Describe the nature of the business    Employer Identification number
                                                                                       Do not include Social Security number or
                                                                                       ITIN.

25.94.    LESALON GROUP, LLC                    COMMUNITY HAIR SALONS                  EIN: XX-XXXXXXX
          545 E. JOHN CARPENTER FRWY,
          SUITE 500                                                                    Dates business existed
          IRVING TX 75062
                                                                                       From 12/29/2010 To Present

          Business name and address             Describe the nature of the business    Employer Identification number
                                                                                       Do not include Social Security number or
                                                                                       ITIN.

25.95.    LGI NORTH CAROLINA, INC.              STATE ENTITY                           EIN: XX-XXXXXXX
          545 E. JOHN CARPENTER FRWY,
          SUITE 500                                                                    Dates business existed
          IRVING TX 75062
                                                                                       From 10/10/2014 To 1/9/2017

          Business name and address             Describe the nature of the business    Employer Identification number
                                                                                       Do not include Social Security number or
                                                                                       ITIN.

25.96.    LGI VRT, LLC                          __________________________________     EIN: XX-XXXXXXX
          545 E. JOHN CARPENTER FRWY,
          SUITE 500                                                                    Dates business existed
          IRVING TX 75062
                                                                                       From 7/13/2015 To 4/15/2016

          Business name and address             Describe the nature of the business    Employer Identification number
                                                                                       Do not include Social Security number or
                                                                                       ITIN.

25.97.    LS IPS PARTNERS, LLC                  PHARNACY                               EIN: XX-XXXXXXX
          545 E. JOHN CARPENTER FRWY,
          SUITE 500                                                                    Dates business existed
          IRVING TX 75062
                                                                                       From 12/5/2012 To 12/31/2014




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       Page 365
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                Entered 05/30/19 22:12:08              Page 377 of 386

Debtor     The LaSalle Group, Inc.                                                                  Case number (if known) 19-31484

          Business name and address             Describe the nature of the business    Employer Identification number
                                                                                       Do not include Social Security number or
                                                                                       ITIN.

25.98.    MCKINNEY MEMORY CARE, LLC             MEMORY CARE FACILITY                   EIN: XX-XXXXXXX
                                                                                       Dates business existed
                                                                                       From 8/05 To 8/10/2013

          Business name and address             Describe the nature of the business    Employer Identification number
                                                                                       Do not include Social Security number or
                                                                                       ITIN.

25.99.    MEYERLAND ARC TENANT, LLC             LEASED PROPERTY                        EIN: XX-XXXXXXX
          545 E. JOHN CARPENTER FRWY,
          SUITE 500                                                                    Dates business existed
          IRVING TX 75062
                                                                                       From 10/19/2015 To Present

           Business name and address            Describe the nature of the business    Employer Identification number
                                                                                       Do not include Social Security number or
                                                                                       ITIN.

25.100.    MEYERLAND MEMORY CARE, LLC           MEMORY CARE FACILITY                   EIN: XX-XXXXXXX
           545 E. JOHN CARPENTER FRWY,
           SUITE 500                                                                   Dates business existed
           IRVING TX 75062
                                                                                       From 7/19/2011 To 12/31/2015

           Business name and address            Describe the nature of the business    Employer Identification number
                                                                                       Do not include Social Security number or
                                                                                       ITIN.

25.101.    MONARCH VILLAGE COMMERCIAL           HOA                                    EIN: XX-XXXXXXX
           PROPERTY OWNERS ASSOCIATION,
           INC.                                                                        Dates business existed
           545 E. JOHN CARPENTER FRWY,
                                                                                       From 8/13/2002 To Present
           SUITE 500
           IRVING TX 75062

           Business name and address            Describe the nature of the business    Employer Identification number
                                                                                       Do not include Social Security number or
                                                                                       ITIN.

25.102.    MWW DEVELOPMENT, LLC                 DEVELOPMENT COMPANY                    EIN: XX-XXXXXXX
           545 E. JOHN CARPENTER FRWY,
           SUITE 500                                                                   Dates business existed
           IRVING TX 75062
                                                                                       From 12/27/2012 To Present

           Business name and address            Describe the nature of the business    Employer Identification number
                                                                                       Do not include Social Security number or
                                                                                       ITIN.

25.103.    NAPLES MEMORY CARE, LLC              MEMORY CARE FACILITY                   EIN: XX-XXXXXXX
           545 E. JOHN CARPENTER FRWY,
           SUITE 500                                                                   Dates business existed
           IRVING TX 75062
                                                                                       From 12/16/2016 To _____________

           Business name and address            Describe the nature of the business    Employer Identification number
                                                                                       Do not include Social Security number or
                                                                                       ITIN.

25.104.    NAPLE'S MEMORY CARE, LLC             MEMORY CARE FACILITY                   EIN: XX-XXXXXXX
           545 E. JOHN CARPENTER FRWY,
           SUITE 500                                                                   Dates business existed
           IRVING TX 75062
                                                                                       From 12/16/2016 To Present




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       Page 366
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                 Entered 05/30/19 22:12:08               Page 378 of 386

Debtor    The LaSalle Group, Inc.                                                                 Case number (if known) 19-31484

          Business name and address            Describe the nature of the business    Employer Identification number
                                                                                      Do not include Social Security number or
                                                                                      ITIN.

25.105.   NORTH AUSTIN MEMORY CARE, LLC        MEMORY CARE FACILITY                   EIN: XX-XXXXXXX
          545 E. JOHN CARPENTER FRWY,
          SUITE 500                                                                   Dates business existed
          IRVING TX 75062
                                                                                      From 10/7/2013 To 8/11/2017

          Business name and address            Describe the nature of the business    Employer Identification number
                                                                                      Do not include Social Security number or
                                                                                      ITIN.

25.106.   ORLAND PARK MEMORY CARE, LLC         MEMORY CARE FACILITY                   EIN: XX-XXXXXXX
          545 E. JOHN CARPENTER FRWY,
          SUITE 500                                                                   Dates business existed
          IRVING TX 75062
                                                                                      From 6/10/2008 To Present

          Business name and address            Describe the nature of the business    Employer Identification number
                                                                                      Do not include Social Security number or
                                                                                      ITIN.

25.107.   OSWEGO MEMORY CARE, LLC              MEMORY CARE FACILITY                   EIN: XX-XXXXXXX
          545 E. JOHN CARPENTER FRWY,
          SUITE 500                                                                   Dates business existed
          IRVING TX 75062
                                                                                      From 7/29/2008 To Present

          Business name and address            Describe the nature of the business    Employer Identification number
                                                                                      Do not include Social Security number or
                                                                                      ITIN.

25.108.   OVERLAND PARK MEMORY CARE, LLC MEMORY CARE FACILITY                         EIN: XX-XXXXXXX
          545 E. JOHN CARPENTER FRWY,
          SUITE 500                                                                   Dates business existed
          IRVING TX 75062
                                                                                      From 10/22/2014 To Present

          Business name and address            Describe the nature of the business    Employer Identification number
                                                                                      Do not include Social Security number or
                                                                                      ITIN.

25.109.   PEARLAND MEMORY CARE, LLC            MEMORY CARE FACILITY                   EIN: XX-XXXXXXX
          545 E. JOHN CARPENTER FRWY,
          SUITE 500                                                                   Dates business existed
          IRVING TX 75062
                                                                                      From 11/28/2010 To Present

          Business name and address            Describe the nature of the business    Employer Identification number
                                                                                      Do not include Social Security number or
                                                                                      ITIN.

25.110.   RIVERSTONE MEMORY CARE, LLC          MEMORY CARE FACILITY                   EIN: XX-XXXXXXX
          545 E. JOHN CARPENTER FRWY,
          SUITE 500                                                                   Dates business existed
          IRVING TX 75062
                                                                                      From 2/1/2010 To Present

          Business name and address            Describe the nature of the business    Employer Identification number
                                                                                      Do not include Social Security number or
                                                                                      ITIN.

25.111.   ROCKWALL MEMORY CARE, LLC            MEMORY CARE FACILITY                   EIN: XX-XXXXXXX
          545 E. JOHN CARPENTER FRWY,
          SUITE 500                                                                   Dates business existed
          IRVING TX 75062
                                                                                      From 11/29/2010 To 3/16/2017




Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       Page 367
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                 Entered 05/30/19 22:12:08               Page 379 of 386

Debtor    The LaSalle Group, Inc.                                                                 Case number (if known) 19-31484

          Business name and address            Describe the nature of the business    Employer Identification number
                                                                                      Do not include Social Security number or
                                                                                      ITIN.

25.112.   ROCKWALL REIT TENANT, LLC            LEASED PROPERTY                        EIN: XX-XXXXXXX
          545 E. JOHN CARPENTER FRWY,
          SUITE 500                                                                   Dates business existed
          IRVING TX 75062
                                                                                      From 1/9/2017 To Present

          Business name and address            Describe the nature of the business    Employer Identification number
                                                                                      Do not include Social Security number or
                                                                                      ITIN.

25.113.   SARASOTA MEMORY CARE, LLC            MEMORY CARE FACILITY                   EIN: XX-XXXXXXX
          545 E. JOHN CARPENTER FRWY,
          SUITE 500                                                                   Dates business existed
          IRVING TX 75062
                                                                                      From 1/19/2016 To Present

          Business name and address            Describe the nature of the business    Employer Identification number
                                                                                      Do not include Social Security number or
                                                                                      ITIN.

25.114.   SOUTH AUSTIN MEMORY CARE, LLC        MEMORY CARE FACILITY                   EIN: XX-XXXXXXX
          545 E. JOHN CARPENTER FRWY,
          SUITE 500                                                                   Dates business existed
          IRVING TX 75062
                                                                                      From 7/15/2015 To Present

          Business name and address            Describe the nature of the business    Employer Identification number
                                                                                      Do not include Social Security number or
                                                                                      ITIN.

25.115.   SOUTH BARRINGTON MEMORY CARE,        MEMORY CARE FACILITY                   EIN: XX-XXXXXXX
          LLC
          545 E. JOHN CARPENTER FRWY,                                                 Dates business existed
          SUITE 500
                                                                                      From 8/27/2012 To 3/16/2017
          IRVING TX 75062

          Business name and address            Describe the nature of the business    Employer Identification number
                                                                                      Do not include Social Security number or
                                                                                      ITIN.

25.116.   SOUTH BARRINGTON REIT TENANT,        LEASED PROPERTY                        EIN: XX-XXXXXXX
          LLC
          545 E. JOHN CARPENTER FRWY,                                                 Dates business existed
          SUITE 500
                                                                                      From 1/5/2017 To Present
          IRVING TX 75062

          Business name and address            Describe the nature of the business    Employer Identification number
                                                                                      Do not include Social Security number or
                                                                                      ITIN.

25.117.   SOUTHWEST FT. WORTH MEMORY           MEMORY CARE FACILITY                   EIN: XX-XXXXXXX
          CARE, LLC
          545 E. JOHN CARPENTER FRWY,                                                 Dates business existed
          SUITE 500
                                                                                      From 7/11/2008 To Present
          IRVING TX 75062

          Business name and address            Describe the nature of the business    Employer Identification number
                                                                                      Do not include Social Security number or
                                                                                      ITIN.

25.118.   SOUTHWEST OKLAHOMA CITY              MEMORY CARE FACILITY                   EIN: XX-XXXXXXX
          MEMORY CARE, LLC
          545 E. JOHN CARPENTER FRWY,                                                 Dates business existed
          SUITE 500
                                                                                      From 2/14/2014 To 12/20/2017
          IRVING TX 75062




Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       Page 368
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                 Entered 05/30/19 22:12:08               Page 380 of 386

Debtor    The LaSalle Group, Inc.                                                                 Case number (if known) 19-31484

          Business name and address            Describe the nature of the business    Employer Identification number
                                                                                      Do not include Social Security number or
                                                                                      ITIN.

25.119.   ST. CHARLES MEMORY CARE, LLC         MEMORY CARE FACILITY                   EIN: XX-XXXXXXX
          545 E. JOHN CARPENTER FRWY,
          SUITE 500                                                                   Dates business existed
          IRVING TX 75062
                                                                                      From 9/30/2011 To Present

          Business name and address            Describe the nature of the business    Employer Identification number
                                                                                      Do not include Social Security number or
                                                                                      ITIN.

25.120.   ST. JOHNS MEMORY CARE, LLC           MEMORY CARE FACILITY                   EIN: XX-XXXXXXX
          545 E. JOHN CARPENTER FRWY,
          SUITE 500                                                                   Dates business existed
          IRVING TX 75062
                                                                                      From 2/23/2016 To Present

          Business name and address            Describe the nature of the business    Employer Identification number
                                                                                      Do not include Social Security number or
                                                                                      ITIN.

25.121.   STOCKBRIDGE MEMORY CARE, LLC         MEMORY CARE FACILITY                   EIN: XX-XXXXXXX
          545 E. JOHN CARPENTER FRWY,
          SUITE 500                                                                   Dates business existed
          IRVING TX 75062
                                                                                      From 6/26/2013 To Present

          Business name and address            Describe the nature of the business    Employer Identification number
                                                                                      Do not include Social Security number or
                                                                                      ITIN.

25.122.   STONE OAK MEMORY CARE, LLC           MEMORY CARE FACILITY                   EIN: XX-XXXXXXX
          545 E. JOHN CARPENTER FRWY,
          SUITE 500                                                                   Dates business existed
          IRVING TX 75062
                                                                                      From 10/2/2012 To Present

          Business name and address            Describe the nature of the business    Employer Identification number
                                                                                      Do not include Social Security number or
                                                                                      ITIN.

25.123.   SUGARLOAF MEMORY CARE, LLC           MEMORY CARE FACILITY                   EIN: XX-XXXXXXX
          545 E. JOHN CARPENTER FRWY,
          SUITE 500                                                                   Dates business existed
          IRVING TX 75062
                                                                                      From 11/23/2011 To Present

          Business name and address            Describe the nature of the business    Employer Identification number
                                                                                      Do not include Social Security number or
                                                                                      ITIN.

25.124.   THE LEARNING WARREN, LLC             PRESCHOOL OPERATOR                     EIN: XX-XXXXXXX
                                                                                      Dates business existed
                                                                                      From 3/15/2010 To Present

          Business name and address            Describe the nature of the business    Employer Identification number
                                                                                      Do not include Social Security number or
                                                                                      ITIN.

25.125.   THE MEMORY CARE FOUNDATION           MEMORY CARE FACILITY                   EIN: XX-XXXXXXX
          545 E. JOHN CARPENTER FRWY,
          SUITE 500                                                                   Dates business existed
          IRVING TX 75062
                                                                                      From 8/30/2018 To Present




Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       Page 369
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                 Entered 05/30/19 22:12:08               Page 381 of 386

Debtor    The LaSalle Group, Inc.                                                                 Case number (if known) 19-31484

          Business name and address            Describe the nature of the business    Employer Identification number
                                                                                      Do not include Social Security number or
                                                                                      ITIN.

25.126.   THE WOODLANDS ARC TENANT, LLC        LEASED PROPERTY                        EIN: XX-XXXXXXX
          545 E. JOHN CARPENTER FRWY,
          SUITE 500                                                                   Dates business existed
          IRVING TX 75062
                                                                                      From 10/19/2015 To Present

          Business name and address            Describe the nature of the business    Employer Identification number
                                                                                      Do not include Social Security number or
                                                                                      ITIN.

25.127.   THE WOODLANDS MEMORY CARE,           MEMORY CARE FACILITY                   EIN: XX-XXXXXXX
          LLC
          545 E. JOHN CARPENTER FRWY,                                                 Dates business existed
          SUITE 500
                                                                                      From 9/4/2009 To 12/31/2015
          IRVING TX 75062

          Business name and address            Describe the nature of the business    Employer Identification number
                                                                                      Do not include Social Security number or
                                                                                      ITIN.

25.128.   TLG EMPLOYEE EQUITY                  PROFIT SHARING PLAN                    EIN: XX-XXXXXXX
          PARTICIPATION PLAN, LLC
          545 E. JOHN CARPENTER FRWY,                                                 Dates business existed
          SUITE 500
                                                                                      From 12/19/2013 To Present
          IRVING TX 75062

          Business name and address            Describe the nature of the business    Employer Identification number
                                                                                      Do not include Social Security number or
                                                                                      ITIN.

25.129.   TLG FAMILY MANAGEMENT, LLC           MANAGEMENT COMPANY                     EIN: XX-XXXXXXX
                                                                                      Dates business existed
                                                                                      From 7/30/2008 To Present

          Business name and address            Describe the nature of the business    Employer Identification number
                                                                                      Do not include Social Security number or
                                                                                      ITIN.

25.130.   TOWNE LAKE MEMORY CARE, LLC          MEMORY CARE FACILITY                   EIN: XX-XXXXXXX
          545 E. JOHN CARPENTER FRWY,
          SUITE 500                                                                   Dates business existed
          IRVING TX 75062
                                                                                      From 10/2/2012 To Present

          Business name and address            Describe the nature of the business    Employer Identification number
                                                                                      Do not include Social Security number or
                                                                                      ITIN.

25.131.   TULSA MEMORY CARE, LLC               MEMORY CARE FACILITY                   EIN: XX-XXXXXXX
          545 E. JOHN CARPENTER FRWY,
          SUITE 500                                                                   Dates business existed
          IRVING TX 75062
                                                                                      From 7/29/2010 To Present

          Business name and address            Describe the nature of the business    Employer Identification number
                                                                                      Do not include Social Security number or
                                                                                      ITIN.

25.132.   VENICE MEMORY CARE, LLC              MEMORY CARE FACILITY                   EIN: XX-XXXXXXX
          545 E. JOHN CARPENTER FRWY,
          SUITE 500                                                                   Dates business existed
          IRVING TX 75062
                                                                                      From 6/16/2015 To Present




Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       Page 370
      Case 19-31484-sgj7 Doc 109 Filed 05/30/19                           Entered 05/30/19 22:12:08                  Page 382 of 386

Debtor    The LaSalle Group, Inc.                                                                               Case number (if known) 19-31484

          Business name and address                    Describe the nature of the business         Employer Identification number
                                                                                                   Do not include Social Security number or
                                                                                                   ITIN.

25.133.   VERNON HILLS MEMORY CARE, LLC                MEMORY CARE FACILITY                        EIN: XX-XXXXXXX
          545 E. JOHN CARPENTER FRWY,
          SUITE 500                                                                                Dates business existed
          IRVING TX 75062
                                                                                                   From 7/11/2007 To Present

          Business name and address                    Describe the nature of the business         Employer Identification number
                                                                                                   Do not include Social Security number or
                                                                                                   ITIN.

25.134.   WEST HOUSTON MEMORY CARE, LLC                MEMORY CARE FACILITY                        EIN: XX-XXXXXXX
          545 E. JOHN CARPENTER FRWY,
          SUITE 500                                                                                Dates business existed
          IRVING TX 75062
                                                                                                   From 5/14/2012 To Present

          Business name and address                    Describe the nature of the business         Employer Identification number
                                                                                                   Do not include Social Security number or
                                                                                                   ITIN.

25.135.   WESTOVER HILLS MEMORY CARE,                  MEMORY CARE FACILITY                        EIN: XX-XXXXXXX
          LLC
          545 E. JOHN CARPENTER FRWY,                                                              Dates business existed
          SUITE 500
                                                                                                   From 5/15/2015 To Present
          IRVING TX 75062

          Business name and address                    Describe the nature of the business         Employer Identification number
                                                                                                   Do not include Social Security number or
                                                                                                   ITIN.

25.136.   WHEELING ASSISTED LIVING, LLC                ASSISTED LIVING/MEMORY CARE                 EIN: XX-XXXXXXX
          545 E. JOHN CARPENTER FRWY,                  FACILITY
          SUITE 500                                                                                Dates business existed
          IRVING TX 75062
                                                                                                   From 3/10/2015 To Present

          Business name and address                    Describe the nature of the business         Employer Identification number
                                                                                                   Do not include Social Security number or
                                                                                                   ITIN.

25.137.   WINDWARD MEMORY CARE, LLC                    MEMORY CARE FACILITY                        EIN: XX-XXXXXXX
          545 E. JOHN CARPENTER FRWY,
          SUITE 500                                                                                Dates business existed
          IRVING TX 75062
                                                                                                   From 9/19/2014 To Present

          Business name and address                    Describe the nature of the business         Employer Identification number
                                                                                                   Do not include Social Security number or
                                                                                                   ITIN.

25.138.   WINFIELD DESIGN, LLC                         DESIGN COMPANY                              EIN: XX-XXXXXXX
          545 E. JOHN CARPENTER FRWY,
          SUITE 500                                                                                Dates business existed
          IRVING TX 75062
                                                                                                   From 12/31/2012 To Present




26. Books, records, and financial statements
26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.

    ¨ None




Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                Page 371
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                            Entered 05/30/19 22:12:08                    Page 383 of 386

Debtor     The LaSalle Group, Inc.                                                                                    Case number (if known) 19-31484

          Name and address                                                                              Dates of service

26a.1.    KAREN FINNEY                                                                                  From 7/30/2018 To Present
          545 E. JOHN CARPENTER FREEWAY
          SUITE 500
          IRVING TX 75062

          Name and address                                                                              Dates of service

26a.2.    RANDAL BROWN                                                                                  From 1/2012 To 12/31/2018
          545 E. JOHN CARPENTER FREEWAY
          SUITE 500
          IRVING TX 75062

          Name and address                                                                              Dates of service

26a.3.    SCOTT CHRIMES                                                                                 From 4/2/2018 To 3/22/2019
          Address Intentionally Omitted

26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
within 2 years before filing this case.

    ¨ None
          Name and address                                                                              Dates of service

26b.1.    RANDAL BROWN                                                                                  From 1/2012 To 12/31/2018
          545 E. JOHN CARPENTER FREEWAY
          SUITE 500
          IRVING TX 75062

          Name and address                                                                              Dates of service

26b.2.    SCOTT CHRIMES                                                                                 From 4/2/2018 To 3/22/2019
          Address Intentionally Omitted

          Name and address                                                                              Dates of service

26b.3.    KAREN FINNEY                                                                                  From 7/30/2018 To Present
          545 E. JOHN CARPENTER FREEWAY
          SUITE 500
          IRVING TX 75062

          Name and address                                                                              Dates of service

26b.4.    CLIFTONLARSONALLEN LLP                                                                        From 12/2015 To Present
          5001 SPRING VALLEY RD
          SUITE 600W
          DALLAS TX 75244




26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

    ¨ None
          Name and address                                                                              If any books of account and records are
                                                                                                        unavailable, explain why

26c.1.    KAREN FINNEY                                                                                  ____________________________________
          545 E. JOHN CARPENTER FREEWAY
          SUITE 500
          IRVING TX 75062




26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
statement within 2 years before filing this case.

    ¨ None
Official Form 207                Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       Page 372
         Case 19-31484-sgj7 Doc 109 Filed 05/30/19                         Entered 05/30/19 22:12:08                 Page 384 of 386

Debtor     The LaSalle Group, Inc.                                                                                Case number (if known) 19-31484

           Name and address

26d.1.     SEE, GLOBAL NOTES




27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

    þ No
    ¨ Yes. Give the details about the two most recent inventories.
          Name of the person who supervised the taking of the inventory               Date of inventory   The dollar amount and basis (cost,
                                                                                                          market, or other basis) of each
                                                                                                          inventory

27.1.     __________________________________________________________                  _______________ $_____________________________
          Name and address of the person who has possession of inventory
          records
          __________________________________________________________
          __________________________________________________________
          __________________________________________________________
          __________________________________________________________




28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling
    shareholders, or other people in control of the debtor at the time of the filing of this case.
          Name and address                        Position                               Nature of any interest             % of interest, if any

28.1.     JOHN BARBEE                   PRESIDENT                                        N/A                                N/A
          545 E. JOHN CARPENTER FREEWAY
          SUITE 500
          IRVING TX 75062

          Name and address                        Position                               Nature of any interest             % of interest, if any

28.2.     KAREN NICOLAOU                CHIEF RESTRUCTURING                              N/A                                N/A
          545 E. JOHN CARPENTER FREEWAY OFFICER
          SUITE 500
          IRVING TX 75062




29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general
    partners, members in control of the debtor, or shareholders in control of the debtor who no longer hold these
    positions?
    ¨ No
    þ Yes. Identify below.
          Name and address                 Position                            Nature of any interest             Period during which position
                                                                                                                  or interest was held

29.1.     MITCHELL W WARREN                CHAIRMAN / CEO                      EQUITY                             From 8/1/2003 To 5/1/2019
          545 E. JOHN CARPENTER
          FREEWAY
          SUITE 500
          IRVING TX 75062




Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  Page 373
        Case 19-31484-sgj7 Doc 109 Filed 05/30/19                           Entered 05/30/19 22:12:08                   Page 385 of 386

Debtor    The LaSalle Group, Inc.                                                                                   Case number (if known) 19-31484




30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws,
    bonuses, loans, credits on loans, stock redemptions, and options exercised?

    ¨ No
    þ Yes. Identify below
         Name and address of recipient             Amount of             Description of property Dates                    Reason for providing
                                                   money or value                                                         the value
                                                   of property

30.1.    SEE RESPONSE AT PART 2, NO. 4             $_____________        ____________________ _______________ ____________________
         Relationship to debtor
         _______________________________




31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?
    ¨ No
    þ Yes. Identify below
         Name of the parent corporation                                                Employer Identification number of the parent
                                                                                       corporation

31.1.    THE LASALLE GROUP, INC.                                                       EIN: XX-XXXXXXX




32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension
    fund?
    þ No
    ¨ Yes. Identify below
         Name of the pension fund                                                      Employer Identification number of the pension fund

32.1.    __________________________________________________________                    EIN: __ __-__ __ __ __ __ __ __
         __________________________________________________________
         __________________________________________________________
         __________________________________________________________




Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      Page 374
        Case 19-31484-sgj7 Doc 109 Filed 05/30/19                                                Entered 05/30/19 22:12:08   Page 386 of 386

Debtor      The LaSalle Group, Inc.                                                                                      Case number (if known) 19-31484



 Part 14: Signature and Declaration

    WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud
    in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
    18 U.S.C. §§ 152, 1341, 1519, and 3571.

    I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information
    is true and correct.

    I declare under penalty of perjury that the foregoing is true and correct.


                           5/30/2019
                           MM/DD/YYYY




    û      /s/ Karen Nicolaou                                       Printed name    Karen Nicolaou
         Signature of individual signing on behalf of the debtor




         Position or relationship to debtor                        Chief Restructuring Officer


    Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?

    þ No
    ¨ Yes




Official Form 207                               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       Page 375
